

116 S5070 IS: Anti-Corruption and Public Integrity Act
U.S. Senate
2020-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 5070IN THE SENATE OF THE UNITED STATESDecember 19, 2020Ms. Warren introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo improve the anti-corruption and public integrity laws, and for other purposes. 1.Short titleThis Act may be cited as the Anti-Corruption and Public Integrity Act.2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.Sec. 3. Applicability.TITLE I—Public Integrity, Ethics, Conflicts of Interest, and Revolving DoorSubtitle A—Conflicts of InterestSec. 101. Definitions.Sec. 102. Lobbyist ban.Sec. 103. Executive branch conflicts of interest law expansions.Sec. 104. Legislative branch conflicts of interest law expansions.Sec. 105. Conflicts of interest rules for all senior government officials and nonconflicted Federal employee investment accounts.Sec. 106. Post-employment restrictions.Sec. 107. Golden parachutes ban.Sec. 108. General public integrity rules.Sec. 109. Legal expense funds.Sec. 110. Penalties.Subtitle B—Presidential conflicts of interestSec. 111. Short title.Sec. 112. Divestiture of personal financial interests of the President and Vice President that pose a potential conflict of interest.Sec. 113. Recusal of appointees.Sec. 114. Contracts by the President or Vice President.Sec. 115. Presidential transition ethics programs.Sec. 116. Criminality of the President or other senior government officials.Sec. 117. Presidential obstruction of justice.Sec. 118. Sense of Congress regarding violations.Sec. 119. Rule of construction.Sec. 120. Severability.Subtitle C—Strengthening criminal anti-Corruption lawsSec. 121. Bribery of public officials and witnesses.Sec. 122. Prohibition on undisclosed self-dealing by public officials.Subtitle D—Requiring financial disclosures before taking officeSec. 131. Prohibition on taking office until financial disclosures are filed.Subtitle E—Strengthening Inauguration Fund RulesSec. 141. Strengthening Inauguration Fund rules.Subtitle F—Political intelligence transparencySec. 151. Disclosure of political intelligence activities under lobbying disclosure act.Sec. 152. Effective date.TITLE II—Lobbying ReformSec. 201. Enforcement by the Office of Public Integrity.Sec. 202. Definitions.Sec. 203. Registration of lobbyists.Sec. 204. Reports by lobbyists.Sec. 205. Prohibition on foreign lobbying.Sec. 206. Prohibition on contingent fee lobbying.Sec. 207. Prohibition on provision of gifts or travel by registered lobbyists.Sec. 208. Application of General Schedule to Congress.Sec. 209. Reestablishment of Office of Technology Assessment.Sec. 210. Progressive tax on lobbying expenditures.Sec. 211. Disclosure of registration status.TITLE III—Rulemaking reformSec. 301. Disclosure of conflicts of interest.Sec. 302. Increasing disclosures relating to studies and research.Sec. 303. Disclosure of inter-governmental rule changes.Sec. 304. Justification of withdrawn rules.Sec. 305. Negotiated rulemaking.Sec. 306. Streamlining OIRA review.Sec. 307. Limiting temporary court injunctions and postponing of final rules pending judicial review.Sec. 308. Penalizing individuals that submit false information to agencies.Sec. 309. Establishment of the Office of the Public Advocate.Sec. 310. Actions by private persons.Sec. 311. Scope of review.Sec. 312. Expanding rulemaking notifications.Sec. 313. Public petitions.Sec. 314. Amendment to Congressional Review Act.Sec. 315. Cost-benefit analysis.Sec. 316. Sense of Congress.TITLE IV—Judicial EthicsSec. 401. Clarification of gift ban.Sec. 402. Restrict privately funded educational events and speeches.Sec. 403. Code of Conduct.Sec. 404. Improving disclosure.Sec. 405. Appointment of administrative law judges.Sec. 406. Improve reporting on judicial diversity.Sec. 407. Pleading standards.Sec. 408. Electronic court records reform.Sec. 409. Forced arbitration injustice repeal.Sec. 410. Restrictions on protective orders and sealing of cases and settlements.Sec. 411. Secret settlements ban.Sec. 412. Oversight process for disqualification of justice, judge, or magistrate judge.Sec. 413. Complaints against retired judges and judicial discipline.Sec. 414. Action by judicial council in response to misconduct by judges.Sec. 415. Supreme Court Complaints Review Committee.Sec. 416. Expedited impeachment of Federal judges.Sec. 417. Judicial workplace climate surveys.Sec. 418. Pilot program to provide access to counsel in Federal court.TITLE V—EnforcementSubtitle A—Office of Public IntegritySec. 511. Establishment of Office of Public Integrity.Sec. 512. Designated agency ethics officials.Subtitle B—Inspectors GeneralSec. 531. General supervision and removal of Inspectors General.Subtitle C—Office of Congressional EthicsSec. 551. Definitions.Sec. 552. The Office of Congressional Ethics.Sec. 553. Establishment of the Board of the Office of Congressional Ethics.Sec. 554. Duties and Powers of the Office and the Board.Sec. 555. Review process of submissions.Sec. 556. Personnel matters.Sec. 557. Authorization of appropriations.Sec. 558. Conforming amendments and rules of construction.Subtitle D—ApplicabilitySec. 571. Applicability.TITLE VI—Transparency and Government RecordsSubtitle A—Transparency for Federal Personnel and Candidates for Federal OfficeSec. 601. Categories relating to the amount or value of certain income.Sec. 602. Disclosure of personal income tax returns by Presidents, Vice Presidents, Members of Congress, and certain candidates.Sec. 603. Transparency relating to candidates for Federal office and Members of Congress.Subtitle B—Think Tank, Nonprofit, and Advocate TransparencySec. 611. Amendments to the Lobbying Disclosure Act of 1995.Sec. 612. Amendments to the Internal Revenue Code of 1986.Subtitle C—Strengthening FOIA EnforcementSec. 621. Strengthening FOIA enforcement.Sec. 622. Exemptions from disclosure.Sec. 623. Public interest balancing test.Sec. 624. Affirmative disclosure of agency records on website.Sec. 625. Applicability.Subtitle D—Federal Contractor TransparencySec. 631. Expanding applicability of the Freedom of Information Act to Federal contractors.Sec. 632. Public disclosure by large contractors.Subtitle E—Congressional TransparencySec. 641. Increased transparency of committee work.Sec. 642. Increased transparency of recorded votes.Sec. 643. Increased transparency of appropriations bills.TITLE VII—Campaign Finance ReformsSubtitle A—Requirements relating to preventing conflicts of interestPart I—Requirements relating to registered lobbyists and government contractorsSec. 701. Requirements relating to registered lobbyists.Sec. 702. Disclosure of political spending by government contractors.Sec. 703. Repeal of restriction of use of funds by internal revenue service to bring transparency to political activity of certain nonprofit organizations.Sec. 704. Repeal of revenue procedure that eliminated requirement to report information regarding contributors to certain tax-exempt organizations.Part II—Requirements relating to corporationsSec. 711. Banning corporations from fundraising.Sec. 712. Banning contributions to members of Congress from corporations under the jurisdiction of their committees.Sec. 713. Corporate PAC ban.Sec. 714. Disclosure of campaign-related disbursements.Part III—Requirements relating to foreign nationalsSec. 721. Banning foreign-owned and partially foreign-owned corporations from spending on United States elections.Part IV—Additional requirementsSUBPART A—Campaign FinanceSec. 731. Clarification on treatment of information used to influence an election for Federal office as a contribution; clarification regarding purpose of influencing an election for Federal office.Sec. 732. Prohibition on Super PAC–Candidate coordination.Sec. 733. Disclosure of major donors, bundlers, and finance events in presidential campaigns.Sec. 734. Lowering contribution limits; repeal of special contribution limits for contributions to national parties for certain purposes.Sec. 735. Restrictions on testing the waters.Sec. 736. Personal use ban for leadership PACS.Sec. 737. Prohibition on joint fundraising committees.SUBPART B—Prohibition on the appointment of big donor ambassadors and chiefs of missionSec. 738. Prohibition on the appointment of big donor ambassadors and chiefs of mission.Subtitle B—Strengthening Oversight of Online Political AdvertisingSec. 741. Expansion of definition of public communication.Sec. 742. Expansion of definition of electioneering communication.Sec. 743. Application of disclaimer statements to online communications.Sec. 744. Political record requirements for online platforms.Sec. 745. Preventing contributions, expenditures, independent expenditures, and disbursements for electioneering communications by foreign nationals in the form of online advertising.Subtitle C—Public FinancingPart I—Small Dollar Financing of Senate Election CampaignsSec. 751. Eligibility requirements and benefits of fair elections financing of senate election campaigns.Sec. 752. Exception to limitation on coordinated expenditures by political party committees with participating candidates.Sec. 753. Assessments against fines and penalties.Part II—Presidential ElectionsSUBPART A—Primary ElectionsSec. 761. Increase in and modifications to matching payments.Sec. 762. Eligibility requirements for matching payments.Sec. 763. Repeal of expenditure limitations.Sec. 764. Period of availability of matching payments.Sec. 765. Examination and audits of matchable contributions.Sec. 766. Modification to limitation on contributions for Presidential primary candidates.Sec. 767. Use of Freedom From Influence Fund as source of payments.SUBPART B—General ElectionsSec. 771. Modification of eligibility requirements for public financing.Sec. 772. Repeal of expenditure limitations and use of qualified campaign contributions.Sec. 773. Matching payments and other modifications to payment amounts.Sec. 774. Increase in limit on coordinated party expenditures.Sec. 775. Establishment of uniform date for release of payments.Sec. 776. Amounts in Presidential Election Campaign Fund.Sec. 777. Use of general election payments for general election legal and accounting compliance.Sec. 778. Use of Freedom From Influence Fund as source of payments.SUBPART C—Presidential nominating conventionsSec. 779. Payments for Presidential nominating conventions.SUBPART D—Effective DateSec. 779A. Effective date.Subtitle D—Enhancing FEC EnforcementSec. 781. Membership of Federal Election Commission.Sec. 782. Assignment of powers to Chair of Federal Election Commission.Sec. 783. Revision to enforcement process.Sec. 784. Permitting appearance at hearings on requests for advisory opinions by persons opposing the requests.Sec. 785. Permanent extension of administrative penalty authority.Sec. 786. Requiring forms to permit use of accent marks.Sec. 787. Restrictions on ex parte communications.Sec. 788. Clarifying authority of FEC attorneys to represent FEC in Supreme Court.Sec. 789. Effective date; transition.Subtitle E—MiscellaneousSec. 791. Comptroller general report and briefing on campaign donations by nominees before the Senate.Sec. 792. Effective date.Sec. 793. Severability.3.ApplicabilityExcept as provided otherwise in this Act, this Act and the amendments made by this Act shall apply on and after the date that is 1 year after the date of enactment of this Act.IPublic Integrity, Ethics, Conflicts of Interest, and Revolving DoorAConflicts of Interest101.DefinitionsIn this subtitle:(1)Agent of a foreign principalThe term agent of a foreign principal has the meaning given the term in section 1 of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611).(2)Bank holding companyThe term bank holding company has the meaning given the term in section 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841).(3)Corporate lobbyistThe term corporate lobbyist has the meaning given the term in section 3 of the Lobbying Disclosure Act of 1995, as amended by section 202 of this Act.(4)Covered entityThe term covered entity means any entity that is—(A)(i)a for-profit company; or(ii)a bank holding company, a savings and loan holding company, or any other financial institution; and(B)(i)operating under Federal settlement, including a Federal consent decree; or(ii)the subject of an enforcement action in a court of the United States or by an agency.(5)Executive agencyThe term Executive agency—(A)has the meaning given the term in section 105 of title 5, United States Code; and(B)includes—(i)the Executive Office of the President and all components thereof, including the White House Office; and(ii)the Office of the Vice President.(6)Gross receiptsThe term gross receipts has the meaning given the term in section 993(f) of the Internal Revenue Code of 1986.(7)LobbyistThe term lobbyist has the meaning given the term in section 3 of the Lobbying Disclosure Act of 1995, as amended by section 202 of this Act.(8)Qualified small businessThe term qualified small business means a corporation, company, firm, partnership, or other business enterprise, that has gross receipts for the previous taxable year of less than $5,000,000.(9)Savings and loan holding companyThe term savings and loan holding company has the meaning given the term in section 10(a) of the Home Owners’ Loan Act (12 U.S.C. 1467a(a)).(10)Senior executiveThe term senior executive includes—(A)a chief executive officer;(B)a chief financial officer;(C)a chief operating officer;(D)a chief compliance officer;(E)any senior government relationship official; and(F)any other senior executive, as determined by the Director of the Office of Public Integrity.(11)Senior government officialThe term senior government official means—(A)any individual described in section 101(f) of the Ethics in Government Act of 1978 (5 U.S.C. App.), including—(i)any individual appointed to a position on any level of the Executive Schedule under subchapter II of chapter 53 of title 5, United States Code, including positions identified in sections 5312 through 5316 of title 5, United States Code; (ii)a noncareer officer or employee serving in the Executive Office of President, including the White House Office, and in the Office of the Vice President; and(iii)an individual employed in a position in the executive branch of the Government who is excepted from the competitive service by reason of being of a confidential or policy-determining character under schedule C of subpart C of part 213 of title 5, Code of Federal Regulations (or any successor regulations), except that the Director of the Office of Public Integrity may, by regulation, exclude from the application of this paragraph any individual, or group of individuals, who are in such positions, but only in cases in which the Director determines such exclusion would not affect adversely the integrity of the Government or the confidence of the public in the integrity of the Government; (B)an individual employed in a position in the Senior Executive Service;(C)an individual employed in a position at the GS–15 level or higher; and(D)an individual employed in a position not under the General Schedule for which the rate of basic pay is equal to or greater than the minimum rate of basic pay payable for GS–15 of the General Schedule.102.Lobbyist ban(a)Lobbyists(1)Executive branch(A)LobbyistsNo former registered lobbyist or agent of a foreign principal who has engaged in a lobbying contact, as defined in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602), during his or her registration may be hired as an officer or employee of an Executive agency during the 2-year period beginning on the date on which the registered lobbyist terminates his or her registration in accordance with section 4(d) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603(d)) or the agent terminates his or her status, as applicable.(B)Corporate lobbyistsNo former registered corporate lobbyist may be hired as an officer or employee of an Executive agency during the 6-year period beginning on the date on which the registered corporate lobbyist terminates its registration in accordance with section 4(d) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603(d)) or the agent terminates its status, as applicable.(C)Waiver rules and eligibility(i)Positions requiring Senate confirmationThe President may waive the ban described in subparagraph (A) for any appointment to a position in an Executive agency that requires the advice and consent of the Senate based on a compelling national need.(ii)Other positionsThe President or the Director of the Office of Public Integrity may waive the ban described in subparagraph (A) and the prior employer recusal provision described in section 208(e) of title 18, United States Code, as added by section 103 of this Act for any appointment to a position in an Executive agency that does not require the advice and consent of the Senate.(iii)RequirementsA waiver made under this subparagraph shall—(I)be made publicly available and searchable by the Director of the Office of Public Integrity within 30 days of issuance;(II)include a justification sent to Congress within 30 days of issuance for why the registered lobbyist or agent of a foreign principal, as applicable, brings unique and relevant expertise such that it is not practical to find an alternative candidate with the same skill set; and(III)with respect to a nomination to a position described in clause (i)—(aa)(AA)include a certification by the President that a search was conducted in good faith to find an alternative candidate with comparable qualifications who was not a lobbyist; or(BB)specifically identify the next-best candidate who was not a registered lobbyist or agent of a foreign principal, as applicable; and(bb)include a justification for why the next-best candidate was not nominated for the position.(2)Legislative branch(A)LobbyistsNo former registered lobbyist or agent of a foreign principal may be hired as an officer or employee of a Member of Congress or a committee of either House of Congress during the 2-year period beginning on the date on which the registered lobbyist terminates its registration in accordance with section 4(d) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603(d)) or the agent terminates its status, as applicable.(B)Corporate lobbyistsNo former registered lobbyist or agent of a foreign principal may be hired as an officer or employee of a Member of Congress or a committee of either House of Congress during the 6-year period beginning on the date on which the registered corporate lobbyist terminates its registration in accordance with section 4(d) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603(d)) or the agent terminates its status, as applicable.(C)Waiver rules and eligibility(i)In generalAny Member of Congress may waive the ban described in subparagraph (A) for an officer or employee of that Member of Congress or of a committee of either House of Congress on which the Member serves as a chair or ranking member based on a compelling national need.(ii)RequirementsA waiver made under this subparagraph shall—(I)within 30 days of issuance be submitted to the Select Committee on Ethics of the Senate or the Committee on Ethics of the House of Representatives, as applicable, and to the Office of Congressional Ethics;(II)be made publicly available and searchable by the Office of Congressional Ethics within 30 days of issuance;(III)include a justification made publicly available for why the registered lobbyist or agent of a foreign principal, as applicable, brings unique and relevant expertise such that it is not practical to find an alternative candidate with the same skill set; and(IV)be made only after the Congressional Ethics Board submits to the Member of Congress and to the Select Committee on Ethics of the Senate or the Committee on Ethics of the House of Representatives, as applicable, a public recommendation or opinion regarding such a waiver.(b)Other hiring restrictions(1)Contractors(A)In generalNo former employee of a for-profit entity that was awarded a Federal contract or Federal license by an Executive agency may be an officer or employee of the Executive agency that awarded the contract or Federal license during the 4-year period beginning on the date on which the employee terminates its employment with the entity.(B)WaiverThe ban described in subparagraph (A) may be waived in accordance with subsection (a)(1)(C).(2)Senior executives of law-breaking companiesNo former senior executive of a covered entity may be an officer or employee of an Executive agency during the 6-year period beginning on the later of—(A)the date of the settlement; and(B)the date on which the enforcement action has concluded.103.Executive branch conflicts of interest law expansionsSection 208 of title 18, United States Code, is amended by adding at the end the following:(e)Securities Ownership and Trading Restrictions(1)DefinitionIn this subsection and subsection (f), the term Executive agency—(A)has the meaning given the term in section 105 of title 5, United States Code; and(B)includes the Executive Office of the President and all components thereof, including the White House Office and the Office of the Vice President.(2)Prohibition(A)In generalNo officer or employee of an Executive agency may own an interest in or trade (except a trade that is a divestment required or approved by the Director of the Office of Public Integrity or the designated agency ethics official of the Executive agency that employs the individual for compliance with this section) any individual stock, bond, commodity, future, or other form of security, including an interest in a hedge fund, a derivative, option, or other complex investment vehicle if the Director of the Office of Public Integrity (or the designated agency ethics official of the Executive agency that employs the individual) determines that the financial interests of the officer or employee may be directly influenced by an action of the Executive agency.(B)ExceptionSubparagraph (A) shall not apply to—(i)a widely held investment fund described in section 102(f)(8) of the Ethics in Government Act of 1978 (5 App. U.S.C. 102(f)(8)), if such investment meets the requirements described in section 105(b)(2) of the Anti-Corruption and Public Integrity Act;(ii)shares of Settlement Common Stock issued under section 7(g)(1)(A) of the Alaska Native Claims Settlement Act (43 U.S.C. 1606(g)(1)(A)); or(iii)shares of Settlement Common Stock, as defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602).(C)PenaltyWhoever violates subparagraph (A) shall be subject to the penalties set forth in section 216 of this title.(D)WaiverThe Director of the Office of Public Integrity may waive subparagraph (A) for an officer or employee of an Executive agency on a case-by-case basis if the Director—(i)determines that there is no possibility for, or the appearance of, a conflict of interest; or(ii)approves a plan for necessary recusals that ensures that no conflict of interest exists under this section.(f)Recusal requirements(1)In generalExcept as provided in paragraphs (2) and (3), each officer and employee of any Executive agency shall not participate personally and substantially as a Government officer or employee, through decision, approval, disapproval, recommendation, the rendering of advice, investigation, or otherwise, in any particular matter, including an adjudication, procurement, or rulemaking, that the officer or employee knows has or is likely to have a direct and predictable effect on the financial interest of— (A)any person for whom the officer or employee had, during the previous 4-year period, served as an officer, director, trustee, general partner, agent, attorney, consultant, contractor, employee, or direct competitor; or(B)any organization other than a political organization described in section 527(e) of the Internal Revenue Code of 1986 in which the employee is an active participant.(2)ExclusionsThis subsection shall not apply to—(A)the President;(B)the Vice President;(C)any individual appointed to a position in an Executive agency by and with the advice and consent of the Senate;(D)an officer or employee who served as an officer, director, trustee, general partner, agent, attorney, consultant, contractor, or employee of a tribal organization (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)) or an intertribal consortium of federally recognized Indian tribes with respect to a matter that is likely to have a direct and predictable effect on the financial interest of the tribal organization or intertribal consortium; or(E)any individual who receives a waiver under paragraph (3).(3)Waiver(A)In generalThe Director of Public Integrity may waive the requirements of this subsection for any officer or employee (except individuals described in subparagraph (C)(iii)).(B)LimitationOfficers and employees may apply to the Director of Public Integrity for a waiver under this paragraph only if the individual agrees to comply with the Conflicts of Interest Rules for Senior Government Officials in section 105(a) and section 106 of the Anti-Corruption and Public Integrity Act.(C)Waiver requirementsA waiver made under this paragraph—(i)shall be made publicly available and searchable within 30 days of issuance;(ii)shall include a justification sent to Congress within 30 days of issuance explaining why the waiver is in the national interest; and(iii)may not be granted if the individual received a waiver under section 102(a)(1)(C) of the Anti-Corruption and Public Integrity Act.(D)Authority of DirectorThe Director of Public Integrity may deny a waiver under this paragraph for any reason.(4)PenaltyAn officer or employee who violates this subsection shall be subject to the penalties set forth in section 216 of this title..104.Legislative branch conflicts of interest law expansions(a)DivestmentExcept as provided in subsection (e), no senior government official in the legislative branch (including Members of Congress) may own an interest in or trade (except as a divestment) any stock, bond, commodity, future, and other form of security, including an interest in a hedge fund, a derivative, option, or other complex investment vehicle.(b)Committee staff ruleNo officer or employee of a committee of either House of Congress may maintain, own, or trade any substantial holdings (including individual stocks and securities) which may be directly affected by the actions of the committee for which the individual works, unless the Select Committee on Ethics of the Senate or the Committee on Ethics of the House of Representatives, as applicable, approves of such holdings in writing after consultation with the supervisor of the officer or employee and the Office of Congressional Ethics.(c)General conflicts of interest rule for congressional staff and membersNo Member, officer, or employee of a committee or Member of either House of Congress may knowingly use his or her official position to introduce or aid the progress or passage of legislation, a principal purpose of which is to further only his or her pecuniary interest, only the pecuniary interest of his or her immediate family, or only the pecuniary interest of a limited class of persons or enterprises, when he or she, or his or her immediate family, or enterprises controlled by them, are members of the affected class.(d)General stock and securities ruleAn officer or employee of a committee or Member of either House of Congress, who is not a senior government employee covered by subsection (a), shall be in violation of subsection (c) if—(1)the officer or employee owns an interest in or trades (except as a divestment) individual stocks or securities; and(2)the value of such stocks or securities may be influenced by actions taken by the individual in his or her official position, as determined by the Select Committee on Ethics of the Senate or the Committee on Ethics of the House of Representatives, as applicable, in consultation with the Office of Congressional Ethics.(e)ExceptionNothing in this section shall be construed to prevent an employee or officials of a Member of Congress or a Member of Congress from owning—(1)a widely held investment fund described in section 102(f)(8) of the Ethics in Government Act of 1978 (5 App. U.S.C. 102(f)(8)), if the investment meets the requirements described in section 105(b)(2);(2)shares of Settlement Common Stock issued under section 7(g)(1)(A) of the Alaska Native Claims Settlement Act (43 U.S.C. 1606(g)(1)(A)); or(3)shares of Settlement Common Stock, as defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602).105.Conflicts of interest rules for all senior government officials and nonconflicted Federal employee investment accounts(a)Required divestments of conflicted assets(1)Stocks and securitiesNo senior government official may own an interest in or trade (except a divestment required or approved by the supervising ethics office) any stock, bond, commodity, future, and other form of security, including an interest in a hedge fund, a derivative, option, or other complex investment vehicle, except nonconflicted assets allowed under subsection (b).(2)Commercial real estateNo senior government official may maintain ownership in commercial real estate, unless ownership of such commercial real estate is necessary for a qualified small business described in paragraph (4)(C).(3)Trusts(A)In generalNo senior government official may maintain a financial interest in any trust, including a family trust, if the supervising ethics office determines that the trust includes any—(i)asset that might present a conflict of interest; or(ii)stock, bond, commodity, future, and other form of security, including an interest in a hedge fund, a derivative, option, or other complex investment vehicle, except nonconflicted assets allowed under subsection (b).(B)ExceptionSubparagraph (A) shall not apply to a trust described in section 102(f)(2) of the Ethics in Government Act of 1978 (5 U.S.C. App.).(4)Businesses and companies(A)Privately owned or closely held corporationNo senior government official may maintain ownership in a privately owned or closely held corporation, company, firm, partnership, or other business enterprise.(B)Board membersNo senior government official may serve on the board of directors of any for-profit entity, including any corporation, company, firm, partnership, or other business enterprise.(C)ExceptionSubparagraphs (A) and (B) shall not apply to a qualified small business.(b)Nonconflicted assets(1)In generalA senior government official may maintain assets that do not present a conflict of interest, including—(A)a widely held investment fund—(i)described in section 102(f)(8) of the Ethics in Government Act of 1978 (5 U.S.C. App.); and(ii)that meets the requirements described in paragraph (2);(B)noncommercial real estate, including real estate used solely as a personal residence;(C)cash, certificates of deposit, or other forms of savings accounts;(D)a federally managed asset, including—(i)financial interests in or income derived from—(I)any retirement system under title 5, United States Code (including the Thrift Savings Plan under subchapter III of chapter 84 of such title); or(II)any other retirement system maintained by the United States for officers or employees of the United States, including the President, or for members of the uniformed services;(ii)benefits received under the Social Security Act (42 U.S.C. 301 et seq.); and(iii)an asset in the Federal Employee Investment Account described in paragraph (3);(E)bonds, bills, and notes issued by governmental sources, such as the Federal Government, State, or other municipality;(F)shares of Settlement Common Stock issued under section 7(g)(1)(A) of the Alaska Native Claims Settlement Act (43 U.S.C. 1606(g)(1)(A)); and(G)shares of Settlement Common Stock, as defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602).(2)Widely held investment fund requirementsA senior government official may not maintain a widely held investment fund described in section 102(f)(8) of the Ethics in Government Act of 1978 (5 U.S.C. App.), unless— (A)the widely held investment fund does not present a conflict of interest; and(B)any instructions to a manager of the widely held investment fund are shared with the applicable supervising ethics office.(3)Federal Employee Investment AccountSection 8472 of title 5, United States Code, is amended—(A)in subsection (f)—(i)in paragraph (2), by striking and at the end;(ii)in paragraph (3), by striking the period at the end and inserting a semicolon; and(iii)by adding at the end the following:(4)not later than 3 years after the date of enactment of this paragraph, establish Federal Employee Investment Accounts in the Treasury of the United States accounts for senior government officials to maintain investments in the stock and securities markets in which a senior government official may—(A)sell an asset or security, including those assets or securities that present a conflict of interest under section 105(a) of the Anti-Corruption and Public Integrity Act, and invest the resulting funds into the Federal Employee Investment Accounts; and(B)withdraw funds from their Federal Employee Investment Account at any time;(5)act in the interest of the plan participants and beneficiaries of Federal Employee Investment Accounts when making decisions for the purpose of providing benefits to those participants and beneficiaries;(6)establish a new and parallel system for recordkeeping with respect to Federal Employee Investment Accounts; and(7)establish a Federal Employee Investment Fund to fully cover administrative costs associated with managing Federal Employee Investment Accounts, which—(A)shall be separate from the Thrift Savings Fund established under section 8437, except with respect to administrative costs for common resources; and(B)may be used for compensation to pay new employees, additional resources for information technology, additional call center capacity, and any other new capacity to handle the administration of Federal Employee Investment Accounts.;(B)in subsection (g)(1)—(i)in subparagraph (C), by striking and at the end;(ii)by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(E)promulgate regulations for the administration of Federal Employee Investment Accounts.; and(C)by adding at the end the following:(k)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to establish and maintain Federal Employee Investment Accounts established under subsection (f), including for the purpose of reducing any fees paid by participants in the Federal Employee Investment Accounts..106.Post-employment restrictions(a)In generalSection 207 of title 18, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (1), in the matter preceding subparagraph (A), by inserting after with the intent to influence, the following: or with the intent to gain information for use in analyzing securities or commodities markets, or in informing investment decisions in securities or commodities markets,; and(B)in paragraph (2), in the matter preceding subparagraph (A), by inserting after with the intent to influence, the following: or with the intent to gain information for use in analyzing securities or commodities markets, or in informing investment decisions in securities or commodities markets,; (2)by striking subsections (c), (d), and (e) and inserting the following:(c)Lobbying and political intelligence restrictions(1)In generalIn addition to the restrictions set forth in subsections (a) and (b), any President, Vice President, Member of Congress, or officer or employee compensated at a rate of pay specified in or fixed according to subchapter II of chapter 53 of title 5, after the termination of his or her service or employment with the United States who—(A)works as a registered lobbyist or political intelligence consultant; or (B)knowingly makes, with the intent to influence, or with the intent to gain information for use in analyzing securities or commodities markets, or in informing investment decisions in securities or commodities markets, any communication to or appearance before any officer or employee of any department, Executive agency, Member, officer, or employee of either House of Congress or any employee of any other legislative office of the Congress, on behalf of any other person (except the United States or the District of Columbia) for compensation, in connection with any matter on which such person seeks official action by any Member, officer, or employee of either House of Congress, or any employee or officer of any department or agency Executive agency,shall be subject to the penalties set forth in section 216 of this title.(2)Other officials(A)In generalAny officer or employee in the executive or legislative branch of the United States who, during the time period described in subparagraph (B) makes, with the intent to influence, or with the intent to gain information for use in analyzing securities or commodities markets, or in informing investment decisions in securities or commodities markets, any communication to or appearance before their former office, Executive agency, or House of Congress, for compensation, shall be subject to the penalties set forth in section 216 of this title.(B)Time periodThe time period described in this subparagraph is as follows:(i)With respect to an officer or employee of the legislative branch, 2 years after the termination of service or employment as an officer or employee.(ii)With respect to an officer or employee of the executive branch, the later of—(I)the date on which a President other than the President serving at the time of the termination of service or employment of the officer or employee takes office; and(II)the date on which the 2-year period beginning on the date of the termination of service or employment as an officer or employee expires.(iii)With respect to an officer or employee of the executive branch of the United States who becomes a corporate lobbyist, the later of—(I)the date on which a President other than the President serving at the time of the termination of service or employment of the officer or employee takes office; and(II)the date on which the 6-year period beginning on the date of the termination of service or employment as an officer or employee expires.(iv)With respect to an officer or employee of the legislative branch of the United States who becomes a corporate lobbyist, the date on which the 6-year period beginning on the date of the termination of service or employment as an officer or employee expires.; (3)by redesignating subsections (f) through (l) as subsections (d) through (j), respectively; (4)in subsection (g), as so redesignated—(A)by redesignating paragraphs (1), (2), and (3) as paragraphs (2), (3), and (4), respectively;(B)by inserting before paragraph (2), as so redesignated, the following:(1)the terms corporate lobbyist, lobbyist, and political intelligence consultant have the meanings given such terms in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602);; and(C)in paragraph (2), as so redesignated, by inserting after with the intent to influence, the following: or with the intent to gain information for use in analyzing securities or commodities markets, or in informing investment decisions in securities or commodities markets,; (5)in subsection (h), as so redesignated, by adding at the end the following:(8)Representative of a media organizationThe restrictions contained in this section relating to a communication made with the intent to gain information for use in analyzing securities or commodities markets, or in informing investment decisions in securities or commodities markets shall not apply to a communication made by a representative of a media organization (as such term is defined in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602)), if the purpose of the communication is gathering and disseminating news and information to the public.; and(6)by adding at the end the following:(k)Other post-Employment restrictions(1)DefinitionsIn this subsection:(A)Giant bank or companyThe term giant bank or company includes—(i)any for-profit company or financial institution with greater than an average of $150,000,000,000 in market capitalization or revenue for the previous 3-year period;(ii)any Federal contractor that received greater than $5,000,000,000 in annual revenue from the Federal Government during the previous 3-year period; and(iii)any for-profit company or financial institution that exerts monopolistic or monopsonistic control over a significant share of the market in its particular industry (as defined by the Director of the Office of Public Integrity, in consultation with the Attorney General, by regulation).(B)Lobbying contactThe term lobbying contact has the meaning given the term in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602).(C)Registered lobbyistThe term registered lobbyist means a lobbyist registered under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.).(D)Senior government officialThe term senior government official means—(i)any individual described in section 101(f) of the Ethics in Government Act of 1978 (5 U.S.C. App.), including—(I)any individual appointed to a position on any level of the Executive Schedule under subchapter II of chapter 53 of title 5, United States Code, including positions identified in sections 5312 through 5316 of title 5, United States Code; (II)a noncareer officer or employee serving in the Executive Office of President, including the White House Office, and in the Office of the Vice President; and(III)an individual employed in a position in the executive branch of the Government who is excepted from the competitive service by reason of being of a confidential or policy-determining character under schedule C of subpart C of part 213 of title 5, Code of Federal Regulations (or any successor regulations), except that the Director of the Office of Public Integrity may, by regulation, exclude from the application of this paragraph any individual, or group of individuals, who are in such positions, but only in cases in which the Director determines such exclusion would not affect adversely the integrity of the Government or the confidence of the public in the integrity of the Government; (ii)an individual employed in a position in the Senior Executive Service;(iii)an individual employed in a position at the GS–15 level or higher; and(iv)an individual employed in a position not under the General Schedule for which the rate of basic pay is equal to or greater than the minimum rate of basic pay payable for GS–15 of the General Schedule. (2)Senior government official hiring restrictionNo for-profit corporation, company, firm, partnership, or other business enterprise may hire or directly or indirectly compensate (including as consultants and lawyers) any former senior government official, for 1 year after the official leaves government service, from an Executive agency, department, or congressional office with which the corporation, company, firm, partnership, or other business enterprise made a lobbying contact in the past 2 years.(3)Special rules for post employment with giant banks, companies, and contractors(A)Procurement officersNo company that is awarded a contract or license by the Federal Government may hire or compensate any former officer or employee in the executive branch of the United States who oversaw any of the company's contracts or licenses (including any procurement officer, any Federal employee or official who participated in the contract or license selection, any Federal employee or official who determined or approved the technical requirements of the contract or license, and any senior government official in the executive branch of the United States employed at the Executive agency that granted the contract or license) during the 4-year period beginning on the date on which the officer terminated employment with the United States.(B)Giant banks and companiesNo giant bank or company may hire or directly or indirectly compensate (including as consultants and lawyers) any senior government official during the 4-year period beginning on the date on which the official terminated employment with the United States.(C)Earned income disclosures(i)In generalNot later than 1 year after the date of enactment of this clause, each senior government official who terminates service on or after the date that is 1 year after the date of enactment of this clause shall submit to the Director of the Office of Public Integrity an annual disclosure that includes all sources of earned income for the 4-year period beginning on the date on which the government official terminated employment with the United States.(ii)Publicly availableThe Director of the Office of Public Integrity shall make a disclosure made under clause (i) publicly available for any official who had a report made in accordance with title I of the Ethics in Government Act of 1978 (5 U.S.C. App.) made publicly available.(iii)Automatic disclosure(I)In generalEach senior government official subject to the disclosure requirement in clause (i) may consent to allow the Director of the Office of Public Integrity to obtain from the Commissioner of Internal Revenue the information necessary to meet the requirements of subclause (i), but no other information, such that additional action is not required of the senior government official after such individual files a tax return.(II)Safe harborAny individual who consents under subclause (I) shall not be subject to clause (v).(iv)Memorandum of understandingNot later than 1 year after the date of enactment of this subclause, the Director of the Office of Public Integrity and the Commissioner of Internal Revenue shall enter into a cooperative agreement or memorandum of understanding to establish secure means to allow for the necessary information exchange in subclause (III) for senior government officials who wish to avail themselves of the automatic disclosure under subclause (III).(v)Penalties for former senior government officials(I)Civil actionThe Attorney General or the Director of the Office of Public Integrity may bring a civil action in any appropriate United States district court against any individual who knowingly and willfully falsifies or who knowingly and willfully fails to disclose any information that such individual is required to disclose pursuant to this clause. The court in which such action is brought may assess against such individual a civil penalty in any amount, not to exceed $50,000.(II)Criminal penalties(aa)ProhibitionIt shall be unlawful for any person to knowingly and willfully falsify any information that such person is required to disclose under this clause. It shall be unlawful for any person to fail to disclose any information that such person is required to disclose under this clause.(bb)PenaltiesAny person who violates the first sentence of subitem (AA) shall be fined under title 18, United States Code, imprisoned for not more than 1 year, or both. Any person who violates the second sentence of subitem (AA) shall be fined under title 18, United States Code.(4)Penalties for giant banks and companies(A)In generalThe Director of Office of Public Integrity may impose a civil penalty or a sanction on any entity or giant bank or company upon making a determination, after reasonable notice and opportunity for a hearing, that the entity or giant bank or company has violated paragraph (2) or (3)(B).(B)Amount of civil penaltiesA civil penalty imposed for a violation under subparagraph (A) shall—(i)in the case of an initial violation, be not less than 1 percent of the net profit of the entity or giant bank or company for the previous year;(ii)in the case of a second violation, be not less than 2 percent of the net profit of the entity or giant bank or company for the previous year; and(iii)in the case of a third or subsequent violation, be not less than 5 percent of the net profit of the entity or giant bank or company for the previous year.(C)Other penalties and sanctions companiesIn addition to a civil penalty imposed under this clause, after reasonable notice and an opportunity for a hearing, if the Director of the Office of Public Integrity determines that a company has violated paragraph (2) or (3)(B), the Director may impose a sanction on an entity or a giant bank or company, including—(i)prohibiting the entity or giant bank or company from employing any former employee or officer of the Federal Government for a period of time not to exceed 8 years;(ii)prohibiting the company from doing business with the Federal Government, receiving a contract or license from the Federal Government, or otherwise participating in Federal Government programs, for a period of time not to exceed 8 years.(D)Civil penalties for executive officers of companies(i)DefinitionIn this subclause, the term compensation includes, based on information required to be reported to any Federal agency during the period in which a violation of paragraph (2) or (3)(B) occurred—(I)the proceeds of any sale of stock; and(II)any incentive-based compensation (including stock options awarded as compensation).(ii)Civil penaltyIn addition to the penalties described in subparagraphs (B) and (C), after reasonable notice and an opportunity for a hearing, that an executive officer of an entity or giant bank or company has knowingly, or with gross negligence, violated paragraph (2) or (3)(B), or contributed to the violation of a paragraph (2) or (3)(B), the Director may assess a civil penalty against the executive officer not to exceed the amount of the officer’s compensation for each year during which the violations occurred.(E)Mitigating factorsIn determining the amount of any penalties assessed under this paragraph, the Director of the Office of Public Integrity or the court shall take into account the appropriateness of the penalty with respect to—(i)the size of financial resources and good faith of the entity, giant bank or company, or senior executive;(ii)the gravity of the violation or failure to pay;(iii)the history of previous violations; and(iv)such other matters as justice may require.(F)Authority to modify or remit penaltyThe Director of the Office of Public Integrity may compromise, modify, or remit any penalty under this paragraph, which may be assessed or had already been assessed. The amount of such penalty, when finally determined, shall be exclusive of any sums owed by the person to the United States in connection with the costs of the proceeding, and may be deducted from any sums owing by the United States to the person charged.(G)Notice and hearingNo civil penalty may be assessed under this paragraph with respect to a violation of paragraph (2) or (3)(B) unless—(i)the Director of the Office of Public Integrity gives notice and an opportunity for a hearing to the person accused of the violation; or(ii)the appropriate court has ordered such assessment and entered judgment in favor of the Director of the Office of Public Integrity..(b)Effective dateThe amendments made by subsection (a) relating to political intelligence contacts (as defined in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602), as amended by this Act) shall apply with respect to any political intelligence contact that is made on or after the date that is 1 year after the date of the enactment of this Act.(c)Technical and conforming amendmentsSection 207 of title 18, United States Code, is amended—(1)in subsection (d), as redesignated by subsection (a) of this section, is amended by striking (d), or (e);(2)in subsection (f)(2), as redesignated by subsection (a) of this section, in the second sentence, by striking (c)(2)(A)(i) or (iii) and inserting (c);(3)in subsection (g)(1), as redesignated by subsection (a) of this section—(A)in subparagraph (A), by striking (a), (c), and (d) and inserting (a) and (c); and(B)in subparagraph (B), by striking (f) and inserting (d); and(4)in subsection (h), as redesignated by subsection (a) of this section—(A)by striking subsections (c), (d), and (e) each place the term appears and inserting subsection (c);(B)in paragraph (5), by striking (a), (c), and (d) and inserting (a) and (c); and(C)in paragraph (7)(B), by striking subsections (c), (d), or (e) and inserting subsection (c).(d)Restrictions on Federal examiners of financial institutionsSection 10(k) of the Federal Deposit Insurance Act (12 U.S.C. 1820(k)) is amended—(1)in the subsection header, by striking One-year and inserting Four-Year; and(2)in paragraph (1)—(A)in subparagraph (B), by striking senior; and(B)in subparagraph (C), by striking 1 year and inserting 4 years.107.Golden parachutes ban(a)In generalSection 209 of title 18, United States Code, is amended—(1)in subsection (a)—(A)by striking any salary and inserting any bonus or salary; and(B)by striking his services and inserting services rendered or to be rendered; and(2)in subsection (b)—(A)by inserting (1) after (b); and(B)by adding at the end the following:(2)(A)In this paragraph, the term compensation includes a retention award or bonus, severance pay, and any other payment—(i)linked to future service in the Federal Government in any way; or(ii)from a current or former employer unless the recipient demonstrates that the payment would have been received if the recipient had not entered government service.(B)For purposes of paragraph (1), a pension, retirement, group life, health or accident insurance, profit-sharing, stock bonus, or other employee welfare or benefit plan that makes payment of compensation contingent on accepting a position in the Federal Government shall not be considered bona fide..(b)Permissible paymentsSection 1.409A–3(j)(4)(iii) of title 26, Code of Federal Regulations, shall have no force or effect. 108.General public integrity rules(a)Outside employment banThe limitations described in section 502 of the Ethics in Government Act of 1978 (5 U.S.C. App.) shall apply to full-time senior government officials.(b)Volunteer service ruleAll Federal laws or regulations relating to conflicts of interest or other ethics issues (as defined in section 409 of the Ethics in Government Act of 1978, as added by section 511 of this Act) shall apply to any individual who is employed by the Federal Government and voluntarily refuses compensation for such employment consistent with applicable law.(c)Special government employee ruleAll Federal ethics rules shall apply to an individual designated as a Special Government Employee to the same extent that they apply to regular Government employees beginning on the date that is 61 days after the date on which the Special Government Employee commences employment during a 365-day period.(d)Indebtedness rule(1)In generalExcept as provided in paragraph (2), no senior government official (except a Member of Congress, the President, and the Vice President) may—(A)in the course of official duty, meet or communicate with, or work on any particular matter that affects, any person to whom the senior government official owes more than $100,000; or(B)receive a loan of more than $100,000 from any person the senior government official has met or communicated with, or plans to meet or communicate with, during the course of their official duty.(2)ExceptionParagraph (1) shall not apply to—(A)commercial debt such as residential mortgages, car loans, credit card debt, student loans, or any debts owed to domestic financial institutions on terms generally available to the public; or(B)meetings with domestic financial institutions.109.Legal expense funds(a)DefinitionsIn this section—(1)the term legal expense fund means a fund—(A)to be used to defray legal expenses incurred in investigative, civil, criminal, or other legal proceedings relating to or arising by virtue of service by an officer or employee as an officer or employee;(B)that may not be used for personal legal matters, including tax planning, personal injury litigation, protection of property rights, divorces, or estate probate;(C)that may only be used to defray legal expenses for a single officer or single employee;(D)that may be established or controlled by the officer or employee, or by a third party, in accordance with the requirements of section; and(E)that may accept contributions, in accordance with this section;(2)the term lobbying activity has the meaning given that term in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602);(3)the term officer or employee means—(A)an officer, as defined in section 2104 of title 5, United States Code;(B)an employee, as defined in section 2105 of title 5, United States Code;(C)a Member of Congress, as defined in section 2106 of title 5, United States Code;(D)the Vice President; and(E)the President;(4)the term relative has the meaning given that term in section 3110 of title 5, United States Code; and(5)the term supervising ethics office has the meaning given that term in section 109 of the Ethics in Government Act of 1978 (5 U.S.C. App.).(b)Authorization for legal expense fundsSubject to the limitations and regulations promulgated under this section, an officer or employee may establish, maintain, and use a legal expense fund.(c)Limits on contributionsThe Director of the Office of Public Integrity shall promulgate regulations establishing limits with respect to contributions to legal expense funds for officers or employees, which shall, at a minimum, prohibit an officer or employee from accepting contributions for a legal expense fund—(1)from a single contributor (other than a relative of the officer or employee) in a total amount of more than $5,000 during any calendar year;(2)from a registered lobbyist;(3)from an agent of a foreign principal;(4)from any person seeking official action from or doing business with the Executive agency, office, or entity employing the officer or employee;(5)from any person conducting activities regulated by the Executive agency, office, or entity employing the officer or employee;(6)from any person whose interests may be substantially affected by the performance or nonperformance of the official duties of the officer or employee; or(7)for an officer or employee of an Executive agency, from any person that has engaged in lobbying activities, or on whose behalf lobbying activities have been engaged with, with respect to the Executive agency during the 2-year period ending on the date of the contribution.(d)Written notice(1)In generalAn officer or employee who wishes to establish, or directly or indirectly receive money from, a legal expense fund shall submit to the supervising ethics office with respect to the officer or employee a written notice that includes— (A)the name and contact information for any proposed trustee of the legal expense fund;(B)a copy of any proposed trust document for the legal expense fund;(C)the nature of the legal proceeding (or proceedings) which necessitate the establishment of the legal expense fund;(D)an acknowledgment that the officer or employee will be bound by the regulations and limitation under this section; and(E)an acknowledgment that the officer or employee bears ultimate responsibility for proper administration of the legal expense fund.(2)ApprovalAn officer or employee may not solicit or accept contributions to a legal expense fund until after the supervising ethics office has received and approved the written notice submitted under paragraph (1).(e)Reporting(1)In generalAn officer or employee who establishes, or directly or indirectly receives money from, a legal expense fund shall submit to the supervising ethics office with respect to the officer or employee a quarterly report that discloses, with respect to the quarter covered by the report— (A)the source and amount of each contribution to the legal expense fund; and(B)the amount, recipient, and purpose of each expenditure from the legal expense fund.(2)Public availabilityEach supervising ethics office shall make publicly available online each report submitted under paragraph (1) in a searchable, sortable, and downloadable form.(f)RecusalAn officer or employee in the executive branch, other than the President and the Vice President, who receives a contribution to a legal expense fund of the officer or employee may not participate in any matter that has or would have a direct and substantial impact on the person making the contribution during the 2-year period beginning on the date on which the contribution is received.110.Penalties(a)Civil finesThe Attorney General or the Director of the Office of Public Integrity may bring a civil action in the appropriate United States district court against any person who engages in conduct constituting a violation of this subtitle and, upon proof of such conduct by a preponderance of the evidence, such person shall be subject to a civil penalty of not more than $50,000 for each violation or the amount of compensation which the person received or offered for the prohibited conduct, whichever amount is greater. The imposition of a civil penalty under this subsection does not preclude any other criminal or civil statutory, common law, or administrative remedy, which is available by law to the United States or any other person.(b)Order prohibiting conductIf the Attorney General or the Director of the Office of Public Integrity has reason to believe that a person is engaging in conduct constituting an offense under this subtitle, the Attorney General or the Director of the Office of Public Integrity, as applicable, may petition an appropriate United States district court for an order prohibiting that person from engaging in such conduct. The court may issue an order prohibiting that person from engaging in such conduct if the court finds that the conduct constitutes such an offense. The filing of a petition under this section does not preclude any other remedy which is available by law to the United States or any other person.BPresidential conflicts of interest111.Short titleThis subtitle may be cited as the Presidential Conflicts of Interest Act of 2018.112.Divestiture of personal financial interests of the President and Vice President that pose a potential conflict of interest(a)Definitions(1)In generalIn this section—(A)the term conflict-free holding means a financial interest described in section 102(f)(8) of the Ethics in Government Act of 1978 (5 U.S.C. App.);(B)the term financial interest posing a potential conflict of interest means a financial interest of the President, the Vice President, the spouse of the President or Vice President, or a minor child of the President or Vice President, as applicable, that—(i)would constitute a financial interest described in subsection (a) of section 208 of title 18, United States Code—(I)if—(aa)for purposes of such section 208, the terms officer and employee included the President and the Vice President; and(bb)the President or Vice President, as applicable, participated as described in subsection (a) of such section 208 in relation to such financial interest; and(II)if determined without regard to any exception under subsection (b) of such section 208; or(ii)may constitute a present, emolument, office, or title, of any kind whatever, from any king, prince, or foreign state (including from an entity owned or controlled by a foreign government), within the meaning of article I, section 9 of the Constitution of the United States;(C)the term qualified blind trust has the meaning given that term in section 102(f)(3) of the Ethics in Government Act of 1978 (5 U.S.C. App.), unless otherwise specified in this subtitle; and(D)the term tax return—(i)means any Federal income tax return and any amendment or supplement thereto, including supporting schedules, attachments, or lists which are supplemental to, or part of, the return for the taxable year; and(ii)includes any information return that reports information that does or may affect the liability for tax for the taxable year.(2)Applicability of Ethics in Government Act of 1978For purposes of the definition of qualified blind trust in this section, the term supervising ethics officer in section 102(f)(3) of the Ethics in Government Act of 1978 (5 U.S.C. App.) means the Director of the Office of Public Integrity.(b)Initial financial disclosure(1)Submission of disclosure(A)In generalNot later than 30 days after assuming the office of President or Vice President, respectively, the President and Vice President shall submit to Congress and the Director of the Office of Public Integrity a disclosure of financial interests.(B)Application to sitting President and Vice PresidentFor any individual who is serving as the President or Vice President on the date of enactment of this Act, the disclosure of financial interests shall be submitted to Congress and the Director of the Office of Public Integrity not later than 30 days after the date of enactment of this Act.(2)Contents(A)PresidentThe disclosure of financial interests submitted under paragraph (1) by the President shall—(i)describe in detail each financial interest of the President, the spouse of the President, or a minor child of the President;(ii)at a minimum, include the information relating to each such financial interest that is required for reports under section 102 of the Ethics in Government Act of 1978 (5 U.S.C. App.); and(iii)include the tax returns filed by or on behalf of the President for—(I)the 8 most recent taxable years; and(II)each taxable year for which an audit of the return by the Internal Revenue Service is pending on the date the report is filed.(B)Vice PresidentThe disclosure of financial interests submitted under paragraph (1) by the Vice President shall—(i)describe in detail each financial interest of the Vice President, the spouse of the Vice President, or a minor child of the Vice President;(ii)at a minimum, include the information relating to each such financial interest that is required for reports under section 102 of the Ethics in Government Act of 1978 (5 U.S.C. App.); and(iii)include the tax returns filed by or on behalf of the Vice President for—(I)the 8 most recent taxable years; and(II)each taxable year for which an audit of the return by the Internal Revenue Service is pending on the date the report is filed.(c)Divestiture of financial interests posing a potential conflict of interest(1)In generalThe President, the Vice President, the spouse of the President or Vice President, and any minor child of the President or Vice President shall divest of any financial interest posing a potential conflict of interest by transferring such interest to a qualified blind trust.(2)Trustee dutiesWithin 180 days after the date a financial interest is transferred to a qualified blind trust under paragraph (1), the trustee of the qualified blind trust shall—(A)sell the financial interest; and(B)use the proceeds of the sale of the financial interest to purchase conflict-free holdings.(d)Review by Office of Public Integrity(1)In generalThe Director of the Office of Public Integrity shall submit to Congress, the President, and the Vice President an annual report regarding the financial interests of the President, the Vice President, the spouse of the President or Vice President, and any minor child of the President or Vice President.(2)ContentsEach report submitted under paragraph (1) shall—(A)indicate whether any financial interest of the President, the Vice President, the spouse of the President or Vice President, or a minor child of the President or Vice President is a financial interest posing a potential conflict of interest;(B)evaluate whether any previously held financial interest of the President, the Vice President, the spouse of the President or Vice President, or a minor child of the President or Vice President that was a financial interest posing a potential conflict of interest was divested in accordance with subsection (c); and(C)redact such information as the Director of the Office of Public Integrity determines necessary for preventing identity theft, such as social security numbers or taxpayer identification numbers.(e)Enforcement(1)In generalThe Attorney General, the attorney general of any State, or any person aggrieved by any violation of subsection (c) may seek declaratory or injunctive relief in a court of competent jurisdiction if—(A)the Director of the Office of Public Integrity is unable to issue a report indicating whether the President or the Vice President is in substantial compliance with subsection (c); or(B)there is probable cause to believe that the President or the Vice President has not complied with subsection (c).(2)Fair market valueIn granting injunctive relief to the plaintiff, the court shall take measures reasonably necessary to ensure that any divestment procedure seeks to obtain a fair market value for any asset that is liquidated.113.Recusal of appointeesSection 208 of title 18, United States Code, as amended by section 103 of this Act, is amended by adding at the end the following:(g)(1)Any officer or employee appointed by the President shall recuse himself or herself from any particular matter involving specific parties in which a party to that matter is—(A)the President who appointed the officer or employee, which shall include any entity in which the President has a substantial interest; or(B)the spouse of the President who appointed the officer or employee, which shall include any entity in which the spouse of the President has a substantial interest.(2)(A)Subject to subparagraph (B), if an officer or employee is recused under paragraph (1), a career appointee in the agency of the officer or employee shall perform the functions and duties of the officer or employee with respect to the matter.(B)(i)In this subparagraph, the term Commission means a board, commission, or other agency for which the authority of the agency is vested in more than 1 member.(ii)If the recusal of a member of a Commission from a matter under paragraph (1) would result in there not being a statutorily required quorum of members of the Commission available to participate in the matter, notwithstanding such statute or any other provision of law, the members of the Commission not recused under paragraph (1) may—(I)consider the matter without regard to the quorum requirement under such statute;(II)delegate the authorities and responsibilities of the Commission with respect to the matter to a subcommittee of the Commission; or(III)designate an officer or employee of the Commission who was not appointed by the President who appointed the member of the Commission recused from the matter to exercise the authorities and duties of the recused member with respect to the matter.(3)Any officer or employee who negligently violates paragraph (1) shall be subject to the penalties set forth in section 216.(4)For purposes of this section, the term particular matter shall have the meaning given the term in section 207(g)..114.Contracts by the President or Vice President(a)AmendmentSection 431 of title 18, United States Code, is amended—(1)in the section heading, by inserting the President, Vice President, or a after Contracts by; and(2)in the first undesignated paragraph, by inserting the President or Vice President, after Whoever, being.(b)Table of sections amendmentThe table of sections for chapter 23 of title 18, United States Code, is amended by striking the item relating to section 431 and inserting the following:431. Contracts by the President, Vice President, or a Member of Congress..115.Presidential transition ethics programsThe Presidential Transition Act of 1963 (3 U.S.C. 102 note) is amended—(1)in section 3(f) by adding at the end the following:(3)The President-elect shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Reform of the House of Representatives a list of—(A)any individual for whom an application for a security clearance was submitted, not later than 10 days after the date on which the application was submitted; and(B)any individual provided a security clearance, not later than 10 days after the date on which the security clearance was provided.;(2)in section 4—(A)in subsection (a)—(i)in paragraph (3), by striking and at the end;(ii)by redesignating paragraph (4) as paragraph (5); and(iii)by inserting after paragraph (3) the following:(4)the term nonpublic information—(A)means information from the Federal Government that a transition member obtains as part of the employment of the member that such member knows or reasonably should know has not been made available to the general public; and(B)includes information that a member of the transition team knows or reasonably should know—(i)is exempt from disclosure under section 552 of title 5, United States Code, or otherwise protected from disclosure by law; and(ii)is not authorized by the appropriate government agency or official to be released to the public; and; and(B)in subsection (g)—(i)in paragraph (1), by striking November  and inserting October; and(ii)by adding at the end the following:(3)Ethics plan(A)In generalEach memorandum of understanding under paragraph (1) shall include an agreement that the eligible candidate will implement and enforce an ethics plan to guide the conduct of the transition beginning on the date on which the eligible candidate becomes the President-elect.(B)ContentsThe ethics plan shall include, at a minimum—(i)a description of the ethics requirements that will apply to all members of the transition team, including any specific requirement for transition team members who will have access to nonpublic or classified information;(ii)a description of how the transition team will—(I)address the role on the transition team of—(aa)lobbyists registered under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) and individuals who were former lobbyists registered under that Act;(bb)persons registered under the Foreign Agents Registration Act (22 U.S.C. 611 et seq.), foreign nationals, and other foreign agents; and(cc)transition team members with sources of income or clients that are not disclosed to the public;(II)prohibit a transition team member with conflicts of interest, including conflicts, as described in section 2635.402(a) and section 2635.502(a) of title 5, Code of Federal Regulations, related to current or former employment, affiliations, clients, or investments, from working on particular matters involving specific parties that affect the interests of such member; and(III)address how the covered eligible candidate will address their own conflicts of interest during a Presidential term if the covered eligible candidate becomes the President-elect;(iii)a Code of Ethical Conduct, to which each member of the transition team will sign and be subject to, that reflects the content of the ethics plans under this paragraph and at a minimum requires transition team members to—(I)seek authorization from transition team leaders or their designees before seeking, on behalf of the transition, access to any nonpublic information;(II)keep confidential any nonpublic information provided in the course of the duties of the member with the transition and exclusively use such information for the purposes of the transition; and(III)not use any nonpublic information provided in the course of transition duties, in any manner, for personal or private gain for the member or any other party at any time during or after the transition; and(iv)a description of how the transition team will enforce the Code of Ethical Conduct, including the names of the members of the transition team responsible for enforcement, oversight, and compliance.(C)Publicly availableThe transition team shall make the ethics plan described in this paragraph publicly available on the internet website of the General Services Administration the earlier of—(i)the day on which the memorandum of understanding is completed; or(ii)October 1.; and(3)in section 6(b)—(A)in paragraph (1)—(i)in subparagraph (A), by striking and at the end;(ii)in subparagraph (B), by striking the period at the end and inserting a semicolon; and(iii)by adding at the end the following:(C)a list of all positions each transition team member has held outside the Federal Government for the previous 12-month period, including paid, unpaid, and uncompensated positions;(D)sources of compensation of each transition team member exceeding $5,000 a year for the previous 12-month period;(E)a description of the role of the member on the transition team, including a list of any policy issues that the member expects to work on, and a list of agencies the member expects to interact with, while serving on the transition team;(F)a list of any issues from which each transition team member will be recused while serving as a member of the transition team pursuant to the transition team ethics plan outlined in section 4(g)(3); and(G)an affirmation that the transition team member does not have a financial conflict of interest that precludes the member from working on the matters described in subparagraph (E).;(B)in paragraph (2), by inserting not later than 2 business days after public; and(C)by adding at the end the following:(3)The head of a Federal department or agency, or their designee, shall not permit access to the agency or employees of the agency that would not be provided to a member of the public for any transition team member who does not make the disclosures listed under paragraph (1)..116.Criminality of the President or other senior government officialsSection 2 of title 18, United States Code, is amended by inserting , including the President, the Vice President, a Member of Congress, an Associate Justice of the Supreme Court of the United States, the Chief Justice of the United States, and any other officer of the United States, after Whoever each place it appears.117.Presidential obstruction of justice(a)In generalChapter 73 of title 18, United States Code, is amended by adding at the end the following:1522.Applicability to all officers, including the President and Vice PresidentThis chapter shall apply to all officers of the United States, including the President, the Vice President, a Member of Congress, an Associate Justice of the Supreme Court of the United States, and the Chief Justice of the United States..(b)Conforming amendmentThe table of sections for chapter 73 of title 18, United States Code, is amended by adding at the end the following:1522. Applicability to all officers, including the President and Vice President..118.Sense of Congress regarding violationsIt is the sense of Congress that a violation of section 112 of this Act or the Ethics in Government Act of 1978 (5 U.S.C. App.) by the President or the Vice President would constitute a high crime or misdemeanor under article II, section 4 of the Constitution of the United States. 119.Rule of constructionNothing in this subtitle or an amendment made by this subtitle shall be construed to violate the Constitution of the United States. 120.SeverabilityIf any provision of this subtitle or any amendment made by this subtitle, or any application of such provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of the provisions of this subtitle and the amendments made by this subtitle, and the application of the provision or amendment to any other person or circumstance, shall not be affected.CStrengthening Criminal Anti-Corruption Laws121.Bribery of public officials and witnesses(a)DefinitionSection 201(a) of title 18, United States Code, is amended—(1)in paragraph (2), by striking and at the end;(2)by striking paragraph (3) and inserting the following:(3)the term official act—(A)means any decision or action on, or personal and substantial participation through acts, including approval, disapproval, recommendation, rendering of advice on, or investigation of any question, matter, cause, suit, proceeding or controversy, that may at any time be pending, or which may by law be brought before any public official, in such official’s capacity, or in such official’s place of trust or profit; and(B)includes—(i)advancing or advocating for an application to obtain a contract with the Government;(ii)aiding or impeding the progress or passage of legislation;(iii)providing access to any public official by arranging a meeting, event, telephone call, or other communication with the intent that such access influence the public official in an official act; and(iv)a single act, more than 1 act, or a course of conduct;(3)by adding at the end the following:(4)the term rule or regulation means a Federal regulation or a rule of the House of Representatives or the Senate, including rules and regulations governing the acceptance of gifts and campaign contributions..(b)ClarificationSection 201(c) of title 18, United States Code, is amended by striking paragraph (1) and inserting the following:(1)otherwise than as provided by law for the proper discharge of official duty, or by rule or regulation—(A)directly or indirectly gives, offers, or promises any thing or things of value to any public official, former public official, or person selected to be a public official, for or because of any official act performed or to be performed by such public official, former public official, or person selected to be a public official;(B)directly or indirectly knowingly gives, offers, or promises any thing or things of value with an aggregate value of not less than $1,000 to any public official, former public official, or person selected to be a public official for or because of the official’s or person’s official position;(C)being a public official, former public official, or person selected to be a public official, directly or indirectly, knowingly demands, seeks, receives, accepts, or agrees to receive or accept any thing or things of value with an aggregate value of not less than $1,000 for or because of the official's or person's official position; or(D)being a public official, former public official, or person selected to be a public official, directly or indirectly demands, seeks, receives, accepts, or agrees to receive or accept any thing or things of value for or because of any official act performed or to be performed by such official or person;.122.Prohibition on undisclosed self-dealing by public officials(a)In generalSection 1346 of title 18, United States Code, is amended—(1)by striking , the and all that follows through the end and inserting and inserting “:(1)Material informationThe term material information means information—(A)regarding a financial interest of a person described in clauses (i) through (iv) of paragraph (5)(A); and(B)regarding the association, connection, or dealings by a public official with an individual, business, or organization described in clauses (iii) through (vi) of paragraph (5)(A).(2)Official actThe term official act has the meaning given the term in section 201(a).(3)Public officialThe term public official means an officer, employee, or elected or appointed representative, or person acting for or on behalf of the United States, a State, or a subdivision of a State, or any department, agency, or branch of government thereof, in any official function, under or by authority of any such department, agency, or branch of government.(4)StateThe term State includes a State of the United States, the District of Columbia, and any commonwealth, territory, or possession of the United States.(5)Undisclosed self-dealingThe term undisclosed self-dealing means—(A)an official act by a public official for the purpose, in whole or in material part, of furthering or benefitting a financial interest, of which the public official has knowledge, of—(i)the public official;(ii)the spouse or minor child of a public official;(iii)a general business partner of the public official;(iv)a business or organization in which the public official is serving as an employee, officer, director, trustee, or general partner;(v)an individual, business, or organization with whom the public official is negotiating for, or has any arrangement concerning, prospective employment or financial compensation; or(vi)an individual, business, or organization from whom the public official has received any thing or things of value, otherwise than as provided by law for the proper discharge of official duty, or by rule or regulation;(B)the knowing falsification, concealment, or covering up of material information by a public official that is required to be disclosed by any Federal, State, or local statute, rule, regulation, or charter applicable to the public official; or(C)the knowing failure of a public official to disclose material information in a manner that is required by any Federal, State, or local statute, rule, regulation, or charter applicable to the public official.(6)Scheme or artifice to defraudThe term scheme or artifice to defraud includes—(A)a scheme or artifice to deprive another of the intangible right of honest services; and(B)a scheme or artifice by a public official to engage in undisclosed self-dealing..(b)ApplicabilityThe amendments made by this section shall apply to any act on or after the date of the enactment of this Act.DRequiring financial disclosures before taking office131.Prohibition on taking office until financial disclosures are filedSection 104 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:(e)A Member of Congress may not assume office for the term after the date on which the Member of Congress is elected unless the Member of Congress files or reports all the information that the Member of Congress is required to report under section 102..EStrengthening Inauguration Fund Rules141.Strengthening Inauguration Fund rules(a)Requirements for inaugural committeesTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by adding at the end the following new section:325.Inaugural committees(a)Prohibited donations(1)In generalIt shall be unlawful—(A)for an Inaugural Committee—(i)to solicit, accept, or receive a donation from a person that—(I)is not an individual;(II)is a registered lobbyist; or(III)is a Federal contractor; or(ii)to solicit, accept, or receive a donation from a foreign national;(B)for a person—(i)to make a donation to an Inaugural Committee in the name of another person, or to knowingly authorize his or her name to be used to effect such a donation;(ii)to knowingly accept a donation to an Inaugural Committee made by a person in the name of another person; or(iii)to convert a donation to an Inaugural Committee to personal use as described in paragraph (2);(C)for a foreign national to, directly or indirectly, make a donation, or make an express or implied promise to make a donation, to an Inaugural Committee;(D)for a registered lobbyist to, directly or indirectly, make a donation, or make an express or implied promise to make a donation, to an Inaugural Committee; and(E)for a Federal contractor to, directly or indirectly, make a donation, or make an express or implied promise to make a donation, to an Inaugural Committee.(2)Conversion of donation to personal useFor purposes of paragraph (1)(B)(iii), a donation shall be considered to be converted to personal use if any part of the donated amount is used to fulfill a commitment, obligation, or expense of a person that would exist irrespective of the responsibilities of the Inaugural Committee under chapter 5 of title 36, United States Code.(3)No effect on disbursement of unused funds to nonprofit organizationsNothing in this subsection may be construed to prohibit an Inaugural Committee from disbursing unused funds to an organization which is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code.(b)Limitation on donations(1)In generalIt shall be unlawful for an individual to make donations to an Inaugural Committee which, in the aggregate, exceed $10,000.(2)IndexingAt the beginning of each Presidential election year (beginning with 2024), the amount described in paragraph (1) shall be increased by the cumulative percent difference determined in section 315(c)(1)(A) since the previous Presidential election year. If any amount after such increase is not a multiple of $1,000, such amount shall be rounded to the nearest multiple of $1,000.(c)Disclosure of certain donations and disbursements(1)Donations over $1,000(A)In generalAn Inaugural Committee shall file with the Commission a report disclosing any donation by an individual to the committee in an amount of $1,000 or more not later than 24 hours after the receipt of such donation.(B)Contents of reportA report filed under subparagraph (A) shall contain—(i)the amount of the donation;(ii)the date the donation is received; and(iii)the name and address of the individual making the donation.(2)Final reportNot later than the date that is 90 days after the date of the Presidential inaugural ceremony, the Inaugural Committee shall file with the Commission a report containing the following information:(A)For each donation of money or anything of value made to the committee in an aggregate amount equal to or greater than $200—(i)the amount of the donation;(ii)the date the donation is received; and(iii)the name and address of the individual making the donation.(B)The total amount of all disbursements, and all disbursements in the following categories:(i)Disbursements made to meet committee operating expenses.(ii)Repayment of all loans.(iii)Donation refunds and other offsets to donations.(iv)Any other disbursements.(C)The name and address of each person—(i)to whom a disbursement in an aggregate amount or value in excess of $200 is made by the committee to meet a committee operating expense, together with date, amount, and purpose of such operating expense;(ii)who receives a loan repayment from the committee, together with the date and amount of such loan repayment;(iii)who receives a donation refund or other offset to donations from the committee, together with the date and amount of such disbursement; and(iv)to whom any other disbursement in an aggregate amount or value in excess of $200 is made by the committee, together with the date and amount of such disbursement.(d)DefinitionsFor purposes of this section:(1)(A)The term donation includes—(i)any gift, subscription, loan, advance, or deposit of money or anything of value made by any person to the committee; or(ii)the payment by any person of compensation for the personal services of another person which are rendered to the committee without charge for any purpose.(B)The term donation does not include the value of services provided without compensation by any individual who volunteers on behalf of the committee.(2)The term foreign national has the meaning given that term by section 319(b).(3)The term Inaugural Committee has the meaning given that term by section 501 of title 36, United States Code.(4)The term registered lobbyist means a lobbyist, as defined in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602), that is registered or required to register under section 4(a) of that Act (2 U.S.C. 1603(a)).(b)Confirming amendment related to reporting requirementsSection 304 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104) is amended—(1)by striking subsection (h); and(2)by redesignating subsection (i) as subsection (h).(c)Conforming amendment related to status of committeeSection 510 of title 36, United States Code, is amended to read as follows:510.Disclosure of and prohibition on certain donationsA committee shall not be considered to be the Inaugural Committee for purposes of this chapter unless the committee agrees to, and meets, the requirements of section 325 of the Federal Election Campaign Act of 1971..(d)Effective dateThe amendments made by this subtitle shall apply with respect to Inaugural Committees established under chapter 5 of title 36, United States Code, for inaugurations held in 2021 and any succeeding year.FPolitical intelligence transparency151.Disclosure of political intelligence activities under lobbying disclosure act(a)DefinitionsSection 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602) is amended—(1)in paragraph (2)—(A)by inserting after lobbying activities each place that term appears the following: or political intelligence activities; and(B)by inserting after lobbyists the following: or political intelligence consultants;(2)by redesignating paragraph (16) as paragraph (25);(3)by redesignating paragraph (15) as paragraph (22);(4)by redesignating paragraphs (4) through (14) as paragraphs (7) through (17), respectively;(5)by redesignating paragraph (3) as paragraph (5);(6)by inserting after paragraph (2) the following:(3)CommodityThe term commodity has the meaning given such term in section 1a(9) of the Commodity Exchange Act (7 U.S.C. 1a(9)).; (7)by inserting after paragraph (17), as so redesignated, the following:(18)Political intelligence activitiesThe term political intelligence activities means political intelligence contacts and efforts in support of such contacts, including preparation and planning activities, research, and other background work that is intended, at the time it is performed, for use in contacts, and coordination with such contacts and efforts of others.(19)Political intelligence consultantThe term political intelligence consultant means any individual who is employed or retained by a client for financial or other compensation for services that include one or more political intelligence contacts, including an individual who provides brokerage and research services under section 28(e) of the Securities Exchange Act of 1934 (15 U.S.C. 78bb(e)). (20)Political intelligence contact(A)DefinitionThe term political intelligence contact means any oral or written communication (including an electronic communication)—(i)to a covered executive branch official or a covered legislative branch official;(ii)the information derived from which is for use in—(I)analyzing the markets for securities, commodities for future delivery, swaps, or security-based swaps; or(II)informing investment decisions in any such market; and(iii)which is made on behalf of a client with regard to—(I)the formulation, modification, or adoption of Federal legislation (including legislative proposals);(II)the formulation, modification, or adoption of a Federal rule, regulation, Executive order, or any other program, policy, or position of the United States Government;(III)the administration or execution of a Federal program or policy (including the negotiation, award, or administration of a Federal contract, grant, loan, permit, or license); or(IV)the nomination or confirmation of a person for a position subject to confirmation by the Senate.(B)ExceptionThe term political intelligence contact does not include a communication that is—(i)made by a representative of a media organization if the purpose of the communication is gathering and disseminating news and information to the public;(ii)made in a speech, article, publication or other material that is distributed and made available to the public, or through radio, television, cable television, or other medium of mass communication;(iii)made on behalf of a government of a foreign country or a foreign political party and disclosed under the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611 et seq.);(iv)a request for a meeting, a request for the status of an action, or any other similar administrative request, if the request does not include an attempt to influence a covered executive branch official or a covered legislative branch official;(v)made in the course of participation in an advisory committee subject to the Federal Advisory Committee Act (5 U.S.C. App.);(vi)testimony given before a committee, subcommittee, or task force of either House of Congress or the Congress, or submitted for inclusion in the public record of a hearing conducted by such committee, subcommittee, or task force;(vii)information provided in writing in response to an oral or written request by a covered executive branch official or a covered legislative branch official for specific information;(viii)required by subpoena, civil investigative demand, or otherwise compelled by statute, regulation, or other action of the Congress or an agency, including any communication compelled by a Federal contract, grant, loan, permit, or license;(ix)made in response to a notice in the Federal Register, Commerce Business Daily, or other similar publication soliciting communications from the public and directed to the agency official specifically designated in the notice to receive such communications;(x)not possible to report without disclosing information, the unauthorized disclosure of which is prohibited by law;(xi)made to an official in an agency with regard to—(I)a judicial proceeding or a criminal or civil law enforcement inquiry, investigation, or proceeding; or(II)a filing or proceeding that the Government is specifically required by statute or regulation to maintain or conduct on a confidential basis, if that agency is charged with responsibility for such proceeding, inquiry, investigation, or filing;(xii)made in compliance with written agency procedures regarding an adjudication conducted by the agency under section 554 of title 5, United States Code, or substantially similar provisions;(xiii)a written comment filed in the course of a public proceeding or any other communication that is made on the record in a public proceeding;(xiv)a petition for agency action made in writing and required to be a matter of public record pursuant to established agency procedures;(xv)made on behalf of an individual with regard to that individual's benefits, employment, or other personal matters involving only that individual, except that this clause does not apply to any communication with a covered legislative branch official (other than the individual's elected Members of Congress or employees who work under such Members' direct supervision), with respect to the formulation, modification, or adoption of private legislation for the relief of that individual;(xvi)a disclosure by an individual that is protected under paragraphs (8) and (9) of section 2302 of title 5, United States Code (or another comparable Federal statute), under the Inspector General Act of 1978 (5 U.S.C. App.), or under another provision of law;(xvii)made by—(I)a church, its integrated auxiliary, or a convention or association of churches that is exempt from filing a Federal income tax return under paragraph (2)(A)(i) of section 6033(a) of the Internal Revenue Code of 1986; or(II)a religious order that is exempt from filing a Federal income tax return under paragraph (2)(A)(iii) of such section 6033(a); or(xviii)(I)between—(aa)officials of a self-regulatory organization (as defined in section 3(a)(26) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(26))) that is registered with or established by the Securities and Exchange Commission as required by that Act or a similar organization that is designated by or registered with the Commodities Future Trading Commission as provided under the Commodity Exchange Act (7 U.S.C. 1 et seq.); and(bb)the Securities and Exchange Commission or the Commodities Future Trading Commission, respectively; and(II)relating to the regulatory responsibilities of such organization under that Act.(21)Political intelligence firmThe term political intelligence firm means a person or entity that has one or more employees who are political intelligence consultants to a client other than that person or entity.; (8)by inserting after paragraph (22), as so redesignated, the following:(23)SecurityThe term security has the meaning given such term in section 3(a)(10) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(10)).(24)Security-based swapThe term security-based swap has the meaning given such term in section 3(a)(68) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(68)).; and (9)by adding at the end the following:(26)SwapThe term swap has the meaning given such term in section 1a(47) of the Commodity Exchange Act (7 U.S.C. 1a(47))..(b)Registration requirementSection 4 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603) is amended—(1)in the section heading, by inserting and political intelligence consultants after lobbyists;(2)in subsection (a)—(A)by amending paragraph (1) to read as follows:(1)General ruleA lobbyist or a political intelligence consultant (or, as provided under paragraph (2), the organization employing such lobbyist or consultant), shall register with the Director of the Office of Public Integrity—(A)no later than 30 days after—(i)is first employed or retained to engage in lobbying activities on behalf of a client or first engages in lobbying activities, whichever is earlier; or(ii)the political intelligence consultant first makes a political intelligence contact or is employed or retained to make a political intelligence contact, whichever is earlier; or(B)on the first business day after such 30th day if the 30th day is not a business day.;(B)in paragraph (2), by inserting after lobbyists each place that term appears the following: or political intelligence consultants; and(C)in paragraph (3)(A)—(i)in clause (i)—(I)by inserting after lobbying activities the following: and political intelligence activities; and(II)by inserting after lobbying firm the following: or political intelligence firm; and(ii)in clause (ii)—(I)by inserting after lobbying activities the first place it appears the following: and political intelligence activities; and(II)by inserting after lobbying activities the second place it appears the following: or political intelligence activities;(3)in subsection (b)—(A)in paragraph (3), by inserting after lobbying activities each place that term appears the following: or political intelligence activities;(B)in paragraph (5), by inserting after lobbying activities each place that term appears the following: or political intelligence activities;(C)in the matter following paragraph (6), by inserting or political intelligence activities after such lobbying activities; (D)in paragraph (7), by inserting or political intelligence consultant after lobbyist; (E)in the matter following paragraph (7), by adding Any threshold dollar amount or percentage described in this subsection relates to the sum of the income, contributions, or percent equitable ownership related to lobbying activities and the income, contributions, or percent equitable ownership related to political intelligence activities. at the end; and(4)in subsection (d), by inserting after lobbying activities each place that term appears the following: or political intelligence activities.(c)Reports by registered political intelligence consultantsSection 5 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604) is amended—(1)in the section heading, by inserting and political intelligence consultants after lobbyists;(2)in subsection (a), by inserting after lobbying activities the following: and political intelligence activities;(3)in subsection (b)—(A)in paragraph (2)—(i)in the matter preceding subparagraph (A), by inserting after lobbying activities the following: or political intelligence activities;(ii)in subparagraph (A)—(I)by inserting after lobbyist the following: or political intelligence consultant; and(II)by inserting after lobbying activities the following: or political intelligence activities;(iii)in subparagraph (B), by inserting after lobbyists the following: or political intelligence consultants; and(iv)in subparagraph (C), by inserting after lobbyists the following: or political intelligence consultants;(B)in paragraph (3)—(i)by inserting after lobbying firm the following: or political intelligence firm; and(ii)by inserting after lobbying activities each place that term appears the following: or political intelligence activities;(C)in paragraph (4), by inserting after lobbying activities each place that term appears the following: or political intelligence activities; and(D)in paragraph (6), by inserting or political intelligence consultant after lobbyist; and(4)in subsection (d)(1), in the matter preceding subparagraph (A), by inserting or a political intelligence consultant after a lobbyist.(d)Disclosure and enforcementSection 6(a) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605(a)) is amended—(1)in paragraph (3)(A), by inserting after lobbying firms, the following: political intelligence consultants, political intelligence firms,;(2)in paragraph (7), by striking or lobbying firm and inserting lobbying firm, political intelligence consultant, or political intelligence firm; and(3)in paragraph (8), by striking or lobbying firm and inserting lobbying firm, political intelligence consultant, or political intelligence firm.(e)Rules of constructionSection 8(b) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1607(b)) is amended by striking or lobbying contacts and inserting lobbying contacts, political intelligence activities, or political intelligence contacts.(f)Identification of clients and covered officialsSection 14 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1609) is amended—(1)in subsection (a)—(A)in the heading, by inserting or Political Intelligence after Lobbying;(B)by inserting or political intelligence contact after lobbying contact each place that term appears; and(C)in paragraph (2), by inserting or political intelligence activity, as the case may be after lobbying activity;(2)in subsection (b)—(A)in the heading, by inserting or Political Intelligence after Lobbying;(B)by inserting or political intelligence contact after lobbying contact each place that term appears; and(C)in paragraph (2), by inserting or political intelligence activity, as the case may be after lobbying activity; and(3)in subsection (c), by inserting or political intelligence contact after lobbying contact.(g)GiftsSection 25 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1613) is amended—(1)in the section heading, by inserting and political intelligence consultants after lobbyists; and(2)in subsection (b)—(A)by inserting or political intelligence consultant after any lobbyist; (B)by inserting or political intelligence consultants after 1 or more lobbyists; and(C)by inserting or political intelligence consultant after listed as a lobbyist.(h)Annual audits and reports by comptroller generalSection 26 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1614) is amended—(1)in subsection (a)—(A)by inserting political intelligence firms, political intelligence consultants, after lobbying firms; and(B)by striking lobbying registrations and inserting registrations;(2)in subsection (b)(1)(A), by inserting political intelligence firms, political intelligence consultants, after lobbying firms; and(3)in subsection (c), by inserting or political intelligence consultant after a lobbyist.152.Effective dateThe amendments made by this subtitle shall apply with respect to any political intelligence contact (as defined in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602), as amended by this subtitle) that is made on or after the date that is 1 year after the date of the enactment of this Act.IILobbying Reform201.Enforcement by the Office of Public IntegrityThe Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) is amended—(1)in section 4(d) (2 U.S.C. 1603(d)), in the flush text following paragraph (2), by striking Secretary of the Senate and the Clerk of the House of Representatives and inserting Director of the Office of Public Integrity;(2)in section 5 (2 U.S.C. 1604)—(A)in subsection (a), by striking Secretary of the Senate and the Clerk of the House of Representatives and inserting Director of the Office of Public Integrity;(B)in subsection (d)(1), in the matter preceding subparagraph (A), by striking Secretary of the Senate and the Clerk of the House of Representatives and inserting Director of the Office of Public Integrity; and(C)in subsection (e)—(i)by striking Secretary of the Senate or the Clerk of the House of Representatives and inserting Director of the Office of Public Integrity; and(ii)by striking Secretary of the Senate and the Clerk of the House of Representatives and inserting Director of the Office of Public Integrity;(3)in section 6(a) (2 U.S.C. 1605(a)), in the matter preceding paragraph (1), by striking Secretary of the Senate and the Clerk of the House of Representatives and inserting Director of the Office of Public Integrity;(4)in section 7(a)(1) (2 U.S.C. 1606(a)(1)), by striking Secretary of the Senate or the Clerk of the House of Representatives and inserting Director of the Office of Public Integrity; and(5)in section 8(c) (2 U.S.C. 1607(c)), by striking Secretary of the Senate or the Clerk of the House of Representatives and inserting Director of the Office of Public Integrity.202.DefinitionsSection 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602) is amended—(1)by inserting after paragraph (3), as added by section 151(a) of this Act, the following:(4)Corporate lobbyistThe term corporate lobbyist means a lobbyist that, for financial or other compensation for services that include lobbying activities, is employed or retained by a client that is—(A)a covered for-profit entity; or(B)an entity described in section 501(c)(6) of the Internal Revenue Code of 1986 of which 1 or more members are covered for-profit entities.;(2)by inserting after paragraph (5), as so redesignated by section 151(a) of this Act, the following:(6)Covered for-profit entityThe term covered for-profit entity—(A)means—(i)a corporation, limited liability company, or other entity that is created by the filing of a public document with a secretary of state of a State or similar office;(ii)a general partnership; or(iii)any similar entity formed under the laws of a foreign jurisdiction; and(B)does not include—(i)an entity described in paragraph (3), (4), or (5) of section 501(c) of the Internal Revenue Code of 1986;(ii)a political organization, as defined in section 527 of such Code, that is exempt from taxation under that section.;(3)in paragraph (11), as so redesignated by section 151(a) of this Act, by inserting provision of strategic advice, and after planning activities,;(4)in paragraph (10)(B), as so redesignated by section 151(a) of this Act—(A)by striking clause (v); and(B)by redesignating clauses (vi) through (xix) as clauses (v) through (xviii), respectively; and(5)by striking paragraph (13), as so redesignated by section 151(a) of this Act, and inserting the following:(13)LobbyistThe term lobbyist—(A)means an individual who is employed or retained by a client for financial or other compensation—(i)for services that include making 1 or more lobbying contacts; or(ii)to engage in lobbying activities that do not include making lobbying contacts; and(B)includes a corporate lobbyist..203.Registration of lobbyistsSection 4 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603) is amended—(1)in subsection (a)(3)—(A)in subparagraph (A)—(i)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and adjusting the margins accordingly;(ii)in the matter preceding subclause (I), as so redesignated, by striking entity whose— and inserting the following: “entity—(i)of which the—;(iii)in clause (i), as so designated—(I)in subclause (I), as so redesignated, by inserting , as estimated under section 5 after $2,500; and(II)in subclause (II), as so redesignated, by inserting as estimated under section 5; or after $10,000,;(iv)by inserting after clause (i)(II), as so designated, the following:(ii)that engages in lobbying activities for less than 8 hours,; and(v)in the flush text following clause (ii)—(I)by striking (as estimated under section 5); and(II)by striking with respect to such client and inserting , in the case of a person or entity described in subclause (I) or (II) of clause (i), with respect to such client, or, in the case of a person or entity described in clause (ii), with respect to any client of the person or entity.; and(B)in subparagraph (B), by striking subparagraph (A) and inserting subparagraph (A)(i);(2)in subsection (b)—(A)by striking paragraph (4);(B)by redesignating paragraphs (5) and (6) as paragraphs (4) and (5), respectively;(C)in paragraph (4), as so redesignated—(i)in subparagraph (A)—(I)by striking the general issues areas and inserting each specific issue area; and(II)by striking and at the end;(ii)by redesignating subparagraph (B) as subparagraph (C);(iii)by inserting after subparagraph (A) the following:(B)each specific action or inaction that, as of the date of the registration, has already been requested, or that will be requested;; and(iv)in subparagraph (C), as so redesignated—(I)by striking to the extent practicable, specific issues that have and inserting each specific issue, including any Federal legislation, rule, or regulation, or Executive order, that has; and(II)by striking are and inserting is;(D)in paragraph (5), as so redesignated, by striking the period and inserting a semicolon; and(E)by inserting after paragraph (5), as so redesignated, the following:(6)the name of each covered legislative branch official or covered executive branch official who, as of the date of the registration, has already been contacted, or is likely to be contacted, in any lobbying activity on behalf of the client; and(7)with respect to any person or entity that, as of the date of the registration, or has been retained, by the registrant to engage in any lobbying activity on behalf of the client of the registrant—(A)the name, address, business telephone number, and principal place of business of the person or entity;(B)a description of any lobbying contact that, as of the date of the registration, has been made in, or is likely to be made, on behalf of the client of the registrant by the person or entity;(C)with respect to the lobbying activity on behalf of the client of the registrant, the amount that the registrant, as of the date of the registration, has paid, or is likely to pay, to the person or entity as compensation for the lobbying activity; and(D)the name of each employee of the person or entity who, as of the date of the registration, has supervised, or who is likely to supervise, any lobbying activity on behalf of the client of the registrant.; and(3)by striking subsection (c) and inserting the following:(c)Multiple clientsIn the case of a registrant that engages in lobbying activities or political intelligence activities on behalf of more than 1 client, the registrant shall file a separate registration for each client..204.Reports by lobbyists(a)Quarterly reportsSection 5(b) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604(b)) is amended—(1)by striking paragraph (2) and inserting the following:(2)a statement of—(A)each specific issue with respect to which the registrant, or any employee of the registrant, engaged in lobbying activities or political intelligence activities, including, to the maximum extent practicable, a statement of each bill number and reference to any specific Federal rule or regulation, Executive order, or any other program, policy, or position of the United States Government;(B)each lobbying activity or political intelligence activity that the registrant has engaged in on behalf of the client, including—(i)each document prepared by the registrant that was submitted to any covered legislative branch official or covered executive branch official;(ii)each meeting conducted that constituted a lobbying contact or a political intelligence contact, including the subject of the meeting, the date of the meeting, and the name and position of each individual who was a party to the meeting;(iii)each phone call made that constituted a lobbying contact or a political intelligence contact, including the subject of the phone call, the date of the phone call, and the name and position of each individual who was a party to the phone call; and(iv)each email sent that constituted a lobbying contact or a political intelligence contact, including the subject of the email, the date of the email, and the name and position of each individual who was a party to the email;(C)the name of each employee of the registrant who did not participate in the lobbying contact or a political intelligence contact but engaged in lobbying activities or political intelligence activitites, respectively, in support of the lobbying contact or political intelligence contact, respectively, and a description of any such lobbying activity or a political intelligence activity; and(D)with respect to any person or entity retained by the registrant to engage in lobbying activities or political intelligence activities on behalf of the client of the registrant—(i)the name, address, business telephone number, and principal place of business of the person or entity;(ii)a description of any lobbying activity or political intelligence activity by the person or entity on behalf of the client of the registrant;(iii)the amount the registrant paid to the person or entity for any lobbying activity or political intelligence activity by the person or entity on the behalf of the client of the registrant;(iv)the name of each employee of the person or entity who supervised any lobbying activity or political intelligence activity by the person or entity on behalf of the client of the registrant; and(v)the official action or inaction requested in the course of the lobbying activity;.(2)in paragraph (4), by striking and at the end;(3)in paragraph (5), by striking the period and inserting ; and; and(4)by adding at the end the following:(6)a copy of any document transmitted to a covered legislative branch official or a covered executive branch official in the course of any lobbying activity by the registrant on behalf of the client..(b)Estimates based on tax reporting systemSection 15 of the Lobbying Disclosure Act (2 U.S.C. 1610) is repealed.205.Prohibition on foreign lobbying(a)In generalThe Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) is amended—(1)by redesignating section 26 (2 U.S.C. 1614) as section 28; and(2)by inserting after section 25 (2 U.S.C. 1613) the following:26.Prohibition on foreign lobbying(a)DefinitionIn this section—(1)the term covered lobbyist means—(A)a lobbyist that is registered or is required to register under section 4(a)(1);(B)an organization that employs 1 or more lobbyists and is registered, or is required to register, under section 4(a)(2); and(C)an employee listed or required to be listed as a lobbyist by a registrant under section 4(b)(6) or 5(b)(2)(C); and(2)the terms information-service employee, public-relations counsel, and publicity agent have the meanings given those terms in section 1 of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611).(b)ProhibitionExcept as provided in subsection (c), a covered lobbyist may not accept financial or other compensation for services that include lobbying activities on behalf of a foreign entity.(c)ExemptionsThe prohibition under subsection (b) shall not apply the following covered lobbyists:(1)Diplomatic or consular officersA duly accredited diplomatic or consular officer of a foreign government who is so recognized by the Department of State, while the officer is engaged exclusively in activities that are recognized by the Department of State as being within the scope of the functions of the officer.(2)Officials of foreign governmentsAn official of a foreign government, if that government is recognized by the United States, who is not a public-relations counsel, a publicity agent, or an information-service employee, or a citizen of the United States, whose name and status and the character of whose duties as an official are of public record in the Department of State, while said official is engaged exclusively in activities that are recognized by the Department of State as being within the scope of the functions of the official.(3)Staff members of diplomatic or consular officersA member of the staff of, or any person employed by, a duly accredited diplomatic or consular officer of a foreign government who is so recognized by the Department of State, other than a public-relations counsel, a publicity agent, or an information-service employee, whose name and status and the character of whose duties as such member or employee are of public record in the Department of State, while the member or employee is engaged exclusively in the performance of activities that are recognized by the Department of State as being within the scope of the functions of the member or employee.(4)Persons engaging or agreeing to engage in the soliciting or collecting of funds for humanitarian reliefA person engaging or agreeing to engage only in the soliciting or collecting of funds and contributions within the United States to be used only for medical aid and assistance, or for food and clothing to relieve human suffering, if the solicitation or collection of funds and contributions is in accordance with, and subject to, the provisions of the Neutrality Act of 1939 (22 U.S.C. 441 et seq.), and such rules and regulations as may be prescribed thereunder.(5)Certain persons qualified to practice law(A)In generalA person qualified to practice law, insofar as the person engages, or agrees to engage in, the legal representation of a disclosed foreign entity before any court of law or any agency of the Government of the United States.(B)Legal representationFor the purpose of this paragraph, legal representation does not include any attempt to influence or persuade agency personnel or officials other than in the course of—(i)a judicial proceeding;(ii)a criminal or civil law enforcement inquiry, investigation, or proceeding; or(iii)an agency proceeding required by statute or regulation to be conducted on the record.(d)PenaltiesAny person who knowingly violates this section shall be fined not more than $200,000, imprisoned for not more than 5 years, or both, and any compensation received for engaging in the unlawful activity shall be subject to disgorgement.. (b)Conforming amendmentSection 7 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1606) is amended—(1)in subsection (a), in the matter preceding paragraph (1), by striking Whoever and inserting Except as otherwise provided in this Act, whoever; and(2)in subsection (b), by striking Whoever and inserting Except as otherwise provided in this Act, whoever.206.Prohibition on contingent fee lobbyingThe Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) is amended by inserting after section 26, as added by section 205, the following:27.Prohibition on contingent fee arrangements(a)DefinitionsIn this section, the term covered lobbyist means—(1)a lobbyist that is registered or is required to register under section 4(a)(1);(2)an organization that employs 1 or more lobbyists and is registered, or is required to register, under section 4(a)(2); and(3)an employee listed or required to be listed as a lobbyist by a registrant under section 4(b)(6) or 5(b)(2)(C).(b)ProhibitionA covered lobbyist may not be employed under, or receive compensation in connection with, an arrangement in which compensation paid to the covered lobbyist is contingent on the result of lobbying activities engaged in by the covered lobbyist.(c)PenaltiesAny person who knowingly violates this section shall be fined not more than $200,000, imprisoned for not more than 5 years, or both, and any compensation received for engaging in the unlawful activity shall be subject to disgorgement.. 207.Prohibition on provision of gifts or travel by registered lobbyistsSection 25 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1613) is amended—(1)in the section heading, by striking to Members of Congress and to congressional employees;(2)by striking subsection (a) and inserting the following:(a)ProhibitionExcept as provided in subsection (c), a person described in subsection (b) may not make a gift or provide travel to a covered legislative branch official or a covered executive branch official.; and(3)by adding at the end the following:(c)ExceptionsA person described in subsection (b) may make a gift or provide travel to a covered legislative branch official or a covered executive branch official if—(1)the gift or travel complies with any applicable rule of the Senate, House of Representatives, or executive branch applicable to the recipient of the gift or travel; and(2)the gift or travel—(A)is based on the personal or family relationship of the person with the covered legislative branch official or a covered executive branch official and is given with the knowledge and acquiescence of the covered legislative branch official or a covered executive branch official, unless the covered legislative branch official or a covered executive branch official has reason to believe that the gift or travel was given because of the official position of the covered legislative branch official or a covered executive branch official;(B)is a discount or similar benefit;(C)results from the business or employment activities of the spouse of the covered legislative branch official or a covered executive branch official;(D)is a gift or travel customarily provided by a prospective employer in connection with bona fide employment discussions;(E)in the case of a covered executive branch official, is of a kind authorized by a supplemental agency regulation that is—(i)issued by the agency that employs the covered executive branch official; and(ii)approved by the Director of the Office of Public Integrity; or(F)may be accepted by the covered legislative branch official or covered executive branch official under specific Federal statutory authority..208.Application of General Schedule to Congress(a)In generalSection 5331 of title 5, United States Code, is amended—(1)in subsection (a), by striking this subchapter, agency, employee, position, and inserting the following: “this subchapter—(1)agency—(A)has the meaning given that term in section 5102 of this title; and(B)includes—(i)the Government Accountability Office; and(ii)any agency, office, or other entity for which the pay of the employees of the agency, office, or other entity is disbursed by the Secretary of the Senate or the Chief Administrative Officer of the House of Representatives;(2)employee—(A)means an individual employed in or under an agency; and(B)does not include a Member of Congress; and(3)position,; and(2)in subsection (b), by inserting and employees in positions in an agency described in subsection (a)(1)(B) after chapter 51 applies.(b)Technical and conforming amendments(1)Section 5 of the Federal Pay Comparability Act of 1970 (2 U.S.C. 4531) is repealed.(2)Section 311 of the Legislative Branch Appropriations Act, 1988 (2 U.S.C. 4532) is repealed.(3)Sections 471 and 475 of the Legislative Reorganization Act of 1970 (2 U.S.C. 4533, 4534) are repealed.(4)Section 4 of the Federal Pay Comparability Act of 1970 (2 U.S.C. 4571) is repealed.(5)Section 107 of the Legislative Branch Appropriation Act, 1977 (2 U.S.C. 4572) is repealed.(6)Section 315 of the Legislative Branch Appropriations Act, 1991 (2 U.S.C. 4573) is repealed.(7)Section 105 of the Legislative Branch Appropriation Act, 1968 (2 U.S.C. 4575) is amended—(A)by striking subsection (a);(B)by striking subsection (c);(C)by striking subsection (e); and(D)by striking subsection (f).(8)Section 114 of the Legislative Branch Appropriation Act, 1978 (2 U.S.C. 4576) is amended by striking maximum rate specified and all that follows and inserting rate payable for a position at level 15, step 10 of the General Schedule..(9)Section 102(c)(2)(B) of the Legislative Branch Appropriations Act, 2002 (2 U.S.C. 4579(c)(2)(B)) is amended by striking exceeding and all that follows and inserting exceeding 1/12th of the maximum annual rate of pay that is payable for positions on the General Schedule under section 5304(g)(1) of title 5, United States Code..209.Reestablishment of Office of Technology Assessment(a)Authorization of appropriationsSection 12(a) of the Technology Assessment Act of 1972 (2 U.S.C. 481(a)) is amended by striking there is hereby and all that follows through the period at the end and inserting for each fiscal year there is authorized to be appropriated to the Office such sums as may be necessary..(b)Initial appointmentsNot later than 60 days after the date on which appropriations are made available to reestablish the Office of Technology Assessment, the President pro tempore of the Senate and the Speaker of the House of Representatives shall appoint the members of the Technology Assessment Board in accordance with section 4(a) of the Technology Assessment Act of 1972 (2 U.S.C. 473(a)).(c)Initial recommendations(1)In generalNot later than 270 days after the date on which all members of the Technology Assessment Board are appointed under subsection (b), and after reviewing recommendations relating to the reestablishment of the Office of Technology Assessment and meeting with relevant stakeholders, the Technology Assessment Board shall submit to Congress recommendations concerning how Congress should enhance technology assessment support for the legislative branch, including whether Congress should enact new or revised authorities that address resources, function, structure, or other matters the Technology Assessment Board determines appropriate.(2)ReviewNot later than 90 days after the date on which Congress receives the recommendations under paragraph (1), each committee of the Senate or the House of Representatives with jurisdiction of any issue relating to technology assessment support for the legislative branch shall hold a hearing with respect to the recommendations.(d)Adjustments to Other Laws(1)Annual reportsSection 3003(a)(1) of the Federal Reports Elimination and Sunset Act of 1995 (31 U.S.C. 1113 note) shall not apply to any report submitted under section 11 of the Technology Assessment Act of 1972 (Public Law 92–48, 86 Stat. 802).(2)Information for the Congressional Budget OfficeSection 201(e) of the Congressional Budget Act of 1974 (2 U.S.C. 601(e)) is amended—(A)by inserting the Office of Technology Assessment, after Government Accountability Office,; and(B)by inserting the Technology Assessment Board, after Comptroller General,.(3)Inclusion as an instrumentality of CongressSection 510(4) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12209(4)) is amended by striking following:, and inserting following: the Office of Technology Assessment,.(e)Technical amendmentsSection 7(e)(1) of the Technology Assessment Act of 1972 (2 U.S.C. 476(e)(1)) is amended by striking section 5702 and in 5704 of title 5 and inserting sections 5702 and 5704 of title 5, United States Code.210.Progressive tax on lobbying expenditures(a)Tax provisions relating to lobbying expenditures(1)Excise tax on expenditures for lobbying activities(A)In generalChapter 33 of the Internal Revenue Code of 1986 is amended by inserting after subchapter C the following new subchapter:DLobbying ActivitiesSec. 4286. Imposition of tax.4286.Imposition of tax(a)In generalThere is hereby imposed on quarterly lobbying expenditures in excess of $125,000 a tax determined in accordance with the following table:If quarterly lobbying expenditures are:The tax is:Over $125,000 but not over $250,00035% of the quarterly lobbying expenditures in excess of $125,000.Over $250,000 but not over $1,250,000$43,750, plus 60% of the excess over $250,000.Over $1,250,000$643,750, plus 75% of the excess over $1,250,000.(b)Exception(1)In generalExcept as provided in paragraph (2), the tax imposed by this section shall not apply to any organization described in section 501(c) and exempt from tax under section 501(a).(2)Application to certain business organizationsParagraph (1) shall not apply to any organization which—(A)is described in section 501(c)(6) and exempt from tax under section 501(a), and(B)has as a member of such organization an organization that is not described in section 501(c) and exempt from tax under section 501(a).(c)Payment of taxThe tax imposed by this section shall be paid by the person paying for the quarterly lobbying expenditures.(d)DefinitionsFor purposes of this section, the term quarterly lobbying expenditures means, with respect to any calendar quarter, the expenditures paid or incurred for lobbying activities (as defined under section 3 of the Lobbying Disclosure Act of 1995) during such calendar quarter.(e)Special ruleFor purposes of this section, all persons treated as a single employer under subsection (a) or (b) of section 52 shall be treated as a single person..(B)Conforming amendmentThe table of subchapters for chapter 33 of such Code is amended by inserting after the item related to subchapter C the following new item:Subchapter D—Lobbying Activities.(C)Effective dateThe amendments made by this paragraph shall apply to amounts paid or incurred in calendar quarters beginning more than 60 days after the date of the enactment of this Act.(2)Modification of definition of influencing legislation for purposes of restrictions on certain charitable organizations(A)In generalSection 4911(e)(2) of the Internal Revenue Code of 1986 is amended—(i)by striking includes action with respect to Acts, bills and insertingincludes—(i)the formulation, modification, or adoption of Acts, bills; and(ii)by adding at the end the following new subparagraphs:(ii)the formulation, modification, or adoption of a Federal rule, regulation, Executive order, or any other program, policy, or position of the United States Government,(iii)the administration or execution of a Federal program or policy (including the negotiation, award, or administration of a Federal contract, grant, loan, permit, or license), and(iv)the nomination or confirmation of a person for a position subject to confirmation by the Senate..(B)Conforming amendmentsSection 4911(e) of such Code is amended by striking paragraph (3) and redesignating paragraph (4) as paragraph (3).(C)Effective dateThe amendments made by this paragraph shall take effect 180 days after the date of the enactment of this Act.(b)Lobbying Defense Trust Fund(1)Establishment of fund(A)In generalSubchapter A of chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:9512.Lobbying Defense Trust Fund(a)In generalThere is established in the Treasury of the United States a trust fund to be known as the Lobbying Defense Trust Fund, consisting of any amount appropriated or credited to the Trust Fund as provided in this section or section 9602(b).(b)Transfers to trust fundThere is hereby appropriated to the Lobbying Defense Trust Fund amounts equivalent to—(1)the taxes received in the Treasury under section 4286, and(2)the civil penalties collected under the Anti-Corruption and Public Integrity Act and the amendments made by that Act.(c)AvailabilityAmounts transferred to the Lobbying Defense Trust Fund shall—(1)remain available until expended; and(2)be used, without further appropriation, by the Director of the Office of Public Integrity in accordance with subsection (d).(d)Use of funds(1)Transfers to agencies(A)In generalFor each calendar quarter beginning more than 60 days after the date of the enactment of this section, not later than 30 days after the end of the quarter, the Director of the Office of Public Integrity (in this subsection referred to as the Director) shall identify specific rules or other agency actions that were the subject of significant lobbying activity directed toward an executive agency during the quarter.(B)TransferNot later than the end of each calendar quarter beginning more than 60 days after the date of the enactment of this section, the Director shall transfer from the Lobbying Defense Trust Fund to each executive agency that was the subject of significant lobbying activity during the previous quarter an amount equal to the amount obtained by multiplying—(i)the amount of taxes received in the Treasury under section 4286 that are attributable to lobbying expenditures during the previous quarter; by(ii)the percentage of such taxes that were based on lobbying expenditures during the previous quarter related to rulemaking within the jurisdiction of the executive agency.(C)Use of transferred fundsAn executive agency may use amounts transferred under subparagraph (B) for salaries and expenses relating to researching, reviewing, or finalizing rules or other agency actions in accordance with section 553 or 554 of title 5, United States Code.(D)AvailabilityAmounts transferred under subparagraph (B) shall remain available until expended.(2)Office of the Public Advocate(A)Budget submissionFor each fiscal year beginning more than 60 days after the date of enactment of this section, the National Public Advocate shall submit to the Director a request—(i)indicating the amount the National Public Advocate is requesting be transferred to the Office of the Public Advocate; and(ii)describing the activities of the Office of the Public Advocate that would be carried out using the amounts.(B)TransferAfter consideration of the request submitted under subparagraph (A) with respect to a fiscal year, the Director shall transfer to the Office of the Public Advocate from the Lobbying Defense Trust Fund the amount determined appropriate by the Director.(C)Use of fundsAmounts transferred under subparagraph (B) may be used for any authorized activity of the Office of the Public Advocate, including salaries and expenses.(D)AvailabilityAmounts transferred under subparagraph (B) shall remain available until expended.(3)Congressional support agencies(A)TransferNot later than the end of each calendar quarter beginning more than 60 days after the date of the enactment of this section, the Director shall transfer from the Lobbying Defense Trust Fund to the Congressional Research Service, the Congressional Budget Office, the Government Accountability Office, and the Office of Technology Assessment an amount equal to 25 percent of the difference between—(i)the amount of taxes received in the Treasury under section 4286 that are attributable to lobbying expenditures during the previous quarter; and(ii)the amount of such taxes that were based on lobbying expenditures during the previous quarter related to rulemaking within the jurisdiction of an executive agency.(B)Use of fundsAmounts transferred under subparagraph (A) may be used for any authorized activity of the agency receiving the amounts, including salaries and expenses.(C)AvailabilityAmounts transferred under subparagraph (A) shall remain available until expended.(4)RegulationsNot later than 180 days after the date of enactment of this Act, the Director shall promulgate regulations defining the term significant lobbying activity for purposes of this subsection..(2)Clerical amendmentThe table of sections for subchapter A of chapter 98 of such Code is amended by adding at the end the following new item:Sec. 9512. Lobbying Defense Trust Fund..(3)Effective dateThe amendments made by this subsection shall take effect on the date of enactment of this Act.211.Disclosure of registration statusSection 14 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1609) is amended—(1)by striking subsections (a) and (b) and inserting the following:(a)Lobbying contactsAny person or entity that makes a lobbying contact with a covered legislative branch official or a covered executive branch official shall, at the time of the lobbying contact, state whether the person or entity is registered under this Act and identify the client on whose behalf the lobbying contact is made.; and(2)by redesignating subsection (c) as subsection (b).IIIRulemaking reform301.Disclosure of conflicts of interest(a)In generalSection 553 of title 5, United States Code, is amended—(1)in subsection (c), in the first sentence, by inserting , subject to subsections (f) and (h), after the agency shall; and(2)by adding at the end the following:(f)With respect to any submission by an interested person under subsection (c) or any other submission by an interested person relating to a proposed rule that incorporates or includes a scientific or technical study, or any other result of scientific research not published in a publicly available peer-reviewed publication, the interested person, in making that submission, shall disclose—(1)the source of the funding for that study or research, as applicable;(2)any entity that sponsored the study or research;(3)the extent to which the findings of the study or research were reviewed by a party that may be affected by the rulemaking to which the submission relates;(4)the identity of any party identified under paragraph (3); and(5)the nature of any financial relationship, including a consulting agreement, the support of any expert witness, and the funding of research, between any person that conducted the study or research and any interested person with respect to the rulemaking to which the submission relates..(b)ApplicationSection 553(f) of title 5, United States Code, as added by subsection (a), shall apply with respect to submissions made by interested persons on and after the date of enactment of this Act.302.Increasing disclosures relating to studies and research(a)In generalSection 553 of title 5, United States Code, as amended by section 301 of this Act, is amended by adding at the end the following:(g)With respect to a study or research that is submitted by an interested person to an agency under subsection (c), the agency shall ensure that the study or research is available to the public, unless disclosure is prohibited under section 552 of this title.(h)(1)If a study or research submitted by an interested person to an agency under subsection (c) presents a conflict described in paragraph (2), the agency shall not consider the study or research in a rulemaking under this section and shall exclude the study or research from consideration, unless the interested person has certified, under standards developed by the National Academy of Sciences with respect to that certification, that the study or research has undergone independent peer review.(2)A conflict described in this paragraph means a study or research for which—(A)not less than 20 percent of the funding for the study or research is from an entity that is regulated by the agency; or(B)an entity that is regulated by the agency exercises editorial control over the study or research.(i)With respect to a rulemaking under this section, an agency shall include in the notice of proposed rulemaking required under subsection (b) and in the final rule published under subsection (d) a description of how the agency considered scientific evidence, including any study or research..(b)ApplicationSubsections (g), (h), and (i) of section 553 of title 5, United States Code, as added by subsection (a), shall apply with respect to submissions made by interested persons on and after the date of enactment of this Act.303.Disclosure of inter-governmental rule changes(a)DefinitionsIn this section—(1)the term Administrator means the Administrator of the Office;(2)the terms agency, regulatory action, and significant regulatory action have the meanings given those terms in section 3 of the Executive Order;(3)the term Executive Order means Executive Order 12866 (5 U.S.C. 601 note; relating to regulatory planning and review); and(4)the term Office means the Office of Information and Regulatory Affairs.(b)RequirementWith respect to any regulatory action that an agency provides to the Office under section 6(a)(3) of the Executive Order, and that the Administrator determines is a significant regulatory action under that section, the agency shall—(1)not later than the date on which the agency publishes the general notice of proposed rulemaking required under section 553(b) of title 5, United States Code, with respect to the action, place in the rulemaking docket—(A)the substance of any changes between the text of the draft regulatory action that the agency provided to the Office under section 6(a)(3)(B)(i) of the Executive Order and the text published in that general notice with respect to the action; and(B)a statement regarding whether any change described in subparagraph (A) was made at the request of—(i)the Office;(ii)another agency; or(iii)a Member of Congress; and(2)not later than the date on which the agency publishes the regulatory action in the Federal Register, place in the rulemaking docket—(A)the substance of any changes between the text of the regulatory action that the agency provided to the Office under section 6(a)(3)(B)(i) of the Executive Order and the text of the regulatory action that the agency published in the Federal Register; and(B)a statement regarding whether any change described in subparagraph (A) was made at the request of—(i)the Office;(ii)another agency; or(iii)a Member of Congress.(c)Rule of constructionNothing in this section shall be construed—(1)as an endorsement by Congress of—(A)the institution of centralized regulatory review; or(B)the procedural steps or requirements of an Executive order affecting administrative procedure; or(2)as a requirement that the President—(A)conduct centralized regulatory review; or(B)adopt, administer, or implement an Executive order affecting administrative procedure. 304.Justification of withdrawn rules(a)DefinitionsIn this section—(1)the term Administrator means the Administrator of the Office;(2)the terms agency and regulatory action have the meanings given those terms in section 3 of the Executive Order;(3)the term Executive Order means Executive Order 12866 (5 U.S.C. 601 note; relating to regulatory planning and review); and(4)the term Office means the Office of Information and Regulatory Affairs.(b)Requirement(1)In generalIf an agency withdraws a regulatory action after providing the action to the Office under section 6(a)(3) of the Executive Order (or, if the agency does not provide the regulatory action to the Office under that section, after publishing the general notice of proposed rulemaking with respect to the action under section 553(b) of title 5, United States Code), the agency shall publish in the Federal Register and on the website of the agency a statement regarding the decision by the agency to withdraw the action.(2)ContentsA statement required under paragraph (1) with respect to a decision by an agency to withdraw a regulatory action shall include, at a minimum—(A)a detailed explanation of the reasons why the agency withdrew the action; and(B)an explanation regarding whether the decision by the agency to withdraw the action was based, in whole or in part, on a request by, or input from—(i)the Office;(ii)another agency;(iii)a Member of Congress;(iv)a State, local, or Tribal government; or(v)an organization, a corporation, a member of the public, or another interested party.305.Negotiated rulemaking(a)In generalSubchapter III of chapter 5 of title 5, United States Code, is amended—(1)in section 561, in the first sentence, by inserting between agencies and Federal, State, local, or Tribal governments. This subchapter shall apply only to information negotiations between Federal, State, local, or Tribal governments after informal rulemaking process;(2)in section 563—(A)in subsection (a)—(i)in paragraph (2), by inserting Federal, State, local, or Tribal government after identifiable; and(ii)in paragraph (3), by striking persons who and inserting representatives of Federal, State, local, and Tribal governments that;(B)in subsection (b)—(i)in paragraph (1)—(I)in subparagraph (A)—(aa)by striking persons who and inserting Federal, State, local, or Tribal governments that; and(bb)by striking , including residents of rural areas; and(II)in subparagraph (B)—(aa)by striking with such persons and inserting with representatives of those governments; and(bb)by striking to such persons and inserting to those governments; and(ii)in paragraph (2), in the second sentence—(I)by striking persons who and inserting representatives of Federal, State, local, or Tribal governments that; and(II)by striking , including residents of rural areas;(3)in section 564—(A)in the section heading, by striking ; applications for membership on committees;(B)in subsection (a)—(i)in paragraph (4), by striking the persons and inserting the representatives of Federal, State, local, and Tribal governments;(ii)in paragraph (6), by adding and at the end;(iii)in paragraph (7), by striking ; and and inserting a period; and(iv)by striking paragraph (8);(C)by striking subsection (b);(D)by redesignating subsection (c) as subsection (b); and(E)in subsection (b), as so redesignated—(i)in the subsection heading, by striking and applications; and(ii)by striking and applications;(4)in section 565(a)—(A)in paragraph (1), in the first sentence, by striking and applications; and(B)in paragraph (2)—(i)by striking and applications; and(ii)by striking publications, and all that follows through the period at the end and inserting publications.; and(5)in section 569(a), in the first sentence—(A)by striking and encourage agency use of; and(B)by inserting between Federal, State, local, and Tribal governments after negotiated rulemaking.(b)Technical and conforming amendments(1)Balanced Budget Act of 1997Section 4554(b)(1) of the Balanced Budget Act of 1997 (42 U.S.C. 1395u note) is amended by striking , using a negotiated rulemaking process under subchapter III of chapter 5 of title 5, United States Code.(2)Elementary and Secondary Education Act of 1965The Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended—(A)in section 1601 (20 U.S.C. 6571)—(i)in subsection (a), by striking subsections (b) through (d) and insert subsection (b);(ii)by striking subsections (b) and (c); and(iii)by redesignating subsections (d) and (e) as subsections (b) and (c), respectively;(B)by repealing section 1602 (20 U.S.C. 6572); and(C)in section 8204(c)(1) (20 U.S.C. 7824(c)(1)), by striking using a negotiated rulemaking process to develop regulations for implementation no later than the 2017–2018 academic year, shall define and inserting shall, for implementation no later than the 2017–2018 academic year, define.(3)Health Insurance Portability and Accountability Act of 1996Section 216(b) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320a–7b note) is amended—(A)in the subsection heading, by striking Negotiated;(B)by striking (1) Establishment.— and all that follows through chapter 5 of title 5, United States Code, standards and inserting the following:(1)In generalThe Secretary of Health and Human Services (in this subsection referred to as the Secretary) shall establish standards;(C)by striking paragraphs (2) through (9);(D)by redesignating subparagraph (B) of paragraph (1) as paragraph (2) and adjusting the margins accordingly; and(E)in paragraph (2), as so redesignated, by striking subparagraph (A) and inserting paragraph (1).(4)Higher Education Act of 1965The Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) is amended—(A)in section 207 (20 U.S.C. 1022f)—(i)by striking subsection (c); and(ii)by redesignating subsection (d) as subsection (c);(B)in section 422(g)(1) (20 U.S.C. 1072(g)(1))—(i)in subparagraph (B), by adding and at the end;(ii)in subparagraph (C), by striking ; and and inserting a period; and(iii)by striking subparagraph (D);(C)in section 487A(b)(3)(B) (20 U.S.C. 1094a(b)(3)(B)), by striking in the negotiated rulemaking process;(D)in section 491(l)(4)(A) (20 U.S.C. 1098(l)(4)(A)), by striking , not later than two years after the completion of the negotiated rulemaking process required under section 492 resulting from the amendments to this Act made by the Higher Education Opportunity Act,; and(E)in section 492 (20 U.S.C. 1098a)—(i)in the section heading, by striking negotiated; and(ii)by amending subsection (b) to read as follows:(b)Issuance of regulationsAfter obtaining the advice and recommendations described in subsection (a)(1), the Secretary shall issue final regulations within the 360-day period described in section 437(e) of the General Education Provisions Act (20 U.S.C. 1232(e))..(5)Housing Act of 1949Section 515(r)(3) of the Housing Act of 1949 (42 U.S.C. 1485(r)(3)) is amended by striking in accordance with and all that follows through the period at the end and inserting under the rulemaking authority contained in section 557 of title 5, United States Code..(6)Magnuson-Stevens Fishery Conservation and Management ActSection 305(g) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1855(g)) is amended—(A)by striking paragraphs (2) and (3);(B)in paragraph (1)—(i)by striking (A); and(ii)by redesignating subparagraph (B) as paragraph (2) and adjusting the margins accordingly; and(C)in paragraph (2), as so redesignated, by striking the second sentence.(7)Mandatory Price Reporting Act of 2010Section 2(b) of the Mandatory Price Reporting Act of 2010 (Public Law 111–239; 124 Stat. 2501) is amended—(A)by striking Wholesale pork cuts and all that follows through Chapter 3 and inserting Wholesale pork cuts.—Chapter 3; and(B)by striking paragraphs (2), (3), and (4) (7 U.S.C. 1635k note).(8)Patient Protection and Affordable Care ActSection 5602 of the Patient Protection and Affordable Care Act (42 U.S.C. 254b note) is amended—(A)in the section heading, by striking Negotiated;(B)by striking subsections (b) through (h);(C)in subsection (a)—(i)by redesignating paragraph (2) as subsection (b) and adjusting the margins accordingly;(ii)by striking Establishment and all that follows through The Secretary of Health and Human Services (in this section referred to as the Secretary) shall establish, through a negotiated rulemaking process under subchapter 3 of chapter 5 of title 5, United States Code, and inserting Establishment.—The Secretary of Health and Human Services (in this section referred to as the Secretary) shall establish; (iii)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and adjusting the margins accordingly; and(iv)in paragraph (1), as so redesignated, by adding and at the end; and(D)in subsection (b), as so redesignated, by striking paragraph (1) and inserting subsection (a).(9)Price-Anderson Amendments Act of 1988Section 19 of the Price-Anderson Amendments Act of 1988 (42 U.S.C. 2210 note) is amended—(A)by striking subsection (b); and(B)in subsection (a)—(i)by striking Rulemaking and all that follows through The Nuclear and inserting Rulemaking Proceeding.—The Nuclear; and(ii)by redesignating paragraph (2) as subsection (b) and adjusting the margins accordingly.(10)Social Security ActTitle XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) is amended—(A)in section 1834(l)(1) (42 U.S.C. 1395m(l)(1)), by striking through a negotiated rulemaking process described in title 5, United States Code, and; and(B)in section 1856(a) (42 U.S.C. 1395w–26(a))—(i)by striking paragraphs (2) through (9);(ii)in paragraph (1)—(I)by striking Establishment and all that follows through The Secretary and inserting Establishment.—The Secretary;(II)by striking and using a negotiated rulemaking process under subchapter III of chapter 5 of title 5, United States Code; and(III)by redesignating subparagraphs (B) and (C) as paragraphs (2) and (3), respectively, and adjusting the margins accordingly; and(iii)in paragraph (2), as so redesignated—(I)by striking subparagraph (A) and inserting paragraph (1); and(II)by redesignating clauses (i), (ii), and (iii) as subparagraphs (A), (B), and (C), respectively, and adjusting the margins accordingly.(11)Title 5The table of sections for subchapter III of chapter 5 of title 5, United States Code, is amended by striking the item relating to section 564 and inserting the following:564. Publication of notice..(12)Title 49Section 31136(g)(1) of title 49, United States Code, is amended—(A)by striking shall— and all that follows through issue and inserting shall issue;(B)by striking ; or and inserting a period; and(C)by striking subparagraph (B).(13)Toxic Substances Control ActSection 8(a) of the Toxic Substances Control Act (15 U.S.C. 2607(a)) is amended—(A)by striking paragraph (6); and(B)by redesignating paragraph (7) as paragraph (6).(14)United States Housing Act of 1937Section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g) is amended by repealing subsection (f).306.Streamlining OIRA review(a)DefinitionsIn this section—(1)the term Administrator means the Administrator of the Office;(2)the terms agency, regulatory action, and significant regulatory action have the meanings given those terms in section 3 of the Executive Order;(3)the term Executive Order means Executive Order 12866 (5 U.S.C. 601 note; relating to regulatory planning and review); and(4)the term Office means the Office of Information and Regulatory Affairs.(b)Prohibitions(1)Non-executive branch officialsWith respect to a regulatory action of an agency, the Office may not engage in communications or meetings with an individual that is not employed by the executive branch of the Federal Government if the regulatory action is or may be subject to review by the Office under section 6(b) of the Executive Order.(2)Informal reviewWith respect to a regulatory action of an agency that may be subject to review by the Office under section 6(b) of the Executive Order, the Office may not engage in communications or meetings with the agency before the date on which the agency submits the regulatory action to the Office under section 6(a)(3) of the Executive Order.(c)Time period for OIRA review(1)In generalExcept as provided in paragraph (2), the Office shall complete a review of a significant regulatory action under section 6(b) of the Executive Order not less than 45 days after the date on which the Office receives the significant regulatory action under section 6(a)(3) of the Executive Order.(2)ExtensionThe Office may extend the 45-day period described in paragraph (1) by a single 30-day period if the Office provides the agency with, and makes publicly available, a written justification for the extension.(3)Publication of regulatory actionIf the Office waives review of a significant regulatory action of an agency under section 6(b)(2) of the Executive Order without a request for further consideration or does not notify the agency in writing of the results of the review under section 6(b) of the Executive Order within the time frame described in paragraph (1) or (2), the agency may publish the significant regulatory action in the Federal Register.(d)Rule of constructionNothing in this section shall be construed—(1)as an endorsement by Congress of—(A)the institution of centralized regulatory review; or(B)the procedural steps or requirements of an Executive order affecting administrative procedure; or(2)as a requirement that the President—(A)conduct centralized regulatory review; or(B)adopt, administer, or implement an Executive order affecting administrative procedure. 307.Limiting temporary court injunctions and postponing of final rules pending judicial reviewSection 705 of title 5, United States Code, is amended—(1)by striking the first sentence; and(2)by adding at the end the following: Notwithstanding the preceding sentence, with respect to agency action relating to notice and comment rulemaking under section 553 of this title, on such conditions as may be required and to the extent necessary to prevent irreparable injury, only the reviewing court to which a case may be taken on appeal from or on application for certiorari or other writ to a reviewing court or to the United States District Court for the District of Columbia may issue all necessary and appropriate process to postpone the effective date of the agency action or to preserve status or rights pending conclusion of the review proceedings..308.Penalizing individuals that submit false information to agenciesSection 553 of title 5, United States Code, as amended by section 302 of this Act, is amended by adding at the end the following:(j)(1)In this subsection, the term covered person means—(A)any person who is or is required to be registered as a corporate lobbyist, as defined in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602);(B)any for-profit corporation;(C)any entity described in section 501(c)(6) of the Internal Revenue Code of 1986 of which 1 or more members are for-profit corporations; and(D)any person working on behalf of a for-profit corporation, including any person compensated by or otherwise financially supported by a corporation, for the purpose of submitting a statement or entry with respect to a rulemaking under this section.(2)Any covered person that uses any false writing or document knowing the same to contain any materially false, fictitious, or fraudulent statement or entry with respect to a rulemaking under this section shall be fined not more than $250,000, imprisoned not more than 5 years, or both..309.Establishment of the Office of the Public AdvocateSection 401 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:(d)(1)(A)There is established in the Office of Public Integrity an office to be known as the Office of the Public Advocate.(B)The Office of the Public Advocate shall be under the supervision of an official to be known as the National Public Advocate, who shall—(i)be appointed by the President, by and with the advice and consent of the Senate;(ii)report to the Director of the Office of Public Integrity;(iii)not be an employee of the Federal Government;(iv)be entitled to compensation at the same rate as the highest rate of basic pay established for the Senior Executive Service under section 5382 of title 5, United States Code;(v)have a background in customer service, consumer protection, and administrative law;(vi)have experience representing the public in cases involving rules (as defined in section 551 of title 5, United States Code);(vii)not have worked as an officer or employee in any Federal agency during the 2-year period preceding appointment under this subparagraph; and(viii)agree not to accept an offer of employment with a Federal agency for not less than 5 years after ceasing to serve as the National Public Advocate.(2)The duties of the Office of the Public Advocate shall include—(A)assisting individuals in resolving conflicts with agencies;(B)assisting agencies in soliciting public participation in the rulemaking process;(C)assisting individuals in participating in the rulemaking process; and(D)identifying areas in which the public has problems in dealing with agencies and proposing changes to mitigate those problems.(3)Not later than 180 days after the date on which the National Public Advocate is appointed under this subsection or 180 days after the date of enactment of this subsection, whichever is later, the National Public Advocate shall propose regulations to carry out this subsection..310.Actions by private persons(a)DefinitionsIn this section, the terms agency and rule have the meanings given those terms in section 551 of title 5, United States Code.(b)Actions(1)In generalA person may bring a civil action for the person and for the United States Government, in the name of the Government, against any person, including the United States Government and any other governmental instrumentality or agency to the extent permitted by the Eleventh Amendment to the Constitution of the United States, for—(A)a violation of a final rule issued by an agency; or(B)the failure of the head of an agency to comply with any requirement under this Act.(2)NoticeA copy of the complaint and written disclosure of substantially all material evidence and information the person possesses shall be served on the Government pursuant to rule 4(d)(4) of the Federal Rules of Civil Procedure. The Government may elect to intervene and proceed with the action within 60 days after it receives both the complaint and the material evidence and information.(3)Party conducting the actionBefore the expiration of the 60-day period under paragraph (2), the Government shall—(A)proceed with the action, in which case the action shall be conducted by the Government; or(B)notify the court that it declines to proceed with the action, in which case the person bringing the action shall have the right to conduct the action.(4)Award to plaintiff(A)Government proceeds with actionIf the Government proceeds with an action brought by a person under this subsection, the person shall receive at least 15 percent but not more than 25 percent of the proceeds of the action or settlement of the claim, depending upon the extent to which the person substantially contributed to the prosecution of the action. Any payment to a person under this subparagraph shall be made from the proceeds. The person shall also receive an amount for reasonable expenses that the court finds to have been necessarily incurred, plus reasonable attorney's fees and costs. The expenses, fees, and costs shall be awarded against the defendant.(B)Government does not proceed with actionIf the Government does not proceed with an action under this subsection, the person bringing the action or settling the claim shall receive an amount which the court decides is reasonable for collecting the civil penalty and damages. The amount shall be not less than 25 percent and not more than 30 percent of the proceeds of the action or settlement and shall be paid out of the proceeds. The person shall also receive an amount for reasonable expenses that the court finds to have been necessarily incurred, plus reasonable attorney's fees and costs. The expenses, fees, and costs shall be awarded against the defendant.311.Scope of reviewSection 706 of title 5, United States Code, is amended—(1)in the first sentence of the matter preceding paragraph (1), by striking To the extent necessary and inserting (a) In general.—To the extent necessary;(2)in subsection (a), as so designated, by inserting after the first sentence the following: If a statute that an agency administers is silent or ambiguous, and an agency has followed the procedures in section 553 or 554 of this title, as applicable, a reviewing court shall defer to the agency’s reasonable or permissible interpretation of that statute.;(3)by striking In making the foregoing determinations and inserting the following:(b)Review of recordIn making the determinations under subsection (a);(4)in subsection (b), as so designated, by inserting except any part of the record that the agency excluded from consideration pursuant to section 553(h)(1) of this title, after party,; and(5)by adding at the end the following:(c)Unreasonable delayFor purposes of subsection (a)(1), unreasonable delay shall include—(1)when an agency has not issued a notice of proposed rulemaking within 1 year of the date of enactment of the legislation mandating the rulemaking, where no deadline for the rulemaking was specified in the enacted law;(2)when an agency has not issued a final version of a proposed rule within 1 year of date on which the proposed rule was published in the Federal Register; and(3)when an agency has not implemented a final rule within 1 year of the implementation date published in the Federal Register or, if no implementation date was provided, within 1 year of the date on which the final rule was published in the Federal Register..312.Expanding rulemaking notificationsSection 553 of title 5, United States Code, as amended by section 308 of this Act, is amended by adding at the end the following:(k)(1)Not later than 2 business days after the date on which an agency publishes a notice of proposed rulemaking or a final rule under this section, the agency shall notify interested parties of the publication.(2)The Director of the Government Publishing Office shall establish a process under which an agency shall notify interested parties under paragraph (1) through e-mail or postal mail..313.Public petitionsSection 553(e) of title 5, United States Code, is amended—(1)by inserting (1) before Each agency; and(2)by adding at the end the following:(2)If, during a 60-day period, an agency receives more than 100,000 signatures on a single petition under paragraph (1), the agency shall, not later than 30 days after the date on which the agency receives the petition, provide a written response that includes—(A)an explanation of whether the agency has engaged or is engaging in the requested issuance, amendment, or repeal of a rule; and(B)if the agency has not engaged in the requested issuance, amendment, or repeal of a rule, a written explanation for not engaging in the requested issuance, amendment, or repeal..314.Amendment to Congressional Review ActSection 801(b) of title 5, United States Code, is amended—(1)in paragraph (1), by striking (1); and(2)by striking paragraph (2).315.Cost-benefit analysis(a)DefinitionsIn this section, the terms agency and regulation have the meanings given those terms in section 3 of Executive Order 12866 (5 U.S.C. 601 note; relating to regulatory planning and review).(b)RequirementIf an agency is performing a cost-benefit analysis in the course of issuing a regulation, the agency shall—(1)take into account the benefits of the regulation to the public, including the nonquantifiable benefits of the regulation; and(2)adopt a regulation that prioritizes benefits to the public, including nonquantifiable benefits.316.Sense of CongressIt is the sense of Congress that—(1)the Federal Employees Pay Comparability Act of 1990 (as enacted by section 529 of Public Law 101–509), which was designed to ensure that the disparity in pay between Federal employees on the General Schedule and non-Federal employees is not greater than 5 percent, has not been implemented as envisioned, resulting in significant pay disparities between Federal Government and non-Federal employees, including private-sector employees;(2)Federal employees have experienced pay challenges in recent years owing to pay freezes, reduced pay increases, and unpaid furlough days, which have adversely impacted the ability of the Federal Government to recruit and retain skilled employees; and(3)the President and Congress should allow the statutory pay laws to be implemented as intended, providing an annual across-the-board pay adjustment and a locality pay adjustment that varies by specific pay locality area.IVJudicial Ethics401.Clarification of gift ban(a)In generalSection 7353 of title 5, United States Code, is amended—(1)in subsection (a), in the matter preceding paragraph (1), by striking anything of value and inserting a gift; and(2)in subsection (d)—(A)in paragraph (1), by striking and at the end;(B)in paragraph (2), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(3)the term gift means anything of value, including transportation, travel, lodgings and meals, whether provided in-kind, by purchase of a ticket, payment in advance, or reimbursement after the expense has been incurred..(b)RegulationsThe Judicial Conference of the United States shall promulgate regulations to carry out the amendment made by subsection (a) with respect to the judicial branch.402.Restrict privately funded educational events and speeches(a)Judicial Education Fund(1)EstablishmentChapter 42 of title 28, United States Code, is amended by adding at the end the following:630.Judicial Education Fund(a)DefinitionsIn this section—(1)the term Board means the Board of the Federal Judicial Center established in section 621; (2)the term Fund means the Judicial Education Fund established under subsection (b);(3)the term institution of higher education has the meaning given that term under section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a));(4)the term national bar association means a national organization that is open to general membership to all members of the bar;(5)the term private judicial seminar—(A)means a seminar, symposia, panel discussion, course, or a similar event that provides continuing legal education to judges; and(B)does not include—(i)seminars that last 1 day or less and are conducted by, and on the campus of, an institute of higher education;(ii)seminars that last 1 day or less and are conducted by a national bar association or State or local bar association for the benefit of the bar association membership; or(iii)seminars of any length conducted by, and on the campus of an institute of higher education or by a national bar association or State or local bar association, where a judge is a presenter and at which judges constitute less than 25 percent of the participants; and(6)the term State or local bar association means a State or local organization that is open to general membership to all members of the bar in the specified geographic region.(b)FundThere is established within the United States Treasury a fund to be known as the Judicial Education Fund.(c)Use of amountsAmounts in the Fund may be made available for the payment of necessary expenses, including reasonable expenditures for transportation, food, lodging, private judicial seminar fees and materials, incurred by a judge or justice in attending a private judicial seminar approved by the Board. Necessary expenses shall not include expenditures for recreational activities or entertainment other than that provided to all attendees as an integral part of the private judicial seminar. Any payment from the Fund shall be approved by the Board.(d)Required informationThe Board may approve a private judicial seminar after submission of information by the sponsor of that private judicial seminar that includes—(1)the content of the private judicial seminar (including a list of presenters, topics, and course materials); and(2)the litigation activities of the sponsor (including any amicus briefs submitted by the sponsor) and the presenters at the private judicial seminar (including the litigation activities of the employer of each presenter) on the topic related to those addressed at the private judicial seminar. (e)Public availabilityIf the Board approves a private judicial seminar, the Board shall make the information submitted under subsection (d) relating to the private judicial seminar available to judges and the public by posting the information online.(f)GuidelinesThe Judicial Conference shall promulgate guidelines to ensure that the Board only approves private judicial seminars that are conducted in a manner so as to maintain the public’s confidence in an unbiased and fair-minded judiciary.(g)Authorization of appropriationsThere are authorized to be appropriated for deposit in the Fund $3,000,000 for each of fiscal years 2019, 2020, and 2021, to remain available until expended..(2)Technical and conforming amendmentThe table of sections for chapter 42 of title 28, United States Code, is amended by adding at the end the following:630. Judicial Education Fund
 .(b)Private judicial seminar gifts prohibited(1)DefinitionsIn this subsection—(A)the term gift has the meaning given that term under section 7353 of title 5, United States Code, as amended by section 401;(B)the term institution of higher education has the meaning given that term under section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)); and(C)the terms national bar association, private judicial seminar, and State or local bar association have the meanings given those terms under section 630 of title 28, United States Code, as added by subsection (a).(2)RegulationsNot later than 180 days after the date of enactment of this Act, the Judicial Conference of the United States shall promulgate regulations to apply section 7353(a) of title 5, United States Code, to prohibit the solicitation or acceptance of a gift in connection with a private judicial seminar.(3)ExceptionThe prohibition under the regulations promulgated under paragraph (2) shall not apply if—(A)the judge participates in a private judicial seminar as a speaker, panel participant, or otherwise presents information;(B)Federal judges are not the primary audience at the private judicial seminar; and(C)the gift accepted is—(i)reimbursement from the private judicial seminar sponsor of reasonable transportation, food, or lodging expenses on any day on which the judge speaks, participates, or presents information, as applicable;(ii)attendance at the private judicial seminar on any day on which the judge speaks, participates, or presents information, as applicable; or(iii)anything excluded from the definition of a gift under regulations of the Judicial Conference of the United States under sections 7351 and 7353 of title 5, United States Code, as in effect on the date of enactment of this Act.403.Code of Conduct(a)Sense of CongressIt is the sense of Congress that in order for justices and judges, both of the supreme and inferior courts, to hold their offices during good behaviour under section 1 of article III of the Constitution of the United States, the judges and justices shall, among other requirements, adhere to the Code of Conduct for United States Judges adopted by the Judicial Conference of the United States described in this section.(b)ApplicabilityThe Code of Conduct for United States Judges adopted by the Judicial Conference of the United States shall apply to the justices of the Supreme Court of the United States to the same extent as such Code applies to circuit and district judges.(c)EnforcementThe Judicial Conference shall establish procedures, modeled after the procedures set forth in chapter 16 of title 28, United States Code, under which—(1)complaints alleging that a justice of the Supreme Court of the United States has violated the Code of Conduct referred to in subsection (a) may be filed with or identified by the Conference;(2)such material, nonfrivolous complaints and any accompanying material are immediately referred to the Supreme Court Review Committee established in section 415; and(3)further action, where appropriate, is taken by the Conference, with respect to such complaints.(d)Submission to Congress; effective date(1)Submission to congressNot later than 180 days after the date of enactment of this Act, the Judicial Conference shall submit to Congress the procedures established under subsection (b).(2)Effective dateThe procedures established under subsection (b) shall take effect 1 year after the date of enactment of this Act.404.Improving disclosure(a)Financial reportsSection 103(h) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:(3)Not later than 90 days after a report is filed under this title by an individual described in section 109(10), the Judicial Conference shall make publicly available online, at no cost, each report required under this title that is filed with the Judicial Conference in a format that is searchable, sortable, machine-readable, down­load­able, and accessible in multiple languages and to individuals with disabilities..(b)Recusal decisionsSection 455 of title 28, United States Code, is amended by adding at the end the following:(g)Recusal lists(1)Each justice, judge, and magistrate judge of the United States shall maintain and submit to the Judicial Conference a list of each association or interest that would require the justice, judge, or magistrate to be recused under subsection (b)(4).(2)The Judicial Conference shall maintain and make publicly available online, at no cost, each list required under this subsection that is filed with the Judicial Conference in a format that is searchable, sortable, machine-readable, downloadable, and accessible format, and accessible in multiple languages and to individuals with disabilities.(3)The Judicial Conference may issue public or private guidance to justices, judges, and magistrate judges of the United States regarding the contents of the lists under this subsection to ensure such lists comply with the disqualification requirements of (b)(4)..(c)Speeches(1)In generalEach justice, judge, and magistrate judge of the United States shall maintain and submit to the Judicial Conference of the United States a copy of each speech or other significant oral communication made by the justice, judge, or magistrate.(2)AvailabilityThe Judicial Conference of the United States shall maintain and make each speech or other significant oral communication submitted under paragraph (1) available to the public in printed form, upon request, and online, at no cost, in a format that is searchable, sortable, machine-readable, downloadable, and accessible in multiple languages and to individuals with disabilities.(3)RegulationsNot later than 180 days after the date of enactment of this Act, the Judicial Conference of the United States shall promulgate regulations regarding the types of oral communications that are required to be maintained, submitted, and made publicly available under this subsection.(d)Livestreaming judicial proceedings(1)DefinitionIn this section, the term appellate court of the United States means any United States circuit court of appeals and the Supreme Court of the United States.(2)Streaming of court proceedingsIn accordance with procedures established by the Judicial Conference of the United States, the audio of each open session conducted by an appellate court of the United States shall be made available online contemporaneously with the session, unless the appellate court of the United States, by a majority vote, determines that making audio of the session available online would violate the constitutional rights or threaten the safety of any party to the proceeding.(e)Publicizing case assignment information(1)In generalNot later than 180 days after the date of enactment of this Act, the Judicial Conference of the United States shall promulgate regulations requiring each court of the United States to make case assignment data available to the public online, at no cost, in a searchable, sortable, machine-readable, downloadable, and accessible in multiple languages and to individuals with disabilities.(2)ContentsThe case assignment data made available under paragraph (1) shall include, at a minimum, and to the extent available, the case title, docket number, case origin, filing date, and name of each authoring judge, concurring judge, and dissenting judge for each opinion issued in the case.(f)Making websites user-FriendlyNot later than 180 days after the date of enactment of this Act, the Judicial Conference of the United States shall promulgate regulations requiring an evaluation of, and improvements to, the website of each district court of the United States to ensure the website is easy to understand, including that it is clear how to file a complaint relating to a judge or an employee of the district court.(g)AccessibilityThe Judicial Conference shall make efforts to ensure that the any disclosures required under this section are made available to the public in plain language, in a variety of languages, and accessible to individuals with disabilities.405.Appointment of administrative law judges(a)In generalSection 3105 of title 5, United States Code is amended by inserting after the first sentence the following: Administrative law judge positions shall be positions in the competitive service..(b)Conversion of positionsWith respect to any individual serving on the date of enactment of this Act in an excepted service position as an administrative law judge appointed under section 3105 of title 5, United States Code, as in effect on the day before the date of enactment of this Act, the head of the agency employing the administrative law judge shall convert the appointment to a permanent appointment in the competitive service in the agency.(c)ApplicabilityThis section and the amendments made by this section shall apply on and after the date of enactment of this Act.406.Improve reporting on judicial diversitySection 331 of title 28, United States Code, is amended in the eighth undesignated paragraph by adding at the end the following: The report submitted by the Chief Justice under this paragraph shall include a report on the diversity of the Federal judiciary, including diversity of justices and judges of the United States based on gender, race, ethnicity, religion, disability status, sexual orientation, gender identity, national origin, and professional experience (including any law firms where the judges previously practiced law) before being appointed a justice or judge of the United States..407.Pleading standards(a)In generalRule 12 of the Federal Rules of Civil Procedure is amended by adding at the end the following:(j)Pleading standards. A court shall not dismiss a complaint under Rule 12(b)(6), (c) or (e):(1)unless it appears beyond doubt that the plaintiff can prove no set of facts in support of the claim which would entitle the plaintiff to relief; or(2)on the basis of a determination by the court that the factual contents of the complaint do not show the plaintiff’s claim to be plausible or are insufficient to warrant a reasonable inference that the defendant is liable for the misconduct alleged..(b)ApplicabilityRule 12(j) of the Federal Rules of Civil Procedure, as added by subsection (a) shall apply with respect to the dismissal of complaints except as otherwise expressly provided by an Act of Congress enacted after the date of the enactment of this Act or by amendments made after such date of enactment to the Federal Rules of Civil Procedure pursuant to the procedures prescribed by the Judicial Conference of the United States under chapter 131 of title 28, United States Code.408.Electronic court records reform(a)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of General Services.(2)DirectorThe term Director means the Director of the Administrative Office of the United States Courts.(3)Machine-readableThe term machine-readable means a format in which information or data can be easily processed by a computer without human intervention while ensuring no semantic meaning is lost.(b)Consolidation of the Case Management/Electronic Case Files system(1)In generalNot later than 2 years after the date of the enactment of this Act, the Director, in coordination with the Administrator, shall—(A)consolidate the Case Management/Electronic Case Files system; and(B)develop 1 system for all filings with courts of the United States, which shall be administered by the Administrative Office of the United States Courts.(2)Use of technologyIn developing the system under paragraph (1), the Director shall use modern technology—(A)to improve security, data accessibility, affordability, and performance; and(B)to minimize the burden on pro se litigants.(3)Availability to States(A)In generalA State may choose to participate in the system developed under this subsection.(B)FeeThe Director shall charge a fee to a State that chooses to participate in the system developed under this subsection at a level sufficient to recover the cost of providing the services associated with the administration and maintenance of the system to the State.(c)Public Access to Court Electronic Records system requirements(1)In generalNot later than 2 years after the date of the enactment of this Act, the Director, in coordination with the Administrator, shall update the Public Access to Court Electronic Records system, which shall be subject to the following requirements:(A)A document filed with a court shall be made publicly accessible upon filing, except as ordered by a court or by rule of the Judicial Conference of the United States.(B)All documents on the system shall be available to the public and to parties before the court free of charge.(C)Any information that is prohibited from public disclosure by law or court order shall be redacted.(D)All documents shall be text-searchable and machine-readable.(E)To the extent practicable, external websites shall be able to link to documents on the system.(F)The system shall include any available digital audio and visual files of court recordings.(G)The system shall provide search functions for public use.(2)Minimizing the burden on pro se litigantsIn developing the system to comply with the requirements under paragraph (1), the Director shall, to the extent practicable, not impose a disproportionate impact on pro se litigants.(3)Use of technologyIn developing the system under paragraph (1), the Director shall use modern technology—(A)to improve security, data accessibility (including accessibility to individuals with disabilities), affordability, and performance; and (B)to minimize the burden on pro se litigants.(4)Authority To exempt certain documentsThe Director may identify categories of—(A)documents that are not made publicly accessible under paragraph (1)(A); and(B)court proceedings, the recordings of which are not made available under paragraph (1)(F).(5)Filing feesThe Judiciary Appropriations Act, 1992 (title III of Public Law 102–140; 105 Stat. 807) is amended by striking section 303 (28 U.S.C. 1913 note) and inserting the following:303.(a)(1)To cover the costs of maintaining the Public Access to Court Electronic Records system in accordance with section 408(c) of the Anti-Corruption and Public Integrity Act, the Judicial Conference—(A)shall collect an annual fee from the Department of Justice equal to the Public Access to Court Electronic Records access fees paid by the Department of Justice in 2018, as adjusted for inflation; and(B)may, only to the extent necessary, prescribe reasonable filing fees, pursuant to sections 1913, 1914, 1926, 1930, and 1932 of title 28, United States Code, for collection by the courts under those sections.(2)The filing fees shall be commensurate with the burden imposed on the court by the party. The filing fees shall impose a lesser fee on filers who are filing on behalf of individuals. Pro se litigants and litigants who certify their financial hardship shall not be subject to the filing fees. The Director of the Administrative Office of the United States Courts, under the direction of the Judicial Conference of the United States, shall prescribe a schedule of reasonable filing fees to cover the costs described in this subsection that the Director shall maintain and make available to the public.(b)The Judicial Conference and the Director shall transmit each schedule of fees prescribed under subsection (a) to Congress at least 30 days before the schedule becomes effective. All fees collected under subsection (a) shall be deposited as offsetting collections to the Judiciary Information Technology Fund pursuant to section 612(c)(1)(A) of title 28, United States Code, to reimburse expenses incurred in providing services in accordance with section 408(c) of the Anti-Corruption and Public Integrity Act..(6)Rule of constructionNothing in this section, or the amendments made by this section, shall be construed to—(A)affect the filing fees or other filing procedures for prisoners; or(B)abrogate, limit, or modify the requirements described in section 1915 of title 28, United States Code.409.Forced arbitration injustice repeal(a)PurposesThe purposes of this section are to—(1)prohibit predispute arbitration agreements that force arbitration of future employment, consumer, antitrust, or civil rights disputes; and(2)prohibit agreements and practices that interfere with the right of individuals, workers, and small businesses to participate in a joint, class, or collective action related to an employment, consumer, antitrust, or civil rights dispute. (b)Arbitration of employment, consumer, antitrust, and civil rights disputes(1)In generalTitle 9 of the United States Code is amended by adding at the end the following:4Arbitration of Employment, Consumer, Antitrust, and Civil Rights DisputesSec. 401. Definitions. 402. No validity or enforceability.401.DefinitionsIn this chapter—(1)the term antitrust dispute means a dispute—(A)arising from an alleged violation of the antitrust laws (as defined in subsection (a) of the first section of the Clayton Act) or State antitrust laws; and(B)in which the plaintiffs seek certification as a class under rule 23 of the Federal Rules of Civil Procedure or a comparable rule or provision of State law;(2)the term civil rights dispute means a dispute—(A)arising from an alleged violation of—(i)the Constitution of the United States or the constitution of a State;(ii)any Federal, State, or local law that prohibits discrimination on the basis of race, sex, age, gender identity, sexual orientation, disability, religion, national origin, or any legally protected status in education, employment, credit, housing, public accommodations and facilities, voting, veterans or servicemembers, health care, or a program funded or conducted by the Federal Government or State government, including any law referred to or described in section 62(e) of the Internal Revenue Code of 1986, including parts of such law not explicitly referenced in such section but that relate to protecting individuals on any such basis; and(B)in which at least one party alleging a violation described in subparagraph (A) is one or more individuals (or their authorized representative), including one or more individuals seeking certification as a class under rule 23 of the Federal Rules of Civil Procedure or a comparable rule or provision of State law;(3)the term consumer dispute means a dispute between—(A)one or more individuals who seek or acquire real or personal property, services (including services related to digital technology), securities or other investments, money, or credit for personal, family, or household purposes including an individual or individuals who seek certification as a class under rule 23 of the Federal Rules of Civil Procedure or a comparable rule or provision of State law; and(B)(i)the seller or provider of such property, services, securities or other investments, money, or credit; or(ii)a third party involved in the selling, providing of, payment for, receipt or use of information about, or other relationship to any such property, services, securities or other investments, money, or credit;(4)the term employment dispute means a dispute between one or more individuals (or their authorized representative) and a person arising out of or related to the work relationship or prospective work relationship between them, including a dispute regarding the terms of or payment for, advertising of, recruiting for, referring of, arranging for, or discipline or discharge in connection with, such work, regardless of whether the individual is or would be classified as an employee or an independent contractor with respect to such work, and including a dispute arising under any law referred to or described in section 62(e) of the Internal Revenue Code of 1986, including parts of such law not explicitly referenced in such section but that relate to protecting individuals on any such basis, and including a dispute in which an individual or individuals seek certification as a class under rule 23 of the Federal Rules of Civil Procedure or as a collective action under section 16(b) of the Fair Labor Standards Act, or a comparable rule or provision of State law;(5)the term predispute arbitration agreement means an agreement to arbitrate a dispute that has not yet arisen at the time of the making of the agreement; and(6)the term predispute joint-action waiver means an agreement, whether or not part of a predispute arbitration agreement, that would prohibit, or waive the right of, one of the parties to the agreement to participate in a joint, class, or collective action in a judicial, arbitral, administrative, or other forum, concerning a dispute that has not yet arisen at the time of the making of the agreement.402.No validity or enforceability(a)In generalNotwithstanding any other provision of this title, no predispute arbitration agreement or predispute joint-action waiver shall be valid or enforceable with respect to an employment dispute, consumer dispute, antitrust dispute, or civil rights dispute.(b)Applicability(1)In generalAn issue as to whether this chapter applies with respect to a dispute shall be determined under Federal law. The applicability of this chapter to an agreement to arbitrate and the validity and enforceability of an agreement to which this chapter applies shall be determined by a court, rather than an arbitrator, irrespective of whether the party resisting arbitration challenges the arbitration agreement specifically or in conjunction with other terms of the contract containing such agreement, and irrespective of whether the agreement purports to delegate such determinations to an arbitrator.(2)Collective bargaining agreementsNothing in this chapter shall apply to any arbitration provision in a contract between an employer and a labor organization or between labor organizations, except that no such arbitration provision shall have the effect of waiving the right of a worker to seek judicial enforcement of a right arising under a provision of the Constitution of the United States, a State constitution, or a Federal or State statute, or public policy arising therefrom..(c)Technical and conforming amendments(1)In generalTitle 9 of the United States Code is amended—(A)in section 1 by striking of seamen, and all that follows through interstate commerce and inserting in its place of individuals, regardless of whether such individuals are designated as employees or independent contractors for other purposes;(B)in section 2 by inserting or as otherwise provided in chapter 4 before the period at the end;(C)in section 208—(i)in the section heading by striking Chapter 1; residual application and inserting Application; and(ii)by adding at the end the following: This chapter applies to the extent that this chapter is not in conflict with chapter 4.; and(D)in section 307—(i)in the section heading by striking Chapter 1; residual application and inserting Application; and(ii)by adding at the end the following: This chapter applies to the extent that this chapter is not in conflict with chapter 4..(2)Table of sections(A)Chapter 2The table of sections of chapter 2 of title 9, United States Code, is amended by striking the item relating to section 208 and inserting the following:208. Application..(B)Chapter 3The table of sections of chapter 3 of title 9, United States Code, is amended by striking the item relating to section 307 and inserting the following:307. Application..(3)Table of chaptersThe table of chapters of title 9, United States Code, is amended by adding at the end the following:4.Arbitration of Employment, Consumer, Antitrust, and Civil Rights Disputes401.(d)Effective dateThis Act, and the amendments made by this Act, shall take effect on the date of enactment of this Act and shall apply with respect to any dispute or claim that arises or accrues on or after such date.(e)Rule of constructionNothing in this Act, or the amendments made by this Act, shall be construed to prohibit the use of arbitration on a voluntary basis after the dispute arises.410.Restrictions on protective orders and sealing of cases and settlements(a)In generalChapter 111 of title 28, United States Code, is amended by adding at the end the following:1660.Restrictions on protective orders and sealing of cases and settlements(a)Restrictions on orders relating to the disclosure of information(1)In generalIn any civil action in which the pleadings state facts that are relevant to the protection of public health or safety, a court shall not enter, by stipulation or otherwise, an order otherwise authorized under rule 26(c) of the Federal Rules of Civil Procedure restricting the disclosure of information obtained through discovery, an order otherwise authorized approving a settlement agreement that would restrict the disclosure of information obtained through discovery, or an order otherwise authorized restricting access to court records unless in connection with the order the court finds—(A)that the order would not restrict the disclosure of information which is relevant to the protection of public health or safety; or(B)that—(i)the public interest in the disclosure of past, present, or potential public health or safety hazards is outweighed by a specific and substantial interest in maintaining the confidentiality of the information or records in question; and(ii)the requested order is no broader than necessary to protect the confidentiality interest asserted.(2)Limit on effectNo order entered in accordance with paragraph (1), other than an order approving a settlement agreement, may continue in effect after the entry of final judgment unless at the time of, or after, the entry of the order the court makes a separate finding of fact that the requirements of paragraph (1) continue to be met.(3)Rule of constructionNothing in paragraph (1) shall be construed to require the disclosure of the identity of individuals who disclose evidence of a violation of any law, rule, or regulation or other fraud, waste, abuse, or misconduct or other persons protected from disclosure under Federal law. (b)Restrictions on enforcement relating to Federal and State agenciesIn any civil action in which the pleadings state facts that are relevant to the protection of public health or safety, a court shall not enforce any provision of an agreement between or among parties to the civil action, or enforce an order entered in accordance with subsection (a)(1), to the extent that the provision or order prohibits or otherwise restricts a party from disclosing any information relevant to the civil action to any Federal or State agency with authority to enforce laws regulating an activity relating to the information.(c)Limits on scope(1)In generalSubject to paragraph (2), a court shall not enforce any provision of a settlement agreement between or among parties to any civil action in which the pleadings state facts that are relevant to the protection of public health or safety that prohibits one or more parties from—(A)disclosing the fact that the settlement was reached or the terms of the settlement (excluding any money paid) that involve matters relevant to the protection of public health or safety; or(B)discussing matters relevant to the protection of public health or safety involved in the civil action.(2)ExceptionParagraph (1) applies unless the court finds that—(A)the public interest in the disclosure of past, present, or potential public health or safety hazards is outweighed by a specific and substantial interest in maintaining the confidentiality of the information in question; and(B)the requested order is no broader than necessary to protect the confidentiality interest asserted.(d)Rebuttable presumption relating to personally identifiable informationFor purposes of implementing subsections (a)(1)(B)(i) and (c)(2)(A), when weighing the interest in maintaining confidentiality under this section, there shall be a rebuttable presumption that the interest in protecting personally identifiable information of an individual outweighs the public interest in disclosure.(e)Rule of constructionNothing in this section shall be construed to permit, require, or authorize the disclosure of classified information (as defined under section 1 of the Classified Information Procedures Act (18 U.S.C. App.))..(b)Technical and conforming amendmentThe table of sections for chapter 111 of title 28, United States Code, is amended by adding after the item relating to section 1659 the following:1660. Restrictions on protective orders and sealing of cases and settlements..(c)Effective dateThe amendments made by this section shall—(1)take effect 30 days after the date of enactment of this Act; and(2)apply only to orders entered in civil actions or agreements entered into on or after such date.411.Secret settlements ban(a)DefinitionsIn this section—(1)the terms antitrust dispute, civil rights dispute, consumer dispute, and employment dispute have the meanings given those terms in section 401 of title 9, United States Code, as added by section 409 of this Act;(2)the term covered agreement—(A)means a contract or settlement agreement between a covered person and any other person relating to an antitrust dispute, civil rights dispute, consumer dispute, discrimination dispute, or employment dispute; and(B)does not include a collective bargaining agreement between a covered person and the collective bargaining representative of the employees of the covered person;(3)the term covered person means—(A)an individual that is an employer; or(B)a corporation, limited liability company, or other entity that is created by the filing of a public document with a secretary of state of a State or similar office, without regard to whether the entity is a for-profit or nonprofit entity or is an employer; and(4)the term secret settlement provision means a provision in a covered agreement that has the purpose or effect of concealing the details of a claim relating to the antitrust dispute, civil rights dispute, consumer dispute, or employment dispute to which the covered agreement relates.(b)Ban on secret settlementsA secret settlement provision—(1)shall be deemed against public policy; and(2)shall have no force or effect.(c)NoticeA covered agreement shall include a bold, prominently placed notice stating that any secret settlement provision in the covered agreement has no force or effect and is unenforceable against any person.(d)CostsIn any civil action, if a covered person seeks to enforce a secret settlement provision, the court may award costs, including reasonable attorney's fees, to the person against whom the covered person seeks to enforce the secret settlement provision.(e)Prohibition on retaliationA covered person shall not take or threaten to take any personnel action against a current or former employee of the covered person based on whole or in part on a failure or refusal by the employee to sign or enter into a covered agreement that contains a secret settlement provision.412.Oversight process for disqualification of justice, judge, or magistrate judgeSection 455 of title 28, United States Code, as amended by section 404 of this Act, is amended by adding at the end the following:(h)(1)Any litigant appearing before a justice, judge, or magistrate judge of the United States may file a petition that the justice, judge, or magistrate judge of the United States, as applicable, shall be disqualified based on the criteria described in subsection (b).(2)(A)Any judge or magistrate judge of the United States subject to a petition under paragraph (1) may provide a public, written response to the petition that provides a written explanation relating to any disqualification decision.(B)Any justice of the Supreme Court of the United States subject to a petition under paragraph (1) shall provide a public, written response to the petition that provides a written explanation relating to any disqualification decision. (3)If a litigant makes a petition under paragraph (1) relating to a justice of the Supreme Court of the United States, the Judicial Conference of the United States shall issue a nonbinding, public advisory opinion with its recommendation, which shall be shared with the Supreme Court Review Committee established in section 415 of the Anti-Corruption and Public Integrity Act.(4)If the Judicial Conference of the United States recommends that a justice of the Supreme Court of the United States be disqualified under this section, the justice shall publicly explain a final disqualification decision in writing, which shall be shared with the Supreme Court Review Committee established in section 415 of the Anti-Corruption and Public Integrity Act.(5)(A)For any judge or magistrate judge of the United States, the Judicial Conference of the United States shall—(B)establish a written process to determine whether a judge meets 1 or more of the criteria in subsection (b); and(C)use any administrative procedures which may be necessary to aid in the execution of the written process described in subparagraph (B), which may include any procedures or software that may be necessary to determine whether a judge meets 1 or more of the criteria in subsection (b).(D)The process described in subparagraph (B) shall be made publicly available and, at a minimum—(i)include how an individual may make a petition under paragraph (1) for a judge to be disqualified;(ii)ensure that a judge or group of judges other than the judge who is the subject of the inquiry determines whether the judge shall be disqualified;(iii)allow the judge or group of judges making the disqualification determination to receive the expert advice of ethics personnel and officials, including individuals with expertise in ethics at the Judicial Conference or at the Office of Public Integrity;(iv)require that the judge be disqualified should another judge or group of judges determine that the judge must be disqualified in accordance with this subsection; and(v)require that all recusal decisions be made publicly available and be accompanied by a written explanation for the recusal decision..413.Complaints against retired judges and judicial discipline(a)ComplaintsSection 351(d) of title 28, United States Code, is amended—(1)by striking paragraph (1) and inserting the following:(1)the term judge—(A)means a circuit judge, district judge, bankruptcy judge, or magistrate judge; and(B) includes a retired judge described in subparagraph (A);; and(2)in paragraph (2), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(4)the term retired judge means any judge of the United States who has retired from regular active service under section 371(b) or 372(a)..(b)Review of complaint by chief judgeSection 352 of title 28, United States Code, is amended by adding at the end the following:(e)DefinitionIn this section, the term intervening events does not include the retirement of the judge whose conduct is complained of or the nomination or confirmation of the judge to the Supreme Court of the United States..414.Action by judicial council in response to misconduct by judgesSection 354 of title 28, United States Code, is amended—(1)in subsection (a)(2), by adding at the end the following:(D)Retired judgesIf the conduct of a retired judge is the subject of the complaint, action by the judicial council under paragraph (1)(C) may include—(i)censuring or reprimanding the judge by means of public announcement; and(ii) reducing or rescinding the nonvested pension benefits of the retired judge.(E)Remedial actions for certain conduct(i)DefinitionIn this subparagraph, the term covered judge does not include a retired judge.(ii)ConductIf the conduct of a covered judge is the subject of the complaint, action by the judicial council under paragraph (1)(C) may include mandating that the covered judge participate in professional counseling, treatment, education, or mentoring to address the misconduct at issue.; and(2)by adding at the end the following:(c)Report(1)Submission to Judicial Conference of the United StatesEach chief judge of the circuit shall submit to the Judicial Conference of the United States an annual report on, with respect to the previous year—(A)the number of complaints filed under section 351 against judges in the circuit; and(B)the outcome of the complaints described in subparagraph (A).(2)Submission to CongressThe Judicial Conference of the United States shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives each report submitted under paragraph (1).(3)Public availabilityNo later than 30 days after submitting to Congress each report under paragraph (1), the Judicial Conference of the United States shall make the report available to the public..415.Supreme Court Complaints Review Committee(a)DefinitionsIn this section:(1)Review CommitteeThe term Review Committee means the Supreme Court Complaints Review Committee.(2)Close family memberThe term close family member includes—(A)a parent of the reporting individual;(B)a spouse of the reporting individual; and(C)an adult child of the reporting individual.(b)EstablishmentFor the purpose of assisting the House of Representatives in carrying out its responsibilities under section 2 of article I and section 4 of article II of the Constitution of the United States, there is established in the legislative branch to be known as the Supreme Court Complaints Review Committee under the general supervision of the Committee on the Judiciary of the House of Representatives.(c)Members(1)In generalThe Review Committee shall consist of 5 members, of whom—(A)2 shall be appointed by the Speaker of the House of Representatives;(B)2 shall be appointed by the minority leader of the House of Representatives; and(C)1 shall be appointed by agreement of the Speaker of the House of Representatives and the minority leader of the House of Representatives.(2)Qualifications of review committee members(A)ExpertiseEach member of the Review Committee shall be an individual of exceptional public standing who is specifically qualified to serve on the Review Committee by virtue of the individual’s education, training, or experience in 1 or more of the the following fields:(i)Constitutional law.(ii)Impeachment.(iii)Judicial ethics.(iv)Professional ethics.(v)Legal history.(vi)Judicial service.(B)Selection basisSelection and appointment of each member of the Review Committee shall be without regard to political affiliation and solely on the basis of fitness to perform the duties of a member of the Review Committee.(C)CitizenshipEach member of the Review Committee shall be a United States citizen.(D)DisqualificationsNo individual shall be eligible for appointment to, or service on, the Review Committee who—(i)has ever been registered, or required to be registered, as a lobbyist under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.);(ii)engages in, or is otherwise employed in, lobbying of the Congress;(iii)is registered or is required to be registered as an agent of a foreign principal under the Foreign Agents Registration Act of 1938 (22 U.S.C. 611 et seq.);(iv)is a currently serving judge, justice, or employee of the Federal courts;(v)is an officer or employee of the Federal Government;(vi)is a close family member of any judge or justice of the Federal courts; (vii)during the 4 years preceding the date of appointment, engaged in any significant political activity (including being a candidate for public office, fundraising for a candidate for public office or a political party, or serving as an officer or employee of a political campaign or party);(viii)during the 2 years preceding the date of appointment, served as a fiduciary or personal attorney for an judge, justice, or employee of the Federal courts, including any judge or justice; or(ix)any currently serving Senator or Representative in, or Delegate or Resident Commissioner to, the Congress. (3)Term and removal(A)Length of termThe term of a member of the Review Committee shall be for 2 Congresses.(B)Term limitsA member of the Review Committee may not serve during 4 consecutive Congresses.(C)RemovalA member of the Review Committee may be removed upon unanimous agreement among the Speaker and the minority leader of the House of Representatives or by an affirmative vote of 2/3 of the members of the Committee on the Judiciary of the House of Representatives.(D)VacanciesAny vacancy on the Review Committee shall be filled for the unexpired portion of the term in the same manner, and by the same appointing authority, as the original appointment under paragraph (2).(d)Chairperson and Vice-Chairperson(1)In generalThe members of the Review Committee shall elect a chairperson and a vice-chairperson of the Review Committee by a majority vote. The chairperson and the vice-chairperson shall serve a 1-year term, and may be reelected for additional 1-year terms.(2)DutiesThe chairperson of the Review Committee shall preside at the meetings of the Review Committee, and the vice-chairperson shall preside in the absence or disability of the chairperson.(e)Meetings(1)QuorumA majority of the members of the Review Committee shall constitute a quorum.(2)MeetingsThe Review Committee shall meet at the call of the chairperson, the chair of the Committee on the Judiciary of the House of Representatives, or the call of a majority of its members, pursuant to the rules of the Review Committee.(3)VotingExcept as otherwise specifically provided, a majority vote of the Review Committee under this subtitle shall require an affirmative vote of 3 or more members.(f)CompensationA member of the Review Committee shall not be considered to be an officer or employee of the House or Senate, but shall be compensated at a rate equal to the daily equivalent of the minimum annual rate of basic pay prescribed for GS–15 of the General Schedule under section 5107 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Review Committee.(g)Duties of review committee(1)In generalThe Review Committee shall review each complaint made against the Chief Justice of the United States or a Justice of the Supreme Court of the United States through the review process described in subsection (m).(2)HearingsThe Review Committee may hold such hearings as are necessary and may sit and act only in executive session at such times and places, solicit such testimony, and receive such relevant evidence, as may be necessary to carry out its duties.(h)Financial disclosure reports(1)In generalEach member of the Review Committee shall file an annual financial disclosure report with the Clerk of the House of Representatives on or before May 15 of each calendar year immediately following any year in which the member served on the Review Committee. Each such report shall be on a form prepared by the Clerk that is substantially similar to the form required for individuals at the executive branch who must complete a confidential financial disclosure report under section 102 of the Ethics in Government Act of 1978 (5 U.S.C. App.).(2)Distribution of reportThe Clerk of the House of Representatives shall—(A)not later than 7 days after the date each financial disclosure report under paragraph (1) is filed, send a copy of each such report to Committee on the Judiciary of the House of Representatives; and(B)annually print all such financial disclosure reports as a document of Congress, and make the document available to the public.(i)Duties and powers of the review committee(1)In generalThe Review Committee is authorized—(A)to establish a process for receiving and reviewing complaints from any person regarding allegations of misconduct by a Justice of the Supreme Court of the United States;(B)to conduct a review of material complaints regarding alleged misconduct by a Justice of the Supreme Court of the United States; and(C)in any case where the Review Committee determines, on the basis of the review described in subsection (m), that a Justice may have engaged in conduct which might violate the Code of Conduct for United States Judges adopted by the Judicial Conference of the United States or constitute 1 or more grounds for impeachment under article II of the Constitution of the United States, or which, in the interest of justice, is not amenable to resolution by the Review Committee, the Review Committee shall promptly certify such determination, together with any complaint and a record of any associated proceedings to the Committee on the Judiciary of the House of Representatives.(2)Referrals to law enforcement officials(A)In generalUpon a majority vote of the Review Committee, the Review Committee may refer potential legal violations committed by a justice to the Department of Justice or other relevant Federal or State law enforcement officials, which referral shall include all appropriate evidence gathered during any review or preliminary investigation conducted under this subtitle.(B)NotificationThe Review Committee shall notify the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives of all referrals under this subsection.(3)Limitations on reviewNo review may be undertaken by the Review Committee of any complaint—(A)that is directly related to the merits of a decision or procedural ruling;(B)that is frivolous, lacking sufficient evidence to raise an inference that misconduct has occurred, or containing allegations that are incapable of being established through investigation;(C)concerning any alleged violation of law, rule, regulation or standard of conduct not in effect at the time of the alleged violation; or(D)concerning any alleged violation that occurred before the date of enactment of this Act.(j)Prohibition on public disclosure(1)In general(A)Prohibition on public disclosureNo information obtained by a member or employee of the Review Committee regarding complaints shall be publicly disclosed to any person or entity outside the Review Committee, unless approved by a majority vote of the Review Committee. Any communication to any person or entity outside the Review Committee may occur only as authorized by the Review Committee.(B)Procedures and investigationThe Review Committee shall establish, in consultation with relevant agencies, procedures necessary to prevent the unauthorized disclosure of any information received by the Review Committee. Any breaches of confidentiality shall be investigated by the Review Committee and appropriate action shall be taken, which may include a recommendation to Congress for removal pursuant to subsection (c)(3)(C). (2)Provision with respect to House and Senate Judiciary CommitteesParagraph (1) shall not preclude—(A)any member or employee of the Review Committee from presenting a report or findings of the Committee, or testifying before the Committee on the Judiciary of the House of Representatives, if requested by the Committee on the Judiciary of the House of Representatives pursuant to its rules;(B)any necessary communication with the Department of Justice or any other law enforcement agency; or(C)any necessary communication with the Speaker or minority leader of the House of Representatives or the majority leader or minority leader of the Senate.(3)Opportunity to presentBefore the Review Committee votes on a recommendation or statement to be transmitted to the Committee on the Judiciary of the House of Representatives relating to a complaint involving a justice, the Review Committee shall provide the justice whose conduct is the subject of the complaint the opportunity to present, orally or in writing (at the discretion of the justice), a statement to the Review Committee.(k)Presentation of reports to the House Judiciary CommitteeWhenever the Review Committee transmits any report to the Committee on the Judiciary of the House of Representatives relating to a complaint involving a justice, the Review Committee shall designate a member or employee of the Review Committee to present the report to the House Judiciary Committee if requested by the Committee on the Judiciary of the House of Representatives.(l)Maintaining of financial disclosure reportsThe Review Committee shall receive, and maintain, a copy of each report filed under section 101 of the Ethics in Government Act of 1978 (5 U.S.C. App.) by a Justice of the Supreme Court of the United States.(m)Complaints(1)Source of complaintsAny person, including a judge, justice, or employee of the courts of the United States may file with the Review Committee a complaint alleging a violation by a justice of any law (including any regulation), rule, or other standard of conduct, including the Code of Conduct for United States Judges adopted by the Judicial Conference of the United States, applicable to the conduct of such justice in the performance of the duties, or the discharge of the responsibilities, of the justice.(2)False claims and statements acknowledgmentAny complaint submission under paragraph (1) shall include a signed statement acknowledging that the person submitting the allegation or information understands that section 1001 of title 18, United States Code (popularly known as the False Statements Act) applies to the information. (3)Review process of alleged violations by a justice(A)Review authorization(i)In generalAfter receiving a complaint under paragraph (1), the Review Committee may, by majority vote, authorize a review under subparagraph (B) of any alleged violation by a justice of any law (including any regulation), rule, or other standard of conduct, including the Code of Conduct for United States Judges adopted by the Judicial Conference of the United States, applicable to the conduct of such justice in the performance of the duties, or the discharge of the responsibilities, of the justice.(ii)RequirementsThe authorization under clause (i) shall—(I)be in writing; and(II)include a brief description of the specific matter and an explanation of why allegations in complaint meet the criteria in subsection (i)(3).(B)Review process(i)Initiation and notification of reviewAfter the date on which the Review Committee makes an authorization under subparagraph (A), the Review Committee shall—(I)initiate a review of the alleged violation; and(II)provide a written notification of the commencement of the review, including a statement of the nature of the review, to—(aa)the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives; and(bb)the justice who is the subject of the review.(ii)Opportunity to terminate reviewAt any time, the Review Committee may, by a majority vote, terminate a review on any ground, including that the matter under review is de minimis in nature. If the Review Committee votes to terminate the review, the Committee shall—(I)notify, in writing, the complainant, the justice who was the subject of the review, the Committee on the Judiciary of the Senate, and the Committee on the Judiciary of the House of Representatives of its decision to terminate the review of the matter; and(II)send a report, including any findings of the Review Committee, to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives.(C)Scope of reviewDuring a review, the Review Committee shall evaluate the complaint and determine, based on a majority vote, whether the misconduct alleged in the complaint, if true, may constitute Treason, Bribery, and other high Crimes and Misdemeanors under section 4 of article II of the Constitution of the United States.(D)Completion of reviewUpon the completion of any review, the Review Committee shall—(i)transmit to the Committee on the Judiciary of the House of Representatives a written report that includes—(I)a statement of the nature of the review and the justice who is the subject of the review;(II)the Review Committee’s determination under paragraph (3);(III)a description of the number of members voting in the affirmative and in the negative for the Review Committee’s determination under paragraph (3)(C);(IV)any relevant findings of the Review Committee, including—(aa)any findings of fact;(bb)a description of any relevant information that the Review Committee was unable to obtain or witnesses whom the Review Committee was unable to interview, and the reasons therefor; and(cc)a citation of any relevant law, regulation, or standard of conduct relating to the alleged misconduct;(V)any supporting documentation; and(VI)a written determination of whether the misconduct alleged in the complaint, if true, may constitute Treason, Bribery, and other high Crimes and Misdemeanors under section 4 of article II of the Constitution of the United States; and(ii)transmit to the complainant and the justice who is the subject of the review the written report of the Review Committee described in clause (i).(n)House Judiciary Committee Consideration of Review Committee ReportIf the Review Committee determines, after a review, that misconduct alleged in a complaint, if true, may constitute Treason, Bribery, and other high Crimes and Misdemeanors under section 4 of article II of the Constitution of the United States, not later than 30 legislative days of continuous session in the House of Representatives after the Committee on the Judiciary of the House of Representatives receives a report under subsection (m), the Committee on the Judiciary of the House of Representatives shall vote on whether to proceed with an investigation or an impeachment inquiry.(o)Request from House Judiciary Committee(1)In generalNotwithstanding any other provision of this section, upon receipt of a written request from the Committee on the Judiciary of the House of Representatives that the Review Committee cease its review of any matter and refer such matter to the Committee on the Judiciary of the House of Representatives because of the ongoing investigation of the matter by the Committee on the Judiciary of the House of Representatives, the Review Committee shall refer such matter to the Committee on the Judiciary of the House of Representatives, cease its review of that matter and so notify any justice who is the subject of the review.(2)Resumption of reviewIf the Committee on the Judiciary of the House of Representatives notifies the Review Committee in writing that the Review Committee may continue its review of the complaint, the Review Committee may begin or continue, as the case may be, a review of the matter.(3)Rule of constructionNothing in this subsection shall be construed to prevent the Review Committee from sending any information regarding the matter to law enforcement agencies.(p)Procedures(1)Review powersMembers or employees of the Review Committee may, during a review—(A)administer to or take from any person an oath, affirmation, or affidavit;(B)obtain information or assistance from any Federal, State, or local governmental agency, or other entity, or unit thereof, including all information kept in the course of business by the Judicial Conference of the United States, the judicial councils of circuits, the Administrative Office of the United States Courts, and the United States Sentencing Commission;(C)take the deposition of witnesses; and(D)submit to the chair of the Committee on the Judiciary of the House of Representatives a request for the Committee on the Judiciary of the House of Representatives to require by subpoena the attendance of and testimony by witnesses and the production any book, check, canceled check, correspondence, communication, document, email, paper, physical evidence, record, recording, tape, or other material (including electronic records) relating to any matter or question the Review Committee is authorized to review from any individual or entity, which—(i)shall be handled in accordance with the rules of the Committee on the Judiciary of the House of Representatives; and(ii)may allow for the transmission of information or testimony between the Review Committee and the Committee on the Judiciary of the House of Representatives, in accordance with rules of the Committee on the Judiciary of the House of Representatives. (2)Prohibition of ex parte communicationsThere shall be no ex parte communications between any member or employee of the Review Committee and any justice who is the subject of any review by the Review Committee or between any member of the Review Committee and any interested party.(3)Other review committee rules and proceduresThe Review Committee is authorized to establish any additional rules or procedures pursuant to its duties and powers in paragraph (1) necessary to carry out the functions of the Review Committee in accordance with this section.(q)Personnel matters(1)Appointment and compensation of employeesThe Review Committee may appoint and fix the compensation of such professional, nonpartisan staff (including staff with relevant experience in investigations and law enforcement) of the Review Committee as it considers necessary to perform its duties, who—(A)shall perform all official duties in a nonpartisan manner; and(B)may not engage in any partisan political activity directly affecting any congressional or presidential election, or any nomination of a Federal judge or justice. (2)QualificationsEach employee of the Review Committee shall be professional and demonstrably qualified for the position for which the employee is hired.(3)Termination of employeesThe employment of an employee of the Review Committee may be terminated at any time by the Review Committee.(4)Code of conductThe Review Committee shall establish a code of conduct to govern the behavior of the members or employees of the Review Committee, which shall include the avoidance of conflicts of interest.(r)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary. 416.Expedited impeachment of Federal judgesSection 355(b) of title 28, United States Code, is amended by adding at the end the following:(3)Expedited impeachment(A)In generalAfter the Judicial Conference transmits the determination and the record of proceedings under paragraph (1) or (2) to the House of Representatives, the determination and record shall be immediately referred to the Committee on the Judiciary of the House of Representatives.(B)VoteNot later than 30 legislative days of continuous session in the House of Representatives after the Committee on the Judiciary of the House of Representatives receives the determination and the record of proceedings under subparagraph (A), the Committee on the Judiciary of the House of Representatives shall vote on whether to proceed with an investigation or an impeachment inquiry..417.Judicial workplace climate surveys(a)In generalChapter 21 of title 28, United States Code, is amended by adding at the end the following:464.Judicial workplace climate surveys(a)In generalThe Judicial Conference of the United States shall administer climate survey to each employee of a court of the United States about the work environment of the court, which shall—(1)be administered not later than 18 months after the date of enactment of this section and every 2 years thereafter; (2)be voluntary;(3)survey respondents on the general work environment, including attitudes in the workplace regarding diversity and inclusion and harassment or discrimination on the basis of race, ethnicity, disability, sex, sexual orientation, and gender identity; and(4)be anonymous and confidential, with notice of the anonymity and confidentiality made to the respondent throughout the survey.(b)Transmission of informationInformation obtained in a survey administered under subsection (a) shall be—(1)made publicly available; and(2)transmitted to the Committee on the Judiciary of the Senate and the Committee on the Judiciary, the Chief Justice of the United States, and the Judicial Conference of the United States..(b)Technical and conforming amendmentThe table of sections for chapter 21 of title 28, United States Code, is amended by adding at the end the following:464. Judicial workplace climate surveys..418.Pilot program to provide access to counsel in Federal court(a)DefinitionsIn this section:(1)DirectorThe term Director means the Director of the Administrative Office of the United States Courts. (2)Eligible entityThe term eligible entity means any of the following:(A)A State or local public defenders office.(B)A clinical law program at a nonprofit law school.(C)An organization described in section 501(c)(3) of the Internal Revenue Code of 1986 which is exempt from taxation under section 501(a) of such Code, which organization has expertise in providing legal assistance to persons unable to afford counsel.(D)A State bar association. (b)AuthorizationThe Director is authorized to carry out a pilot program to facilitate the appointment of counsel under section 1915(e)(1) of title 28, United States Code. In carrying out the pilot program, the Director is authorized to make grants to eligible entities, and make funds available to Federal public defender and community defender organizations and to courts of the United States. (c)ApplicationAn eligible entity seeking a grant under this section shall submit to the Director an application at such time, in such manner, and containing such information as the Director may reasonably require. (d)Priority(1)ExpertiseIn considering an application submitted by an eligible entity under subsection (c), the Director shall give priority to an application from an eligible entity with demonstrated cultural competency initiatives that has expertise in representing low-income persons in civil actions, which may include— (A)persons earning 200 percent or below of area median income, up to $100,000;(B)persons qualifying for means-tested public benefits;(C)persons who reside in subsidized housing; and(D)persons serving a term of imprisonment.(2)Geographic diversityThe Director shall give priority to areas of varying geographic size with the greatest showing of unmet need for counsel, and shall, to the extent practicable, equitably distribute funds on a geographic basis including nonurban and rural areas of various geographic size.(3)No preference for Federal entitiesThe Director may not prioritize distributing funds to Federal entities over making grants to eligible entities. (e)Use of funds(1)Grant recipientsAn eligible entity receiving a grant under this section shall use such funds as follows:(A)In the case of an entity described in subsection (a)(2)(A), to provide financial compensation to staff or contracted attorneys who provide counsel pursuant to requests under section 1915(e)(1) of title 28, United States Code.(B)In the case of an entity described in subsection (a)(2)(B), to fund a clinical law program that provides counsel pursuant to requests under section 1915(e)(1) of title 28, United States Code. (C)In the case of an entity described in subparagraph (C) or (D) of subsection (a)(2), to provide financial compensation to attorneys who provide counsel pursuant to requests under section 1915(e)(1) of title 28, United States Code.(2)Federal defenders and courts(A)Federal defendersA Federal public defender organization and community defender organization shall use funds under this section to provide financial compensation to staff or contracted attorneys who provide counsel pursuant to requests under section 1915(e)(1) of title 28, United States Code.(B)Courts of the United StatesA court of the United States shall use funds under this section to provide financial compensation to attorneys who provide counsel pursuant to requests under section 1915(e)(1) of title 28, United States Code.(f)Full representationTo the extent practicable, and in accordance with applicable ethics rules, an eligible entity receiving a grant under this section shall ensure the provision of full representation of each person with respect to whom the entity provides, or facilitates the provision, of counsel pursuant to a request under section 1915(e)(1) of title 28, United States Code. (g)ReportNot later than 2 years after the date of the enactment of this Act, and every 2 years thereafter, the Director shall submit to Congress and make publicly available a report on the pilot program under this section, which report shall include the following:(1)With respect to persons for whom counsel was provided pursuant to a request under section 1915(e)(1) of title 28, United States Code, the types of cases, length of time spent on cases by attorneys and outcomes of the matters for which such counsel was provided. (2)Benefits related to increased access to counsel and any remaining barriers to access to counsel pursuant to requests under such section 1915(e)(1).(3)Any changes in the frequency of requests made by courts under such section 1915(e)(1).(4)Other changes to the functioning of the Federal courts related to the pilot program, including increases in efficiency of adjudication of cases and changes in the number of cases resolved in favor of the party for whom counsel was provided pursuant to a request under such section 1915(e)(1). (5)Suggested changes to the pilot program to ensure greater access to justice for low-income litigants.(h)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary for each of fiscal years 2021 through 2030, of which the Director may reserve not more than 5 percent for administrative costs. VEnforcementAOffice of Public Integrity511.Establishment of Office of Public Integrity(a)In generalThe Ethics in Government Act of 1978 (5 U.S.C. App.) is amended—(1)in title I, by striking Government Ethics each place it appears and inserting Public Integrity;(2)in the heading for title IV, by striking Government Ethics and inserting Public Integrity;(3)in section 401—(A)by striking Government Ethics each place it appears and inserting Public Integrity;(B)in subsection (a)—(i)by inserting (1) before There is established; and(ii)by adding at the end the following:(2)The purposes of the Office of Public Integrity are—(A)to consolidate and strengthen Federal ethics enforcement and anti-corruption public integrity efforts;(B)to conduct anti-corruption, ethics, and public integrity oversight of officers and employees of the Federal Government through investigations, corrective action, and other actions and penalties;(C)to promote public integrity and prevent corruption within the Federal Government through education, advisory, guidance, and rulemaking;(D)to facilitate accountability through affirmative public disclosures, lobbying registration, and the promotion of transparency across the Federal Government; and(E)to protect the public's interest in democracy and Federal policymaking.; and (C)by adding after subsection (d), as added by section 309 of this Act, the following:(e)(1)There is established within the Office of Public Integrity a division to be known as the Government Ethics Division.(2)The Government Ethics Division shall carry out all functions of the Office of Government Ethics under this Act as of the day before the date of enactment of this subsection, including—(A)providing advice to designated agency ethics officials, including legal advisories, education advisories, and program management advisories on substantive ethics issues;(B)providing training and education opportunities to designated agency ethics officials on an ongoing basis; and(C)providing confidential advice, which, subject to paragraph (3), shall not lead to enforcement action, for any agency employee seeking confidential ethics advice.(3)(A)The Government Ethics Division may refer a matter for enforcement based on information obtained in providing advice to an employee under paragraph (2)(C) if the employee—(i)knowingly makes a material misrepresentation, including making a significant omission in providing information, to the Government Ethics Division;(ii)has already taken the action in violation of the laws or regulations relating to conflicts of interest or other ethics issues;(iii)reveals significant criminal activity, particularly criminal activity outside the jurisdiction of the Office of Public Integrity;(iv)engaged in a prohibited personnel practice described in paragraph (8) or subparagraph (A)(i), (B), (C), or (D) of paragraph (9) of section 2302(b) of title 5, United States Code; or(v)engaged in other actions, as established by the Director by regulation.(B)An employee who seeks advice under paragraph (2)(C) may be subject to administrative remedies, such as reprimand, divestiture, forced recusal, or other corrective actions to remedy the violation.(C)Notwithstanding any other provision in this paragraph, the Director may promulgate regulations (including regulations under subparagraph (A)(v)) to ensure that—(i)an employee who engages in conduct in good faith reliance upon an advisory opinion issued to the employee by the Government Ethics Division or a designated agency ethics official generally shall not be subject to civil, criminal, or disciplinary action by the Office of Public Integrity;(ii)an advisory opinion issued to an employee by the Government Ethics Division or a designated agency ethics official shall not prevent the employee from being subject to other civil or disciplinary action if the conduct of the employee violates another law, rule, regulation, or lawful management policy or directive; and(iii)if an employee has actual knowledge or reason to believe that an advisory opinion issued to the employee by the Government Ethics Division or a designated agency ethics official is based on fraudulent, misleading, or otherwise incorrect information, the reliance of the employee on the opinion not be deemed to be in good faith.; (4)in section 403, by striking Government Ethics each place it appears and inserting Public Integrity; and(5)in section 503(2), by striking Government Ethics and inserting Public Integrity.(b)Officers(1)DirectorSection 401(b) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended—(A)by inserting (1) before There shall be;(B)by inserting without regard to political affiliation and solely on the basis of integrity and demonstrated ability to fulfill the responsibilities of the role of Director after who shall be appointed;(C)by striking Effective with respect and inserting the following:(3)Effective with respect; (D)by inserting after paragraph (1), as so designated, the following:(2)Each individual appointed by the President to the position of Director—(A)shall not have any conflict of interest with respect to any aspect of performing the duties and responsibilities of the Director;(B)shall have a demonstrated record in public integrity and ethics enforcement;(C)shall not have ever been registered, or required to be registered, as a lobbyist under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.);(D)during the 4-year period ending on the date on which the President nominates the individual to the position of Director, shall not have engaged in any significant political activity (including being a candidate for public office, fundraising for a candidate for public office or a political party, or serving as an officer or employee of a political campaign or party);(E)shall not have ever been an agent of a foreign principal registered under the Foreign Agents Registration Act of 1938 (22 U.S.C. 611 et seq.); and(F)during the 4-year period ending on the date on which the President nominates the individual to the position of Director, shall not served as a fiduciary or personal attorney for an officer or employee of the Federal Government, including anyone elected to public office.; and (E)by adding at the end the following:(4)The Director may only be removed from office by the President for inefficiency, neglect of duty, or malfeasance in office.(5)Not later than 30 days before the date on which the President removes the Director from office or transfers the Director to another position or location for inefficiency, neglect of duty, or malfeasance in office, the President shall submit to the Senate and the House of Representatives written notice of the reasons for the removal or transfer.(6)During the period of any absence or unavailability of the Director, including a vacancy in the office of the Director, all powers and duties of the Director shall be vested in the Deputy Director.(7)The Director may continue to serve beyond the expiration of the term of the Director until a successor is appointed, by and with the advice and consent of the Senate..(2)Assistant DirectorsSection 401(c)(1) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by inserting and Assistant Directors (which may include an Assistant Director for Investigations, an Assistant Director for Government Transparency, and an Assistant Director for the Government Ethics Division) after including attorneys.(3)Deputy directorSection 401 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding after subsection (e), as added by subsection (a) of this section, the following:(f)(1)There shall be in the Office of Public Integrity a Deputy Director, who shall—(A)be appointed by the President in accordance with paragraph (2), by and with the advice and consent of the Senate; and(B)serve as acting Director in the event of the absence or unavailability of the Director, including a vacancy in the office of the Director.(2)Each individual appointed by the President to the position of Deputy Director—(A)shall not have any conflict of interest with respect to any aspect of performing the duties and responsibilities of the Deputy Director;(B)shall have a demonstrated record in public integrity and ethics enforcement;(C)shall not have ever been registered, or required to be registered, as a lobbyist under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.);(D)during the 4-year period ending on the date on which the President nominates the individual to the position of Deputy Director, shall not have engaged in any significant political activity (including being a candidate for public office, fundraising for a candidate for public office or a political party, or serving as an officer or employee of a political campaign or party);(E)shall not have ever been an agent of a foreign principal registered under the Foreign Agents Registration Act of 1938 (22 U.S.C. 611 et seq.); and(F)during the 4-year period ending on the date on which the President nominates the individual to the position of Deputy Director, shall not served as a fiduciary or personal attorney for an officer or employee of the Federal Government, including anyone elected to public office..(c)Authority and functionsSection 402 of the Ethics in Government Act of 1978 (5 U.S.C. App) is amended—(1)in subsection (a)—(A)by striking shall provide and inserting the following: “shall—(1)provide; (B)by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(2)investigate potential violations by officers and employees in all branches of the Federal Government or by any other person of the laws or regulations relating to conflicts of interest or other ethics issues, to the extent allowable by law and the Constitution.; (2)in subsection (b)—(A)in paragraph (1)—(i)by striking the President or;(ii)by striking ethics and inserting other ethics issues; and(iii)by striking title II of this Act and inserting title I;(B)in paragraph (2)—(i)by striking the President or; and(ii)by inserting and other ethics issues before the semicolon;(C)in paragraph (3), by striking title II of this Act and inserting title I;(D)in paragraph (4)—(i)by striking conflict of interest laws or regulations and inserting laws or regulations relating to conflicts of interest or other ethics issues; and(ii)by striking ethical problems and inserting other ethics issue;(E)in paragraph (6)—(i)by striking the President or; and(ii)by striking ethical problems and inserting other ethics issues;(F)in paragraph (7), by striking conflict of interest problems and inserting conflicts of interest or other ethics issues;(G)by striking paragraph (9) and inserting the following:(9)(A)investigating potential violations by officers and employees in the Federal Government (including officers and employees in positions in the Executive Office of the President (including the White House Office)) of the laws or regulations relating to conflicts of interest or other ethics issues;(B)ordering (or with respect to the President, recommending) corrective action on the part of agencies, officers, and employees, as determined appropriate by the Director;(C)as the Director determines appropriate, referring an alleged violation of the laws or regulations relating to conflicts of interest or other ethics issues to the Attorney General or the head of the appropriate agency for civil or criminal enforcement; and(D)order appropriate disciplinary action with respect to an officer or employee in the executive branch, in accordance with subsection (f)(2);; (H)by striking paragraph (11) and inserting the following:(11)(A)evaluating the effectiveness of the laws and regulations relating to conflicts of interest and other ethics issues and recommending to Congress appropriate amendments to prevent corruption and to improve Government ethics, accountability, public integrity, and transparency; and(B)preparing an annual report to Congress, which shall include—(i)any recommended amendments described in subparagraph (A);(ii)a description of any significant actions taken by the Director in carrying out the duties of the Director, including specific steps taken to ensure that Federal officers and employees are complying with the laws and regulations relating to conflicts of interest or other ethics issues;(iii)information concerning significant violations of the laws or regulations relating to conflicts of interest or other ethics issues; and(iv)corrective action concerning violations described in clause (iii) and progress made in implementing such corrective action;; (I)in paragraph (12), by striking conflict of interest and ethical problems and inserting conflicts of interest and other ethics issues;(J)by striking paragraph (13) and inserting the following:(13)referring any potential violation of the laws and regulations relating to conflicts of interest and other ethics issues determined appropriate by the Director for criminal enforcement to the Attorney General, accompanied by any evidence in the possession of the Director and recommendations, if any, of the Director regarding the appropriate charges or penalties;;(K)in paragraph (14), by striking and at the end;(L)in paragraph (15), by striking title II of this Act. and inserting title I;; and(M)by adding at the end the following:(16)(A)assuming responsibilities for disclosures of executive branch financial holdings, lobbying, and influencing activities;(B)conducting periodic and routine audits of disclosures described in subparagraph (A) to ensure the accuracy of the documents; and(C)conducting targeted audits of disclosures described in subparagraph (A) when the Director has reason to believe such disclosures contain inaccuracies or misinformation;(17)receiving, and within a reasonable timeframe responding to, complaints from members of the public of alleged violations of the laws or regulations relating to conflicts of interest or other ethics issues;(18)reporting publicly anonymized information regarding the resolution of complaints received under paragraph (17);(19)making available online on a central website that allows records to be available in a searchable, sortable, and downloadable format all ethics records that are required to be made publicly available under any provision of law, or that the Director determines may and should be made publicly available, including ethics records described subsection (j)(1);(20)after providing notice and an opportunity for a hearing, imposing appropriate civil monetary penalties against individuals and entities who violate the laws or regulations relating to conflicts of interest or other ethics issues;(21)making appropriate enforcement referrals to the Securities and Exchange Commission, the Office of the Special Counsel, and other relevant Federal or State law enforcement agencies in instances of violations of Federal or State law, where appropriate;(22)except as otherwise required by law or reserved to the President, making and overseeing any waiver of the laws or regulations relating to conflicts of interest or other ethics issues;(23)testifying before each House of Congress at least annually;(24)approving any significant determination by a designated agency ethics official, including any ethics agreement, financial disclosure, recusal agreement, or divestment determination, for any individual serving in a position—(A)on any level of the Executive Schedule under subchapter II of chapter 53 of title 5, United States Code;(B)in the executive branch pursuant to an appointment by the President, by and with the advice and consent of the Senate; or(C)in the Executive Office of the President;(25)overseeing the day to day activities of each Inspector General in the executive branch, except to the extent provided otherwise by law; and(26)administering the provisions of this title as they pertain to the heads of agencies.; (3)in subsection (e)—(A)in paragraph (1), by striking and at the end;(B)in paragraph (2), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(3)each executive agency shall furnish to the Director all information and records in the possession of the executive agency that the Director determines to be necessary for the performance of the duties of the Director.;(4)in subsection (f)—(A)in paragraph (1)(A)—(i)in clause (i), by inserting (or, with respect to the President, recommend) after order the first place it appears; and(ii)in clause (ii), by inserting (or, with respect to the President, recommend) after order;(B)in paragraph (2)—(i)in subparagraph (A)—(I)in clause (ii)(II), by inserting and Congress after the the President; and(II)in clause (iv)—(aa)in subclause (I), by striking may recommend and all that follows through brought against the officer or employee and inserting may recommend that the agency head take a specific disciplinary action (including reprimand, suspension, demotion, or dismissal) or that the agency head take such disciplinary action as the agency head determines appropriate with respect to the officer or employee; and(bb)by striking subclause (II) and inserting the following:(II)if the Director recommends a specific disciplinary action under subclause (I) and the head of the agency (not including the President) has not taken appropriate disciplinary action within 90 days after the Director recommends such action, may, after notifying the President and Congress in writing, order appropriate disciplinary action with respect to the officer or employee, in accordance with subparagraph (B), including reprimand, suspension, demotion, or dismissal of the officer or employee.;(ii)in subparagraph (B)—(I)by striking clause (iii) and inserting the following:(iii)Subject to clause (iv) of this subparagraph, before the Director orders any action under subparagraph (A)(iii) or orders any disciplinary action under subparagraph (A)(iv), the Director shall afford the officer or employee involved an opportunity for a hearing, if requested by such officer or employee, which shall be conducted on the record.; (II)by redesignating clause (iv) as clause (vi);(III)by inserting after clause (iii) the following:(iv)The Director shall make publicly available any recommendation of a specific disciplinary action made by the Director under subparagraph (A)(iv)(I).(v)The authority of the Director under subparagraph (A)(iv)(II) to order disciplinary action may not be delegated.; and(IV)in clause (vi), as so redesignated—(aa)by striking title 2 and inserting title I; and(bb)by striking section 206 and inserting section 104; and(iii)by adding at the end the following:(C)(i)(I)A political appointee (as defined in section 714(h) of title 38, United States Code) with respect to whom the Director orders a disciplinary action under subparagraph (A)(iv) may appeal the order to the President.(II)A determination by the President in an appeal under subclause (I) shall be—(aa)made in writing;(bb)submitted to Congress; and(cc)made publicly available by the President.(III)A determination by the President in an appeal under subclause (I) shall not be subject to judicial review.(ii)An officer or employee who is not a political appointee with respect to whom the Director orders a disciplinary action under subparagraph (A)(iv) may—(I)appeal a final order or decision of the Director to the Merit Systems Protection Board under section 7701 of title 5, United States Code; and(II)seek judicial review of a final order or decision of the Merit Systems Protection Board in the Court of Appeals for the Federal Circuit in accordance with section 7703 of title 5, United States Code.; (C)in paragraph (3), in the matter preceding subparagraph (A), by striking paragraph (2)(A)(iii) and inserting clause (iii) or (iv) of paragraph (2)(A);(D)by striking paragraph (5); and(E)by redesignating paragraph (6) as paragraph (5); and(5)by adding at the end the following:(g)As part of an investigation of potential violations of the laws or regulations relating to conflicts of interest or other ethics issues, the Director may require by subpoena the attendance of and testimony by witnesses and the production any book, check, canceled check, correspondence, communication, document, email, papers, physical evidence, record, recording, tape, or other material (including electronic records) relating to any matter or question the Director is authorized to investigate from any individual or entity.(h)(1)If the Attorney General declines to prosecute a criminal matter referred by the Director, the Attorney General shall submit to the Director and make publicly available written notice regarding the declination.(2)The Attorney General may redact information from the publicly available written notice under paragraph (1) if the Attorney General determines that disclosure of the information would constitute a clearly unwarranted invasion of personal privacy.(i)(1)In addition to the authority otherwise provided by this Act, the Director, any Assistant Director for Investigations under the Director who is appointed by the Director, and any special agent supervised by the Director or Assistant Director may be authorized by the Attorney General to seek warrants for search of a premises or seizure of evidence issued under the authority of the United States upon probable cause to believe that a violation has been committed.(2)The Attorney General shall promulgate, and revise as appropriate, guidelines which shall govern the exercise of the law enforcement powers established under paragraph (1).(3)(A)The power authorized for the Office of Public Integrity under paragraph (1) may be rescinded or suspended upon—(i)a determination by the Attorney General that the exercise of authorized power by the Office of Public Integrity has not complied with the guidelines promulgated by the Attorney General under paragraph (2); or(ii)a determination by the Attorney General that available assistance from other law enforcement agencies is sufficient to meet the need for such powers.(B)The powers authorized to be exercised by any individual under paragraph (1) may be rescinded or suspended with respect to that individual upon a determination by the Attorney General that such individual has not complied with guidelines promulgated by the Attorney General under paragraph (2).(4)No provision of this subsection shall limit the exercise of law enforcement powers established under any other statutory authority, including United States Marshals Service special deputation.(j)(1)In carrying out subsection (b)(19), except for classified records and any specific record described in this paragraph the Director determines should not be made publicly available, the website described in subsection (b)(19) shall include—(A)public financial disclosure reports of nominees and appointees to positions on any level of the Executive Schedule under subchapter II of chapter 53 of title 5, United States Code;(B)other public financial disclosure reports reviewed by the Office of Public Integrity;(C)ethics agreements of individuals nominated or appointed to a position by the President;(D)certifications of compliance with ethics agreements by individuals appointed to a position by the President;(E)ethics agreements of individuals appointed pursuant to subparagraph (A), (B), or (C) of section 105(a)(2) or subparagraph (A), (B), or (C) of section 106(a)(1) of title 3, United States Code;(F)certifications of compliance with ethics agreements by individuals appointed pursuant to subparagraph (A), (B), or (C) of section 105(a)(2) or subparagraph (A), (B), or (C) of section 106(a)(1) of title 3, United States Code;(G)all ethics waivers, including waivers for senior government officials as defined in section 101 of the Anti-Corruption and Public Integrity Act, issued pursuant to—(i)section 207 or 208 of title 18, United States Code;(ii)section 2635.502(d) of title 5, Code of Federal Regulations, or any successor thereto;(iii)section 2635.503(c) of title 5, Code of Federal Regulations, or any successor thereto;(iv)any Executive order; and(v)any other authority to waive other ethics requirements or extend any ethics-related deadlines;(H)certificates of divestiture;(I)records of approval by agencies of the acceptance of gifts by individuals appointed to a position by the President from outside sources for which employees must obtain agency approval;(J)records relating to the initial ethics briefings of individuals appointed to a position by the President required by section 2638.305 of title 5, Code of Federal Regulations, or any successor thereto;(K)records of ethics training completed by individuals appointed to a position by the President;(L)reports of the review by the Office of Public Integrity of agency ethics programs;(M)report filed by executive agencies with the General Services Administration regarding the use of Government aircraft by senior officials, which shall be posted at least every 90 days and shall contain a complete explanation of the decision to use a Government aircraft, the cost of the use of a Government aircraft, and the selection of the type of aircraft used;(N)any reports submitted to Congress by the Office of Public Integrity; and(O)any other ethics records that the Director makes available to the public.(2)The Director shall ensure that—(A)all ethics agreements approved by the Director specify conflicts of interest for each individual, including all matters from which the individual shall be recused; and(B)the information relating to ethics agreements made available under subsection (b)(19) is updated to reflect any additional matters from which the individual shall be recused.. (d)Reports to CongressSection 408 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended—(1)by inserting (a) before The Director shall,; and(2)by adding at the end the following:(b)Notwithstanding any other provision of law or any rule, regulation, or policy directive, upon request by a committee or subcommittee of Congress, the Director, or any employee of the Office of Public Integrity designated by the Director, may transmit to the committee or subcommittee, by report, testimony, or otherwise, information and views on functions, responsibilities, or other matters relating to the Office of Public Integrity, without review, clearance, or approval by any other administrative authority.(c)(1)For each fiscal year, the Director may transmit a budget estimate and request to Congress.(2)The President shall include in each budget submitted under section 1105 of title 31, United States Code—(A)a separate statement of the budget estimate and request prepared with the Director;(B)the amount requested by the President for the Office of Public Integrity; and(C)any comments of the Director with respect to the proposal by the President if the Director concludes that the budget submitted by the President would substantially inhibit the Director from performing the duties of the office..(e)DefinitionsTitle IV of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:409.DefinitionsFor purposes of this title—(1)the term agency includes the Executive Office of the President;(2)the term head of an agency includes the President or a designee of the President, for purposes of applying this title to the White House and the Executive Office of the President; and(3)the term laws or regulations relating to conflicts of interest or other ethics issues includes this Act, sections 203 through 209 of title 18, United States Code, the Stop Trading on Congressional Knowledge Act of 2012 (Public Law 112–105; 5 U.S.C. App., note to section 101 of Public Law 95–521), any Executive order substantially concerning Government ethics, any written ethics agreement or pledge signed by a Presidential appointee, and any other relevant ethics statutes or regulations..(f)Provision of financial disclosures to the Office of Public IntegritySection 103(j) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended—(1)in paragraph (1), by inserting and the Director of the Office of Public Integrity after Official Conduct of the House of Representatives; and(2)in paragraph (2), by inserting and the Director of the Office of Public Integrity after Ethics of the Senate.(g)Technical and conforming amendments(1)Section 5314 of title 5, United States Code, is amended by striking the item relating to the Director of the Office of Government Ethics and inserting the following:Director of the Office of Public Integrity..(2)Section 7302(a) of title 5, United States Code, is amended by striking Government Ethics and inserting Public Integrity.(3)Section 7353(d)(1)(D) of title 5, United States Code, is amended by striking Government Ethics and inserting Public Integrity.(4)Section 11(b)(1)(E) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by striking Government Ethics and inserting Public Integrity.(5)Section 12(f) of the Federal Deposit Insurance Act (12 U.S.C. 1822(f)) is amended by striking Government Ethics each place it appears and inserting Public Integrity.(6)Section 152(g) of the Financial Stability Act of 2010 (12 U.S.C. 5342(g)) is amended by striking Government Ethics and inserting Public Integrity.(7)Section 9(o)(12) of the Small Business Act (15 U.S.C. 638(o)(12)) is amended by striking Government Ethics and inserting Public Integrity.(8)Section 207 of title 18, United States Code, is amended by striking Government Ethics each place it appears and inserting Public Integrity.(9)Section 208 of title 18, United States Code, is amended by striking Government Ethics each place it appears and inserting Public Integrity.(10)Section 1043(b) of the Internal Revenue Code of 1986 is amended by striking Government Ethics each place it appears and inserting Public Integrity.(11)Section 594(j)(5) of title 28, United States Code, is amended by striking Government Ethics and inserting Public Integrity.(12)Section 1353 of title 31, United States Code, is amended by striking Government Ethics each place it appears and inserting Public Integrity.(13)Section 2303(c) of title 41, United States Code, is amended by striking Government Ethics and inserting Public Integrity.(14)Section 3(d)(3) of the Department of the Interior Volunteer Recruitment Act of 2005 (43 U.S.C. 1475b(d)(3)) is amended by striking Government Ethics and inserting Public Integrity.(15)Section 40122(d) of title 49, United States Code, is amended by striking Government Ethics and inserting Public Integrity.(16)Section 102A of the National Security Act of 1947 (50 U.S.C. 3024) is amended by striking Government Ethics each place it appears and inserting Public Integrity.(17)Section 12(g) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3512(g)) is amended in the matter preceding paragraph (1) by striking Government Ethics and inserting Public Integrity.512.Designated agency ethics officials(a)In generalSection 109(3) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended to read as follows:(3)designated agency ethics official means an officer or employee of an agency—(A)who is appointed and supervised by the head of the agency, after consultation with the Director of the Office of Public Integrity and the Inspector General of the agency;(B)who may only be removed by the head of the agency, after consultation with the Director of the Office of Public Integrity and the Inspector General of the agency;(C)has a permanent duty station in the same physical building as the head of the agency employing the officer or employee, unless the head of the agency is the President;(D)is designated to administer the provisions of this title within the agency, except as they pertain to the head of the agency;(E)may not have other significant duties or responsibilities that might distract from the duty of the officer or employee to administer the provisions of this title within the agency; and(F)who shall not, at any time or in any manner, be prevented, inhibited, or prohibited by the head of the agency from administering the provisions of this title within the agency..(b)Review by DirectorSection 111 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended—(1)by inserting (a) before The provisions;(2)by inserting (subject to subsection (b)) after designated agency ethics official; and(3)by adding at the end the following:(b)(1)A designated agency ethics official shall submit to the Director of the Office of Public Integrity—(A)each significant determination (including any ethics agreement, financial disclosure, recusal agreement, or divestment determination) by the designated agency ethics official relating to the application or implementation of the laws or regulations relating to conflicts of interest or other ethics issues (including this title) for any individual serving in a position—(i)on any level of the Executive Schedule under subchapter II of chapter 53 of title 5, United States Code;(ii)in the executive branch pursuant to an appointment by the President, by and with the advice and consent of the Senate; or(iii)in the Executive Office of the President;(B)any determination by the designated agency ethics official relating to the application or implementation of the laws or regulations relating to conflicts of interest or other ethics issues (including this title) that the Director requests from the designated agency ethics official.(2)The Director of the Office of Public Integrity—(A)may review any determination received under paragraph (1);(B)shall notify and advise the designated agency ethics official if the Director determines that the determination received under paragraph (1) does not comport with the laws or regulations relating to conflicts of interest or other ethics issues;(C)not later than 30 days after the notification and advice under subparagraph (B), may reverse or modify the determination if the Director determines that the determination does not comport with the laws or regulations relating to conflicts of interest or other ethics issues; and(D)shall periodically audit a sample of determinations received under paragraph (1)..(c)Authority To recommend disciplineSection 111 of the Ethics in Government Act of 1978 (5 U.S.C. App.), as amended by subsection (b), is amended by adding at the end the following:(c)(1)If a designated agency ethics official has credible evidence or reason to believe that an officer or employee of the agency is violating, or has violated, any rule, regulation, or Executive order relating to conflicts of interest or standards of conduct, the designated agency ethics official may—(A)refer potential violations to the Inspector General or the Director of the Office of Public Integrity; and(B)recommend that the head of the agency take a specific disciplinary action (including dismissal).(2)A designated agency ethics official shall make publicly available any recommendation of a specific disciplinary action made by the designated agency ethics official under paragraph (1)..(d)Current DAEOsAn individual serving as a designated agency ethics official on the day before the date of enactment of this Act may continue to serve as the designated agency ethics official for the agency employing the individual if—(1)determined appropriate by the head of the agency employing the designated agency ethics official; and(2)after the date of enactment of this Act, the individual—(A)reports directly to the head of the agency employing the designated agency ethics official; and(B)may only be removed by the head of the agency, after consultation with the Director of the Office of Public Integrity and the Inspector General of the agency.BInspectors General531.General supervision and removal of Inspectors General(a)In generalThe Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in section 3—(A)in subsection (a), by striking the second sentence and inserting the following: Each Inspector General shall report to and be under the general supervision of the Director of the Office of Public Integrity, and shall not report to, or be subject to supervision by, any other officer of the establishment involved.; and(B)in subsection (b)—(i)in the first sentence—(I)by inserting (1) before An Inspector General; and(II)by inserting for inefficiency, neglect of duty, or malfeasance in office before the period at the end;(ii)by striking the second sentence and inserting the following: The Director of the Office of Public Integrity may make a formal recommendation to the President for the removal of an Inspector General under this subsection. If an Inspector General is removed from office, is transferred to another position or location within an establishment, or is placed on paid or unpaid leave, the President shall communicate in writing the reasons for any such removal, leave placement, or transfer to both Houses of Congress and to the Director of the Office of Public Integrity not later than 30 days before the removal, leave placement, or transfer.; and(iii)by adding at the end the following:(2)(A)In the event of a vacancy in the position of Inspector General of an establishment of more than 210 days, the Director of the Office of Public Integrity may direct an officer or employee of the establishment to perform the functions and duties of the position of Inspector General temporarily in an acting capacity for a period of not more than 365 days.(B)If an Inspector General of an establishment is not appointed during the 365-day period described in subparagraph (A), the Director of the Office of Public Integrity may direct the same or another officer or employee of the establishment to perform the functions and duties of the position of Inspector General temporarily in an acting capacity for a period of not more than 365 days.(C)If an Inspector General of an establishment is not appointed during the 365-day period described in subparagraph (B), the Director of the Office of Public Integrity may direct the same or another officer or employee of the establishment to perform the functions and duties of the position of Inspector General temporarily in an acting capacity for a period of not more than 365 days.;(2)in section 8A(a), by inserting and the Director of the Office of Public Integrity before the period at the end;(3)in section 8B, by amending subsection (a) to read as follows:(a)The Director of the Office of Public Integrity—(1)may delegate the authority specified in the second sentence of section 3(a) to the Chairman or another member of the Nuclear Regulatory Commission; and(2)may not delegate the authority specified in the second sentence of section 3(a) to any other officer or employee of the Nuclear Regulatory Commission.;(4)in section 8C, by amending subsection (a) to read as follows:(a)DelegationThe Director of the Office of Public Integrity—(1)may delegate the authority specified in the second sentence of section 3(a) to the Chairperson or Vice Chairperson of the Federal Deposit Insurance Corporation; and(2)may not delegate the authority specified in the second sentence of section 3(a) to any other officer or employee of the Federal Deposit Insurance Corporation.; (5)in section 8G—(A)in subsection (a)—(i)in paragraph (5), by striking and at the end;(ii)in paragraph (6), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(7)the term Director means the Director of the Office of Public Integrity.;(B)in subsection (c), in the first sentence, by inserting , after consulting with the Director, after head of the designated Federal entity;(C)in subsection (d)(1), by striking the first sentence and inserting the following: Each Inspector General shall report to and be under the general supervision of the Director, and shall not report to, or be subject to supervision by, any other officer or employee of the designated Federal entity.; and(D)in subsection (e)—(i)in paragraph (1), by inserting and after consulting with the Director before the period at the end; and(ii)in paragraph (2), by inserting An Inspector General may be removed from office by the head of the designated Federal entity for inefficiency, neglect of duty, or malfeasance in office after the head of the designated entity consults with the Director, or by the President for inefficiency, neglect of duty, or malfeasance in office. before If an Inspector; and(6)in section 8M(b)(1)—(A)in subparagraph (A), by striking and at the end;(B)in subparagraph (B)(iii)(II), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(C)ensure that, if any portion of a report described in subparagraph (A) contains information that is classified, sensitive, or otherwise prohibited from disclosure by law, a redacted version of the report be posted on the website of the Office of Inspector General that does not contain the classified, sensitive, or prohibited information;(D)ensure that, if an entire report described in subparagraph (A) is classified, sensitive, or otherwise prohibited from disclosure by law, the Inspector General posts the title of the report, the date of publication of the report, a general description of the subject matter of the report, and a justification for the report not to be posted on the website of the Office of Inspector General; and(E)include on the website of the Office of Inspector General a listing of each report described in subparagraph (D) that is not posted on the website..(b)Inspector General of the Central Intelligence AgencySection 17(b) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3517(b)) is amended—(1)in paragraph (2), by inserting of the Office of Public Integrity, who may delegate that authority to the Director of the Agency before the period at the end; and(2)in paragraph (6)—(A)in the first sentence, by inserting for inefficiency, neglect of duty, or malfeasance in office before the period at the end; and(B)by inserting after the first sentence the following: The Director of the Office of Public Integrity may make a formal recommendation to the President for the removal of the Inspector General under this paragraph..(c)Inspector General of the Intelligence CommunitySection 103H(c) of the National Security Act of 1947 (50 U.S.C. 3033(c)) is amended—(1)in paragraph (3), by striking National Intelligence and inserting the Office of Public Integrity, who may delegate that authority to the Director of National Intelligence; and(2)in paragraph (4)—(A)in the first sentence, by inserting for inefficiency, neglect of duty, or malfeasance in office before the period at the end; and(B)by inserting after the first sentence the following: The Director of the Office of Public Integrity may make a formal recommendation to the President for the removal of the Inspector General under this paragraph..(d)Inspector General of SIGARSection 1229(e)(1) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 379) is amended by striking the Secretary of State and the Secretary of Defense and inserting the Director of the Office of Public Integrity, who may delegate that authority to the Secretary of State and the Secretary of Defense.(e)Inspector General of SIGTARPSection 121(b) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5231(b)) is amended by adding at the end the following:(7)The Special Inspector General shall report to and be under the general supervision of the Director of the Office of Public Integrity, who may delegate that authority to the Secretary..(f)Conforming amendments to Federal Vacancies Reform ActSubchapter III of chapter 33 of title 5, United States Code, is amended—(1)in section 3345—(A)in subsection (a), in the matter preceding paragraph (1), by striking If and inserting Subject to subsection (d), if and(B)by adding at the end the following:(d)After the date that is 210 days after the date on which a vacancy in the office of the Inspector General of an agency described in subsection (a) begins, the President may not exercise the authority under this section with respect to that vacancy in the office of the Inspector General.; (2)in section 3346—(A)in subsection (a), in the matter preceding paragraph (1), by inserting and subject to subsection (d), after sickness,; and(B)by adding at the end the following:(d)A person serving as acting officer in the office of the Inspector General of an agency under section 3345 may not serve in the office after the date that is 210 days after the date on which the vacancy in the office begins, without regard to whether a nomination to the office has been submitted to, is pending in, has been rejected by, has been withdrawn by the President from, or has been returned to the President by the Senate.; (3)in section 3349(b), in the matter preceding paragraph (1), by inserting , or, in the case of an Inspector General, that an officer is serving after the end of the 210-day period under section 3346(d), after 3349a,; and(4)in section 3349a(b), in the matter preceding paragraph (1), by striking With and inserting Except in the case of an Inspector General, with.COffice of Congressional Ethics551.DefinitionsIn this subtitle—(1)the term applicable ethics committee means the Select Committee on Ethics of the Senate (for Senators and employees of the Senate) or the Committee on Ethics of the House of Representatives (for Members of the House of Representatives and employees of the House of Representatives);(2)the term Board means the Congressional Ethics Board established under section 553(a);(3)the term employee of Congress means an employee of the House of Representatives or an employee of the Senate;(4)the term employee of the House of Representatives has the meaning given the term in section 101 of the Congressional Accountability Act of 1995 (2 U.S.C. 1301) and includes an elected or appointed officer of the House of Representatives;(5)the term employee of the Senate has the meaning given the term in section 101 of the Congressional Accountability Act of 1995 (2 U.S.C. 1301) and includes an elected or appointed officer of the Senate; and(6)the term Member means any Senator or Representative in, or Delegate or Resident Commissioner to, the Congress.552.The Office of Congressional EthicsFor the purpose of assisting the House of Representatives and the Senate in carrying out the responsibilities under article I, section 5, clause 2 of the Constitution of the United States (commonly referred to as the Discipline Clause), there is established an independent office in the legislative branch to be known as the Office of Congressional Ethics (referred to in this subtitle as the Office), which shall be governed by the Congressional Ethics Board established under section 553(a).553.Establishment of the Board of the Office of Congressional Ethics(a)Board(1)Establishment of BoardThe Office shall be governed by a Congressional Ethics Board consisting of 9 members, of whom—(A)2 shall be appointed by the President pro tempore of the Senate;(B)2 shall be appointed by the minority leader of the Senate;(C)2 shall be appointed by the Speaker of the House of Representatives;(D)2 shall be appointed by the minority leader of the House of Representatives; and(E)1 shall be appointed by agreement of the President pro tempore of the Senate, the minority leader of the Senate, the Speaker of the House of Representatives, and the minority leader of the House of Representatives, or by agreement of not less than 3 of those individuals.(2)Qualifications of Board members(A)ExpertiseEach member of the Board shall be an individual of exceptional public standing who is specifically qualified to serve on the Board by virtue of the individual's education, training, or experience in 1 or more of the legislative, judicial, regulatory, professional ethics, legal, or academic fields.(B)Selection basisSelection and appointment of each member of the Board shall be without regard to political affiliation and solely on the basis of fitness to perform the duties of a member of the Board.(C)CitizenshipEach member of the Board shall be a United States citizen.(D)DisqualificationsNo individual shall be eligible for appointment to, or service on, the Board who—(i)has ever been registered, or required to be registered, as a lobbyist under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.);(ii)engages in, or is otherwise employed in, lobbying of the Congress;(iii)is registered or is required to be registered as an agent of a foreign principal under the Foreign Agents Registration Act of 1938 (22 U.S.C. 611 et seq.);(iv)is, or has been in the 4 years preceding the date of appointment, a Member, employee of the Senate, or employee of the House of Representatives;(v)is an officer or employee of the Federal Government;(vi)during the 4 years preceding the date of appointment, engaged in any significant political activity (including being a candidate for public office, fundraising for a candidate for public office or a political party, or serving as an officer or employee of a political campaign or party); or(vii)during the 4 years preceding the date of appointment, served as a fiduciary or personal attorney for an officer or employee of the Federal Government, including any Member.(3)Term and removal(A)Length of termThe term of a member of the Board shall be for 2 Congresses.(B)Term limitsA member of the Board may not serve during 4 consecutive Congresses.(C)RemovalA member of the Board may be removed only for cause and upon unanimous agreement among the President pro tempore and the minority leader of the Senate and the Speaker and the minority leader of the House of Representatives.(D)VacanciesAny vacancy on the Board shall be filled for the unexpired portion of the term in the same manner, and by the same appointing authority, as the original appointment under paragraph (1).(b)Chairperson and vice-Chairperson(1)In generalThe members of the Board shall elect a chairperson and a vice-chairperson of the Board by a majority vote. The chairperson and the vice-chairperson shall serve a 1-year term, and may be reelected for additional 1-year terms.(2)DutiesThe chairperson of the Board shall preside at the meetings of the Board, and the vice-chairperson shall preside in the absence or disability of the chairperson.(c)Meetings(1)QuorumA majority of the members of the Board shall constitute a quorum, except that a lesser number of members may hold hearings.(2)MeetingsThe Board shall meet at the call of the chairperson or the call of a majority of its members, pursuant to the rules of the Board.(3)VotingExcept as otherwise specifically provided, a majority vote of the Board under this subtitle shall require an affirmative vote of 5 or more members.(d)CompensationA member of the Board shall not be considered to be an officer or employee of the House or Senate, but shall be compensated at a rate equal to the daily equivalent of the minimum annual rate of basic pay prescribed for GS–15 of the General Schedule under section 5107 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Board.(e)Duties of Board(1)In generalThe Board shall—(A)be the governing body of the Office, and oversee the Office in the implementation of all duties required under this subtitle; and(B)review allegations of violations made against a Member or employee of Congress through the review process described in section 555(b).(2)HearingsThe Board may hold such hearings as are necessary and may sit and act only in executive session at such times and places, solicit such testimony, and receive such relevant evidence, as may be necessary to carry out its duties.(f)Financial disclosure reports(1)In generalEach member of the Board shall file an annual financial disclosure report with the Secretary of the Senate and the Clerk of the House of Representatives on or before May 15 of each calendar year immediately following any year in which the member served on the Board. Each such report shall be on a form prepared jointly by the Clerk and the Secretary that is substantially similar to the form required for individuals at the executive branch who must complete a confidential financial disclosure report under section 102 of the Ethics in Government Act of 1978 (5 U.S.C. App.).(2)Distribution of reportThe Secretary of the Senate and the Clerk of the House of Representatives, working jointly, shall—(A)not later than 7 days after the date each financial disclosure report under paragraph (1) is filed, send a copy of each such report to the applicable ethics committees; and(B)annually print all such financial disclosure reports as a document of Congress, and make the document available to the public.554.Duties and Powers of the Office and the Board(a)In generalThe Office is authorized—(1)in accordance with section 555—(A)to investigate any alleged violation, by a Member or employee of Congress, of any ethics law (including regulations), rule, or other standard of conduct applicable to the conduct of such Member or employee under applicable House or Senate rules in the performance of the duties, or the discharge of the responsibilities, of the Member or employee; and(B)in any case where the Board determines, after the investigation described in subparagraph (A), that there is a reasonable basis to believe an alleged violation of any ethics law, rule, or other standard of conduct described in such subparagraph, to present the alleged ethics violation and any material evidence to the applicable ethics committee; (2)to refer to appropriate Federal or State authorities, including the Office of Public Integrity and the Department of Justice as appropriate, any evidence of a violation by a Member or employee of Congress of any law (including laws applicable to the performance of the duties, or the discharge of the responsibilities, of the Member or employee), which may have been disclosed in an investigation by the Office, in accordance with subsection (b);(3)to provide advice and informal guidance to Members and employees of Congress regarding any ethics law (including regulations), rule, or other standard of conduct applicable to such individuals in their official capacities, and develop and carry out periodic educational briefings for Members and employees of Congress on those laws, rules, and other standards;(4)(A)to give consideration to the request of any Member or employee of Congress for a formal advisory opinion or other formal ruling, subject to the approval of the applicable ethics committee, with respect to the general propriety of any current or proposed conduct of such Member or employee;(B)to provide a formal advisory opinion or other formal ruling, in accordance with subparagraph (A), in situations that the Board determines appropriate; and(C)subject to the requirement for approval by the applicable ethics committee in accordance with subsection (c), and with appropriate deletions to assure the privacy of the individual concerned, to publish such opinion for the guidance of other Members and employees of Congress;(5)if the Office determines, during the course of any investigation under this subtitle, that a lobbyist or lobbying firm may be in noncompliance with the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.)—(A)to notify the United States Attorney for the District of Columbia and the Director of the Office of Public Integrity of the potential violation; and(B)to notify the lobbyist or lobbying firm of such determination, in writing;(6)to provide informal guidance to lobbyists or lobbying firms engaged in lobbying activity or lobbying contacts under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) to covered legislative branch officials (as defined in section 3 of such Act (2 U.S.C. 1602)) of their responsibilities under such Act;(7)to aid in the enforcement of ethics requirements for Members or employees of Congress under this subtitle or any other provision of law; and(8)to administer the process for Members and employees of Congress to seek and receive any waivers from any ethics law (including regulations), rule, or other standard that applies to Members and employees of Congress, subject to approval of the applicable ethics committee.(b)Referrals to law enforcement officials(1)In generalUpon a majority vote of the Board, the Office may refer potential legal violations committed by a Member or employee of Congress to the Department of Justice or other relevant Federal or State law enforcement officials, which referral shall include all appropriate evidence gathered during any review conducted under this subtitle.(2)No approval requiredA referral under paragraph (1) does not require the approval of either of the applicable ethics committees.(3)NotificationThe Board shall notify the Select Committee on Ethics of the Senate or the Committee on Ethics of the House of Representatives, and the Director of the Office of Public Integrity of all referrals under this subsection.(c)Advisory opinions(1)In generalUpon a majority vote of the Board, the Office may draft and publish recommended formal advisory opinions and interpretations of rules and other standards of conduct applicable to Members and employees of Congress, which shall be submitted to each applicable ethics committee for approval.(2)Requirements for ethics committee reviewEach applicable ethics committee may revise, overturn, dismiss, or issue any recommended formal advisory opinions or interpretations under paragraph (1) that is applicable to the Members and employees of that House of Congress. A recommended formal advisory opinion or interpretation under paragraph (1) is only binding if issued by one of the applicable ethics committees.(3)RequirementsAny applicable ethics committee decision described in paragraph (2) shall be recorded and made publicly available, and shall be accompanied by a written explanation for that action. Dissenting members of the applicable ethics committee are allowed to issue their own report detailing reasons for disagreeing with the decision.(d)Limitations on reviewNo review shall be undertaken by the Board of any alleged violation of law, rule, regulation or standard of conduct not in effect at the time of the alleged violation, nor shall any review be undertaken by the Board of any alleged violation that occurred before the date of enactment of this Act.(e)Prohibition on public disclosure(1)In general(A)Required affirmation by members and staffWhen an individual becomes a member of the Board or employee of the Office, that individual shall execute the following oath or affirmation in writing: I do solemnly swear (or affirm) that I will not disclose to any person or entity outside of the Office any information received in the course of my service with the Office, except as authorized by the Board by majority vote as necessary to conduct official business or pursuant to its rules.. Copies of the executed oath shall be provided to the Clerk of the House of Representatives and the Secretary of the Senate as part of the records of the House and Senate.(B)Prohibition on public disclosureNo testimony received, or any other information obtained, by a member of the Board or employee of the Office shall be publicly disclosed to any person or entity outside the Office, unless approved by a majority vote of the Board. Any communication to any person or entity outside the Office may occur only as authorized by the Board.(C)Procedures and investigationThe Office shall establish procedures necessary to prevent the unauthorized disclosure of any information received by the Office. Any breaches of confidentiality shall be investigated by the Board and appropriate action shall be taken.(2)Provision with respect to Office of Public Integrity or Ethics committeesParagraph (1) shall not preclude—(A)any member of the Board or any employee of the Office from presenting a report or findings of the Board, or testifying before the Select Committee on Ethics of the Senate or the Committee on Ethics of the House of Representatives, if requested by either committee pursuant to the rules of the committee;(B)any necessary communication with the Office of Public Integrity;(C)any necessary communication with the Department of Justice or any other law enforcement agency; (D)any necessary communication with any members, or employees, of the applicable ethics committee; or (E)any necessary communication with the President pro tempore of the Senate, majority leader of the Senate, minority leader of the Senate, Speaker of the House of Representatives, or minority leader of the House of Representatives.(3)Opportunity to presentBefore the Board votes on a recommendation or statement to be transmitted to the appropriate congressional committee relating to official conduct of any Member or employee of Congress, the Board shall provide that individual the opportunity to present, orally or in writing (at the discretion of the Board), a statement to the Board.(f)Presentation of reports to Select Committee on Ethics of the Senate or the Committee on Ethics of the House of RepresentativesWhenever the Board transmits any report to the applicable ethics committee relating to the official conduct of any Member or employee of Congress, it shall designate a member of the Board or employee to present the report to such committee if requested by such committee.(g)Maintaining of financial disclosure reportsThe Office shall receive, and maintain, a copy of each report filed under section 101 of the Ethics in Government Act of 1978 (5 U.S.C. App.) by a Member or employee of Congress.(h)Memorandum of understanding with the Office of Public IntegrityThe Office shall enter into a memorandum of understanding with the Director of the Office of Public Integrity in order—(1)to share any information necessary for the execution of each office’s respective duties and responsibilities, including the copies of reports described in subsection (g);(2)to ensure consistent interpretation and enforcement of the Nation’s ethics laws for executive and legislative branch employees and officials; and(3)to reduce and mitigate jurisdictional confusion.(i)Investigative authorityIn the course of an investigation described in subsection (a)(1)(A), the Board may require by subpoena the attendance of and testimony by witnesses and the production of any book, check, canceled check, correspondence, communication, document, email, papers, physical evidence, record, recording, tape, or other material (including electronic records) relating to any matter or question the Office is authorized to investigate from any individual or entity. 555.Review process of submissions(a)Source of submissions(1)Citizen submissions(A)Citizen submissionsAny citizen of the United States, including a Member or employee of Congress, may submit to the Office an allegation of a violation or any material information regarding an alleged violation, by a Member or employee of Congress of any law (including any regulation), rule, or other standard of conduct applicable to the conduct of such Member or employee in the performance of the duties, or the discharge of the responsibilities, of the Member or employee, subject to subparagraph (B) and paragraph (4).(B)Ban on filing submissions prior to electionThe Board may not accept citizen submissions regarding the conduct of a Member filed in the—(i)30 days prior to a primary election for which the Member in question is a candidate; and(ii)60 days prior to a general election for which the Member in question is a candidate.(2)Board member or office of congressional ethics submissionsA member of the Board or an employee of the Office may submit an allegation of a violation by a Member or employee of Congress of any law (including any regulation), rule, or other standard of conduct applicable to the conduct of such Member or employee in the performance of the duties, or the discharge of the responsibilities, of the Member or employee.(3)False claims acknowledgment and statementAny submission under paragraph (1) shall include a signed statement acknowledging that the individual submitting the allegation or material information understands that section 1001 of title 18, United States Code (popularly known as the False Statements Act), applies to the allegation or information the individual is submitting.(4)Past frivolous chargesThe Board shall not accept any submission under paragraph (1)(A) from an individual who has previously violated section 1001 of title 18, United States Code, with respect to this subtitle. (5)NotificationUpon receipt of a submission filed under paragraph (1) or (2) that meets the requirements of this subsection and that the Office determines contains a material allegation of a violation, or material information, described in paragraph (1)(A), the Office shall refer the submission to the Board for consideration under the review process described in subsection (b).(b)Review process of alleged violations by Members or employees of Congress(1)RequestAfter receiving a submission under subsection (a)(5), 2 or more members of the Board may submit a joint written statement to all members of the Board authorizing the Office to undertake a preliminary review of any alleged violation by a Member or employee of Congress of any law (including any regulation), rule, or other standard of conduct applicable to the conduct of such Member or employee in the performance of the duties, or the discharge of the responsibilities, of the Member or employee, along with a brief description of the specific matter.(2)Preliminary review(A)In generalNot later than 7 business days after receipt of an authorization statement from 2 or more members of the Board under paragraph (1), the Board shall—(i)instruct the Office to initiate a preliminary review of the alleged violation; and(ii)provide a written notification of the commencement of the preliminary review, including a statement of the nature of the review, to—(I)the applicable ethics committee;(II)any individual who is the subject of the preliminary review; and(III)the Director of the Office of Public Integrity.(B)Opportunity to terminate preliminary reviewAt any time, the Board may, by a majority vote, terminate a preliminary review on any ground, including that the matter under review is de minimis in nature. If the Board votes to terminate the preliminary review—(i)the review process under this section is completed and no further actions shall be taken; and(ii)the Board—(I)shall notify, in writing, the individual who was the subject of the preliminary review, the Director of the Office of Public Integrity, and the applicable ethics committee, of its decision to terminate the review of the matter; and(II)may, in any case where the Board votes to terminate the preliminary review, send a report, including any findings of the Board, to the applicable ethics committee and to the Director of the Office of Public Integrity.(3)Second-phase review process(A)Vote for second-phase review(i)In generalAfter the preliminary review conducted under paragraph (2) is completed, the Board shall vote on whether to authorize a second-phase review of the matter under consideration. If there is an affirmative vote of 4 or more members of the Board to authorize the second-phase review, the Board shall authorize the second-phase review process in accordance with subparagraph (B).(ii)Termination of matterIf a vote to authorize a second-phase review under clause (i) does not succeed, the review process under this section shall be completed and no further actions shall be taken.(iii)Notification to partiesThe Board—(I)shall notify, in writing, the individual who was the subject of the preliminary review, the Director of the Office of Public Integrity, and the applicable ethics committee, of its decision to authorize a second-phase review of the matter or to terminate the review process; and(II)may, in any case where the Board decides to terminate the review process of the violation under clause (ii), send a report, including any findings of the Board, to the applicable ethics committee and to the Director of the Office of Public Integrity.(B)Second-phase reviewIn any case where a second-phase review is required, the Board shall authorize the Office to commence, and complete, a second-phase review.(C)Completion of second-phase reviewUpon the completion of any second-phase review, the Board shall—(i)evaluate the review and determine, based on a majority vote, whether—(I)the applicable ethics committee should dismiss the matter that was the subject of such review, which may be made on any ground, including that the matter under review is de minimis in nature;(II)the matter requires further review by the applicable ethics committee; or(III)the applicable ethics committee should take action relating to the matter, including any recommendation for the disciplinary action or sanctions that the committee should take;(ii)transmit to the applicable ethics committee a written report that includes—(I)a statement of the nature of the review and the Member or employee of Congress who is the subject of the review, including any alleged violations uncovered in either the preliminary or second-phase review;(II)any recommendations of the Board based on votes conducted under clause (i), or a statement that the matter is unresolved because of a tie vote of the Board or a failure to meet the majority vote threshold established under section 553(c)(3);(III)a description of the number of members voting in the affirmative and in the negative for any action described in clause (i);(IV)any findings of the Board, including—(aa)any findings of fact;(bb)a description of any relevant information that the Board was unable to obtain or witnesses whom the Board was unable to interview, and the reasons therefor; and(cc)a citation of any relevant law, regulation, or standard of conduct relating to the violation; and(V)any supporting documentation;(iii)transmit to the individual who is the subject of the second-phase review the written report of the Board described in clause (ii);(iv)transmit to the Director of the Office of Public Integrity the written report of the Board described in clause (ii), and may include any recommendations for action by the Director that the Board may recommend; and(v)make public, on a website maintained by the Office, the written report of the Board described in clause (ii), unless a majority of the members of the Board vote to withhold the report from the public where public disclosure could compromise the ability of the applicable ethics committee or a law enforcement agency to act on an alleged ethics violation.(D)Authority for reprimandUpon the completion of any second-phase review, the Board—(i)may, upon a majority vote, reprimand, in writing, the alleged violator for potential violations of the law;(ii)in any case where a reprimand under clause (i) is issued, shall provide a copy of the reprimand to—(I)the presiding officer of the House of Congress in which the alleged violator serves (if such individual is a Member of Congress); or(II)the alleged violator’s employer, if the individual is an employee of Congress; and(iii)may make the reprimand available to the public.(c)Requests from applicable ethics committees(1)In generalNotwithstanding any other provision of this subtitle, upon receipt of a written request from an applicable ethics committee that the Board cease its review of any matter and refer such matter to the committee because the committee has voted to open an investigation of such matter by the committee or by an investigatory subcommittee of the committee, the Board shall refer such matter to the committee, cease its preliminary or second-phase review, as applicable, of that matter and so notify any individual who is the subject of the review. In any such case, the Board shall send a written report to the committee containing a statement that, upon the request of that committee, the matter is referred to it for its consideration. Nothing in this paragraph shall be construed to prevent the Board from sending any information regarding the matter to the Director of the Office of Public Integrity or to other law enforcement agencies.(2)Resumption of reviewIf the applicable ethics committee notifies the Board in writing that it is unable to resolve any matter described in paragraph (1), the Board may begin or continue, as the case may be, a second-phase review of the matter in accordance with subsection (b)(3).(d)Procedures(1)Review powersMembers of the Board or employees of the Office may, during either an initial review or second-phase review—(A)administer oaths;(B)require, by subpoena or otherwise, the attendance and testimony of such witnesses and the production of such books, records, correspondence, accounts, memoranda, papers, documents, tapes, and materials as the Board or the Office considers advisable;(C)take the deposition of witnesses; and(D)conduct general audits of filings under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.).(2)Witnesses(A)WitnessesAny witness interviewed as part of a review under this section shall sign a statement acknowledging that the witness understands that section 1001 of title 18, United States Code (popularly known as the False Statements Act) applies to the testimony of the witness and to any documents the witness provides.(B)PaymentWitnesses appearing before the Office may be paid in the same manner as prescribed by clause 5 of rule XI of the Rules of the House of Representatives, as in effect on the day before the date of enactment of this Act.(3)Prohibition of ex parte communicationsThere shall be no ex parte communications between any member of the Board or employee of the Office and any individual who is the subject of any review by the Board or between any member of the Board and any interested party, and no Member or employee of the Congress may communicate with any member of the Board or employee of the Office regarding any matter under review by the Board except as authorized by the Board.(4)Contempt of CongressIf a person disobeys or refuses to comply with a subpoena, or if a witness refuses to testify to a matter, the Board may recommend to the applicable ethics committee that such person be held in contempt of Congress.556.Personnel matters(a)Compensation of employees(1)AppointmentUpon a majority vote of the Board, the Board may appoint and fix the compensation of such professional, nonpartisan staff (including staff with relevant experience in investigations and law enforcement) of the Office as the Board considers necessary to perform its duties.(2)QualificationsEach employee of the Office shall be professional and demonstrably qualified for the position for which the employee is hired.(3)Staffing requirements(A)In generalThe employees of the Office shall be assembled and retained as a professional, nonpartisan staff, and the Office as a whole, and each individual employee, shall perform all official duties in a nonpartisan manner.(B)No partisan political activityNo employee of the Office shall engage in any partisan political activity directly affecting any congressional or presidential election.(C)Limitation or public speaking or publicationNo employee of the Office may accept public speaking engagements or write for publication on any subject that is in any way related to the employee's employment or duties with the Office without specific prior approval from the chairperson and vice-chairperson of the Board.(b)Termination of employeesThe employment of an employee of the Office may be terminated during a Congress solely by a majority vote of the Board.(c)ReimbursementsMembers of the Board, and employees of the Office, may be reimbursed for travel, subsistence, and other necessary expenses incurred by members or employees in the performance of their duties in the same manner as is permissible for such expenses of other employees of the House or Senate.(d)Agreements for Members and employees; retention of documents by the clerk(1)In generalBefore any individual who is appointed to serve on the Board or before any individual is hired to be an employee of the Office may do so, the individual shall execute a signed document containing the following statement: I agree not to be a candidate for the office of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress for purposes of the Federal Election Campaign Act of 1971 until at least 4 years after I am no longer a member of the Congressional Ethics Board or employee of the Office of Congressional Ethics..(2)Retention of documentsCopies of the signed and executed document shall be retained by the Clerk of the House of Representatives and the Secretary of the Senate as part of the records of the House and the Senate. The Clerk and the Secretary, working jointly, shall make the signatures a matter of public record, causing the names of each individual who has signed the document to be published in a portion of the Congressional Record designed for that purpose, and make cumulative lists of such names available on the websites of the Clerk and the Secretary.(e)Code of conductThe Board—(1)shall establish a code of conduct to govern the behavior of the members of the Board and the employee of the Office, which shall include the avoidance of conflicts of interest; and(2)may issue other rules as the Board determines necessary to carry out the functions of the Board and the Office.557.Authorization of appropriationsThere is authorized to be appropriated to carry out this subtitle such sums as may be necessary.558.Conforming amendments and rules of construction(a)Conforming amendments to the Ethics in Government Act of 1978Section 109(18) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended—(1)by redesignating subparagraphs (A) through (D), as amended, as subparagraphs (B) through (E), respectively;(2)by inserting before subparagraph (B), as redesignated by paragraph (1) of this subsection, the following:(A)the Office of Congressional Ethics established under section 552 of the Anti-Corruption and Public Integrity Act, for Senators, Members of the House of Representatives, officers and employees of the Senate, and officers and employees of the House of Representatives required to file financial disclosure reports with the Secretary of the Senate pursuant to section 103(h) of this title;; (3)in subparagraph (B) (as so redesignated), by striking Senators, officers and employees of the Senate, and other officers or employees of the legislative branch and inserting officers or employees of the legislative branch not described in subparagraph (A); and(4)in subparagraph (C) (as so redesignated), by striking Members, officers and employees of the House of Representatives and other officers or employees of the legislative branch and inserting officers or employees of the legislative branch not described in subparagraph (A).(b)Termination of the Office of Congressional Ethics of the House of RepresentativesBeginning on the date on which all members of the Board are appointed, the Office of Congressional Ethics of the House of Representatives shall be eliminated and section 1 of H. Res. 895 (110th Congress, March 11, 2008) shall cease to have any force or effect.(c)Rulemaking authorityThe provisions of this subtitle are enacted—(1)as an exercise of the rulemaking power of the Senate and of the House of Representatives, and as such they shall be considered as part of the rules of the Senate and the House, respectively, and shall supersede other rules only to the extent that they are inconsistent therewith; and(2)with full recognition of the constitutional right of the Senate and the House of Representatives to change such rules at any time, in the same manner, and to the same extent as in the case of any other rule of the Senate or House of Representatives.DApplicability571.ApplicabilityThis title and the amendments made by this title shall apply on and after the date of enactment of this Act.VITransparency and Government RecordsATransparency for Federal Personnel and Candidates for Federal Office601.Categories relating to the amount or value of certain incomeSection 102 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended—(1)in subsection (a)—(A)in paragraph (1)(B)—(i)in the matter preceding clause (i), by striking which of the following categories the amount or value of such item of income is within and inserting the amount or value of such item of income in accordance with the following;(ii)by redesignating clauses (i) through (iv) as subclauses (I) through (IV), respectively, and adjusting the margin accordingly;(iii)by inserting before subclause (I), as so redesignated, the following:(i)For items of income with an amount or value of not more than $25,000, which of the following categories the amount or value of such item of income is within:;(iv)in clause (i)(III), as so designated, by adding or at the end;(v)in clause (i)(IV), as so designated, by striking $15,000, and inserting $25,000.; and(vi)by striking clauses (v) through (ix) and inserting the following:(ii)For items of income with an amount or value of greater than $25,000, the amount or value of the item of income, rounded as follows:(I)For items of income with an amount or value of greater than $25,000 but not more than $100,000, the amount or value rounded to the nearest $10,000.(II)For items of income with an amount or value of greater than $100,000 but not more than $1,000,000, the amount or value rounded to the nearest $100,000.(III)For items of income with an amount or value of greater than $1,000,000, the amount or value rounded to the nearest $1,000,000.;(B)in paragraph (3), by striking category of value and inserting value, in accordance with subsection (d)(2),; and(C)in paragraph (4), in the matter preceding subparagraph (A), by striking category of value and inserting value, in accordance with subsection (d)(2),; and(2)in subsection (d)—(A)in paragraph (1), in the matter preceding subparagraph (A), by striking (3), (4), (5), and (8) and inserting (5) and (8);(B)by redesignating paragraph (2) as paragraph (3); and(C)by inserting after paragraph (1) the following:(2)The amount or value of the items covered in paragraphs (3) and (4) of subsection (a) shall be reported as follows:(A)For items with an amount or value of not more than $25,000, which of the following categories the amount or value of such item is within:(i)Not more than $15,000.(ii)Greater than $15,000 but not more than $25,000.(B)For items with an amount or value of greater than $25,000, the amount or value of the item, rounded as follows:(i)For items with an amount or value of greater than $25,000 but not more than $100,000, the amount or value rounded to the nearest $10,000.(ii)For items with an amount or value of greater than $100,000 but not more than $1,000,000, the amount or value rounded to the nearest $100,000.(iii)For items with an amount or value of greater than $1,000,000, the amount or value rounded to the nearest $1,000,000..602.Disclosure of personal income tax returns by Presidents, Vice Presidents, Members of Congress, and certain candidates(a)In generalTitle I of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended—(1)by inserting after section 102 the following:102A.Disclosure of personal income tax returns by Presidents, Vice Presidents, Members of Congress, and certain candidates(a)DefinitionsIn this section—(1)the term covered candidate means an individual—(A)required to file a report under section 101(c); and(B)who is nominated by a major party as a candidate for the office of President, Vice President, or Member of Congress;(2)the term covered individual means—(A)a President, Vice President, or Member of Congress required to file a report under subsection (a) or (d) of section 101; and(B)an individual who occupies the office of the President, Vice President, or a Member of Congress required to file a report under section 101(e);(3)the term income tax return means, with respect to any covered candidate or covered individual, any return (within the meaning of section 6103(b) of the Internal Revenue Code of 1986) related to Federal income taxes, but does not include—(A)information returns issued to persons other than such covered candidate or covered individual; and(B)declarations of estimated tax; and(4)the term major party has the meaning given the term in section 9002 of the Internal Revenue Code of 1986.(b)Disclosure(1)Covered individuals(A)In generalIn addition to the information described in subsections (a) and (b) of section 102, a covered individual shall include in each report required to be filed under this title a copy of the income tax returns of the covered individual for—(i)with respect to the President or Vice President, the 8 most recent taxable years and every year the individual was in Federal elected office for which a return have been filed with the Internal Revenue Service as of the date on which the report is filed; and(ii)with respect to a Member of Congress, the 2 most recent taxable years and every year the individual was in Federal elected office for which a return has been filed with the Internal Revenue Service as of the date on which the report is filed.(B)Failure to discloseIf an income tax return is not disclosed under subparagraph (A), the Director of the Office of Public Integrity shall submit to the Secretary of the Treasury a request that the Secretary of the Treasury provide the Director of the Office of Public Integrity with a copy of the income tax return.(C)Publicly availableEach income tax return submitted under this paragraph shall be filed with the Director of the Office of Public Integrity and made publicly available in the same manner as the information described in subsections (a) and (b) of section 102.(D)Redaction of certain informationBefore making any income tax return submitted under this paragraph available to the public, the Director of the Office of Public Integrity shall redact such information as the Director of the Office of Public Integrity, in consultation with the Secretary of the Treasury determines appropriate.(2)Candidates(A)In generalNot later than 15 days after the date on which a covered candidate is nominated, the covered candidate shall amend the report filed by the covered candidate under section 101(c) with the Federal Election Commission to include a copy of the income tax returns of the covered candidate for—(i)with respect to a candidate for nomination or election to the office of President or Vice President, the 8 most recent taxable years and every year the individual was in Federal elected office for which a return has been filed with the Internal Revenue Service; and(ii)with respect to a candidate for nomination or election to the office of Member of Congress, the 2 most recent taxable years and every year the individual was in Federal elected office for which a return has been filed with the Internal Revenue Service.(B)Failure to discloseIf an income tax return is not disclosed under subparagraph (A) the Federal Election Commission shall submit to the Secretary of the Treasury a request that the Secretary of the Treasury provide the Federal Election Commission with the income tax return.(C)Publicly availableEach income tax return submitted under this paragraph shall be filed with the Federal Election Commission and made publicly available in the same manner as the information described in section 102(b).(D)Redaction of certain informationBefore making any income tax return submitted under this paragraph available to the public, the Federal Election Commission shall redact such information as the Federal Election Commission, in consultation with the Secretary of the Treasury and the Director of the Office of Public Integrity, determines appropriate.(3)Special rule for sitting PresidentsNot later than 30 days after the date of enactment of this section, the President shall submit to the Director of the Office of Public Integrity a copy of the income tax returns described in paragraph (1)(A)(i).; and(2)in section 104—(A)in subsection (a)—(i)in paragraph (1), in the first sentence, by inserting , 102B, or 102C, or any individual who knowingly and willfully falsifies or who knowingly and willfully fails to file an income tax return that such individual is required to disclose pursuant to section 102A, 102B, or 102C before the period; and(ii)in paragraph (2)(A)—(I)in clause (i), by inserting 102B, or 102C, or falsify any income tax return that such person is required to disclose under section 102A, 102B, or 102C before the semicolon; and(II)in clause (ii), by inserting 102B, or 102C, or fail to file any income tax return that such person is required to disclosed under section 102A, 102B, or 102C before the period;(B)in subsection (b), in the first sentence by inserting or willfully failed to file or has willfully falsified an income tax return required to be disclosed under section 102A, 102B, or 102C before the period;(C)in subsection (c), by inserting or failing to file or falsifying an income tax return required to be disclosed under section 102A, 102B, or 102C before the period; and(D)in subsection (d)(1)—(i)in the matter preceding subparagraph (A), by inserting or files an income tax return required to be disclosed under section 102A, 102B, or 102C after title; and(ii)in subparagraph (A), by inserting or such income tax return, as applicable, after report.(b)Authority To disclose information(1)In generalSection 6103(l) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(23)Disclosure of return information of Presidents, Vice Presidents, Members of Congress, and certain candidates(A)Disclosure of returns of Presidents, Vice Presidents, and Members of Congress(i)In generalThe Secretary shall, upon written request from the Director of the Office of Public Integrity pursuant to section 102A(b)(1)(B) of the Ethics in Government Act of 1978, provide to officers and employees of the Office of Public Integrity a copy of any income tax return of any President, Vice President, or Member of Congress that is required to be filed under section 102A(b)(1) of such Act.(ii)Disclosure to publicThe Director of the Office of Public Integrity may disclose to the public any income tax return of any President, Vice President, and Member of Congress that is required to be filed with the Director of the Office of Public Integrity pursuant to section 102A(b)(1) of the Ethics in Government Act of 1978.(B)Disclosure of returns of certain candidates for President, Vice President, and Members of Congress(i)In generalThe Secretary shall, upon written request from the Chairman of the Federal Election Commission pursuant to section 102A(b)(2)(B) of the Ethics in Government Act of 1978, provide to officers and employees of the Federal Election Commission copies of the applicable returns of any covered candidate (as defined in section 102A(a) of such Act).(ii)Disclosure to publicThe Federal Election Commission may disclose to the public any applicable return of any covered candidate (as defined in section 102A(a) of such Act) that is required to be filed with the Commission pursuant to section 102A(b)(2) of the Ethics in Government Act.(iii)Applicable returnsFor purposes of this paragraph, the term applicable returns means—(I)with respect to any covered candidate for the office of President or Vice President, income tax returns for the 8 most recent taxable years and every year the individual was in Federal elected office for which a return has been filed as of the date of the nomination; and(II)with respect to any covered candidate for the office of Member of Congress, income tax returns for the 2 most recent taxable years and every year the individual was in Federal elected office for which a return has been filed as of the date of the nomination..(2)Conforming amendmentsSection 6103(p)(4) of such Code, in the matter preceding subparagraph (A) and in subparagraph (F)(ii), is amended by striking or (22) and inserting (22), or (23) each place it appears.603.Transparency relating to candidates for Federal office and Members of Congress(a)In generalTitle I of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by inserting after section 102A, as added by section 602 of this Act, the following:102B.Disclosure relating to covered entities associated with Members of Congress and covered candidates(a)DefinitionsIn this section—(1)the term close family member, with respect to a reporting individual, includes—(A)a parent of the reporting individual;(B)a spouse of the reporting individual; and(C)an adult child of the reporting individual;(2)the term covered candidate has the meaning given the term in section 102A(a);(3)the term covered entity means a corporation, company, firm, partnership, or other business enterprise;(4)the term gross receipts has the meaning given the term in section 993(f) of the Internal Revenue Code of 1986;(5)the term income tax return has the meaning given the term in section 102A(a);(6)the term Member of Congress means—(A)a Member of Congress required to file a report under subsection (a) or (d) of section 101; and(B)an individual who occupies the office of Member of Congress and is required to file a report under section 101(e); and(7)the term reporting individual means—(A)a covered candidate; or(B)a Member of Congress.(b)Disclosure(1)Members of Congress(A)In generalOn and after the date that is 180 days after the date on which the Director of the Office of Public Integrity, in consultation with the Federal Election Commission, promulgates regulations under paragraph (3), in addition to the information described in subsections (a) and (b) of section 102, a Member of Congress shall include in each report required to be filed under this title, with respect to the 2 most recent taxable years and every year the Member of Congress was in Federal elected office for which an income tax return has been filed with the Internal Revenue Service as of the date on which the report is filed—(i)a statement of the name of any covered entity—(I)in which the Member of Congress has a significant direct or indirect ownership interest; and(II)that has gross receipts that meet or exceed the threshold value established by regulations promulgated pursuant to paragraph (3);(ii)a copy of any income tax return filed by a covered entity described in clause (i) for any taxable year ending with or within such years; and(iii)in the case of a covered entity described in clause (i) that is a privately owned or closely held covered entity, a statement of—(I)each—(aa)asset of the covered entity; and(bb)liability of the covered entity;(II)all—(aa)income from sources within the United States, as described in section 861 of the Internal Revenue Code of 1986; and(bb)income from sources without the United States, as described in section 862 of the Internal Revenue Code of 1986;(III)the name of each co-owner or co-member of the covered entity; and(IV)for any co-owner or co-member described in subclause (III) that is not a natural person, the name of each natural person that controls, directly or indirectly, the co-owner or co-member.(B)Close family membersIn addition to the information described in subparagraph (A), the Director of the Office of Public Integrity may, on a case-by-case basis and in accordance with the regulations promulgated under paragraph (3), require that a Member of Congress include in each report required to be filed under this title by the Member of Congress the information described in subparagraph (A) with respect to any covered entity—(i)in which a close family member of the Member of Congress has a significant direct or indirect ownership interest; and(ii)that has gross receipts that meet or exceed the threshold value established by regulations promulgated pursuant to paragraph (3).(C)Failure to discloseIf an income tax return is not disclosed under subparagraph (A)(ii), the Director of the Office of Public Integrity shall submit to the Secretary of the Treasury a request that the Secretary of the Treasury provide the Director of the Office of Public Integrity with a copy of the income tax return.(D)Publicly availableAll information, including any income tax return, described in this subsection required to be included in a report under this title shall be filed with the Director of the Office of Public Integrity and made publicly available in the same manner as the information described in subsections (a) and (b) of section 102.(E)Redaction of certain information(i)In generalBefore making any information, including any income tax return, described in this paragraph required to be included in a report under this title available to the public, the Director of the Office of Public Integrity shall redact—(I)if the information contained in the report contains a trade secret the disclosure of which is likely to cause substantial harm to the competitive position of the covered entity to which the information contained in the report pertains, the information relating to the trade secret; and(II)such information as the Director of the Office of Public Integrity, in consultation with the Secretary of the Treasury, determines appropriate.(ii)Request for redactionA Member of Congress submitting a report under this title that contains information, including any income tax return, described in this paragraph that contains a trade secret described in clause (i)(I) may request that the Director of the Office of Public Integrity redact the information relating to the trade secret.(2)Candidates(A)In generalOn and after the date that is 180 days after the date on which the Director of the Office of Public Integrity, in consultation with the Federal Election Commission, promulgates regulations under paragraph (3), not later than 15 days after the date on which a covered candidate is nominated, the covered candidate shall amend the report filed by the covered candidate under section 101(c) with the Federal Election Commission to include, with respect to the years described in subparagraph (B)—(i)a statement of the name of any covered entity—(I)in which the covered candidate has a significant direct or indirect ownership interest; and(II)that has gross receipts that meet or exceed the threshold value established by regulations promulgated pursuant to paragraph (3);(ii)a copy of any income tax return filed by a covered entity described in clause (i) for any taxable year ending with or within such years; and(iii)in the case of a covered entity described in clause (i) that is a privately owned or closely held covered entity, a statement of—(I)each—(aa)asset of the covered entity; and(bb)liability of the covered entity;(II)all—(aa)income from sources within the United States, as described in section 861 of the Internal Revenue Code of 1986; and(bb)income from sources without the United States, as described in section 862 of the Internal Revenue Code of 1986;(III)the name of each co-owner or co-member of the covered entity; and(IV)for any co-owner or co-member described in subclause (III) that is not a natural person, the name of each natural person that controls, directly or indirectly, the co-owner or co-member.(B)Applicable yearsThe years described in this subparagraph are as follows:(i)In the case of a report filed under section 101(c) by a covered candidate for the office of President or Vice President, the 8 years preceding the date on which the report is filed.(ii)In the case of a report filed under section 101(c) by a covered candidate for the office of Member of Congress, the 2 years preceding the date on which the report is filed.(C)Close family membersIn addition to the information described in subparagraph (A), the Federal Election Commission may, on a case-by-case basis and in accordance with the regulations promulgated under paragraph (3), require that a covered candidate include in each report required to be filed under section 101(c) by the covered candidate the information described in subparagraph (A) with respect to any covered entity—(i)in which a close family member of the covered candidate has a significant direct or indirect ownership interest; and(ii)that has gross receipts that meet or exceed the threshold value established by regulations promulgated pursuant to paragraph (3).(D)Failure to discloseIf an income tax return is not disclosed under subparagraph (A)(ii), the Chairman of the Federal Election Commission shall submit to the Secretary of the Treasury a request that the Secretary of the Treasury provide the Federal Election Commission with a copy of the income tax return.(E)Publicly availableAll information, including any income tax return, described in this subsection required to be included in a report under section 101(c) shall be filed with the Federal Election Commission and made publicly available in the same manner as the information described in subsections (a) and (b) of section 102.(F)Redaction of certain information(i)In generalBefore making any information, including any income tax return, described in this paragraph required to be included in a report under section 101(c) available to the public, the Federal Election Commission shall redact—(I)if the information contained in the report contains a trade secret the disclosure of which is likely to cause substantial harm to the competitive position of the covered entity to which the information contained in the report pertains, the information relating to the trade secret; and(II)such information as the Federal Election Commission, in consultation with the Secretary of the Treasury, determines appropriate.(ii)Request for redactionA covered candidate submitting a report under section 101(c) that contains information, including any income tax return, described in this paragraph that contains a trade secret described in clause (i)(I) may request that the Federal Election Commission redact the information relating to the trade secret.(3)RegulationsNot later than 120 days after the date of enactment of this section, the Director of the Office of Public Integrity shall, in consultation with the Federal Elections Commission, promulgate regulations to—(A)establish each threshold value for purposes of—(i)subparagraphs (A)(i)(II) and (B)(ii) of paragraph (1); and(ii)subparagraphs (A)(i)(II) and (C)(ii) of paragraph (2);(B)define the term significant direct or indirect interest;(C)ensure that information described in this subsection that is required to be contained in a report filed under this title does not—(i)disclose any trade secret that is likely to cause substantial harm to the competitive position of the covered entity to which it pertains; or(ii)violate the privacy of any individual who is not the reporting individual who files the report; and(D)prescribe appropriate circumstances in which to require a Member of Congress or covered candidate to provide information under paragraph (1)(B) or (2)(C).102C.Disclosure relating to covered organizations associated with covered candidates(a)DefinitionsIn this section—(1)the term covered candidate has the meaning given the term in section 102A(a);(2)the term covered organization means an organization required to—(A)file an income tax return under section 6033 of the Internal Revenue Code of 1986; and(B)include information under subsection (e) thereof;(3)the term income tax return has the meaning given the term in section 102A(a); and(4)the term key employee means—(A)an individual who is 1 of the 5 individuals receiving the highest amount of compensation paid by a covered organization; or(B)an individual receiving compensation paid by a covered organization in an amount that exceeds $100,000.(b)Disclosure(1)In generalNot later than 15 days after the date on which a covered candidate is nominated, the covered candidate shall amend the report filed by the covered candidate under section 101(c) with the Federal Election Commission to include—(A)a statement identifying each covered organization of which the covered candidate has been an officer, director, trustee, board member, or key employee during the 2 years preceding the date on which the report is filed; and(B)for each covered organization identified under subparagraph (A), a copy of each income tax return required to be filed by the covered organization under section 6033 of the Internal Revenue Code of 1986 for each taxable year ending with or within any taxable years described in subparagraph (A) in which the covered candidate was an officer, director, trustee, board member, or key employee of the covered organization.(2)Failure to discloseIf an income tax return is not disclosed under paragraph (1)(B), the Federal Election Commission shall submit to the Secretary of the Treasury a request that the Secretary of the Treasury provide the Federal Election Commission with the income tax return.(3)Publicly available(A)In generalAll information, including any income tax return, described in this subsection required to be included in a report under section 101(c) shall be filed with the Federal Election Commission and made publicly available in the same manner as the information described in section 102(b).(B)Income tax returnsThe Director of the Office of Public Integrity shall make a copy of each income tax return described in paragraph (1)(B) included in a report filed under section 101(c) publicly available on the website described in section 402(b)(19) until—(i)the date on which the reporting individual ceases to be a covered candidate; or(ii)if the reporting individual is elected to the office for which the reporting individual was a covered candidate, the date on which the reporting individual ceases to serve in the office for which the reporting individual was a covered candidate.(4)RedactionBefore making any information, including any income tax return, described in this subsection required to be included in a report under section 101(c) available to the public, the Federal Election Commission shall redact such information as the Federal Election Commission, in consultation with the Secretary of the Treasury and the Director of the Office of Public Integrity, determines appropriate..(b)Authority To disclose informationParagraph (23) of section 6103(l) of the Internal Revenue Code of 1986, as added by section 602, is amended by adding at the end the following new subparagraphs:(C)Disclosure of returns of covered entities associated with Members of Congress and covered candidates(i)In general(I)Covered entities associated with Members of CongressThe Secretary shall, upon written request from the Director of the Office of Public Integrity pursuant to section 102B(b)(1)(C) of the Ethics in Government Act of 1978 provide to officers and employees of the Office of Public Integrity a copy of any income tax return of a covered entity (as defined in section 102B(a) of such Act) that relates to a year described in section 102B(b)(1)(A) of such Act and is required to be filed under section 102B(b) of such Act.(II)Covered entities associated with covered candidatesThe Secretary shall, upon written request from the Chairman of the Federal Election Commission pursuant to section 102B(b)(2)(D) of the Ethics in Government Act of 1978 provide to officers and employees of the Federal Election Commission a copy of any income tax return of a covered entity (as defined in section 102B(a) of such Act) that relates to a year described in section 102B(b)(2)(B) of such Act and is required to be filed under section 102B(b) of such Act.(ii)Disclosure to publicThe Director of the Office of Public Integrity and the Chairman of the Federal Election Commission may disclose to the public the income tax return of any covered entity (as so defined) that is required to be filed pursuant to section 102B(b) of the Ethics in Government Act of 1978.(D)Disclosure of returns of covered organizations associated with covered candidates(i)In generalThe Secretary shall, upon written request from the Chairman of the Federal Election Commission pursuant to section 102C(b)(2) of the Ethics in Government Act of 1978, provide to officers and employees of the Federal Election Commission copies of any income tax return required to be filed under section 6033 by an organization described in clause (iii) for any year taxable year ending with or within the period described in section 102C(b)(1)(B) of such Act.(ii)Disclosure to publicThe Federal Election Commission may disclose to the public income tax returns of any organization described in clause (iii) that is required to be filed with the Commission pursuant to section 102C(b) of the Ethics in Government Act of 1978.(iii)Organization describedAn organization is described in this clause if such organization is a covered organization (as defined in section 102C(a) of the Ethics in Government Act of 1978) of which a person who has been nominated as a covered candidate (as defined in section 102A(a) of such Act) has been an officer, director, trustee, board member, or key employee (as defined in section 102C(a) of such Act) during the period described in section 102C(b)(1)(A) of such Act..(c)Provision of financial disclosures to the Federal Election CommissionSection 103(j) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended—(1)in paragraph (1), by adding at the end the following: In the case of a report filed under this title with the Clerk of the House of Representatives by a covered candidate, as defined in section 102A(a), a copy of the report shall also be sent by the Clerk to the Federal Election Commission within the 7-day period beginning on the day the report is filed.; and(2)in paragraph (2), by adding at the end the following: In the case of a report filed under this title with the Secretary of the Senate by a covered candidate, as defined in section 102A(a), a copy of the report shall also be sent by the Secretary to the Federal Election Commission within the 7-day period beginning on the day the report is filed..BThink Tank, Nonprofit, and Advocate Transparency611.Amendments to the Lobbying Disclosure Act of 1995(a)Enforcement reportSection 6(b) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605(b)) is amended—(1)by striking paragraph (1) and inserting the following:(1)Reports(A)In generalSubject to subparagraph (B), after the end of each semiannual period beginning on January 1 and July 1, the Attorney General, in consultation with the Director of the Office of Public Integrity, shall submit to each congressional committee referred to in paragraph (2) a report that includes, for that semiannual period a statement of—(i)the aggregate number of enforcement actions taken by the Department of Justice under this Act; and(ii)by case, any sentence or fine imposed in each such enforcement action.(B)Information not already a matter of public recordA report submitted under subparagraph (A) may not include the name of any individual, or any personally identifiable information, that is not already a matter of public record, as of the date on which the report is submitted.; and(2)in paragraph (2)—(A)by striking paragraph (1) and inserting paragraph (1)(A); and(B)by inserting and the Committee on Oversight and Reform after Committee on the Judiciary.(b)Reports by think tank, nonprofit, and advocacy groupsThe Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) is amended—(1)by redesignating sections 6 through 28 (2 U.S.C. 1605 et seq.), as amended by title II of this Act, as sections 7 through 29, respectively; and(2)by inserting after section 5 (2 U.S.C. 1604) the following:6.Reports by think tank, nonprofit, and advocacy groups(a)DefinitionIn this section—(1)the term covered organization means any organization—(A)that is described in paragraph (3), (4), or (6) of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; and(B)that—(i)engages in lobbying activities; or(ii)is a client; and(2)the term covered product means any communication that is—(A)made to a covered legislative branch official or covered executive branch official in the course of any lobbying contact by, or on behalf of, a covered organization;(B)testimony—(i)given by, or on behalf of, a covered organization before a committee, subcommittee, or task force of Congress; or(ii)submitted by, or on behalf of, a covered organization for inclusion in the public record of a hearing conducted by such committee, subcommittee, or task force; or(C)made by, or on behalf of, a covered organization in response to a notice in the Federal Register, Commerce Business Daily, or other similar publication soliciting communications from the public and directed to the agency official specifically designated in the notice to receive such communications.(b)ReportsNot later than 1 year after the date of enactment of this section, and not later than January 30th of each year thereafter, or on the first business day after January 30th if January 30th is not a business day, each covered organization shall submit to the Director of the Office of Public Integrity a report for the preceding calendar year that includes, with respect to each covered product made or given by, or on behalf of, the covered organization during that year—(1)the name of each donor who donated any amount that was—(A)used to pay the cost of making or giving the covered product; and(B)donated with the intention of supporting any lobbying activity by the covered organization; and(2)a statement of whether, before the date on which the covered product was made or given, any existing or potential donor to the covered organization previewed, commented on, reviewed, or edited the covered product.(c)DisclosureThe information required to be submitted with respect to a covered product under subsection (b)(2) shall be included on or with that covered product..(c)Technical and conforming amendmentSection 25(b) of the Lobbying Disclosure Act of 1995, as so redesignated, is amended, in the matter preceding paragraph (1), by striking 9, 10, 11, and 12 and inserting 10, 11, 12, and 13.612.Amendments to the Internal Revenue Code of 1986(a)Inclusion of lobbying information on annual returns of charitable organizationsSection 6033(b)(5) of the Internal Revenue Code of 1986 is amended—(1)by striking and before the names; and(2)by inserting and, if it engages in lobbying activities (as defined in section 3 of the Lobbying Disclosure Act of 1995) or is a client (as defined in such section), a statement of whether any such contribution was intended to support any lobbying activity (as so defined) or lobbying contact (as defined in such section) by or on behalf of it, and, if so, a description of such lobbying activity or lobbying contact after substantial contributors,.(b)Effective dateThe amendments made by this section shall apply to returns required to be filed for taxable years ending on or after the date that is 1 year after the date of the enactment of this Act.CStrengthening FOIA Enforcement621.Strengthening FOIA enforcement(a)In generalSection 552 of title 5, United States Code (commonly known as the Freedom of Information Act) is amended—(1)in subsection (a)—(A)in paragraph (4)—(i)in subparagraph (B), in the first sentence—(I)by striking and to order and inserting , to order; and(II)by inserting before the period at the end the following: , to order an agency to make available for public inspection, including by posting electronically, the records described in paragraph (2), to make available to the public on the website of the agency the records described in subsection (p), and to award other appropriate equitable relief; and(ii)in subparagraph (F)(i), in the first sentence—(I)by inserting , orders an agency to make available for public inspection, including by posting electronically, the records described in paragraph (2), or orders an agency to make available to the public on the website of the agency the records described in subsection (p), after improperly withheld from the complainant; and(II)by inserting or unavailability of records after the withholding each place that term appears; and(B)in paragraph (6), by adding at the end the following:(G)(i)Notwithstanding any determination made under subparagraph (A)(i), or any appeal to such a determination under subparagraph (A)(ii), the Office of Government Information Services established under subsection (h) shall require an agency to comply with a request for records made under paragraph (1), (2), or (3), or any other requirement of this subsection, if the Office determines that the agency has not reasonably and impartially complied with the requirements of this subsection.(ii)If the Office makes a determination under clause (i) that an agency has not reasonably or impartially complied with a request for records made under paragraph (1), (2), or (3), or any other requirement of this subsection, and requires the agency to comply with that request or requirement, the Office shall make available to the public on the website of the Office that determination and any response and regular update by the agency of compliance by the agency.(iii)Nothing in clause (i) or (ii) shall be construed to prevent or restrict the ability of an individual to bring a suit to compel the disclosure of records under this section.; (2)in subsection (d), by inserting any Member of before Congress;(3)in subsection (h)(3)—(A)by inserting (A) before The Office; and(B)by adding at the end the following:(B)The Director of the Office of Public Integrity, or a designee of the Director, may submit a non-binding recommendation to the Office of Government Information Services regarding the disclosure of information under this section during a mediation service provided under subparagraph (A).; and(4)by adding at the end the following:(n)Each agency shall maintain and make available through a single website, which may be the website described in subsection (m) and shall be managed by the Office of Public Integrity, an agency record database that—(1)contains a log of the status of each open request for records from the agency under this section; and(2)makes each request for records under this section with which the agency complies available in a format that is searchable, sortable, machine-readable, and downloadable not later than 60 days after the date on which the request is first received by the agency..622.Exemptions from disclosure(a)In generalSection 552(b) of title 5, United States Code, is amended—(1)in paragraph (3)(B), by inserting with an explanation for the exemption after specifically cites to this paragraph;(2)in paragraph (4), by inserting before the semicolon at the end the following: , only if disclosure of the commercial or financial information is likely to cause substantial harm to the competitive position of the person from whom the information was obtained;(3)in paragraph (5)—(A)by striking provided that the deliberative process privilege shall not apply to records created 25 years or more before the date on which the records were requested and inserting “and excluding—(A)any opinion that is a controlling interpretation of law;(B)any final report or memorandum created by an entity other than the agency, including other Governmental entities, at the request of the agency and used to make a final policy decision;(C)any guidance document used by the agency to respond to the public; and(D)any record created not less than 25 years before the date on which the records were requested;(4)in paragraph (6), by striking similar files and inserting personal information, such as personal contact information or personal financial information,;(5)in paragraph (7)—(A)in subparagraph (E)—(i)by inserting a comma before if such; and(ii)by inserting and the record or information was created less than 25 years before the date on which the records were requested after circumvention of the law; and(B)by adding or at the end;(6)by striking paragraph (8);(7)by redesignating paragraph (9) as paragraph (8); and(8)in the flush text following paragraph (8), as so redesignated—(A)by inserting before Any reasonably segregable portion the following: An agency may not withhold information under this subsection unless the agency reasonably foresees that disclosure would cause specific identifiable harm to an interest protected by an exemption, or if disclosure is prohibited by law.; and(B)by inserting before If technically feasible, the following: For each record withheld in whole or in part under paragraph (3), the agency shall identify the statute that exempts the record from disclosure..(b)Technical and conforming amendments(1)Energy Policy and Conservation ActSection 254(a)(2)(A) of the Energy Policy and Conservation Act (42 U.S.C. 6274(a)(2)(A)) is amended by striking (b)(9) and inserting (b)(8).(2)Federal Credit Union ActSection 216(j)(3)(A) of the Federal Credit Union Act (12 U.S.C. 1790d(j)(3)(A)) is amended—(A)by striking ; or and all that follows and inserting a period; and(B)by striking excising and all that follows through any portion and inserting excising any portion.(3)Securities Exchange Act of 1934Section 24 of the Securities Exchange Act of 1934 (15 U.S.C. 78x) is amended—(A)in subsection (d), by striking (g) and inserting (f);(B)by striking subsection (e); and(C)by redesignating subsections (f) and (g) as subsections (e) and (f), respectively.623.Public interest balancing testSection 552 of title 5, United States Code (commonly known as the Freedom of Information Act), as amended by this subtitle, is amended—(1)in subsection (b), in the matter preceding paragraph (1), by striking This section and inserting Subject to subsection (o), this section; and(2)by adding at the end the following:(o)(1)Notwithstanding the applicability of an exemption from disclosure under subsection (b), an agency shall make available a record or any segregable portion of a record if the public interest in disclosure clearly outweighs the interest protected by the exemption.(2)In evaluating the public interest in disclosing a record or a portion of a record under paragraph (1), an agency and courts shall consider—(A)the extent to which access to the record will further public understanding of the operations or decision making of an agency or Government official;(B)the extent to which the age of the record diminishes the rationale for withholding the record;(C)any reasonable suspicion of governmental wrongdoing;(D)the importance of the record to the public in order for the public to make informed decisions with respect to the electoral and democratic process; and(E)any other factors that the agency or court determines necessary..624.Affirmative disclosure of agency records on websiteSection 552 of title 5, United States Code (commonly known as the Freedom of Information Act), as amended by this subtitle, is amended by adding at the end the following:(p)(1)Each agency shall make available to the public on the website of the agency—(A)information relating to each advisory committee (as defined in section 3 of the Federal Advisory Committee Act (5 U.S.C. App.)) of the agency, including—(i)the charter of the advisory committee and a description of the activities of the advisory committee;(ii)the name and basic biography of each member of the advisory committee, and any conflict of interest, ethics waiver, or recusal information relating to each member;(iii)the meeting agendas, minutes, transcripts, and any recordings of the advisory committee;(iv)any upcoming events of the advisory committee;(v)timelines of any ongoing advisory committee work; and(vi)a full list of nominated members of the advisory committee and the final selected membership of the advisory committee;(B)information relating to Federal contracts of the agency, including—(i)a copy of each contract, task, and delivery order;(ii)information on past performance of contractors, if available; and(iii)except for information that is exempt from disclosure under subsection (b)(4), all correspondence and documents related to the provision of services to the Federal Government by contractors earning—(I)$10,000,000 during a 1-year period under a Federal contract or license; or(II)more than 20 percent of total revenue of the contractor from Federal sources;(C)ethics documents maintained by the Office of Public Integrity, including—(i)final submissions of ethics paperwork for an individual in a position on any level of the Executive Schedule under subchapter II of chapter 53 of this title;(ii)waivers; and(iii)any document granting a recusal on a specific issue for an individual in a position on any level of the Executive Schedule under subchapter II of chapter 53 of this title;(D)basic employee organizational charts and office contact information, including—(i)charts that minimally include the names, job titles, and salaries of all noncareer appointees and career appointees, as defined in section 3132 of this title; and(ii)front office contact information for every office within the agency;(E)each communication sent to Congress or to a committee of Congress, including—(i)congressional testimony;(ii)each unclassified report submitted to Congress, as required by statute; and(iii)each response to questions for congressional hearing records, provided that the response does not include individual casework or constituent information; and(F)human resources data of the agency, in the aggregate, including—(i)the number of involuntary transfers, hires, and voluntary and involuntary departures each quarter; and(ii)information on the racial, ethnic, and gender diversity with respect to hires, departures, and involuntary transfers.(2)If an agency is unable to maintain a website described in paragraph (1) due to resource constraints, the agency shall submit the information required to be made available under paragraph (1) to the Director of the Office of Public Integrity, who shall make the information available on a website managed by the Office of Public Integrity, such as the website described in subsection (m)..625.ApplicabilityThis subtitle and the amendments made by this subtitle shall apply on and after the date of enactment of this Act.DFederal Contractor Transparency631.Expanding applicability of the Freedom of Information Act to Federal contractors(a)Definition of agencyIn this section, the term agency has the meaning given the term in section 552(f) of title 5, United States Code.(b)Applicability of FOIAA record relating to a Federal contractor, including a record relating to a non-Federal prison, correctional, or detention facility, produced during fulfillment of the Federal contract with an agency with funds provided under the contract shall be—(1)considered a record for purposes of section 552(f)(2) of title 5, United States Code, whether in the possession of the Federal contractor or an agency; and(2)subject to section 552 of title 5, United States Code (commonly known as the Freedom of Information Act), to the same extent as if the record was maintained by an agency.(c)Withholding of informationAn agency may not withhold information that would otherwise be required to be disclosed under subsection (b) unless—(1)the agency, based on the independent assessment of the agency, reasonably foresees that disclosure of the information would cause specific identifiable harm to an interest protected by an exemption from disclosure under section 552(b) of title 5, United States Code; or(2)disclosure of the information is prohibited by law.(d)Regulations(1)In generalAn agency may promulgate regulations or guidance to ensure compliance with this section by the agency and Federal contractors.(2)Compliance by Federal contractors(A)In generalCompliance with this section by an applicable entity shall be included as a material term in any contract, agreement, or renewal of a contract or agreement between the agency and the Federal contractor.(B)Modification of contract or agreementNot later than 1 year after the date of enactment of this Act, an agency shall secure a modification to include compliance with this section by a Federal contractor as a material term in any contract or agreement described under subparagraph (A) that will not otherwise be renegotiated, renewed, or modified before the date that is 1 year after the date of enactment of this Act.(e)Rule of constructionNothing in this section shall be construed to limit or reduce the scope of State or local open records laws.632.Public disclosure by large contractors(a)DefinitionIn this section, the term covered contractor means an entity that earns more than—(1)$10,000,000 during a 1-year period under a Federal contract or license; or(2)20 percent of the total revenue of the entity from Federal sources.(b)RequirementEach covered contractor shall, on an annual basis, submit to the Director of the Office of Public Integrity and the Administrator of the Office of Federal Procurement Policy—(1)any audited financial statements of the covered contractor;(2)a listing of the salaries of employees of the covered contractor providing services on Federal contracts that are compensated over $100,000 per year;(3)a detailed list of all Federal political spending by the covered contractor; and(4)the identity of each beneficial owner of the covered contractor, including—(A)name;(B)current residential or business street address; and(C)whether the beneficial owner is a foreign person.(c)PenaltyThe Director of the Office of Management and Budget may—(1)in consultation with the Administrator of the Office of Federal Procurement Policy and the Director of the Office of Public Integrity, temporarily or indefinitely disqualify a covered contractor from receiving a Federal contract if the Director of the Office of Management and Budget determines that the covered contractor failed to comply with the requirement under subsection (b); and(2)reinstate the ability of a covered contractor described in paragraph (1) to receive a Federal contract.ECongressional Transparency641.Increased transparency of committee work(a)DefinitionsIn this section—(1)the term Committee means—(A)a committee of the House of Representatives;(B)a committee of the Senate; and(C)a subcommittee of a committee described in paragraph (1) or (2);(2)the term covered hearing means a public hearing held by a Committee; and(3)the term covered markup means a public markup held by a Committee.(b)ScheduleAt the same time as the schedule is made available to members of a Committee, but not later than 7 days before the date of a covered hearing or covered markup (unless the Chairman and Ranking Minority Member of the Committee agree to waive the 7-day requirement), each Committee shall make available on the website of the Committee the schedule of covered hearings and covered markups of the Committee.(c)Information required for markupsAt the same time as the materials are made available to members of a Committee, but not later than 24 hours before the time of a covered markup (unless the Chairman and Ranking Minority Member of the Committee agree to waive the 24-hour requirement), the Committee shall make available on the website of the Committee any bill or resolution to be considered at the covered markup and any amendments to such a bill or resolution filed with the Committee.(d)Additional required informationNot later than 24 hours after holding a covered hearing or a covered markup, a Committee shall make available on the website of the Committee—(1)a description of the topic of the covered hearing or covered markup;(2)any legislation related to the covered hearing or covered markup;(3)the written testimony of any witness;(4)any documents or materials entered into the record;(5)any written opening statements of the Chairman or Ranking Minority Member of the Committee; and(6)audio and video recordings of the covered hearing or covered markup.(e)TranscriptsNot later than 45 days after holding a covered hearing or covered markup, a Committee shall make available on the website of the Committee transcripts of the covered hearing or covered markup.(f)Reported measuresNot later than 24 hours after a covered markup during which a Committee orders a bill or resolution to be reported, the Committee shall post on the website of the Committee—(1)each amendment to the bill or resolution that was agreed to, except for technical and conforming changes authorized by the Committee; and(2)a record of each vote taken on the bill or resolution or an amendment thereto.(g)Comparative print(1)In generalNot later than 45 days after a Committee reports a bill or joint resolution proposing to repeal or amend a statute or part thereof, the Committee shall include in its report or in an accompanying document and make available on the website of the Committee—(A)the entire text of each section of a statute that is proposed to be repealed or amended; and(B)a comparative print of each amendment to a section of a statute that the bill or joint resolution proposes to make, showing by appropriate typographical devices the omissions and insertions proposed.(2)Committee amendmentsIf a Committee reports a bill or joint resolution proposing to repeal or amend a statute or part thereof with a recommendation that the bill or joint resolution be amended, the comparative print required by paragraph (1) shall reflect the changes in existing law proposed to be made by the bill or joint resolution as proposed to be amended.(3)AvailabilityEach Committee shall make reasonable efforts to make a comparative print required by paragraph (1) available to the members of the Committee and to the public as early as practicable, and before a covered markup, if practical.(h)Questions for the record(1)In generalExcept as provided in paragraph (2), for each covered hearing or covered markup, a Committee shall make available on the website of the Committee any response to questions for the record of the covered hearing or covered markup that the Committee receives from a testifying witness.(2)Protection of certain informationUpon agreement by the Chairman and Ranking Minority Member of a Committee, a response described in paragraph (1) may be withheld from the website of the Committee if it includes individual casework or constituent information or information that the Chairman and Ranking Minority Member determine is confidential information.642.Increased transparency of recorded votes(a)DefinitionIn this section, the term Member of Congress means a member of the House of Representatives and a member of the Senate.(b)Additional duties of the Clerk of the House of Representatives and the Secretary of the SenateThe Clerk of the House of Representatives and the Secretary of the Senate shall make available on the website of the Office of the Clerk or of the Secretary, respectively, a record of the recorded votes of each Member of Congress who is a member of their House of Congress, organized by the name of the Member of Congress, in a structured data format, which shall include the roll, date, issue, question, result, and title or description of the vote.(c)Web linkEach Member of Congress shall provide a link on the website of the Member of Congress to the record of recorded votes of the Member of Congress made available by the Clerk of the House of Representatives or the Secretary of the Senate, as applicable.(d)Effective dateThis section shall apply to recorded votes by Members of Congress occurring after the date of enactment of this Act.643.Increased transparency of appropriations bills(a)InclusionThe Clerk of the House of Representatives and the Secretary of the Senate shall ensure that each report accompanying any appropriations bill reported by the Committees on Appropriations of the House of Representatives or the Committee on Appropriations of the Senate, respectively, includes a formatted spreadsheet showing the amounts made available by the bill, in a tabular, digital format that shows separate entries for each fiscal year covered by the bill.(b)Effective dateSubsection (a) shall apply with respect to any appropriations bill making funds available for fiscal year 2019 or any fiscal year thereafter.VIICampaign Finance ReformsARequirements relating to preventing conflicts of interestIRequirements relating to registered lobbyists and government contractors701.Requirements relating to registered lobbyists(a)In generalTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.), as amended by section 141, is amended by adding at the end the following new section:326.Requirements relating to registered lobbyists(a)Prohibition of contributions or fundraising by registered lobbyistsIt shall be unlawful for any registered lobbyist to—(1)make a contribution to any candidate for Federal office or member of Congress; or(2)fundraise for any candidate for Federal office, member of Congress, authorized committee of a candidate, leadership PAC, or political party committee.(b)Prohibition of soliciting funds from lobbyistsIt shall be unlawful for any candidate for Federal office, member of Congress, an agent of such candidate or member of Congress, or an entity directly or indirectly established, financed, maintained, or controlled by or acting on behalf of 1 or more such candidates or members of Congress to directly solicit funds from any registered lobbyist in connection with any election for Federal office.(c)DefinitionsFor purposes of this section:(1)Registered lobbyistThe term registered lobbyist means a lobbyist, as defined in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602), that is registered or is required to register under section 4(a) of that Act (2 U.S.C. 1603(a)).(2)Other termsThe terms fundraise and solicit have the meaning given those terms in section 301.(d)ClarificationNothing in this section shall be construed to prohibit—(1)any person from engaging in volunteer activity on behalf of a candidate or from making communications which provide information about the candidate but which do not include the solicitation of contributions or other fundraising activity in support of the candidate;(2)any registered lobbyist from making an independent expenditure or fundraising for an independent expenditure; or(3)any candidate for Federal office, member of Congress, an agent of such candidate or member of Congress, or an entity directly or indirectly established, financed, maintained, or controlled by or acting on behalf of 1 or more such candidates or members of Congress from including registered lobbyists in any mass communication, including a mass communication that solicits a contribution..(b)DefinitionsSection 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101) is amended by adding at the end the following new paragraphs:(27)FundraiseThe term fundraise means—(A)hosting or underwriting an event where funds are raised with the intention to contribute such funds to any candidate for Federal office, member of Congress, authorized committee of a candidate, leadership PAC, or political party committee;(B)transmitting or delivering a contribution to any candidate for Federal office, member of Congress, authorized committee of a candidate, leadership PAC, or political party committee from another person;(C)making or sending a communication soliciting contributions for any candidate for Federal office, member of Congress, authorized committee of a candidate, leadership PAC, or political party committee; or(D)otherwise directly or indirectly soliciting, transmitting, or facilitating a contribution to any candidate for Federal office, member of Congress, authorized committee of a candidate, leadership PAC, or political party committee.(28)SolicitThe term solicit means to directly or indirectly ask, request, or recommend, explicitly or implicitly, that another person make a contribution, donation, transfer of funds, or otherwise provide anything of value..702.Disclosure of political spending by government contractorsSection 735 of division D of the Consolidated Appropriations Act, 2019 is repealed.703.Repeal of restriction of use of funds by internal revenue service to bring transparency to political activity of certain nonprofit organizationsSection 124 of the Financial Services and General Government Appropriations Act, 2019 (division D of Public Law 116–6) is hereby repealed.704.Repeal of revenue procedure that eliminated requirement to report information regarding contributors to certain tax-exempt organizationsRevenue Procedure 2018–38 shall have no force and effect. IIRequirements relating to corporations711.Banning corporations from fundraisingSection 316(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30118(a)) is amended by inserting the following before the period at the end: , or for any corporation to fundraise (as defined in section 301) for any candidate for Federal office or member of Congress.712.Banning contributions to members of Congress from corporations under the jurisdiction of their
 committees(a)Prohibition(1)In generalTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.), as amended by sections 141 and 701, is amended by adding at the end the following new section:327.Prohibiting campaign contributions to members of congress by persons with financial interests in
			 categories of business under jurisdiction of committees on which members
 serve(a)Prohibiting contributions and solicitation of contributions(1)ContributionsNo person shall make a contribution to a member of Congress, an authorized committee of a member of Congress, or a leadership PAC of a member of Congress unless, at the time the person makes the contribution, the person certifies under penalty of perjury that the person is not affiliated with a corporation (other than a nonprofit corporation) or a membership organization described in section 501(c)(6) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code any member of which is a corporation which has a financial interest in a category of business which is under the jurisdiction of a committee of Congress on which the member serves.(2)Solicitation of contributionsA member of Congress may not solicit from a person any contribution, including a contribution to an authorized committee of the member, a leadership PAC of the member, a political committee of a political party, or any other political committee, if the member knows or reasonably should know that the person has a financial interest in a category of business which is under the jurisdiction of a committee of Congress on which the member serves.(3)Solicitation of donations to certain foundations and other nonprofit organizations(A)Solicitations prohibitedA member of Congress may not solicit from a person any donation to a foundation or other nonprofit organization whose governing board includes the member or an immediate family member of the member if the member knows or reasonably should know that the person has a financial interest in a category of business which is under the jurisdiction of a committee of Congress on which the Member serves.(B)DefinitionsFor purposes of this paragraph—(i)the term immediate family member means, with respect to a member of Congress, a parent, child, sibling, spouse, or parent-in-law; and(ii)the term nonprofit organization means an organization which is described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code.(4)Determination of categories of businesses under committee jurisdictionFor purposes of this subsection, the determination as to whether a category of business is under the jurisdiction of a committee of Congress shall be based on the most recent report filed with the Commission by the Committee on Ethics of the House of Representatives or the Select Committee on Ethics of the Senate under section 712(b) of the Anti-Corruption and Public Integrity Act.(b)Description of persons affiliated with a corporation or trade associationFor purposes of subsection (a), a person is affiliated with a corporation (other than a nonprofit corporation) or membership organization if the person is any of the following:(1)A separate segregated fund established by the membership organization under section 316.(2)An individual who is a treasurer, agent, or other officer of a separate segregated fund established by a membership organization under section 316.(3)An individual who is general partner, managing member, or executive officer, or other individual with a similar status or function of the corporation or membership organization for purposes of section 316, or who would be treated as a general partner, managing member, or executive officer, or other individual with a similar status of the corporation or membership organization for purposes of section 316 if the corporation or membership organization established a separate segregated fund or solicited contributions under such section.(4)An individual who owns or controls 5 percent or more of the voting shares of the corporation, except that this paragraph does not apply with respect to a corporation whose annual revenues were less than $5,000,000 during any of the 3 most recent fiscal years ending before the date on which the individual makes the contribution.(c)ExceptionsSubsection (a) does not apply with respect to any of the following:(1)A contribution to a candidate for election to the office of Representative in, or Delegate or Resident Commissioner to, the Congress, an authorized committee of such a candidate, or a leadership PAC of such a candidate which is made by an individual who is a resident of the congressional district such candidate represents.(2)A contribution to a candidate for election to the office of Senator, an authorized committee of such a candidate, or a leadership PAC of such a candidate which is made by an individual who is a resident of the State such candidate represents.(3)A contribution made to a political committee by an individual whose identification the political committee is not required to disclose under section 304(b)(3)(A) because the aggregate amount or value of the contributions made by the individual to the committee during the election cycle involved is not in excess of $200.(4)A contribution made to a political committee by a separate segregated fund established by a labor organization under section 316.(d)Other definitionsIn this section—(1)the term leadership PAC means, with respect to a candidate or a Member of Congress, a political committee that is directly or indirectly established, financed, maintained or controlled by the candidate or the member but which is not an authorized committee of the candidate or the member and which is not affiliated with an authorized committee of the candidate or the member, except that such term does not include a political committee of a political party; and(2)the term member of Congress means a Senator or Representative in, or Delegate or Resident Commissioner to, the Congress..(2)Effective dateThe amendments made by this subsection shall apply with respect to contributions and donations made or solicited after the expiration of the 120-day period which begins on the date the Committee on Ethics of the House of Representatives and the Select Committee on Ethics of the Senate file the first reports required under subsection (b).(b)Reports by congressional ethics committees on categories of businesses under jurisdiction of
 committees(1)Reports; submission to Federal Election CommissionDuring each Congress, the Committee on Ethics of the House of Representatives and the Select Committee on Ethics of the Senate shall prepare and submit to the Federal Election Commission a report listing for each standing committee of the House or Senate (as the case may be) the categories of businesses which are under the jurisdiction of such committee, in such form and in accordance with such criteria as the Committee on Ethics of the House of Representatives and the Select Committee on Ethics of the Senate may each establish.(2)Office of congressional ethics recommendationsThe Office of Congressional Ethics shall annually make recommendations to the Committee on Ethics of the House of Representatives and the Select Committee on Ethics of the Senate regarding updates to each report under paragraph (1).(3)Report contentsThe Committee on Ethics of the House of Representatives and the Select Committee on Ethics of the Senate shall prepare each report under paragraph (1) in consultation with—(A)the Parliamentarian of the Senate or the Parliamentarian of the House, respectively, to consider the assignment of legislation to each committee as an indicator in preparation of the report; and(B)the Clerk of the Senate or Clerk of the House, respectively, to consider the lobbying activity of businesses in each business category as an indicator in preparation of the report.(4)TimingThe Committee on Ethics of the House of Representatives and the Select Committee on Ethics of the Senate shall each submit the first report for a Congress under this section not later than 90 days after the beginning of the Congress.(5)UpdatesThe Committee on Ethics of the House of Representatives and the Select Committee on Ethics of the Senate shall each prepare and submit to the Federal Election Commission updates to reports required under this subsection on a regular and ongoing basis. 713.Corporate PAC ban(a)Limitation(1)In generalSection 316(b)(2)(C) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30118(b)(2)(C)) is amended by striking a corporation and inserting a nonprofit corporation.(2)DefinitionSection 316(b) of such Act (52 U.S.C. 30118(b)) is amended by adding at the end the following new paragraph:(8)For purposes of this section, the term nonprofit corporation means a corporation described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code, other than a corporation which is ineligible to be exempt from taxation under section 501(a) of such Code if it establishes a separate segregated fund under this subsection..(b)Permitting solicitation of contributions only from executive and administrative personnelSection 316(b) of such Act (52 U.S.C. 30118(b)) is amended—(1)in paragraph (4)(A)(i), by striking its stockholders and their families and;(2)in paragraph (4)(B)—(A)by striking a corporation the first place it appears and inserting a nonprofit corporation;(B)by striking any stockholder, executive or administrative personnel, and inserting any executive or administrative personnel; and(C)by striking stockholders, executive or administrative personnel, and inserting executive or administrative personnel;(3)in paragraph (4)(D)—(A)by striking stockholders and;(B)by striking such stockholders or personnel and inserting such personnel; and(C)by striking such stockholders and personnel and inserting such personnel; and(4)in paragraph (5), by striking stockholders and.(c)Treatment of government contractorsSection 317(b) of such Act (52 U.S.C. 30119(b)) is amended—(1)by striking any corporation and inserting any nonprofit corporation; and(2)by striking a corporation and inserting a nonprofit corporation.(d)Effective date; transition for existing funds and committees(1)Effective dateThe amendments made by this Act shall take effect on the date of the enactment of this Act.(2)Transition for existing funds and committeesIn the case of a separate segregate fund established and operating under section 316(b)(2)(C) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30118(b)(2)(C)) as of the date of the enactment of this Act which is not a fund of a nonprofit corporation as defined in section 316(b)(8) of such Act (as added by subsection (a)(2)), the fund shall terminate and disburse its entire balance not later than 1 year after the date of the enactment of this Act. 714.Disclosure of campaign-related disbursements(a)Disclosure requirements for corporations, labor organizations, and certain other entities(1)In generalSection 324 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30126) is amended to read as follows:324.Disclosure of campaign-related disbursements by covered organizations(a)Disclosure statement(1)In generalAny covered organization that makes campaign-related disbursements aggregating more than $10,000 in an election reporting cycle shall, not later than 24 hours after each disclosure date, file a statement with the Commission made under penalty of perjury that contains the information described in paragraph (2)—(A)in the case of the first statement filed under this subsection, for the period beginning on the first day of the election reporting cycle (or, if earlier, the period beginning one year before the first such disclosure date) and ending on the first such disclosure date; and(B)in the case of any subsequent statement filed under this subsection, for the period beginning on the previous disclosure date and ending on such disclosure date.(2)Information describedThe information described in this paragraph is as follows:(A)The name of the covered organization and the principal place of business of such organization and, in the case of a covered organization that is a corporation (other than a business concern that is an issuer of a class of securities registered under section 12 of the Securities Exchange Act of 1934 (15 U.S.C. 78l) or that is required to file reports under section 15(d) of that Act (15 U.S.C. 78o(d))) or an entity described in subsection (e)(2), a list of the beneficial owners (as defined in paragraph (4)(A)) of the entity that—(i)identifies each beneficial owner by name and current residential or business street address; and(ii)if any beneficial owner exercises control over the entity through another legal entity, such as a corporation, partnership, limited liability company, or trust, identifies each such other legal entity and each such beneficial owner who will use that other entity to exercise control over the entity.(B)The amount of each campaign-related disbursement made by such organization during the period covered by the statement of more than $1,000, and the name and address of the person to whom the disbursement was made.(C)In the case of a campaign-related disbursement that is not a covered transfer, the election to which the campaign-related disbursement pertains and if the disbursement is made for a public communication, the name of any candidate identified in such communication and whether such communication is in support of or in opposition to a candidate.(D)A certification by the chief executive officer or person who is the head of the covered organization that the campaign-related disbursement is not made in cooperation, consultation, or concert with or at the request or suggestion of a candidate, authorized committee, or agent of a candidate, political party, or agent of a political party.(E)(i)If the covered organization makes campaign-related disbursements using exclusively funds in a segregated bank account consisting of funds that were paid directly to such account by persons other than the covered organization that controls the account, for each such payment to the account—(I)the name and address of each person who made such payment during the period covered by the statement;(II)the date and amount of such payment; and(III)the aggregate amount of all such payments made by the person during the period beginning on the first day of the election reporting cycle (or, if earlier, the period beginning one year before the disclosure date) and ending on the disclosure date,but only if such payment was made by a person who made payments to the account in an aggregate
			 amount of $10,000 or more during the period beginning on the first day of
			 the election reporting cycle (or, if earlier, the period beginning one
 year before the disclosure date) and ending on the disclosure date.(ii)In any calendar year after 2020, section 315(c)(1)(B) shall apply to the amount described in clause (i) in the same manner as such section applies to the limitations established under subsections (a)(1)(A), (a)(1)(B), (a)(3), and (h) of such section, except that for purposes of applying such section to the amounts described in subsection (b), the base period shall be 2020.(F)(i)If the covered organization makes campaign-related disbursements using funds other than funds in a segregated bank account described in subparagraph (E), for each payment to the covered organization—(I)the name and address of each person who made such payment during the period covered by the statement;(II)the date and amount of such payment; and(III)the aggregate amount of all such payments made by the person during the period beginning on the first day of the election reporting cycle (or, if earlier, the period beginning one year before the disclosure date) and ending on the disclosure date,but only if such payment was made by a person who made payments to the covered organization in an
			 aggregate amount of $10,000 or more during the period beginning on the
			 first day of the election reporting cycle (or, if earlier, the period
			 beginning one year before the disclosure date) and ending on the
 disclosure date.(ii)In any calendar year after 2020, section 315(c)(1)(B) shall apply to the amount described in clause (i) in the same manner as such section applies to the limitations established under subsections (a)(1)(A), (a)(1)(B), (a)(3), and (h) of such section, except that for purposes of applying such section to the amounts described in subsection (b), the base period shall be 2020.(G)Such other information as required in rules established by the Commission to promote the purposes of this section.(3)Exceptions(A)Amounts received in ordinary course of businessThe requirement to include in a statement filed under paragraph (1) the information described in paragraph (2) shall not apply to amounts received by the covered organization in commercial transactions in the ordinary course of any trade or business conducted by the covered organization or in the form of investments (other than investments by the principal shareholder in a limited liability corporation) in the covered organization. For purposes of this subparagraph, amounts received by a covered organization as remittances from an employee to the employee’s collective bargaining representative shall be treated as amounts received in commercial transactions in the ordinary course of the business conducted by the covered organization.(B)Donor restriction on use of fundsThe requirement to include in a statement submitted under paragraph (1) the information described in subparagraph (F) of paragraph (2) shall not apply if—(i)the person described in such subparagraph prohibited, in writing, the use of the payment made by such person for campaign-related disbursements; and(ii)the covered organization agreed to follow the prohibition and deposited the payment in an account which is segregated from any account used to make campaign-related disbursements.(C)Threat of harassment or reprisalThe requirement to include any information relating to the name or address of any person (other than a candidate) in a statement submitted under paragraph (1) shall not apply if the inclusion of the information would subject the person to serious threats, harassment, or reprisals.(4)Other definitionsFor purposes of this section:(A)Beneficial owner defined(i)In generalExcept as provided in clause (ii), the term beneficial owner means, with respect to any entity, a natural person who, directly or indirectly—(I)exercises substantial control over an entity through ownership, voting rights, agreement, or otherwise; or(II)has a substantial interest in or receives substantial economic benefits from the assets of an entity.(ii)ExceptionsThe term beneficial owner shall not include—(I)a minor child;(II)a person acting as a nominee, intermediary, custodian, or agent on behalf of another person;(III)a person acting solely as an employee of an entity and whose control over or economic benefits from the entity derives solely from the employment status of the person;(IV)a person whose only interest in an entity is through a right of inheritance, unless the person also meets the requirements of clause (i); or(V)a creditor of an entity, unless the creditor also meets the requirements of clause (i).(iii)Anti-abuse ruleThe exceptions under clause (ii) shall not apply if used for the purpose of evading, circumventing, or abusing the provisions of clause (i) or paragraph (2)(A).(B)Disclosure dateThe term disclosure date means—(i)the first date during any election reporting cycle by which a person has made campaign-related disbursements aggregating more than $10,000; and(ii)any other date during such election reporting cycle by which a person has made campaign-related disbursements aggregating more than $10,000 since the most recent disclosure date for such election reporting cycle.(C)Election reporting cycleThe term election reporting cycle means the 2-year period beginning on the date of the most recent general election for Federal office.(D)PaymentThe term payment includes any contribution, donation, transfer, payment of dues, or other payment.(b)Coordination with other provisions(1)Other reports filed with the CommissionInformation included in a statement filed under this section may be excluded from statements and reports filed under section 304.(2)Treatment as separate segregated fundA segregated bank account referred to in subsection (a)(2)(E) may be treated as a separate segregated fund for purposes of section 527(f)(3) of the Internal Revenue Code of 1986.(c)FilingStatements required to be filed under subsection (a) shall be subject to the requirements of section 304(d) to the same extent and in the same manner as if such reports had been required under subsection (c) or (g) of section 304.(d)Campaign-Related disbursement defined(1)In generalIn this section, the term campaign-related disbursement means a disbursement by a covered organization for any of the following:(A)An independent expenditure which expressly advocates the election or defeat of a clearly identified candidate for election for Federal office, or is the functional equivalent of express advocacy because, when taken as a whole, it can be interpreted by a reasonable person only as advocating the election or defeat of a candidate for election for Federal office.(B)Any public communication which refers to a clearly identified candidate for election for Federal office and which promotes or supports the election of a candidate for that office, or attacks or opposes the election of a candidate for that office, without regard to whether the communication expressly advocates a vote for or against a candidate for that office.(C)An electioneering communication, as defined in section 304(f)(3).(D)A covered transfer.(2)Intent not requiredA disbursement for an item described in subparagraph (A), (B), (C), or (D) of paragraph (1) shall be treated as a campaign-related disbursement regardless of the intent of the person making the disbursement.(e)Covered organization definedIn this section, the term covered organization means any of the following:(1)A corporation (other than an organization described in section 501(c)(3) of the Internal Revenue Code of 1986).(2)A limited liability corporation that is not otherwise treated as a corporation for purposes of this Act (other than an organization described in section 501(c)(3) of the Internal Revenue Code of 1986).(3)An organization described in section 501(c) of such Code and exempt from taxation under section 501(a) of such Code (other than an organization described in section 501(c)(3) of such Code).(4)A labor organization (as defined in section 316(b)).(5)Any political organization under section 527 of the Internal Revenue Code of 1986, other than a political committee under this Act (except as provided in paragraph (6)).(6)A political committee with an account that accepts donations or contributions that do not comply with the contribution limits or source prohibitions under this Act, but only with respect to such accounts.(f)Covered transfer defined(1)In generalIn this section, the term covered transfer means any transfer or payment of funds by a covered organization to another person if the covered organization—(A)designates, requests, or suggests that the amounts be used for—(i)campaign-related disbursements (other than covered transfers); or(ii)making a transfer to another person for the purpose of making or paying for such campaign-related disbursements;(B)made such transfer or payment in response to a solicitation or other request for a donation or payment for—(i)the making of or paying for campaign-related disbursements (other than covered transfers); or(ii)making a transfer to another person for the purpose of making or paying for such campaign-related disbursements;(C)engaged in discussions with the recipient of the transfer or payment regarding—(i)the making of or paying for campaign-related disbursements (other than covered transfers); or(ii)donating or transferring any amount of such transfer or payment to another person for the purpose of making or paying for such campaign-related disbursements;(D)made campaign-related disbursements (other than a covered transfer) in an aggregate amount of $50,000 or more during the 2-year period ending on the date of the transfer or payment, or knew or had reason to know that the person receiving the transfer or payment made such disbursements in such an aggregate amount during that 2-year period; or(E)knew or had reason to know that the person receiving the transfer or payment would make campaign-related disbursements in an aggregate amount of $50,000 or more during the 2-year period beginning on the date of the transfer or payment.(2)ExclusionsThe term covered transfer does not include any of the following:(A)A disbursement made by a covered organization in a commercial transaction in the ordinary course of any trade or business conducted by the covered organization or in the form of investments made by the covered organization.(B)A disbursement made by a covered organization if—(i)the covered organization prohibited, in writing, the use of such disbursement for campaign-related disbursements; and(ii)the recipient of the disbursement agreed to follow the prohibition and deposited the disbursement in an account which is segregated from any account used to make campaign-related disbursements.(3)Special rule regarding transfers among affiliates(A)Special ruleA transfer of an amount by one covered organization to another covered organization which is treated as a transfer between affiliates under subparagraph (C) shall be considered a covered transfer by the covered organization which transfers the amount only if the aggregate amount transferred during the year by such covered organization to that same covered organization is equal to or greater than $50,000.(B)Determination of amount of certain payments among affiliatesIn determining the amount of a transfer between affiliates for purposes of subparagraph (A), to the extent that the transfer consists of funds attributable to dues, fees, or assessments which are paid by individuals on a regular, periodic basis in accordance with a per-individual calculation which is made on a regular basis, the transfer shall be attributed to the individuals paying the dues, fees, or assessments and shall not be attributed to the covered organization.(C)Description of transfers between affiliatesA transfer of amounts from one covered organization to another covered organization shall be treated as a transfer between affiliates if—(i)one of the organizations is an affiliate of the other organization; or(ii)each of the organizations is an affiliate of the same organization,except that the transfer shall not be treated as a transfer between affiliates if one of the organizations is established for the purpose of making campaign-related disbursements.(D)Determination of affiliate statusFor purposes of subparagraph (C), a covered organization is an affiliate of another covered organization if—(i)the governing instrument of the organization requires it to be bound by decisions of the other organization;(ii)the governing board of the organization includes persons who are specifically designated representatives of the other organization or are members of the governing board, officers, or paid executive staff members of the other organization, or whose service on the governing board is contingent upon the approval of the other organization; or(iii)the organization is chartered by the other organization.(E)Coverage of transfers to affiliated section 501(c)(3) organizationsThis paragraph shall apply with respect to an amount transferred by a covered organization to an organization described in paragraph (3) of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code in the same manner as this paragraph applies to an amount transferred by a covered organization to another covered organization.(g)No effect on other reporting requirementsNothing in this section shall be construed to waive or otherwise affect any other requirement of this Act which relates to the reporting of campaign-related disbursements..(2)Conforming amendmentSection 304(f)(6) of such Act (52 U.S.C. 30104) is amended by striking Any requirement and inserting Except as provided in section 324(b), any requirement.(b)Coordination with FinCEN(1)In generalThe Director of the Financial Crimes Enforcement Network of the Department of the Treasury shall provide the Federal Election Commission with such information as necessary to assist in administering and enforcing section 324 of the Federal Election Campaign Act of 1971, as added by this section.(2)ReportNot later than 6 months after the date of the enactment of this Act, the Chairman of the Federal Election Commission, in consultation with the Director of the Financial Crimes Enforcement Network of the Department of the Treasury, shall submit to Congress a report with recommendations for providing further legislative authority to assist in the administration and enforcement of such section 324. IIIRequirements relating to foreign nationals721.Banning foreign-owned and partially foreign-owned corporations from spending on United States electionsSection 319 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121) is amended—(1)in subsection (a)—(A)in paragraph (1)—(i)in subparagraph (A), by inserting the following before the semicolon: (including a State or local ballot initiative or referendum), including any disbursement to a political committee which accepts donations or contributions that do not comply with the limitations, prohibitions, and reporting requirements of this Act (or any disbursement to or on behalf of any account of a political committee which is established for the purpose of accepting such donations or contributions);(ii)in subparagraph (B), by striking or at the end;(iii)in subparagraph (C), by striking expenditure and all that follows through ; or and inserting expenditure;; and(iv)by adding at the end the following new subparagraphs:(D)an independent expenditure;(E)a disbursement for an electioneering communication (within the meaning of section 304(f)(3));(F)a disbursement for a paid internet or paid digital communication that refers to a clearly identified candidate for election for Federal office and is disseminated within 60 days before a general, special or runoff election for the office sought by the candidate or 30 days before a primary or preference election, or a convention or caucus of a political party that has authority to nominate a candidate for the office sought by the candidate;(G)a disbursement for a broadcast, cable or satellite communication, or for a paid internet or paid digital communication, that promotes, supports, attacks or opposes the election of a clearly identified candidate for Federal, State, or local office (regardless of whether the communication contains express advocacy or the functional equivalent of express advocacy); or(H)a disbursement for a broadcast, cable, or satellite communication, or for a paid internet or paid digital communication, that discusses a national legislative issue of public importance in a year in which a regularly scheduled general election for Federal office is held and is made for the purpose of influencing an election held during that year, but only if the disbursement is made by a foreign principal who is a government of a foreign country or a foreign political party or an agent of such a foreign principal as defined under section 1 of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611);;(B)in paragraph (2), by striking the period at the end and inserting ; or; and(C)by adding at the end the following new paragraph:(3)a foreign national to direct, dictate, control, or directly or indirectly participate in the decision-making process of any person (including a corporation, labor organization, political committee, or political organization) with regard to the Federal or non-Federal election-related activity of such person, including any decision concerning the making of contributions, donations, expenditures, or disbursements in connection with an election for any Federal, State, or local office or any decision concerning the administration of a political committee.;(2)in subsection (b)—(A)in paragraph (1), by striking or at the end;(B)in paragraph (2), by striking the period at the end and inserting ; or; and(C)by adding at the end the following new paragraph:(3)any for-profit corporation, company, limited liability company, limited partnership, business trust, business association, or other similar entity, which is not a foreign national described in paragraph (1) and—(A)in which a foreign national described in paragraph (1) or (2) or a foreign business as defined in subsection (d) directly or indirectly holds, owns, controls, or otherwise has direct or indirect beneficial ownership of 1 percent or more of the total equity, outstanding voting shares, membership units, or other applicable ownership interests of the entity;(B)in which two or more foreign nationals described in paragraph (1) or (2) or foreign businesses as so defined, in aggregate, directly, or indirectly hold, own, control, or otherwise have direct or indirect beneficial ownership of five percent or more of the total equity, outstanding voting shares, membership units, or other applicable ownership interests of the entity;(C)over which one or more foreign nationals described in paragraph (1) or (2) or foreign businesses as so defined has the power to direct, dictate, or control the decision-making process of the entity with respect to its interests in the United States; or(D)over which one or more foreign nationals described in paragraph (1) or (2) or foreign businesses as so defined has the power to direct, dictate, or control the decision-making process of the entity with respect to activities in connection with a Federal, State, or local election, including—(i)the making of a contribution, donation, expenditure, independent expenditure, or disbursement for an electioneering communication (within the meaning of section 304(f)(3)); or(ii)the administration of a political committee established or maintained by the entity.; and(3)by adding at the end the following new subsections:(c)Certification of compliance required for carrying out activityPrior to the making in connection with an election for Federal office of any contribution, donation, expenditure, independent expenditure, or disbursement for an electioneering communication by a covered for-profit entity, as defined in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602), during a year, the chief executive officer of the entity (or, if the entity does not have a chief executive officer, the highest ranking official of the entity), shall file a certification with the Commission, under penalty of perjury, avowing that the entity is not a foreign national and that a foreign national did not direct, dictate, control, or directly or indirectly participate in the decision-making process relating to such activity in violation of subsection (a)(3), unless the chief executive officer or highest ranking official, if applicable, has previously filed such a certification within the previous 30 days.(d)Definition of foreign businessFor purposes of this section, the term foreign business means any for-profit corporation, company, limited liability company, limited partnership, business trust, business association, or other similar entity wherein a foreign national holds, owns, controls, or otherwise has directly or indirectly acquired beneficial ownership of equity or voting shares in an amount that is equal to or greater than 50 percent of the total equity or outstanding voting shares..IVAdditional requirementsACampaign Finance731.Clarification on treatment of information used to influence an election for Federal office as a contribution; clarification regarding purpose of influencing an election for Federal office(a)In generalSection 301(8) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(8)) is amended by adding at the end the following new subparagraph:(C)For purposes of subparagraph (A)(i) and section 319(a)(1)(A), material, non-public information, including opposition research, intended to be used for the purpose of influencing an election for Federal office as described in subparagraph (A)(i), or in the case of section 319(a)(1)(A), in connection with a Federal, State, or local election, shall be considered a thing of value without regard to whether the information provided has monetary value..(b)Clarification regarding purpose of influencing an election(1)ContributionsSection 301(8)(A)(i) of such Act (52 U.S.C. 30101(8)(A)(i)) is amended by inserting the following before the semicolon: (whether in whole or in part, or with the predictable effect of, influencing an election for Federal office).(2)ExpendituresSection 301(9)(A)(i) of such Act (52 U.S.C. 30101(9)(A)(i)) is amended by inserting the following before the semicolon: (whether in whole or in part, or with the predictable effect of, influencing an election for Federal office). (c)Application of penaltiesSection 309(d)(1)(A)(ii) of the such Act (52 U.S.C. 30109(d)(1)(A)(ii)) is amended—(1)by striking $2,000 or more (but less than $25,000) and inserting less than $25,000; and(2)by inserting or involving information described in section 301(8)(C), and which has a value that is not ascertainable after during a calendar year.732.Prohibition on Super PAC–Candidate coordination(a)Clarification of treatment of coordinated expenditures as contributions to candidates(1)Treatment as contribution to candidateSection 301(8)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(8)(A)), as amended by section 731, is amended—(A)by striking or at the end of clause (i);(B)by striking the period at the end of clause (ii) and inserting ; or; and(C)by adding at the end the following new clause:(iii)any payment made by any person (other than a candidate, an authorized committee of a candidate, or a political committee of a political party) for a coordinated expenditure (as such term is defined in section 328) which is not otherwise treated as a contribution under clause (i) or clause (ii)..(2)DefinitionsTitle III of such Act (52 U.S.C. 30101 et seq.), as amended by sections 141, 701, and 712, is amended by adding at the end the following new section:328.Payments for coordinated expenditures(a)Coordinated expenditures(1)In generalFor purposes of section 301(8)(A)(iii), the term coordinated expenditure means—(A)any expenditure, or any payment for a covered communication described in subsection (d), which is made in cooperation, consultation, or concert with, or at the request or suggestion of, a candidate, an authorized committee of a candidate, a political committee of a political party, or agents of the candidate or committee, as defined in subsection (b); or(B)any payment for any communication which republishes, disseminates, or distributes, in whole or in part, any video or broadcast or any written, graphic, or other form of campaign material prepared by the candidate or committee or by agents of the candidate or committee (including any excerpt or use of any video from any such broadcast or written, graphic, or other form of campaign material).(2)Exception for payments for certain communicationsA payment for a communication (including a covered communication described in subsection (d)) shall not be treated as a coordinated expenditure under this subsection if—(A)the communication appears in a news story, commentary, or editorial distributed through the facilities of any broadcasting station, newspaper, magazine, or other periodical publication, unless such facilities are owned or controlled by any political party, political committee, or candidate; or(B)the communication constitutes a candidate debate or forum conducted pursuant to regulations adopted by the Commission pursuant to section 304(f)(3)(B)(iii), or which solely promotes such a debate or forum and is made by or on behalf of the person sponsoring the debate or forum.(b)Coordination described(1)In generalFor purposes of this section, a payment is made in cooperation, consultation, or concert with, or at the request or suggestion of, a candidate, an authorized committee of a candidate, a political committee of a political party, or agents of the candidate or committee, if the payment, or any communication for which the payment is made, is not made entirely independently of the candidate, committee, or agents. For purposes of the previous sentence, a payment or communication not made entirely independently of the candidate or committee includes any payment or communication made pursuant to any general or particular understanding with, or pursuant to any communication with, the candidate, committee, or agents about the payment or communication.(2)No finding of coordination based solely on sharing of information regarding legislative or policy
 positionFor purposes of this section, a payment shall not be considered to be made by a person in cooperation, consultation, or concert with, or at the request or suggestion of, a candidate or committee, solely on the grounds that the person or the person’s agent engaged in discussions with the candidate or committee, or with any agent of the candidate or committee, regarding that person's position on a legislative or policy matter (including urging the candidate or committee to adopt that person's position), so long as there is no communication between the person and the candidate or committee, or any agent of the candidate or committee, regarding the candidate’s or committee’s campaign advertising, message, strategy, policy, polling, allocation of resources, fundraising, or other campaign activities.(3)No effect on party coordination standardNothing in this section shall be construed to affect the determination of coordination between a candidate and a political committee of a political party for purposes of section 315(d).(4)No safe harbor for use of firewallA person shall be determined to have made a payment in cooperation, consultation, or concert with, or at the request or suggestion of, a candidate or committee, in accordance with this section without regard to whether or not the person established and used a firewall or similar procedures to restrict the sharing of information between individuals who are employed by or who are serving as agents for the person making the payment.(c)Payments by coordinated spenders for covered communications(1)Payments made in cooperation, consultation, or concert with candidatesFor purposes of subsection (a)(1)(A), if the person who makes a payment for a covered communication, as defined in subsection (d), is a coordinated spender under paragraph (2) with respect to the candidate as described in subsection (d)(1), the payment for the covered communication is made in cooperation, consultation, or concert with the candidate.(2)Coordinated spender definedFor purposes of this subsection, the term coordinated spender means, with respect to a candidate or an authorized committee of a candidate, a person (other than a political committee of a political party) for which any of the following applies:(A)During the 4-year period ending on the date on which the person makes the payment, the person was directly or indirectly formed or established by or at the request or suggestion of, or with the encouragement of, the candidate (including an individual who later becomes a candidate) or committee or agents of the candidate or committee, including with the approval of the candidate or committee or agents of the candidate or committee.(B)The candidate or committee or any agent of the candidate or committee solicits funds, appears at a fundraising event, or engages in other fundraising activity on the person’s behalf during the election cycle involved, including by providing the person with names of potential donors or other lists to be used by the person in engaging in fundraising activity, regardless of whether the person pays fair market value for the names or lists provided. For purposes of this subparagraph, the term election cycle means, with respect to an election for Federal office, the period beginning on the day after the date of the most recent general election for that office (or, if the general election resulted in a runoff election, the date of the runoff election) and ending on the date of the next general election for that office (or, if the general election resulted in a runoff election, the date of the runoff election).(C)The person is established, directed, or managed by the candidate or committee or by any person who, during the 4-year period ending on the date on which the person makes the payment, has been employed or retained as a political, campaign media, or fundraising adviser or consultant for the candidate or committee or for any other entity directly or indirectly controlled by the candidate or committee, or has held a formal position with the candidate or committee (including a position as an employee of the office of the candidate at any time the candidate held any Federal, State, or local public office during the 4-year period).(D)The person has retained the professional services of any person who, during the 2-year period ending on the date on which the person makes the payment, has provided or is providing professional services relating to the campaign to the candidate or committee, without regard to whether the person providing the professional services used a firewall. For purposes of this subparagraph, the term professional services includes any services in support of the candidate’s or committee’s campaign activities, including advertising, message, strategy, policy, polling, allocation of resources, fundraising, and campaign operations, but does not include accounting or legal services.(E)The person is established, directed, or managed by a member of the immediate family of the candidate, or the person or any officer or agent of the person has had more than incidental discussions about the candidate’s campaign with a member of the immediate family of the candidate. For purposes of this subparagraph, the term immediate family has the meaning given such term in section 9004(e) of the Internal Revenue Code of 1986.(d)Covered communication defined(1)In generalFor purposes of this section, the term covered communication means, with respect to a candidate or an authorized committee of a candidate, a public communication (as defined in section 301(22)) which—(A)expressly advocates the election of the candidate or the defeat of an opponent of the candidate (or contains the functional equivalent of express advocacy);(B)promotes or supports the election of the candidate, or attacks or opposes the election of an opponent of the candidate (regardless of whether the communication expressly advocates the election or defeat of a candidate or contains the functional equivalent of express advocacy); or(C)refers to the candidate or an opponent of the candidate but is not described in subparagraph (A) or subparagraph (B), but only if the communication is disseminated during the applicable election period.(2)Applicable election periodIn paragraph (1)(C), the applicable election period with respect to a communication means—(A)in the case of a communication which refers to a candidate in a general, special, or runoff election, the 120-day period which ends on the date of the election; or(B)in the case of a communication which refers to a candidate in a primary or preference election, or convention or caucus of a political party that has authority to nominate a candidate, the 60-day period which ends on the date of the election or convention or caucus.(3)Special rules for communications involving congressional candidatesFor purposes of this subsection, a public communication shall not be considered to be a covered communication with respect to a candidate for election for an office other than the office of President or Vice President unless it is publicly disseminated or distributed in the jurisdiction of the office the candidate is seeking.(e)Penalty(1)Determination of amountAny person who knowingly and willfully commits a violation of this Act by making a contribution which consists of a payment for a coordinated expenditure shall be fined an amount equal to the greater of—(A)in the case of a person who makes a contribution which consists of a payment for a coordinated expenditure in an amount exceeding the applicable contribution limit under this Act, 300 percent of the amount by which the amount of the payment made by the person exceeds such applicable contribution limit; or(B)in the case of a person who is prohibited under this Act from making a contribution in any amount, 300 percent of the amount of the payment made by the person for the coordinated expenditure.(2)Joint and several liabilityAny director, manager, or officer of a person who is subject to a penalty under paragraph (1) shall be jointly and severally liable for any amount of such penalty that is not paid by the person prior to the expiration of the 1-year period which begins on the date the Commission imposes the penalty or the 1-year period which begins on the date of the final judgment following any judicial review of the Commission’s action, whichever is later..(3)Effective date(A)Repeal of existing regulations on coordinationEffective upon the expiration of the 90-day period which begins on the date of the enactment of this Act—(i)the regulations on coordinated communications adopted by the Federal Election Commission which are in effect on the date of the enactment of this Act (as set forth in 11 CFR Part 109, Subpart C, under the heading Coordination) are repealed; and(ii)the Federal Election Commission shall promulgate new regulations on coordinated communications which reflect the amendments made by this Act.(B)Effective dateThe amendments made by this subsection shall apply with respect to payments made on or after the expiration of the 120-day period which begins on the date of the enactment of this Act, without regard to whether or not the Federal Election Commission has promulgated regulations in accordance with paragraph (1)(B) as of the expiration of such period.(b)Clarification of ban on fundraising for super PACs by Federal candidates and officeholdersSection 323(e)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30125(e)(1)) is amended—(1)by striking or at the end of subparagraph (A);(2)by striking the period at the end of subparagraph (B) and inserting ; or; and(3)by adding at the end the following new subparagraph:(C)solicit, receive, direct, or transfer funds to or on behalf of any political committee which accepts donations or contributions that do not comply with the limitations, prohibitions, and reporting requirements of this Act (or to or on behalf of any account of a political committee which is established for the purpose of accepting such donations or contributions), or to or on behalf of any political organization under section 527 of the Internal Revenue Code of 1986 which accepts such donations or contributions (other than a committee of a State or local political party or a candidate for election for State or local office)..733.Disclosure of major donors, bundlers, and finance events in presidential campaignsSection 304 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104), as amended by section 141, is amended by adding at the end the following new subsection:(i)Disclosure of major donors, bundlers, and finance events in Presidential campaignsEach report under this section by an authorized committee of a candidate for the Office of President shall include the following information with respect to the reporting period:(1)The names and addresses of all donors, bundlers, and fundraisers who are given titles, including national or regional finance committee members.(2)The names and addresses of all members of fundraiser host committees.(3) The names and addresses of all persons specifically invited to campaign fundraisers.(4)The dates and locations of all fundraisers..734.Lowering contribution limits; repeal of special contribution limits for contributions to national parties for certain purposes(a)Decrease in individual limits for certain contributionsSection 315(a)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(a)(1)) is amended—(1)in subparagraph (A), by striking $2,000 and inserting $1,000; and(2)in subparagraph (B), by striking $25,000 and inserting $10,000. (b)Repeal of special contribution limits for contributions to national parties for certain purposes(1)In generalSection 315(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(a)) is amended—(A)in paragraph (1)(B), by striking , or, in the case of contributions made to any of the accounts described in paragraph (9), exceed 300 percent of the amount otherwise applicable under this subparagraph with respect to such calendar year;(B)in paragraph (2)(B), by striking , or, in the case of contributions made to any of the accounts described in paragraph (9), exceed 300 percent of the amount otherwise applicable under this subparagraph with respect to such calendar year; and(C)by striking paragraph (9).(2)Conforming amendmentSection 315(d) of such Act (52 U.S.C. 30116(d)) is amended by striking paragraph (5).(3)Return of previously contributed amountsNot later than 90 days after the effective date under subsection (d), each political committee established and maintained by a political party shall distribute all amounts in accounts described in section 315(a)(9) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(a)(9)) to individuals who made contributions to such accounts. The amount distributed to any contributor form any account shall bear the same ratio to the amount of contributions made by such contributor to such account as the balance of such account on such effective date bears to the total amount of contributions made to such account.(c)Indexing of revised contribution limitsSection 315(c) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441a(c)) is amended—(1)in paragraph (1)(B)—(A)by redesignating clauses (i) through (iii) as subclauses (I) through (III), respectively, and indenting appropriately;(B)in subclause (I), as resdesignated by subparagraph (A), by striking (a)(1)(A), (a)(1)(B),;(C)in subclause (III), as redesignated by such subparagraph—(i)by striking clause (i) and inserting subclause (I); and(ii)by striking the period at the end and inserting ; and;(D)in the matter preceding subclause (I), as so redesignated, by striking subparagraph (C), in any calendar year and inserting “subparagraph (C)—(i)in any calendar year; and(E)by adding at the end the following new clause:(ii)in any calendar year after 2021—(I)a limitation established by subsection (a)(1)(A) or (a)(1)(B) shall be increased by the percent difference determined under subparagraph (A);(II)each amount so increased shall remain in effect for the calendar year; and(III)if any amount after adjustment under subclause (I) is not a multiple of $100, such amount shall be rounded to the nearest multiple of $100.; and(2)in paragraph (2)(B)—(A)in clause (i), by striking and;(B)in clause (ii)—(i)by striking (a)(1)(A), (a)(1)(B), (a)(3), and inserting (a)(3); and(ii)by striking the period and inserting ; and; and(C)by adding at the end the following:(iii)for purposes of subsections (a)(1)(A) and (a)(1)(B), calendar year 2020..(d)Effective dateThe amendments made by this section shall apply with respect to contributions made on or after January 1, 2021.735.Restrictions on testing the watersSection 315(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(a)) is amended by adding at the end the following new paragraph:(10)For purposes of paragraph (7)(B):(A)The term expenditure made in cooperation, consultation, or concert with, or at the request or suggestion of a candidate, his authorized political committees, or their agents includes an expenditure made by a person—(i)that during the four years preceding the expenditure (for the office of President) or during the two years preceding the expenditure (for all other expenditures) was directly or indirectly established, maintained, controlled, or principally funded by a candidate, the candidate’s committee, or an immediate family member of a candidate;(ii)that during the four years preceding the expenditure (for the office of President) or during the two years preceding the expenditure (for all other expenditures) employed or otherwise retained the services (other than accounting or legal services) of a person who, whether paid or unpaid, at any point during the same four-year or two-year period, had or exercised executive or managerial authority for the candidate, or acted as an agent of the candidate; or(iii)for whom during the four years preceding the expenditure (for the office of President) or during the two years preceding the expenditure (for all other expenditures) the candidate or candidate’s committee solicited funds, provided non-public fundraising information or strategy, or appeared as a featured guest at a fundraising event.(B)The term expenditure has the meaning given that term in section 301 and section 316(b) and also includes the following, when conducted by a person described in subparagraph (A) of this paragraph:(i)A public communication as defined in section 301(22) that—(I)expressly advocates for the nomination or election of a clearly identified candidate for Federal office or against the nomination or election of a candidate for such office, or that is the functional equivalent of such express advocacy;(II)promotes or supports a candidate for Federal office, or attacks or opposes a candidate for such office (regardless of whether the communication expressly advocates the election or defeat of a candidate or is the functional equivalent of express advocacy); or(III)refers to a clearly identified candidate for Federal office at any time from 120 days before a primary election or nominating caucus or convention through the general election, and is disseminated in the jurisdiction where the election for the office the candidate is seeking is held.(ii)A disbursement for partisan voter activity (such as partisan voter registration, get-out-the-vote activity, phone banking, or generic campaign activity) in the jurisdiction where the election for the office the candidate is seeking is held.(iii)A disbursement to pay for research, design, or production costs, polling expenses, data analytics, creating or purchasing mailing or social media lists, or other activities related to those described in clause (i) or (ii).(C)The term candidate includes any person who is a candidate for Federal office at the time of the expenditure, regardless of whether such person was a candidate at the time of the conduct described in subparagraph (A)..736.Personal use ban for leadership PACSSection 313(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114(a)) is amended, in the matter preceding paragraph (1), by inserting or a leadership PAC (as defined in subsection (c)(4)) of a candidate after by a candidate.737.Prohibition on joint fundraising committeesSection 302(e) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30102(e)) is amended—(1)in paragraph (3)(A)—(A)by striking clause (ii);(B)in clause (i), by striking ; and and inserting a period; and(C)by striking except that and all that follows through the candidate and inserting except that the candidate; and(2)by adding at the end the following new paragraph:(6)A political committee may not engage in joint fundraising with other political committees or with unregistered committees or organizations..BProhibition on the appointment of big donor ambassadors and chiefs of mission738.Prohibition on the appointment of big donor ambassadors and chiefs of mission Section 304(a) of the Foreign Service Act of 1980 (22 U.S.C. 3944(a)) is amended— (1)in paragraph (3)—(A)by inserting (A) before Contributions;(B)by striking should not and inserting shall not; and(C)by adding at the end the following: “The President may not appoint as chief of mission any individual who has made any contribution or bundled contribution in any amount to the political campaign of the President or an authorized committee of the President (as those terms are defined in paragraph (4)(B)(ii)).(B)An individual who would otherwise be prohibited from appointment as chief of mission under subparagraph (A) because of one or more contributions or bundled contributions may be appointed by the President if such individual receives a full refund for each such contribution or bundled contribution prior to the President providing the report required under paragraph (4). ; and(2)in paragraph (4)—(A)by inserting (A) before The President; and(B)by adding at the end the following new subparagraph:(B)(i)The report required under subparagraph (A) shall include—(I)an explanation of the nominee’s knowledge, if applicable, of the principal language or dialect of the country in which the individual is to serve, and knowledge, if applicable, of the history, culture, economic and political institutions, and interests of that country and its people; and(II)a certification of the President that the nominee, in accordance with this Act—(aa)did not make any contributions or bundled contributions in any amount to the political campaign of the President or an authorized committee of the President at any time preceding the date that the Committee on Foreign Relations of the Senate receives the nominee’s nomination; or(bb)has received a full refund for each such contribution or bundled contribution. (ii)In this subparagraph, the terms contribution, bundled contribution, and authorized committee have the meanings given those terms in title III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.)..BStrengthening Oversight of Online Political Advertising741.Expansion of definition of public communication(a)In generalParagraph (22) of section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(22)) is amended by striking or satellite communication and inserting satellite, paid internet, or paid digital communication.(b)Treatment of contributions and expendituresSection 301 of such Act (52 U.S.C. 30101) is amended—(1)in paragraph (8)(B)—(A)by striking on broadcasting stations, or in newspapers, magazines, or similar types of general public political advertising in clause (v) and inserting in any public communication;(B)by striking broadcasting, newspaper, magazine, billboard, direct mail, or similar type of general public communication or political advertising in clause (ix)(1) and inserting public communication; and(C)by striking but not including the use of broadcasting, newspapers, magazines, billboards, direct mail, or similar types of general public communication or political advertising in clause (x) and inserting but not including use in any public communication; and(2)in paragraph (9)(B)—(A)by amending clause (i) to read as follows:(i)any news story, commentary, or editorial distributed through the facilities of any broadcasting station or any print, online, or digital newspaper, magazine, blog, publication, or periodical, unless such broadcasting, print, online, or digital facilities are owned or controlled by any political party, political committee, or candidate;; and(B)in clause (iv), by striking on broadcasting stations, or in newspapers, magazines, or similar types of general public political advertising and inserting in any public communication.(c)Disclosure and disclaimer statementsSubsection (a) of section 318 of such Act (52 U.S.C. 30120) is amended—(1)by striking financing any communication through any broadcasting station, newspaper, magazine, outdoor advertising facility, mailing, or any other type of general public political advertising and inserting financing any public communication; and(2)by striking solicits any contribution through any broadcasting station, newspaper, magazine, outdoor advertising facility, mailing, or any other type of general public political advertising and inserting solicits any contribution through any public communication.742.Expansion of definition of electioneering communication(a)Application to qualified internet and digital communications(1)In generalSubparagraph (A) of section 304(f)(3) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(f)(3)(A)) is amended by striking or satellite communication each place it appears in clauses (i) and (ii) and inserting satellite, or qualified internet or digital communication.(2)Qualified internet or digital communicationParagraph (3) of section 304(f) of such Act (52 U.S.C. 30104(f)) is amended by adding at the end the following new subparagraph:(D)Qualified internet or digital communicationThe term qualified internet or digital communication means any communication which is placed or promoted for a fee on an online platform (as defined in subsection (k)(3))..(b)Nonapplication of relevant electorate to online communicationsSection 304(f)(3)(A)(i)(III) of such Act (52 U.S.C. 30104(f)(3)(A)(i)(III)) is amended by inserting any broadcast, cable, or satellite before communication.(c)News exemptionSection 304(f)(3)(B)(i) of such Act (52 U.S.C. 30104(f)(3)(B)(i)) is amended to read as follows:(i)a communication appearing in a news story, commentary, or editorial distributed through the facilities of any broadcasting station or any online or digital newspaper, magazine, blog, publication, or periodical, unless such broadcasting, online, or digital facilities are owned or controlled by any political party, political committee, or candidate;.743.Application of disclaimer statements to online communications(a)Clear and conspicuous manner requirementSubsection (a) of section 318 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30120(a)) is amended—(1)by striking shall clearly state each place it appears in paragraphs (1), (2), and (3) and inserting shall state in a clear and conspicuous manner; and(2)by adding at the end the following flush sentence: For purposes of this section, a communication does not make a statement in a clear and conspicuous manner if it is difficult to read or hear or if the placement is easily overlooked..(b)Special rules for qualified internet or digital communications(1)In generalSection 318 of such Act (52 U.S.C. 30120) is amended by adding at the end the following new subsection:(e)Special rules for qualified internet or digital communications(1)Special rules with respect to statementsIn the case of any communication to which this section applies which is a qualified internet or digital communication (as defined in section 304(f)(3)(D)) which is disseminated through a medium in which the provision of all of the information specified in this section is not possible, the communication shall, in a clear and conspicuous manner—(A)state the name of the person who paid for the communication; and(B)provide a means for the recipient of the communication to obtain the remainder of the information required under this section with minimal effort and without receiving or viewing any additional material other than such required information.(2)Safe harbor for determining clear and conspicuous mannerA statement in a qualified internet or digital communication (as defined in section 304(f)(3)(D)) shall be considered to be made in a clear and conspicuous manner as provided in subsection (a) if the communication meets the following requirements:(A)Text or graphic communicationsIn the case of a text or graphic communication, the statement—(i)appears in letters at least as large as the majority of the text in the communication; and(ii)meets the requirements of paragraphs (2) and (3) of subsection (c).(B)Audio communicationsIn the case of an audio communication, the statement is spoken in a clearly audible and intelligible manner at the beginning or end of the communication and lasts at least 3 seconds.(C)Video communicationsIn the case of a video communication which also includes audio, the statement—(i)is included at either the beginning or the end of the communication; and(ii)is made both in—(I)a written format that meets the requirements of subparagraph (A) and appears for at least 4 seconds; and(II)an audible format that meets the requirements of subparagraph (B).(D)Other communicationsIn the case of any other type of communication, the statement is at least as clear and conspicuous as the statement specified in subparagraph (A), (B), or (C)..(2)Nonapplication of certain exceptionsThe exceptions provided in section 110.11(f)(1) (i) and (ii) of title 11, Code of Federal Regulations, or any successor to such rules, shall have no application to qualified internet or digital communications (as defined in section 304(f)(3)(D) of the Federal Election Campaign Act of 1971, as added by this Act).(c)Modification of additional requirements for certain communicationsSection 318(d) of such Act (52 U.S.C. 30120(d)) is amended—(1)in paragraph (1)(A)—(A)by striking which is transmitted through radio and inserting which is in an audio format; and(B)by striking By radio in the heading and inserting Audio format;(2)in paragraph (1)(B)—(A)by striking which is transmitted through television and inserting which is in video format; and(B)by striking By television in the heading and inserting Video format; and(3)in paragraph (2)—(A)by striking transmitted through radio or television and inserting made in audio or video format; and(B)by striking through television in the second sentence and inserting in video format.744.Political record requirements for online platforms(a)In generalSection 304 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104), as amended by sections 141 and 733, is further amended by adding at the end the following new subsection:(j)Disclosure of certain online advertisements(1)In general(A)Requirements for online platformsAn online platform shall maintain, and make available for online public inspection in machine readable format, a complete record of any request to purchase on such online platform a qualified political advertisement which is made by a person whose aggregate requests to purchase qualified political advertisements on such online platform during the calendar year exceeds $500.(B)Requirements for advertisersAny person who requests to purchase a qualified political advertisement on an online platform shall provide the online platform with such information as is necessary for the online platform to comply with the requirements of subparagraph (A).(2)Contents of recordA record maintained under paragraph (1)(A) shall contain—(A)a digital copy of the qualified political advertisement;(B)a description of the audience targeted by the advertisement, the number of views generated from the advertisement, and the date and time that the advertisement is first displayed and last displayed; and(C)information regarding—(i)the average rate charged for the advertisement;(ii)the name of the candidate to which the advertisement refers and the office to which the candidate is seeking election, the election to which the advertisement refers, or the national legislative issue to which the advertisement refers (as applicable);(iii)in the case of a request made by, or on behalf of, a candidate, the name of the candidate, the authorized committee of the candidate, and the treasurer of such committee; and(iv)in the case of any request not described in clause (iii), the name of the person purchasing the advertisement, the name, address, and phone number of a contact person for such person, and a list of the chief executive officers or members of the executive committee or of the board of directors of such person.(3)Online platformFor purposes of this subsection, the term online platform means any public-facing website, web application, or digital application (including a social network, ad network, or search engine) which—(A)sells qualified political advertisements; and(B)has 50,000,000 or more unique monthly United States visitors or users for a majority of months during the preceding 12 months.(4)Qualified political advertisementFor purposes of this subsection, the term qualified political advertisement means any advertisement (including search engine marketing, display advertisements, video advertisements, native advertisements, and sponsorships) that—(A)is made by or on behalf of a candidate; or(B)communicates a message relating to any political matter of national importance, including—(i)a candidate;(ii)any election to Federal office; or(iii)a national legislative issue of public importance.(5)Time to maintain fileThe information required under this subsection shall be made available as soon as possible and shall be retained by the online platform for a period of not less than 4 years.(6)PenaltiesFor penalties for failure by online platforms, and persons requesting to purchase a qualified political advertisement on online platforms, to comply with the requirements of this subsection, see section 309..(b)RulemakingNot later than 90 days after the date of the enactment of this Act, the Federal Election Commission shall establish rules—(1)requiring common data formats for the record required to be maintained under section 304(j) of the Federal Election Campaign Act of 1971 (as added by subsection (a)) so that all online platforms submit and maintain data online in a common, machine-readable and publicly accessible format; and(2)establishing search interface requirements relating to such record, including searches by candidate name, issue, purchaser, and date.(c)ReportingNot later than 2 years after the date of the enactment of this Act, and biannually thereafter, the Chairman of the Federal Election Commission shall submit a report to Congress on—(1)matters relating to compliance with and the enforcement of the requirements of section 304(j) of the Federal Election Campaign Act of 1971, as added by subsection (a);(2)recommendations for any modifications to such section to assist in carrying out its purposes; and(3)identifying ways to bring transparency and accountability to political advertisements distributed online for free.745.Preventing contributions, expenditures, independent expenditures, and disbursements for
			 electioneering communications by foreign nationals in the form of online
 advertisingSection 319 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121), as amended by section 721, is amended by adding at the end the following new subsection:(e)Each television or radio broadcast station, provider of cable or satellite television, or online platform (as defined in section 304(k)(3)) shall exercise due diligence to ensure that communications described in section 318(a) and made available by such station, provider, or platform are not purchased by a foreign national, directly or indirectly..CPublic FinancingISmall Dollar Financing of Senate Election Campaigns751.Eligibility requirements and benefits of fair elections financing of senate election campaignsThe Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by adding at the end the following:VFair Elections Financing of Senate Election CampaignsAGeneral provisions501.DefinitionsIn this title:(1)Allocation from the fundThe term allocation from the Fund means an allocation of money from the Freedom From Influence Fund to a participating candidate pursuant to section 522.(2)CommissionThe term Commission means the Federal Election Commission.(3)Enhanced matching contributionThe term enhanced matching contribution means an enhanced matching payment provided to a participating candidate for qualified small dollar contributions, as provided under section 524.(4)Enhanced support qualifying periodThe term enhanced support qualifying period means, with respect to a general election, the period which begins 60 days before the date of the election and ends 14 days before the date of the election.(5)Fair elections qualifying periodThe term Fair Elections qualifying period means, with respect to any candidate for Senator, the period—(A)beginning on the date on which the candidate files a statement of intent under section 511(a)(1); and(B)ending on the date that is 30 days before—(i)the date of the primary election; or(ii)in the case of a State that does not hold a primary election, the date prescribed by State law as the last day to qualify for a position on the general election ballot.(6)Fair elections start dateThe term Fair Elections start date means, with respect to any candidate, the date that is 180 days before—(A)the date of the primary election; or(B)in the case of a State that does not hold a primary election, the date prescribed by State law as the last day to qualify for a position on the general election ballot.(7)FundThe term Fund means the Freedom From Influence Fund established by section 502.(8)Immediate familyThe term immediate family means, with respect to any candidate—(A)the candidate’s spouse;(B)a child, stepchild, parent, grandparent, brother, half-brother, sister, or half-sister of the candidate or the candidate’s spouse; and(C)the spouse of any person described in subparagraph (B).(9)Matching contributionThe term matching contribution means a matching payment provided to a participating candidate for qualified small dollar contributions, as provided under section 523.(10)Nonparticipating candidateThe term nonparticipating candidate means a candidate for Senator who is not a participating candidate.(11)Participating candidateThe term participating candidate means a candidate for Senator who is certified under section 514 as being eligible to receive an allocation from the Fund.(12)Qualifying contributionThe term qualifying contribution means, with respect to a candidate, a contribution that—(A)is in an amount that is—(i)not less than the greater of $5 or the amount determined by the Commission under section 531; and(ii)not more than the greater of $200 or the amount determined by the Commission under section 531;(B)is made by an individual—(i)who is a resident of the State in which such candidate is seeking election; and(ii)who is not otherwise prohibited from making a contribution under this Act;(C)is made during the Fair Elections qualifying period; and(D)meets the requirements of section 512(b).(13)Qualified small dollar contributionThe term qualified small dollar contribution means, with respect to a candidate, any contribution (or series of contributions)—(A)which is not a qualifying contribution (or does not include a qualifying contribution);(B)which is made by an individual who is not prohibited from making a contribution under this Act; and(C)the aggregate amount of which does not exceed the greater of—(i)$200 per election; or(ii)the amount per election determined by the Commission under section 531.(14)Qualifying multicandidate political committee contribution(A)In generalThe term qualifying multicandidate political committee contribution means any contribution to a candidate that is made from a qualified account of a multicandidate political committee (within the meaning of section 315(a)(2)).(B)Qualified accountFor purposes of subparagraph (A), the term qualified account means, with respect to a multicandidate political committee, a separate, segregated account of the committee that consists solely of contributions which meet the following requirements:(i)All contributions to such account are made by individuals who are not prohibited from making contributions under this Act.(ii)The aggregate amount of contributions from each individual to such account and all other accounts of the political committee do not exceed the amount described in paragraph (13)(C).502.Freedom from influence fund(a)EstablishmentThere is established in the Treasury a fund to be known as the Freedom From Influence Fund.(b)Amounts held by fundThe Fund shall consist of the following amounts:(1)Assessments against fines, settlements, and penaltiesAmounts transferred under section 3015 of title 18, United States Code, section 9707 of title 31, United States Code, and section 6761 of the Internal Revenue Code of 1986.(2)DepositsAmounts deposited into the Fund under—(A)section 513(c) (relating to exceptions to contribution requirements);(B)section 521(c) (relating to remittance of unused payments from the Fund); and(C)section 532 (relating to violations).(3)Investment returnsInterest on, and the proceeds from, the sale or redemption of any obligations held by the Fund under subsection (c).(c)InvestmentThe Commission shall invest portions of the Fund in obligations of the United States in the same manner as provided under section 9602(b) of the Internal Revenue Code of 1986.(d)Use of fund To make payments to participating candidates(1)Payments to participating candidatesAmounts in the Fund shall be available without further appropriation or fiscal year limitation to make payments to participating candidates as provided in this title.(2)Mandatory reduction of payments in case of insufficient amounts in fund(A)Advance audits by commissionNot later than 90 days before the first day of each election cycle (beginning with the first election cycle that begins after the date of the enactment of this title), the Commission shall—(i)audit the Fund to determine whether the amounts in the Fund will be sufficient to make payments to participating candidates in the amounts provided in this title during such election cycle; and(ii)submit a report to Congress describing the results of the audit.(B)Reductions in amount of payments(i)Automatic reduction on pro rata basisIf, on the basis of the audit described in subparagraph (A), the Commission determines that the amount anticipated to be available in the Fund with respect to the election cycle involved is not, or may not be, sufficient to satisfy the full entitlements of participating candidates to payments under this title for such election cycle, the Commission shall reduce each amount which would otherwise be paid to a participating candidate under this title by such pro rata amount as may be necessary to ensure that the aggregate amount of payments anticipated to be made with respect to the election cycle will not exceed the amount anticipated to be available for such payments in the Fund with respect to such election cycle.(ii)Restoration of reductions in case of availability of sufficient funds during election cycleIf, after reducing the amounts paid to participating candidates with respect to an election cycle under clause (i), the Commission determines that there are sufficient amounts in the Fund to restore the amount by which such payments were reduced (or any portion thereof), to the extent that such amounts are available, the Commission may make a payment on a pro rata basis to each such participating candidate with respect to the election cycle in the amount by which such candidate’s payments were reduced under clause (i) (or any portion thereof, as the case may be).(iii)No use of amounts from other sourcesIn any case in which the Commission determines that there are insufficient moneys in the Fund to make payments to participating candidates under this title, moneys shall not be made available from any other source for the purpose of making such payments.(e)Use of fund To make other paymentsIn addition to the use described in subsection (d), amounts in the Fund shall be available without further appropriation or fiscal year limitation—(1)to make payments under chapter 95 of subtitle H of the Internal Revenue Code of 1986 pursuant to sections 9006(b) and 9008(j) of such Code, subject to reductions under section 9013(b) of such Code; and(2)to make payments to candidates under chapter 96 of subtitle H of the Internal Revenue Code of 1986, subject to reductions under section 9043(b) of such Code.(f)Effective dateThis section shall take effect on the date of the enactment of this title.BEligibility and certification511.Eligibility(a)In generalA candidate for Senator is eligible to receive an allocation from the Fund for any election if the candidate meets the following requirements:(1)The candidate files with the Commission a statement of intent to seek certification as a participating candidate under this title during the period beginning on the Fair Elections start date and ending on the last day of the Fair Elections qualifying period.(2)The candidate meets the qualifying contribution requirements of section 512.(3)Not later than the last day of the Fair Elections qualifying period, the candidate files with the Commission an affidavit signed by the candidate and the treasurer of the candidate’s principal campaign committee declaring that the candidate—(A)has complied and, if certified, will comply with the contribution and expenditure requirements of section 513;(B)if certified, will not run as a nonparticipating candidate during such year in any election for the office that such candidate is seeking; and(C)has either qualified or will take steps to qualify under State law to be on the ballot.(b)General electionNotwithstanding subsection (a), a candidate shall not be eligible to receive an allocation from the Fund for a general election or a general runoff election unless the candidate’s party nominated the candidate to be placed on the ballot for the general election or the candidate otherwise qualified to be on the ballot under State law.512.Qualifying contribution requirement(a)In generalA candidate for Senator meets the requirement of this section if, during the Fair Elections qualifying period, the candidate obtains—(1)a number of qualifying contributions equal to the greater of—(A)the sum of—(i)2,000; plus(ii)500 for each congressional district in the State with respect to which the candidate is seeking election; or(B)the amount determined by the Commission under section 531; and(2)a total dollar amount of qualifying contributions equal to the greater of—(A)10 percent of the amount of the allocation such candidate would be entitled to receive for the primary election under section 522(c)(1) (determined without regard to paragraph (5) thereof) if such candidate were a participating candidate; or(B)the amount determined by the Commission under section 531.(b)Requirements relating to receipt of qualifying contributionEach qualifying contribution—(1)may be made by means of a personal check, money order, debit card, credit card, or electronic payment account;(2)shall be accompanied by a signed statement containing—(A)the contributor’s name and the contributor’s address in the State in which the contributor is registered to vote; and(B)an oath declaring that the contributor—(i)understands that the purpose of the qualifying contribution is to show support for the candidate so that the candidate may qualify for Fair Elections financing;(ii)is making the contribution in his or her own name and from his or her own funds;(iii)has made the contribution willingly; and(iv)has not received anything of value in return for the contribution; and(3)shall be acknowledged by a receipt that is sent to the contributor with a copy kept by the candidate for the Commission and a copy kept by the candidate for the election authorities in the State with respect to which the candidate is seeking election.(c)Verification of qualifying contributionsThe Commission shall establish procedures for the auditing and verification of qualifying contributions to ensure that such contributions meet the requirements of this section.513.Contribution and expenditure requirements(a)General ruleA candidate for Senator meets the requirements of this section if, during the election cycle of the candidate, the candidate—(1)except as provided in subsection (b), accepts no contributions other than—(A)qualifying contributions;(B)qualified small dollar contributions;(C)qualifying multicandidate political committee contributions;(D)allocations from the Fund under section 522;(E)matching contributions under section 523;(F)enhanced matching contributions under section 524; and(G)vouchers provided to the candidate under section 525;(2)makes no expenditures from any amounts other than from—(A)qualifying contributions;(B)qualified small dollar contributions;(C)qualifying multicandidate political committee contributions;(D)allocations from the Fund under section 522;(E)matching contributions under section 523;(F)enhanced matching contributions under section 524; and(G)vouchers provided to the candidate under section 525; and(3)makes no expenditures from personal funds or the funds of any immediate family member (other than funds received through qualified small dollar contributions and qualifying contributions).For purposes of this subsection, a payment made by a political party in coordination with a
			 participating candidate shall not be treated as a contribution to or as an
 expenditure made by the participating candidate.(b)Contributions for leadership PACs, etcA political committee of a participating candidate which is not an authorized committee of such candidate may accept contributions other than contributions described in subsection (a)(1) from any person if—(1)the aggregate contributions from such person for any calendar year do not exceed $200; and(2)no portion of such contributions is disbursed in connection with the campaign of the participating candidate.(c)ExceptionNotwithstanding subsection (a), a candidate shall not be treated as having failed to meet the requirements of this section if any contributions that are not qualified small dollar contributions, qualifying contributions, qualifying multicandidate political committee contributions, or contributions that meet the requirements of subsection (b) and that are accepted before the date the candidate files a statement of intent under section 511(a)(1) are—(1)returned to the contributor; or(2)submitted to the Commission for deposit in the Fund.514.Certification(a)In generalNot later than 5 days after a candidate for Senator files an affidavit under section 511(a)(3), the Commission shall—(1)certify whether or not the candidate is a participating candidate; and(2)notify the candidate of the Commission’s determination.(b)Revocation of certification(1)In generalThe Commission may revoke a certification under subsection (a) if—(A)a candidate fails to qualify to appear on the ballot at any time after the date of certification; or(B)a candidate otherwise fails to comply with the requirements of this title, including any regulatory requirements prescribed by the Commission.(2)Repayment of benefitsIf certification is revoked under paragraph (1), the candidate shall repay to the Fund an amount equal to the value of benefits received under this title plus interest (at a rate determined by the Commission) on any such amount received.CBenefits521.Benefits for participating candidates(a)In generalFor each election with respect to which a candidate is certified as a participating candidate under section 514, such candidate shall be entitled to—(1)an allocation from the Fund to make or obligate to make expenditures with respect to such election, as provided in section 522;(2)matching contributions, as provided in section 523;(3)enhanced matching contributions, as provided in section 524; and(4)for the general election, vouchers for broadcasts of political advertisements, as provided in section 525.(b)Restriction on uses of allocations from the fundAllocations from the Fund received by a participating candidate under section 522, matching contributions under section 523, and enhanced matching contributions under section 524 may only be used for campaign-related costs.(c)Remitting allocations from the fund(1)In generalNot later than the date that is 45 days after an election in which the participating candidate appeared on the ballot, such participating candidate shall remit to the Commission for deposit in the Fund an amount equal to the lesser of—(A)the amount of money in the candidate’s campaign account; or(B)the sum of the allocations from the Fund received by the candidate under section 522, the matching contributions received by the candidate under section 523, and the enhanced matching contributions under section 524.(2)ExceptionIn the case of a candidate who qualifies to be on the ballot for a primary runoff election, a general election, or a general runoff election, the amounts described in paragraph (1) may be retained by the candidate and used in such subsequent election.522.Allocations from the fund(a)In generalThe Commission shall make allocations from the Fund under section 521(a)(1) to a participating candidate—(1)in the case of amounts provided under subsection (c)(1), not later than 48 hours after the date on which such candidate is certified as a participating candidate under section 514;(2)in the case of a general election, not later than 48 hours after—(A)the date of the certification of the results of the primary election or the primary runoff election; or(B)in any case in which there is no primary election, the date the candidate qualifies to be placed on the ballot; and(3)in the case of a primary runoff election or a general runoff election, not later than 48 hours after the certification of the results of the primary election or the general election, as the case may be.(b)Method of paymentThe Commission shall distribute funds available to participating candidates under this section through the use of an electronic funds exchange or a debit card.(c)Amounts(1)Primary election allocation; initial allocationExcept as provided in paragraph (5), the Commission shall make an allocation from the Fund for a primary election to a participating candidate in an amount equal to 67 percent of the base amount with respect to such participating candidate.(2)Primary runoff election allocationThe Commission shall make an allocation from the Fund for a primary runoff election to a participating candidate in an amount equal to 25 percent of the amount the participating candidate was eligible to receive under this section for the primary election.(3)General election allocationExcept as provided in paragraph (5), the Commission shall make an allocation from the Fund for a general election to a participating candidate in an amount equal to the base amount with respect to such candidate.(4)General runoff election allocationThe Commission shall make an allocation from the Fund for a general runoff election to a participating candidate in an amount equal to 25 percent of the base amount with respect to such candidate.(5)Uncontested elections(A)In generalIn the case of a primary or general election that is an uncontested election, the Commission shall make an allocation from the Fund to a participating candidate for such election in an amount equal to 25 percent of the allocation which such candidate would be entitled to under this section for such election if this paragraph did not apply.(B)Uncontested election definedFor purposes of this subparagraph, an election is uncontested if not more than 1 candidate has campaign funds (including payments from the Fund) in an amount equal to or greater than 10 percent of the allocation a participating candidate would be entitled to receive under this section for such election if this paragraph did not apply.(d)Base amount(1)In generalExcept as otherwise provided in this subsection, the base amount for any candidate is an amount equal to the greater of—(A)the sum of—(i)$750,000; plus(ii)$150,000 for each congressional district in the State with respect to which the candidate is seeking election; or(B)the amount determined by the Commission under section 531.(2)IndexingIn each even-numbered year after 2025—(A)each dollar amount under paragraph (1)(A) shall be increased by the percent difference between the price index (as defined in section 315(c)(2)(A)) for the 12 months preceding the beginning of such calendar year and the price index for calendar year 2022;(B)each dollar amount so increased shall remain in effect for the 2-year period beginning on the first day following the date of the last general election in the year preceding the year in which the amount is increased and ending on the date of the next general election; and(C)if any amount after adjustment under subparagraph (A) is not a multiple of $100, such amount shall be rounded to the nearest multiple of $100.523.Matching payments for qualified small dollar contributions(a)In generalThe Commission shall pay to each participating candidate an amount equal to 600 percent of the amount of qualified small dollar contributions received by the candidate from individuals who are residents of the State in which such participating candidate is seeking election after the date on which such candidate is certified under section 514.(b)LimitationThe aggregate payments under subsection (a) with respect to any candidate shall not exceed the greater of—(1)400 percent of the allocation such candidate is entitled to receive for such election under section 522 (determined without regard to subsection (c)(5) thereof); or(2)the percentage of such allocation determined by the Commission under section 531.(c)Time of paymentThe Commission shall make payments under this section not later than 2 business days after the receipt of a report made under subsection (d).(d)Reports(1)In generalEach participating candidate shall file reports of receipts of qualified small dollar contributions at such times and in such manner as the Commission may by regulations prescribe.(2)Contents of reportsEach report under this subsection shall disclose—(A)the amount of each qualified small dollar contribution received by the candidate;(B)the amount of each qualified small dollar contribution received by the candidate from a resident of the State in which the candidate is seeking election; and(C)the name, address, and occupation of each individual who made a qualified small dollar contribution to the candidate.(3)Frequency of reportsReports under this subsection shall be made no more frequently than—(A)once every month until the date that is 90 days before the date of the election;(B)once every week after the period described in subparagraph (A) and until the date that is 21 days before the election; and(C)once every day after the period described in subparagraph (B).(4)Limitation on regulationsThe Commission may not prescribe any regulations with respect to reporting under this subsection with respect to any election after the date that is 180 days before the date of such election.(e)AppealsThe Commission shall provide a written explanation with respect to any denial of any payment under this section and shall provide the opportunity for review and reconsideration within 5 business days of such denial.524.Enhanced matching support(a)In generalIn addition to the payments made under section 523, the Commission shall make an additional payment to an eligible candidate under this section.(b)EligibilityA candidate is eligible to receive an additional payment under this section if the candidate meets each of the following requirements:(1)The candidate is on the ballot for the general election for the office the candidate seeks.(2)The candidate is certified as a participating candidate under this title with respect to the election.(3)During the enhanced support qualifying period, the candidate receives qualified small dollar contributions in a total amount of not less than the sum of $15,000 for each congressional district in the State with respect to which the candidate is seeking election.(4)During the enhanced support qualifying period, the candidate submits to the Commission a request for the payment which includes—(A)a statement of the number and amount of qualified small dollar contributions received by the candidate during the enhanced support qualifying period;(B)a statement of the amount of the payment the candidate anticipates receiving with respect to the request; and(C)such other information and assurances as the Commission may require.(5)After submitting a request for the additional payment under paragraph (4), the candidate does not submit any other application for an additional payment under this title.(c)Amount(1)In generalSubject to paragraph (2), the amount of the additional payment made to an eligible candidate under this subtitle shall be an amount equal to 50 percent of—(A)the amount of the payment made to the candidate under section 523 with respect to the qualified small dollar contributions which are received by the candidate during the enhanced support qualifying period (as included in the request submitted by the candidate under (b)(4)(A)); or(B)in the case of a candidate who is not eligible to receive a payment under section 523 with respect to such qualified small dollar contributions because the candidate has reached the limit on the aggregate amount of payments under section 523, the amount of the payment which would have been made to the candidate under section 523 with respect to such qualified small dollar contributions if the candidate had not reached such limit.(2)LimitThe amount of the additional payment determined under paragraph (1) with respect to a candidate may not exceed the sum of $150,000 for each congressional district in the State with respect to which the candidate is seeking election.(3)No effect on aggregate limitThe amount of the additional payment made to a candidate under this section shall not be included in determining the aggregate amount of payments made to a participating candidate with respect to an election cycle under section 523.525.Political advertising vouchers(a)In generalThe Commission shall establish and administer a voucher program for the purchase of airtime on broadcasting stations for political advertisements in accordance with the provisions of this section.(b)CandidatesThe Commission shall only disburse vouchers under the program established under subsection (a) to participants certified pursuant to section 514 who have agreed in writing to keep and furnish to the Commission such records, books, and other information as it may require.(c)AmountsThe Commission shall disburse vouchers to each candidate certified under subsection (b) in an aggregate amount equal to the greater of—(1)$100,000 multiplied by the number of congressional districts in the State with respect to which such candidate is running for office; or(2)the amount determined by the Commission under section 531.(d)Use(1)Exclusive useVouchers disbursed by the Commission under this section may be used only for the purchase of broadcast airtime for political advertisements relating to a general election for the office of Senate by the participating candidate to which the vouchers were disbursed, except that—(A)a candidate may exchange vouchers with a political party under paragraph (2); and(B)a political party may use vouchers only to purchase broadcast airtime for political advertisements for generic party advertising (as defined by the Commission in regulations), to support candidates for State or local office in a general election, or to support participating candidates of the party in a general election for Federal office, but only if it discloses the value of the voucher used as an expenditure under section 315(d).(2)Exchange with political party committee(A)In generalA participating candidate who receives a voucher under this section may transfer the right to use all or a portion of the value of the voucher to a committee of the political party of which the individual is a candidate (or, in the case of a participating candidate who is not a member of any political party, to a committee of the political party of that candidate’s choice) in exchange for money in an amount equal to the cash value of the voucher or portion exchanged.(B)Continuation of candidate obligationsThe transfer of a voucher, in whole or in part, to a political party committee under this paragraph does not release the candidate from any obligation under the agreement made under subsection (b) or otherwise modify that agreement or its application to that candidate.(C)Party committee obligationsAny political party committee to which a voucher or portion thereof is transferred under subparagraph (A)—(i)shall account fully, in accordance with such requirements as the Commission may establish, for the receipt of the voucher; and(ii)may not use the transferred voucher or portion thereof for any purpose other than a purpose described in paragraph (1)(B).(D)Voucher as a contribution under fecaIf a candidate transfers a voucher or any portion thereof to a political party committee under subparagraph (A)—(i)the value of the voucher or portion thereof transferred shall be treated as a contribution from the candidate to the committee, and from the committee to the candidate, for purposes of sections 302 and 304;(ii)the committee may, in exchange, provide to the candidate only funds subject to the prohibitions, limitations, and reporting requirements of title III of this Act; and(iii)the amount, if identified as a voucher exchange, shall not be considered a contribution for the purposes of sections 315 and 513.(e)Value; acceptance; redemption(1)VoucherEach voucher disbursed by the Commission under this section shall have a value in dollars, redeemable upon presentation to the Commission, together with such documentation and other information as the Commission may require, for the purchase of broadcast airtime for political advertisements in accordance with this section.(2)AcceptanceA broadcasting station shall accept vouchers in payment for the purchase of broadcast airtime for political advertisements in accordance with this section.(3)RedemptionThe Commission shall redeem vouchers accepted by broadcasting stations under paragraph (2) upon presentation, subject to such documentation, verification, accounting, and application requirements as the Commission may impose to ensure the accuracy and integrity of the voucher redemption system.(4)Expiration(A)CandidatesA voucher may only be used to pay for broadcast airtime for political advertisements to be broadcast before midnight on the day before the date of the Federal election in connection with which it was issued and shall be null and void for any other use or purpose.(B)Exception for political party committeesA voucher held by a political party committee may be used to pay for broadcast airtime for political advertisements to be broadcast before midnight on December 31st of the odd-numbered year following the year in which the voucher was issued by the Commission.(5)Voucher as expenditure under fecaThe use of a voucher to purchase broadcast airtime constitutes an expenditure as defined in section 301(9)(A).(f)DefinitionsIn this section:(1)Broadcasting stationThe term broadcasting station has the meaning given that term by section 315(f)(1) of the Communications Act of 1934.(2)Political partyThe term political party means a major party or a minor party as defined in section 9002 (3) or (4) of the Internal Revenue Code of 1986 (26 U.S.C. 9002 (3) or (4)).DAdministrative provisions531.Duties of the federal election commission(a)Duties and powers(1)AdministrationThe Commission shall have the power to administer the provisions of this title and shall prescribe regulations to carry out the purposes of this title, including regulations—(A)to establish procedures for—(i)verifying the amount of valid qualifying contributions with respect to a candidate;(ii)effectively and efficiently monitoring and enforcing the limits on the raising of qualified small dollar contributions;(iii)monitoring the raising of qualifying multicandidate political committee contributions through effectively and efficiently monitoring and enforcing the limits on individual contributions to qualified accounts of multicandidate political committees;(iv)effectively and efficiently monitoring and enforcing the limits on the use of personal funds by participating candidates;(v)monitoring the use of allocations from the Fund and matching contributions under this title through audits or other mechanisms; and(vi)the administration of the voucher program under section 525; and(B)regarding the conduct of debates in a manner consistent with the best practices of States that provide public financing for elections.(2)Review of Fair Elections financing(A)In generalAfter each general election for Federal office, the Commission shall conduct a comprehensive review of the Fair Elections financing program under this title, including—(i)the maximum dollar amount of qualified small dollar contributions under section 501(13);(ii)the maximum and minimum dollar amounts for qualifying contributions under section 501(12);(iii)the number and value of qualifying contributions a candidate is required to obtain under section 512 to qualify for allocations from the Fund;(iv)the amount of allocations from the Fund that candidates may receive under section 522;(v)the maximum amount of matching contributions a candidate may receive under section 523;(vi)the maximum amount of enhanced matching contributions a candidate may receive under section 524;(vii)the amount and usage of vouchers under section 525;(viii)the overall satisfaction of participating candidates and the American public with the program; and(ix)such other matters relating to financing of Senate campaigns as the Commission determines are appropriate.(B)Criteria for reviewIn conducting the review under subparagraph (A), the Commission shall consider the following:(i)Qualifying contributions and qualified small dollar contributionsThe Commission shall consider whether the number and dollar amount of qualifying contributions required and maximum dollar amount for such qualifying contributions and qualified small dollar contributions strikes a balance regarding the importance of voter involvement, the need to assure adequate incentives for participating, and fiscal responsibility, taking into consideration the number of primary and general election participating candidates, the electoral performance of those candidates, program cost, and any other information the Commission determines is appropriate.(ii)Review of program benefitsThe Commission shall consider whether the totality of the amount of funds allowed to be raised by participating candidates (including through qualifying contributions and small dollar contributions), allocations from the Fund under section 522, matching contributions under section 523, enhanced matching contributions under section 524, and vouchers under section 525 are sufficient for voters in each State to learn about the candidates to cast an informed vote, taking into account the historic amount of spending by winning candidates, media costs, primary election dates, and any other information the Commission determines is appropriate.(C)Adjustment of amounts(i)In generalBased on the review conducted under subparagraph (A), the Commission shall provide for the adjustments of the following amounts:(I)The maximum dollar amount of qualified small dollar contributions under section 501(13)(C).(II)The maximum and minimum dollar amounts for qualifying contributions under section 501(12)(A).(III)The number and value of qualifying contributions a candidate is required to obtain under section 512(a)(1).(IV)The base amount for candidates under section 522(d).(V)The maximum amount of matching contributions a candidate may receive under section 523(b).(VI)The maximum amount of enhanced matching contributions a candidate may receive under section 524(c).(VII)The dollar amount for vouchers under section 525(c).(ii)RegulationsThe Commission shall promulgate regulations providing for the adjustments made under clause (i).(D)ReportNot later than March 30 following any general election for Federal office, the Commission shall submit a report to Congress on the review conducted under subparagraph (A). Such report shall contain a detailed statement of the findings, conclusions, and recommendations of the Commission based on such review.(b)ReportsNot later than March 30, 2024, and every 2 years thereafter, the Commission shall submit to the Senate Committee on Rules and Administration a report documenting, evaluating, and making recommendations relating to the administrative implementation and enforcement of the provisions of this title.(c)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out the purposes of this subtitle.532.Violations and penalties(a)Civil penalty for violation of contribution and expenditure requirementsIf a candidate who has been certified as a participating candidate under section 514 accepts a contribution or makes an expenditure that is prohibited under section 513, the Commission shall assess a civil penalty against the candidate in an amount that is not more than 3 times the amount of the contribution or expenditure. Any amounts collected under this subsection shall be deposited into the Fund.(b)Repayment for improper use of freedom from influence fund(1)In generalIf the Commission determines that any benefit made available to a participating candidate under this title was not used as provided for in this title or that a participating candidate has violated any of the dates for remission of funds contained in this title, the Commission shall so notify the candidate and the candidate shall pay to the Fund an amount equal to—(A)the amount of benefits so used or not remitted, as appropriate; and(B)interest on any such amounts (at a rate determined by the Commission).(2)Other action not precludedAny action by the Commission in accordance with this subsection shall not preclude enforcement proceedings by the Commission in accordance with section 309(a), including a referral by the Commission to the Attorney General in the case of an apparent knowing and willful violation of this title..752.Exception to limitation on coordinated expenditures by political party committees with
 participating candidatesSection 315(d) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(d)) is amended—(1)in paragraph (3)(A), by striking in the case of and inserting except as provided in paragraph (6), in the case of; and(2)by adding at the end the following new paragraph:(6)(A)The limitation under paragraph (3)(A) shall not apply with respect to any expenditure from a qualified political party-participating candidate coordinated expenditure fund.(B)In this paragraph, the term qualified political party-participating candidate coordinated expenditure fund means a fund established by the national committee of a political party, or a State committee of a political party, including any subordinate committee of a State committee, for purposes of making expenditures in connection with the general election campaign of a candidate for election to the office of Senator who is a participating candidate (as defined in section 501), that only accepts qualified coordinated expenditure contributions.(C)In this paragraph, the term qualified coordinated expenditure contribution means, with respect to the general election campaign of a candidate for election to the office of Senator who is a participating candidate (as defined in section 501), any contribution (or series of contributions)—(i)which is made by an individual who is not prohibited from making a contribution under this Act; and(ii)the aggregate amount of which does not exceed $500 per election..753.Assessments against fines and penalties(a)Assessments relating to criminal offenses(1)In generalChapter 201 of title 18, United States Code, is amended by adding at the end the following new section:3015.Special assessments for Freedom From Influence Fund(a)Assessments(1)Convictions of crimesIn addition to any assessment imposed under this chapter, the court shall assess on any organizational defendant or any defendant who is a corporate officer or person with equivalent authority in any other organization who is convicted of a criminal offense under Federal law an amount equal to 2.75 percent of any fine imposed on that defendant in the sentence imposed for that conviction.(2)SettlementsThe court shall assess on any organizational defendant or defendant who is a corporate officer or person with equivalent authority in any other organization who has entered into a settlement agreement or consent decree with the United States in satisfaction of any allegation that the defendant committed a criminal offense under Federal law an amount equal to 2.75 percent of the amount of the settlement.(b)Manner of collectionAn amount assessed under subsection (a) shall be collected in the manner in which fines are collected in criminal cases.(c)TransfersIn a manner consistent with section 3302(b) of title 31, there shall be transferred from the General Fund of the Treasury to the Freedom From Influence Fund under section 502 of the Federal Election Campaign Act of 1971 an amount equal to the amount of the assessments collected under this section..(2)Clerical amendmentThe table of sections of chapter 201 of title 18, United States Code, is amended by adding at the end the following:3015. Special assessments for Freedom From Influence Fund..(b)Assessments relating to civil penalties(1)In generalChapter 97 of title 31, United States Code, is amended by adding at the end the following new section:9707.Special assessments for Freedom From Influence Fund(a)Assessments(1)Civil penaltiesAny entity of the Federal Government which is authorized under any law, rule, or regulation to impose a civil penalty shall assess on each person, other than a natural person who is not a corporate officer or person with equivalent authority in any other organization, on whom such a penalty is imposed an amount equal to 2.75 percent of the amount of the penalty.(2)Administrative penaltiesAny entity of the Federal Government which is authorized under any law, rule, or regulation to impose an administrative penalty shall assess on each person, other than a natural person who is not a corporate officer or person with equivalent authority in any other organization, on whom such a penalty is imposed an amount equal to 2.75 percent of the amount of the penalty.(3)SettlementsAny entity of the Federal Government which is authorized under any law, rule, or regulation to enter into a settlement agreement or consent decree with any person, other than a natural person who is not a corporate officer or person with equivalent authority in any other organization, in satisfaction of any allegation of an action or omission by the person which would be subject to a civil penalty or administrative penalty shall assess on such person an amount equal to 2.75 percent of the amount of the settlement.(b)Manner of collectionAn amount assessed under subsection (a) shall be collected—(1)in the case of an amount assessed under paragraph (1) of such subsection, in the manner in which civil penalties are collected by the entity of the Federal Government involved;(2)in the case of an amount assessed under paragraph (2) of such subsection, in the manner in which administrative penalties are collected by the entity of the Federal Government involved; and(3)in the case of an amount assessed under paragraph (3) of such subsection, in the manner in which amounts are collected pursuant to settlement agreements or consent decrees entered into by the entity of the Federal Government involved.(c)TransfersIn a manner consistent with section 3302(b) of this title, there shall be transferred from the General Fund of the Treasury to the Freedom From Influence Fund under section 502 of the Federal Election Campaign Act of 1971 an amount equal to the amount of the assessments collected under this section.(d)Exception for penalties and settlements under authority of the internal revenue code of 1986(1)In generalNo assessment shall be made under subsection (a) with respect to any civil or administrative penalty imposed, or any settlement agreement or consent decree entered into, under the authority of the Internal Revenue Code of 1986.(2)Cross referenceFor application of special assessments for the Freedom From Influence Fund with respect to certain penalties under the Internal Revenue Code of 1986, see section 6761 of the Internal Revenue Code of 1986..(2)Clerical amendmentThe table of sections of chapter 97 of title 31, United States Code, is amended by adding at the end the following:9707. Special assessments for Freedom From Influence Fund..(c)Assessments relating to certain penalties under the internal revenue code of 1986(1)In generalChapter 68 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subchapter:DSpecial Assessments for Freedom From Influence Fund6761.Special assessments for freedom from influence fund(a)In generalEach person required to pay a covered penalty shall pay an additional amount equal to 2.75 percent of the amount of such penalty.(b)Covered penaltyFor purposes of this section, the term covered penalty means any addition to tax, additional amount, penalty, or other liability provided under subchapter A or B.(c)Exception for certain individuals(1)In generalIn the case of a taxpayer who is an individual, subsection (a) shall not apply to any covered penalty if such taxpayer is an exempt taxpayer for the taxable year for which such covered penalty is assessed.(2)Exempt taxpayerFor purposes of this subsection, a taxpayer is an exempt taxpayer for any taxable year if the taxable income of such taxpayer for such taxable year does not exceed the dollar amount at which begins the highest rate bracket in effect under section 1 with respect to such taxpayer for such taxable year.(d)Application of certain rulesExcept as provided in subsection (e), the additional amount determined under subsection (a) shall be treated for purposes of this title in the same manner as the covered penalty to which such additional amount relates.(e)Transfer to freedom from influence fundThe Secretary shall deposit any additional amount under subsection (a) in the General Fund of the Treasury and shall transfer from such General Fund to the Freedom From Influence Fund established under section 502 of the Federal Election Campaign Act of 1971 an amount equal to the amounts so deposited (and, notwithstanding subsection (d), such additional amount shall not be the basis for any deposit, transfer, credit, appropriation, or any other payment, to any other trust fund or account). Rules similar to the rules of section 9601 shall apply for purposes of this subsection..(2)Clerical amendmentThe table of subchapters for chapter 68 of such Code is amended by adding at the end the following new item:Subchapter D—Special assessments for Freedom From Influence Fund.(d)Effective dates(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply with respect to convictions, agreements, and penalties which occur on or after the date of the enactment of this Act.(2)Assessments relating to certain penalties under the internal revenue code of 1986The amendments made by subsection (c) shall apply to covered penalties assessed after the date of the enactment of this Act.IIPresidential ElectionsAPrimary Elections761.Increase in and modifications to matching payments(a)Increase and modification(1)In generalThe first sentence of section 9034(a) of the Internal Revenue Code of 1986 is amended—(A)by striking an amount equal to the amount of each contribution and inserting an amount equal to 600 percent of the amount of each matchable contribution (disregarding any amount of contributions from any person to the extent that the total of the amounts contributed by such person for the election exceeds $200); and(B)by striking authorized committees and all that follows through $250 and inserting authorized committees.(2)Matchable contributionsSection 9034 of such Code is amended—(A)by striking the last sentence of subsection (a); and(B)by adding at the end the following new subsection:(c)Matchable contribution definedFor purposes of this section and section 9033(b)—(1)Matchable contributionThe term matchable contribution means, with respect to the nomination for election to the office of President of the United States, a contribution by an individual to a candidate or an authorized committee of a candidate with respect to which the candidate has certified in writing that—(A)the individual making such contribution has not made aggregate contributions (including such matchable contribution) to such candidate and the authorized committees of such candidate in excess of $1,000 for the election;(B)such candidate and the authorized committees of such candidate will not accept contributions from such individual (including such matchable contribution) aggregating more than the amount described in subparagraph (A); and(C)such contribution was a direct contribution.(2)ContributionFor purposes of this subsection, the term contribution means a gift of money made by a written instrument which identifies the individual making the contribution by full name and mailing address, but does not include a subscription, loan, advance, or deposit of money, or anything of value or anything described in subparagraph (B), (C), or (D) of section 9032(4).(3)Direct contribution(A)In generalFor purposes of this subsection, the term direct contribution means, with respect to a candidate, a contribution which is made directly by an individual to the candidate or an authorized committee of the candidate and is not—(i)forwarded from the individual making the contribution to the candidate or committee by another person; or(ii)received by the candidate or committee with the knowledge that the contribution was made at the request, suggestion, or recommendation of another person.(B)Other definitionsIn subparagraph (A)—(i)the term person does not include an individual (other than an individual described in section 304(i)(7) of the Federal Election Campaign Act of 1971), a political committee of a political party, or any political committee which is not a separate segregated fund described in section 316(b) of the Federal Election Campaign Act of 1971 and which does not make contributions or independent expenditures, does not engage in lobbying activity under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.), and is not established by, controlled by, or affiliated with a registered lobbyist under such Act, an agent of a registered lobbyist under such Act, or an organization which retains or employs a registered lobbyist under such Act; and(ii)a contribution is not made at the request, suggestion, or recommendation of another person solely on the grounds that the contribution is made in response to information provided to the individual making the contribution by any person, so long as the candidate or authorized committee does not know the identity of the person who provided the information to such individual..(3)Conforming amendments(A)Section 9032(4) of such Code is amended by striking section 9034(a) and inserting section 9034.(B)Section 9033(b)(3) of such Code is amended by striking matching contributions and inserting matchable contributions.(b)Modification of payment limitationSection 9034(b) of such Code is amended—(1)by striking The total and inserting the following:(1)In generalThe total; (2)by striking shall not exceed and all that follows and inserting shall not exceed $250,000,000.; and(3)by adding at the end the following new paragraph:(2)Inflation adjustment(A)In generalIn the case of any applicable period beginning after 2029, the dollar amount in paragraph (1) shall be increased by an amount equal to—(i)such dollar amount, multiplied by(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year following the year which such applicable period begins, determined by substituting calendar year 2028 for calendar year 1992 in subparagraph (B) thereof.(B)Applicable periodFor purposes of this paragraph, the term applicable period means the 4-year period beginning with the first day following the date of the general election for the office of President and ending on the date of the next such general election.(C)RoundingIf any amount as adjusted under subparagraph (A) is not a multiple of $10,000, such amount shall be rounded to the nearest multiple of $10,000..762.Eligibility requirements for matching payments(a)Amount of aggregate contributions per State; disregarding of amounts contributed in excess of $200Section 9033(b)(3) of the Internal Revenue Code of 1986 is amended—(1)by striking $5,000 and inserting $25,000; and(2)by striking 20 States and inserting the following: 20 States (disregarding any amount of contributions from any such resident to the extent that the total of the amounts contributed by such resident for the election exceeds $200).(b)Contribution limit(1)In generalParagraph (4) of section 9033(b) of such Code is amended to read as follows:(4)the candidate and the authorized committees of the candidate will not accept aggregate contributions from any person with respect to the nomination for election to the office of President of the United States in excess of $1,000 for the election..(2)Conforming amendments(A)Section 9033(b) of such Code is amended by adding at the end the following new flush sentence:For purposes of paragraph (4), the term contribution has the meaning given such term in section 301(8) of the Federal Election Campaign Act of 1971..(B)Section 9032(4) of such Code, as amended by section 761(a)(3)(A), is amended by inserting or 9033(b) after 9034.(c)Participation in system for payments for general electionSection 9033(b) of such Code is amended—(1)by striking and at the end of paragraph (3);(2)by striking the period at the end of paragraph (4) and inserting , and; and(3)by inserting after paragraph (4) the following new paragraph:(5)if the candidate is nominated by a political party for election to the office of President, the candidate will apply for and accept payments with respect to the general election for such office in accordance with chapter 95..(d)Prohibition on joint fundraising committeesSection 9033(b) of such Code, as amended by subsection (c), is amended—(1)by striking and at the end of paragraph (4);(2)by striking the period at the end of paragraph (5) and inserting ; and; and(3)by inserting after paragraph (5) adding at the end the following new paragraph:(6)the candidate will not establish a joint fundraising committee with a political committee other than another authorized committee of the candidate, except that candidate established a joint fundraising committee with respect to a prior election for which the candidate was not eligible to receive payments under section 9037 and the candidate does not terminate the committee, the candidate shall not be considered to be in violation of this paragraph so long as that joint fundraising committee does not receive any contributions or make any disbursements during the election cycle for which the candidate is eligible to receive payments under such section..763.Repeal of expenditure limitations(a)In generalSubsection (a) of section 9035 of the Internal Revenue Code of 1986 is amended to read as follows:(a)Personal expenditure limitationNo candidate shall knowingly make expenditures from his personal funds, or the personal funds of his immediate family, in connection with his campaign for nomination for election to the office of President in excess of, in the aggregate, $50,000..(b)Conforming amendmentParagraph (1) of section 9033(b) of the Internal Revenue Code of 1986 is amended to read as follows:(1)the candidate will comply with the personal expenditure limitation under section 9035,.764.Period of availability of matching paymentsSection 9032(6) of the Internal Revenue Code of 1986 is amended by striking the beginning of the calendar year in which a general election for the office of President of the United States will be held and inserting the date that is 6 months prior to the date of the earliest State primary election.765.Examination and audits of matchable contributionsSection 9038(a) of the Internal Revenue Code of 1986 is amended by inserting and matchable contributions accepted by after qualified campaign expenses of.766.Modification to limitation on contributions for Presidential primary candidatesSection 315(a)(6) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(a)(6)) is amended by striking calendar year and inserting four-year election cycle.767.Use of Freedom From Influence Fund as source of payments(a)In generalChapter 96 of subtitle H of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:9043.Use of Freedom From Influence Fund as source of payments(a)In generalEffective with respect to the Presidential election held in 2028 and each succeeding Presidential election, all payments made to candidates under this chapter shall be made from the Freedom From Influence Fund established under section 502 of the Federal Election Campaign Act of 1971 (hereafter in this section referred to as the Fund) and any reference in this chapter to the matching payment account shall be considered to be a reference to the Fund.(b)Mandatory reduction of payments in case of insufficient amounts in Fund(1)Advance audits by CommissionNot later than 90 days before the first day of each Presidential election cycle (beginning with the cycle for the election held in 2028), the Commission shall—(A)audit the Fund to determine whether, after first making payments to participating candidates under title V of the Federal Election Campaign Act of 1971, the amounts remaining in the Fund will be sufficient to make payments to candidates under this chapter in the amounts provided under this chapter during such election cycle; and(B)submit a report to Congress describing the results of the audit.(2)Reductions in amount of payments(A)Automatic reduction on pro rata basisIf, on the basis of the audit described in paragraph (1), the Commission determines that the amount anticipated to be available in the Fund with respect to the Presidential election cycle involved is not, or may not be, sufficient to satisfy the full entitlements of candidates to payments under this chapter for such cycle, the Commission shall reduce each amount which would otherwise be paid to a candidate under this chapter by such pro rata amount as may be necessary to ensure that the aggregate amount of payments anticipated to be made with respect to the cycle will not exceed the amount anticipated to be available for such payments in the Fund with respect to such cycle.(B)Restoration of reductions in case of availability of sufficient funds during election cycleIf, after reducing the amounts paid to candidates with respect to an election cycle under subparagraph (A), the Commission determines that there are sufficient amounts in the Fund to restore the amount by which such payments were reduced (or any portion thereof), to the extent that such amounts are available, the Commission may make a payment on a pro rata basis to each such candidate with respect to the election cycle in the amount by which such candidate’s payments were reduced under subparagraph (A) (or any portion thereof, as the case may be).(C)No use of amounts from other sourcesIn any case in which the Commission determines that there are insufficient moneys in the Fund to make payments to candidates under this chapter, moneys shall not be made available from any other source for the purpose of making such payments.(3)No effect on amounts transferred for pediatric research initiativeThis section does not apply to the transfer of funds under section 9008(i).(4)Presidential election cycle definedIn this section, the term Presidential election cycle means, with respect to a Presidential election, the period beginning on the day after the date of the previous Presidential general election and ending on the date of the Presidential election..(b)Conforming amendmentsSection 9037(a) of the Internal Revenue Code of 1986 is amended by adding at the end the following: No amount shall be transferred under this subsection with respect to any Presidential election held after 2024, and any amounts remaining in such account after payments for such election are made shall be transferred to the Freedom from Influence Fund under section 502 of the Federal Election Campaign Act of 1971.(c)Clerical amendmentThe table of sections for chapter 96 of subtitle H of such Code is amended by adding at the end the following new item:Sec. 9043. Use of Freedom From Influence Fund as source of payments..BGeneral Elections771.Modification of eligibility requirements for public financingSubsection (a) of section 9003 of the Internal Revenue Code of 1986 is amended to read as follows:(a)In generalIn order to be eligible to receive any payments under section 9006, the candidates of a political party in a Presidential election shall meet the following requirements:(1)Participation in primary payment systemThe candidate for President received payments under chapter 96 for the campaign for nomination for election to be President.(2)Agreements with CommissionThe candidates, in writing—(A)agree to obtain and furnish to the Commission such evidence as it may request of the qualified campaign expenses of such candidates,(B)agree to keep and furnish to the Commission such records, books, and other information as it may request, and(C)agree to an audit and examination by the Commission under section 9007 and to pay any amounts required to be paid under such section.(3)Prohibition on joint fundraising committees(A)ProhibitionThe candidates certifies in writing that the candidates will not establish a joint fundraising committee with a political committee other than another authorized committee of the candidate.(B)Status of existing committees for prior electionsIf a candidate established a joint fundraising committee described in subparagraph (A) with respect to a prior election for which the candidate was not eligible to receive payments under section 9006 and the candidate does not terminate the committee, the candidate shall not be considered to be in violation of subparagraph (A) so long as that joint fundraising committee does not receive any contributions or make any disbursements with respect to the election for which the candidate is eligible to receive payments under section 9006..772.Repeal of expenditure limitations and use of qualified campaign contributions(a)Use of qualified campaign contributions without expenditure limits; application of same
 requirements for major, minor, and new partiesSection 9003 of the Internal Revenue Code of 1986 is amended by striking subsections (b) and (c) and inserting the following:(b)Use of Qualified Campaign Contributions To Defray Expenses(1)In generalIn order to be eligible to receive any payments under section 9006, the candidates of a party in a Presidential election shall certify to the Commission, under penalty of perjury, that—(A)such candidates and their authorized committees have not and will not accept any contributions to defray qualified campaign expenses other than—(i)qualified campaign contributions, and(ii)contributions to the extent necessary to make up any deficiency payments received out of the fund on account of the application of section 9006(c), and(B)such candidates and their authorized committees have not and will not accept any contribution to defray expenses which would be qualified campaign expenses but for subparagraph (C) of section 9002(11).(2)Timing of certificationThe candidate shall make the certification required under this subsection at the same time the candidate makes the certification required under subsection (a)(3)..(b)Definition of qualified campaign contributionSection 9002 of such Code is amended by adding at the end the following new paragraph:(13)Qualified campaign contributionThe term qualified campaign contribution means, with respect to any election for the office of President of the United States, a contribution from an individual to a candidate or an authorized committee of a candidate which—(A)does not exceed $1,000 for the election; and(B)with respect to which the candidate has certified in writing that—(i)the individual making such contribution has not made aggregate contributions (including such qualified contribution) to such candidate and the authorized committees of such candidate in excess of the amount described in subparagraph (A), and(ii)such candidate and the authorized committees of such candidate will not accept contributions from such individual (including such qualified contribution) aggregating more than the amount described in subparagraph (A) with respect to such election..(c)Conforming amendments(1)Repeal of expenditure limits(A)In generalSection 315 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116) is amended by striking subsection (b).(B)Conforming amendmentsSection 315(c) of such Act (52 U.S.C. 30116(c)) is amended—(i)in paragraph (1)(B)(i), by striking , (b); and(ii)in paragraph (2)(B)(i), by striking subsections (b) and (d) and inserting subsection (d).(2)Repeal of repayment requirement(A)In generalSection 9007(b) of the Internal Revenue Code of 1986 is amended by striking paragraph (2) and redesignating paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4), respectively.(B)Conforming amendmentParagraph (2) of section 9007(b) of such Code, as redesignated by subparagraph (A), is amended—(i)by striking a major party and inserting a party;(ii)by inserting qualified contributions and after contributions (other than; and(iii)by striking (other than qualified campaign expenses with respect to which payment is required under paragraph (2)).(3)Criminal penalties(A)Repeal of penalty for excess expensesSection 9012 of the Internal Revenue Code of 1986 is amended by striking subsection (a).(B)Penalty for acceptance of disallowed contributions; application of same penalty for candidates of major, minor, and new partiesSubsection (b) of section 9012 of such Code is amended to read as follows:(b)Contributions(1)Acceptance of disallowed contributionsIt shall be unlawful for an eligible candidate of a party in a Presidential election or any of his authorized committees knowingly and willfully to accept—(A)any contribution other than a qualified campaign contribution to defray qualified campaign expenses, except to the extent necessary to make up any deficiency in payments received out of the fund on account of the application of section 9006(c); or(B)any contribution to defray expenses which would be qualified campaign expenses but for subparagraph (C) of section 9002(11).(2)PenaltyAny person who violates paragraph (1) shall be fined not more than $5,000, or imprisoned not more than one year, or both. In the case of a violation by an authorized committee, any officer or member of such committee who knowingly and willfully consents to such violation shall be fined not more than $5,000, or imprisoned not more than one year, or both..773.Matching payments and other modifications to payment amounts(a)In general(1)Amount of payments; application of same amount for candidates of major, minor, and new partiesSubsection (a) of section 9004 of the Internal Revenue Code of 1986 is amended to read as follows:(a)In generalSubject to the provisions of this chapter, the eligible candidates of a party in a Presidential election shall be entitled to equal payment under section 9006 in an amount equal to 600 percent of the amount of each matchable contribution received by such candidate or by the candidate’s authorized committees (disregarding any amount of contributions from any person to the extent that the total of the amounts contributed by such person for the election exceeds $200), except that total amount to which a candidate is entitled under this paragraph shall not exceed $250,000,000..(2)Repeal of separate limitations for candidates of minor and new parties; inflation adjustmentSubsection (b) of section 9004 of such Code is amended to read as follows:(b)Inflation adjustment(1)In generalIn the case of any applicable period beginning after 2029, the $250,000,000 dollar amount in subsection (a) shall be increased by an amount equal to—(A)such dollar amount; multiplied by(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year following the year which such applicable period begins, determined by substituting calendar year 2028 for calendar year 1992 in subparagraph (B) thereof.(2)Applicable periodFor purposes of this subsection, the term applicable period means the 4-year period beginning with the first day following the date of the general election for the office of President and ending on the date of the next such general election.(3)RoundingIf any amount as adjusted under paragraph (1) is not a multiple of $10,000, such amount shall be rounded to the nearest multiple of $10,000..(3)Conforming amendmentSection 9005(a) of such Code is amended by adding at the end the following new sentence: The Commission shall make such additional certifications as may be necessary to receive payments under section 9004..(b)Matchable contributionSection 9002 of such Code, as amended by section 772(b), is amended by adding at the end the following new paragraph:(14)Matchable contributionThe term matchable contribution means, with respect to the election to the office of President of the United States, a contribution by an individual to a candidate or an authorized committee of a candidate with respect to which the candidate has certified in writing that—(A)the individual making such contribution has not made aggregate contributions (including such matchable contribution) to such candidate and the authorized committees of such candidate in excess of $1,000 for the election;(B)such candidate and the authorized committees of such candidate will not accept contributions from such individual (including such matchable contribution) aggregating more than the amount described in subparagraph (A) with respect to such election; and(C)such contribution was a direct contribution (as defined in section 9034(c)(3))..774.Increase in limit on coordinated party expenditures(a)In generalSection 315(d)(2) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(d)(2)) is amended to read as follows:(2)(A)The national committee of a political party may not make any expenditure in connection with the general election campaign of any candidate for President of the United States who is affiliated with such party which exceeds $100,000,000.(B)For purposes of this paragraph—(i)any expenditure made by or on behalf of a national committee of a political party and in connection with a Presidential election shall be considered to be made in connection with the general election campaign of a candidate for President of the United States who is affiliated with such party; and(ii)any communication made by or on behalf of such party shall be considered to be made in connection with the general election campaign of a candidate for President of the United States who is affiliated with such party if any portion of the communication is in connection with such election.(C)Any expenditure under this paragraph shall be in addition to any expenditure by a national committee of a political party serving as the principal campaign committee of a candidate for the office of President of the United States..(b)Conforming Amendments Relating to Timing of Cost-of-Living Adjustment(1)In generalSection 315(c)(1) of such Act (52 U.S.C. 30116(c)(1)) is amended—(A)in subparagraph (B), by striking (d) and inserting (d)(2); and(B)by adding at the end the following new subparagraph:(D)In any calendar year after 2028—(i)the dollar amount in subsection (d)(2) shall be increased by the percent difference determined under subparagraph (A);(ii)the amount so increased shall remain in effect for the calendar year; and(iii)if the amount after adjustment under clause (i) is not a multiple of $100, such amount shall be rounded to the nearest multiple of $100..(2)Base yearSection 315(c)(2)(B) of such Act (52 U.S.C. 30116(c)(2)(B)) is amended—(A)in clause (i)—(i)by striking (d) and inserting (d)(3); and(ii)by striking and at the end;(B)in clause (ii), by striking the period at the end and inserting ; and; and(C)by adding at the end the following new clause:(iii)for purposes of subsection (d)(2), calendar year 2027..775.Establishment of uniform date for release of payments(a)Date for payments(1)In generalSection 9006(b) of the Internal Revenue Code of 1986 is amended to read as follows:(b)Payments from the FundIf the Secretary of the Treasury receives a certification from the Commission under section 9005 for payment to the eligible candidates of a political party, the Secretary shall pay to such candidates out of the fund the amount certified by the Commission on the later of—(1)the last Friday occurring before the first Monday in September; or(2)24 hours after receiving the certifications for the eligible candidates of all major political parties.Amounts paid to any such candidates shall be under the control of such candidates..(2)Conforming AmendmentThe first sentence of section 9006(c) of such Code is amended by striking the time of a certification by the Commission under section 9005 for payment and inserting the time of making a payment under subsection (b).(b)Time for certificationSection 9005(a) of the Internal Revenue Code of 1986 is amended by striking 10 days and inserting 24 hours.776.Amounts in Presidential Election Campaign FundSection 9006(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new sentence: In making a determination of whether there are insufficient moneys in the fund for purposes of the previous sentence, the Secretary shall take into account in determining the balance of the fund for a Presidential election year the Secretary’s best estimate of the amount of moneys which will be deposited into the fund during the year, except that the amount of the estimate may not exceed the average of the annual amounts deposited in the fund during the previous 3 years.. 777.Use of general election payments for general election legal and accounting complianceSection 9002(11) of the Internal Revenue Code of 1986 is amended by adding at the end the following new sentence: For purposes of subparagraph (A), an expense incurred by a candidate or authorized committee for general election legal and accounting compliance purposes shall be considered to be an expense to further the election of such candidate..778.Use of Freedom From Influence Fund as source of payments(a)In generalChapter 95 of subtitle H of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:9013.Use of Freedom From Influence Fund as source of payments(a)In generalEffective with respect to the Presidential election held in 2028 and each succeeding Presidential election, the Secretary of the Treasury shall transfer from the Freedom From Influence Fund established under section 502 of the Federal Election Campaign Act of 1971 to the Presidential Election Campaign Fund such additional amounts as are necessary to make payments pursuant to sections 9006(b) and 9008(j).(b)Mandatory reduction of amount transferred in case of insufficient amounts in Fund(1)Advance audits by CommissionNot later than 90 days before the first day of each Presidential election cycle (beginning with the cycle for the election held in 2028), the Commission shall—(A)audit the Freedom From Influence Fund to determine whether, after first making payments to participating candidates under title V of the Federal Election Campaign Act of 1971 and then making payments to candidates under chapter 96, the amounts remaining in the Freedom From Influence Fund (in addition to amounts otherwise available in the Presidential Election Campaign Fund under section 9006(a)) will be sufficient to make payments under this chapter in the amounts provided under this chapter during such election cycle; and(B)submit a report to Congress describing the results of the audit.(2)Reductions in amount transferred(A)Automatic reductionIf, on the basis of the audit described in paragraph (1), the Commission determines that the amount anticipated to be available in the Freedom From Influence Fund with respect to the Presidential election cycle involved is not, or may not be, sufficient to satisfy the full entitlements to payments under this chapter for such cycle, the Commission shall reduce the amount transferred under subsection (a) to ensure that the aggregate amount transferred with respect to the cycle will not exceed the amount anticipated to be available for making such payments with respect to such cycle. (B)Restoration of reductions in case of availability of sufficient funds during election cycleIf, after reducing the amount transferred with respect to an election cycle under subparagraph (A), the Commission determines that there are sufficient amounts in the Fund to restore the amount by which such amounts were reduced (or any portion thereof), to the extent that such amounts are available, the Commission may provide for the transfer with respect to the election cycle of the amount by which such transfer was reduced under subparagraph (A) (or any portion thereof, as the case may be).(C)No use of amounts from other sourcesIn any case in which the Commission determines that there are insufficient moneys in the Freedom From Influence Fund under this paragraph, moneys shall not be made available from any other source for the purpose of transferring funds pursuant to this section.(3)No effect on amounts transferred for pediatric research initiativeThis section does not apply to the transfer of funds under section 9008(i).(4)Presidential election cycle definedIn this section, the term Presidential election cycle means, with respect to a Presidential election, the period beginning on the day after the date of the previous Presidential general election and ending on the date of the Presidential election..(b)Conforming amendmentsSection 9006 of the Internal Revenue Code of 1986 is amended—(1)in subsection (a), by adding at the end the following new sentence: In addition to any amounts transferred to the fund under the preceding provisions of this subsection, with respect to the Presidential election held in 2028 and each succeeding Presidential election, the Secretary of the Treasury shall make transfers to the fund as described in section 9013.; and(2)in subsection (c), as amended by section 776, in the third sentence, by striking 9037(b) and inserting 9008(j). (c)Clerical amendmentThe table of sections for chapter 95 of subtitle H of such Code is amended by adding at the end the following new item:Sec. 9013. Use of Freedom From Influence Fund as source of payments..CPresidential nominating conventions779.Payments for Presidential nominating conventions(a)In generalSection 9008 of the Internal Revenue Code of 1986 is amended—(1)in subsection (i)—(A)in paragraph (1) by striking the entitlement and inserting subject to subsection (j), the entitlement;(B)in paragraph (2), by striking maintained for and all that follows through under this section; and(2)by adding at the end the following new subsection:(j)Reestablishment of payments(1)In generalNotwithstanding subsection (i)(1), effective with respect to nominating conventions for the Presidential election held in 2028 and each succeeding Presidential election, a major party or minor party shall be entitled to a payment under this section.(2)Establishment of accountsThe Secretary shall maintain in the fund, in addition to any account which the Secretary maintains under section 9006(a) or subsection (a), a separate account for the national committee of each major party and minor party. The Secretary shall deposit in each such account an amount equal to the amount which each such committee may receive under subsection (b). Such deposits shall be drawn from amounts transferred under section 9013(a) and shall be made before any transfer is made to any account for any eligible candidate under section 9006(a)..(b)Reports by Federal Election CommissionSection 9009(a) of the Internal Revenue Code of 1986 is amended—(1)in paragraph (2), by striking and at the end;(2)in paragraph (3), by striking the period at the end and inserting a semicolon; and(3)by adding at the end the following new paragraphs:(4)the expenses incurred by the national committee of a major party or minor party with respect to a presidential nominating convention;(5)the amounts certified by it under section 9008(g) for payment to each such committee; and(6)the amount of payments, if any, required from such committees under section 9008(h), and the reasons for such payment..(c)PenaltiesSection 9012 of the Internal Revenue Code of 1986 is amended—(1)in subsection (a)(1), by inserting the following after the first sentence: It shall be unlawful for the national committee of a major party or minor party knowingly and willfully to incur expenses with respect to a presidential nominating convention in excess of the expenditure limitation applicable with respect to such committee under section 9008(d) or for any host committee knowingly and willfully to incur such expenses in excess of such expenditure limitation, unless the incurring of such expenses is authorized by the Commission under section 9008(d)(3).;(2)in subsection (c), by redesignating paragraph (2) as paragraph (3) and inserting the following after paragraph (1):(3)It shall be unlawful for the national committee of a major party or minor party which receives any payment under section 9008(b)(3) to use, or authorize the use of, such payment for any purpose other than a purpose authorized by section 9008(c).;(3)in subsection (e)(1), by adding at the end the following new sentence: It shall be unlawful for the national committee of a major party or minor party knowingly and willfully to give or accept any kickback or any illegal payments in connection with any expense incurred by such committee with respect to a presidential nominating convention.; and(4)in subsection (e)(3), by inserting , or in connection with any expense incurred by the national committee of a major party or minor party with respect to a presidential nominating convention after or their authorized committees.(d)Conforming amendmentsSection 9008 of the Internal Revenue Code of 1986 is amended—(1)in subsection (a)—(A)in the first sentence, by striking national committee of each major party and minor party and inserting amounts transferred under subsection (i)(2);(B)in the second sentence, by striking each such account and all that follows through may receive and inserting such account an amount equal to the aggregate amount that the national committee of each major party and minor party is entitled to receive under subsection (b);(2)in subsection (b)(3), by striking subsection (a) and inserting subsection (j); and (3)in subsection (i)(2), by striking all amounts and all that follows through minor party and inserting all amounts in the account established under subsection (a).(e)Clarification regarding amounts for pediatric research initiativeNothing in the provisions of, or amendments made by, this section shall affect amounts transferred to the 10-Year Pediatric Research Initiative Fund pursuant to section 9008(i)(2) of the Internal Revenue Code of 1986.DEffective Date779A.Effective date(a)In generalExcept as otherwise provided, this part and the amendments made by this part shall apply with respect to the Presidential election held in 2028 and each succeeding Presidential election, without regard to whether or not the Federal Election Commission has promulgated the final regulations necessary to carry out this part and the amendments made by this part by the deadline set forth in subsection (b).(b)Deadline for regulationsNot later than June 30, 2026, the Federal Election Commission shall promulgate such regulations as may be necessary to carry out this part and the amendments made by this part. DEnhancing FEC Enforcement781.Membership of Federal Election Commission(a)Reduction in Number of Members; Removal of Secretary of Senate and Clerk of House as Ex Officio
 Members(1)In general; quorumSection 306(a)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30106(a)(1)) is amended by striking the second and third sentences and inserting the following: The Commission is composed of 5 members appointed by the President by and with the advice and consent of the Senate, of whom no more than two may be affiliated with the same political party. A member shall be treated as affiliated with a political party if the member was affiliated, including as a registered voter, employee, consultant, donor, officer, or attorney, with such political party or any of its candidates or elected public officials at any time during the 5-year period ending on the date on which such individual is nominated to be a member of the Commission. A majority of the number of members of the Commission who are serving at the time shall constitute a quorum, except that 3 members shall constitute a quorum if there are 4 members serving at the time..(2)Conforming amendments relating to reduction in number of members(A)The second sentence of section 306(c) of such Act (52 U.S.C. 30106(c)) is amended by striking affirmative vote of 4 members of the Commission and inserting affirmative vote of a majority of the members of the Commission who are serving at the time.(B)Such Act is further amended by striking affirmative vote of 4 of its members and inserting affirmative vote of a majority of the members of the Commission who are serving at the time each place it appears in the following sections:(i)Section 309(a)(2) (52 U.S.C. 30109(a)(2)).(ii)Section 309(a)(4)(A)(i) (52 U.S.C. 30109(a)(4)(A)(i)).(iii)Section 309(a)(5)(C) (52 U.S.C. 30109(a)(5)(C)).(iv)Section 309(a)(6)(A) (52 U.S.C. 30109(a)(6)(A)).(v)Section 311(b) (52 U.S.C. 30111(b)).(3)Conforming amendment relating to removal of ex officio membersSection 306(a) of such Act (52 U.S.C. 30106(a)) is amended by striking (other than the Secretary of the Senate and the Clerk of the House of Representatives) each place it appears in paragraphs (4) and (5).(b)Terms of ServiceSection 306(a)(2) of such Act (52 U.S.C. 30106(a)(2)) is amended to read as follows:(2)Terms of service(A)In generalEach member of the Commission shall serve for a single term of 6 years.(B)Special rule for initial appointmentsOf the members first appointed to serve terms that begin in January 2022, the President shall designate two to serve for a 3-year term.(C)No reappointment permittedAn individual who served a term as a member of the Commission may not serve for an additional term, except that—(i)an individual who served a 3-year term under subparagraph (B) may also be appointed to serve a 6-year term under subparagraph (A); and(ii)for purposes of this subparagraph, an individual who is appointed to fill a vacancy under subparagraph (D) shall not be considered to have served a term if the portion of the unexpired term the individual fills is less than 50 percent of the period of the term.(D)VacanciesAny vacancy occurring in the membership of the Commission shall be filled in the same manner as in the case of the original appointment. Except as provided in subparagraph (C), an individual appointed to fill a vacancy occurring other than by the expiration of a term of office shall be appointed only for the unexpired term of the member he or she succeeds.(E)Limitation on service after expiration of termA member of the Commission may continue to serve on the Commission after the expiration of the member’s term for an additional period, but only until the earlier of—(i)the date on which the member’s successor has taken office as a member of the Commission; or(ii)the expiration of the 1-year period that begins on the last day of the member’s term..(c)QualificationsSection 306(a)(3) of such Act (52 U.S.C. 30106(a)(3)) is amended to read as follows:(3)Qualifications(A)In generalThe President may select an individual for service as a member of the Commission if the individual has experience in election law and has a demonstrated record of integrity, impartiality, and good judgment.(B)Assistance of Blue Ribbon Advisory Panel(i)In generalPrior to the regularly scheduled expiration of the term of a member of the Commission and upon the occurrence of a vacancy in the membership of the Commission prior to the expiration of a term, the President shall convene a Blue Ribbon Advisory Panel, that includes individuals representing each major political party and individuals who are independent of a political party and that consists of an odd number of individuals selected by the President from retired Federal judges, former law enforcement officials, or individuals with experience in election law, except that the President may not select any individual to serve on the panel who holds any public office at the time of selection. The President shall also make reasonable efforts to encourage racial, ethnic, and gender diversity on the panel.(ii)RecommendationsWith respect to each member of the Commission whose term is expiring or each vacancy in the membership of the Commission (as the case may be), the Blue Ribbon Advisory Panel shall recommend to the President at least one but not more than 3 individuals for nomination for appointment as a member of the Commission.(iii)PublicationAt the time the President submits to the Senate the nominations for individuals to be appointed as members of the Commission, the President shall publish the Blue Ribbon Advisory Panel’s recommendations for such nominations.(iv)Exemption from Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) does not apply to a Blue Ribbon Advisory Panel convened under this subparagraph.(C)Prohibiting engagement with other business or employment during serviceA member of the Commission shall not engage in any other business, vocation, or employment. Any individual who is engaging in any other business, vocation, or employment at the time of his or her appointment to the Commission shall terminate or liquidate such activity no later than 90 days after such appointment..782.Assignment of powers to Chair of Federal Election Commission(a)Appointment of Chair by President(1)In generalSection 306(a)(5) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30106(a)(5)) is amended to read as follows:(5)Chair(A)Initial appointmentOf the members first appointed to serve terms that begin in January 2022, one such member (as designated by the President at the time the President submits nominations to the Senate) shall serve as Chair of the Commission.(B)Subsequent appointmentsAny individual who is appointed to succeed the member who serves as Chair of the Commission for the term beginning in January 2022 (as well as any individual who is appointed to fill a vacancy if such member does not serve a full term as Chair) shall serve as Chair of the Commission.(C)Vice ChairThe Commission shall select, by majority vote of its members, one of its members to serve as Vice Chair, who shall act as Chair in the absence or disability of the Chair or in the event of a vacancy in the position of Chair..(2)Conforming amendmentSection 309(a)(2) of such Act (52 U.S.C. 30109(a)(2)) is amended by striking through its chairman or vice chairman and inserting through the Chair.(b)Powers(1)Assignment of certain powers to ChairSection 307(a) of such Act (52 U.S.C. 30107(a)) is amended to read as follows:(a)Distribution of Powers Between Chair and Commission(1)Powers assigned to Chair(A)Administrative powersThe Chair of the Commission shall be the chief administrative officer of the Commission and shall have the authority to administer the Commission and its staff, and (in consultation with the other members of the Commission) shall have the power—(i)to appoint and remove the staff director of the Commission;(ii)to request the assistance (including personnel and facilities) of other agencies and departments of the United States, whose heads may make such assistance available to the Commission with or without reimbursement; and(iii)to prepare and establish the budget of the Commission and to make budget requests to the President, the Director of the Office of Management and Budget, and Congress.(B)Other powersThe Chair of the Commission shall have the power—(i)to appoint and remove the general counsel of the Commission with the concurrence of at least 2 other members of the Commission;(ii)to require by special or general orders, any person to submit, under oath, such written reports and answers to questions as the Chair may prescribe;(iii)to administer oaths or affirmations;(iv)to require by subpoena, signed by the Chair, the attendance and testimony of witnesses and the production of all documentary evidence relating to the execution of its duties;(v)in any proceeding or investigation, to order testimony to be taken by deposition before any person who is designated by the Chair, and shall have the power to administer oaths and, in such instances, to compel testimony and the production of evidence in the same manner as authorized under clause (iv); and(vi)to pay witnesses the same fees and mileage as are paid in like circumstances in the courts of the United States.(2)Powers assigned to CommissionThe Commission shall have the power—(A)to initiate (through civil actions for injunctive, declaratory, or other appropriate relief), defend (in the case of any civil action brought under section 309(a)(8) of this Act) or appeal (including a proceeding before the Supreme Court on certiorari) any civil action in the name of the Commission to enforce the provisions of this Act and chapter 95 and chapter 96 of the Internal Revenue Code of 1986, through its general counsel;(B)to render advisory opinions under section 308 of this Act;(C)to develop such prescribed forms and to make, amend, and repeal such rules, pursuant to the provisions of chapter 5 of title 5, United States Code, as are necessary to carry out the provisions of this Act and chapter 95 and chapter 96 of the Internal Revenue Code of 1986;(D)to conduct investigations and hearings expeditiously, to encourage voluntary compliance, and to report apparent violations to the appropriate law enforcement authorities; and(E)to transmit to the President and Congress not later than June 1 of each year a report which states in detail the activities of the Commission in carrying out its duties under this Act, and which includes any recommendations for any legislative or other action the Commission considers appropriate.(3)Permitting Commission to exercise other powers of ChairWith respect to any investigation, action, or proceeding, the Commission, by an affirmative vote of a majority of the members who are serving at the time, may exercise any of the powers of the Chair described in paragraph (1)(B)..(2)Conforming amendments relating to personnel authoritySection 306(f) of such Act (52 U.S.C. 30106(f)) is amended—(A)by amending the first sentence of paragraph (1) to read as follows: The Commission shall have a staff director who shall be appointed by the Chair of the Commission in consultation with the other members and a general counsel who shall be appointed by the Chair with the concurrence of at least two other members.;(B)in paragraph (2), by striking With the approval of the Commission and inserting With the approval of the Chair of the Commission; and(C)by striking paragraph (3).(3)Conforming amendment relating to budget submissionSection 307(d)(1) of such Act (52 U.S.C. 30107(d)(1)) is amended by striking the Commission submits any budget and inserting the Chair (or, pursuant to subsection (a)(3), the Commission) submits any budget.(4)Other conforming amendmentsSection 306(c) of such Act (52 U.S.C. 30106(c)) is amended by striking All decisions and inserting Subject to section 307(a), all decisions.(5)Technical amendmentThe heading of section 307 of such Act (52 U.S.C. 30107) is amended by striking the commission and inserting the chair and the commission.783.Revision to enforcement process(a)Standard for initiating investigations and determining whether violations have occurred(1)Revision of standardsSection 309(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30109(a)) is amended by striking paragraphs (2) and (3) and inserting the following:(2)(A)The general counsel, upon receiving a complaint filed with the Commission under paragraph (1) or upon the basis of information ascertained by the Commission in the normal course of carrying out its supervisory responsibilities, shall make a determination as to whether or not there is reason to believe that a person has committed, or is about to commit, a violation of this Act or chapter 95 or chapter 96 of the Internal Revenue Code of 1986, and as to whether or not the Commission should either initiate an investigation of the matter or that the complaint should be dismissed. The general counsel shall promptly provide notification to the Commission of such determination and the reasons therefore, together with any written response submitted under paragraph (1) by the person alleged to have committed the violation. Upon the expiration of the 30-day period which begins on the date the general counsel provides such notification, the general counsel’s determination shall take effect, unless during such 30-day period the Commission, by vote of a majority of the members of the Commission who are serving at the time, overrules the general counsel’s determination. If the determination by the general counsel that the Commission should investigate the matter takes effect, or if the determination by the general counsel that the complaint should be dismissed is overruled as provided under the previous sentence, the general counsel shall initiate an investigation of the matter on behalf of the Commission.(B)If the Commission initiates an investigation pursuant to subparagraph (A), the Commission, through the Chair, shall notify the subject of the investigation of the alleged violation. Such notification shall set forth the factual basis for such alleged violation. The Commission shall make an investigation of such alleged violation, which may include a field investigation or audit, in accordance with the provisions of this section. The general counsel shall provide notification to the Commission of any intent to issue a subpoena or conduct any other form of discovery pursuant to the investigation. Upon the expiration of the 15-day period which begins on the date the general counsel provides such notification, the general counsel may issue the subpoena or conduct the discovery, unless during such 15-day period the Commission, by vote of a majority of the members of the Commission who are serving at the time, prohibits the general counsel from issuing the subpoena or conducting the discovery.(3)(A)Upon completion of an investigation under paragraph (2), the general counsel shall promptly submit to the Commission the general counsel’s recommendation that the Commission find either that there is probable cause or that there is not probable cause to believe that a person has committed, or is about to commit, a violation of this Act or chapter 95 or chapter 96 of the Internal Revenue Code of 1986, and shall include with the recommendation a brief stating the position of the general counsel on the legal and factual issues of the case.(B)At the time the general counsel submits to the Commission the recommendation under subparagraph (A), the general counsel shall simultaneously notify the respondent of such recommendation and the reasons therefore, shall provide the respondent with an opportunity to submit a brief within 30 days stating the position of the respondent on the legal and factual issues of the case and replying to the brief of the general counsel. The general counsel and shall promptly submit such brief to the Commission upon receipt.(C)Not later than 30 days after the general counsel submits the recommendation to the Commission under subparagraph (A) (or, if the respondent submits a brief under subparagraph (B), not later than 30 days after the general counsel submits the respondent’s brief to the Commission under such subparagraph), the Commission shall approve or disapprove the recommendation by vote of a majority of the members of the Commission who are serving at the time..(2)Conforming amendment relating to Initial response to filing of complaintSection 309(a)(1) of such Act (52 U.S.C. 30109(a)(1)) is amended—(A)in the third sentence, by striking the Commission and inserting the general counsel; and(B)by amending the fourth sentence to read as follows: Not later than 15 days after receiving notice from the general counsel under the previous sentence, the person may provide the general counsel with a written response that no action should be taken against such person on the basis of the complaint..(b)Revision of standard for review of dismissal of complaints(1)In generalSection 309(a)(8) of such Act (52 U.S.C. 30109(a)(8)) is amended to read as follows:(8)(A)(i)Any party aggrieved by an order of the Commission dismissing a complaint filed by such party or finding either no reason to believe a violation has occurred or no probable cause a violation has occurred may file a petition with the United States District Court for the District of Columbia. Any petition under this subparagraph shall be filed within 60 days after the date on which the party received notice of the dismissal of the complaint.(ii)In any proceeding under this subparagraph, the court shall determine by de novo review whether the agency’s dismissal of the complaint is contrary to law. In any matter in which the penalty for the alleged violation is greater than $50,000, the court should disregard any claim or defense by the Commission of prosecutorial discretion as a basis for dismissing the complaint.(B)(i)Any party who has filed a complaint with the Commission and who is aggrieved by a failure of the Commission, within 180 days after the filing of the complaint, to either dismiss the complaint or to find reason to believe a violation has occurred or is about to occur, may file a petition with the United States District Court for the District of Columbia.(ii)In any proceeding under this subparagraph, the court shall treat the failure to act on the complaint as a dismissal of the complaint, and shall determine by de novo review whether the agency’s failure to act on the complaint is contrary to law.(C)In any proceeding under this paragraph the court may declare that the dismissal of the complaint or the failure to act is contrary to law, and may direct the Commission to conform with such declaration within 30 days, failing which the complainant may bring, in the name of such complainant, a civil action to remedy the violation involved in the original complaint..(2)Effective dateThe amendments made by paragraph (1) shall apply—(A)in the case of complaints which are dismissed by the Federal Election Commission, with respect to complaints which are dismissed on or after the date of the enactment of this Act; and(B)in the case of complaints upon which the Federal Election Commission failed to act, with respect to complaints which were filed on or after the date of the enactment of this Act.784.Permitting appearance at hearings on requests for advisory opinions by persons opposing the
 requests(a)In generalSection 308 of such Act (52 U.S.C. 30108) is amended by adding at the end the following new subsection:(e)To the extent that the Commission provides an opportunity for a person requesting an advisory opinion under this section (or counsel for such person) to appear before the Commission to present testimony in support of the request, and the person (or counsel) accepts such opportunity, the Commission shall provide a reasonable opportunity for an interested party who submitted written comments under subsection (d) in response to the request (or counsel for such interested party) to appear before the Commission to present testimony in response to the request..(b)Effective dateThe amendment made by subsection (a) shall apply with respect to requests for advisory opinions under section 308 of the Federal Election Campaign Act of 1971 which are made on or after the date of the enactment of this Act.785.Permanent extension of administrative penalty authority(a)Extension of authoritySection 309(a)(4)(C)(v) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30109(a)(4)(C)(v)), as amended by Public Law 115–386, is amended by striking , and that end on or before December 31, 2023.(b)Effective dateThe amendment made by subsection (a) shall take effect on December 31, 2018.786.Requiring forms to permit use of accent marks(a)RequirementSection 311(a)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30111(a)(1)) is amended by striking the semicolon at the end and inserting the following: , and shall ensure that all such forms (including forms in an electronic format) permit the person using the form to include an accent mark as part of the person’s identification;.(b)Effective dateThe amendment made by subsection (a) shall take effect upon the expiration of the 90-day period which begins on the date of the enactment of this Act.787.Restrictions on ex parte communicationsSection 306(e) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30106(e)) is amended—(1)by striking (e) The Commission and inserting (e)(1) The Commission; and(2)by adding at the end the following new paragraph:(2)Members and employees of the Commission shall be subject to limitations on ex parte communications, as provided in the regulations promulgated by the Commission regarding such communications which are in effect on the date of the enactment of this paragraph..788.Clarifying authority of FEC attorneys to represent FEC in Supreme Court(a)Clarifying authoritySection 306(f)(4) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30106(f)(4)) is amended by striking any action instituted under this Act, either (A) by attorneys and inserting any action instituted under this Act, including an action before the Supreme Court of the United States, either (A) by the General Counsel of the Commission and other attorneys.(b)Effective dateThe amendment made by paragraph (1) shall apply with respect to actions instituted before, on, or after the date of the enactment of this Act.789.Effective date; transition(a)In GeneralExcept as otherwise provided, the amendments made by this subtitle shall apply beginning January 1, 2022.(b)Transition(1)Termination of service of current membersNotwithstanding any provision of the Federal Election Campaign Act of 1971, the term of any individual serving as a member of the Federal Election Commission as of December 31, 2021, shall expire on that date.(2)No effect on existing cases or proceedingsNothing in this subtitle or in any amendment made by this subtitle shall affect any of the powers exercised by the Federal Election Commission prior to December 31, 2021, including any investigation initiated by the Commission prior to such date or any proceeding (including any enforcement action) pending as of such date. EMiscellaneous791.Comptroller general report and briefing on campaign donations by nominees before the Senate(a)In generalNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall—(1)submit to the Select Committee on Ethics of the Senate and the Committee on Ethics of the House of Representatives a report on contributions made to members of the Senate by individuals under consideration for Senate-confirmed positions, including judicial nominees; and(2)provide a briefing to such committees on such contributions.(b)Contents of reportThe report submitted under subsection (a)(1) shall include—(1)a review of the frequency and amount of such contributions made to members of the Senate by such individuals, both directly and through political committees and other vehicles with substantial connections to the individual or the member, over the past 5 legislative sessions, and identify the frequency of incidents in which such an individual made such a contribution to a member of the Senate and was then considered or supported by that member for a judicial nomination or other Senate-confirmed position; and(2)recommendations for such legislative and administrative action as the Comptroller General determines appropriate to reduce any undue influence such contributions might exert upon the constitutional advice and consent processes of the Senate.(c)DefinitionsIn this section, the terms contribution and political committee have the meaning given those terms in section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101).792.Effective dateExcept as otherwise provided in this title, the provisions of, and amendments made by, this title shall take effect on the date that is one year after the date of enactment of this Act, and shall apply with respect to elections for Federal office occurring on or after such date, without regard to whether or not the Federal Election Commission has promulgated regulations to carry out such amendments.793.SeverabilityIf any provision of this title or amendment made by this title, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this title and amendments made by this title, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding.